Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 1 of 342




                       EXHIBIT A

            Form of New Secured Debt Documents
            Case 20-10361-KBO    Doc 533-1    Filed 05/29/20   Page 2 of 342




                                CREDIT AGREEMENT

                            Dated as of June [___], 2020

                                   by and among

                         NEIGHBORMD HOLDINGS CORP.,
                              NEIGHBORMD, INC.,
                                as the Borrowers,

                   THE OTHER PERSONS PARTY HERETO THAT ARE
                         DESIGNATED AS CREDIT PARTIES

                            BRIDGING FINANCE INC.
                            as the Agent for all Lenders,

                                        and

                       THE OTHER PERSONS PARTY HERETO,
                                   as Lenders




EAST\174048880.4
                Case 20-10361-KBO                    Doc 533-1            Filed 05/29/20             Page 3 of 342

                                                  TABLE OF CONTENTS

ARTICLE I - THE CREDITS........................................................................................................ 2
     1.1     Amounts and Terms of Commitments. .................................................................. 2
     1.2     Notes. ..................................................................................................................... 4
     1.3     Interest.................................................................................................................... 5
     1.4     Loan Accounts. ...................................................................................................... 6
     1.5     Borrowings of Revolving Loans. ........................................................................... 6
     1.6     Conversion and Continuation Elections................................................................. 7
     1.7     Optional Prepayments. ........................................................................................... 8
     1.8     Mandatory Prepayments of Loans. ........................................................................ 9
     1.9     Fees. ..................................................................................................................... 10
     1.10 Payments by the Borrowers. ................................................................................ 11
     1.11 Funding by Lenders; Non-Funding Lenders. ....................................................... 13
     1.12 Borrower Representative. .................................................................................... 14

ARTICLE II - CONDITIONS PRECEDENT ............................................................................. 14
     2.1     Conditions to Closing Date and Initial Funding of Loans. .................................. 14
     2.2     Conditions to all Credit Extensions. .................................................................... 17

ARTICLE III - REPRESENTATIONS AND WARRANTIES .................................................. 18
     3.1     Corporate Existence and Power. .......................................................................... 18
     3.2     Corporate Authorization; No Contravention. ...................................................... 18
     3.3     Governmental Authorization. .............................................................................. 19
     3.4     Binding Effect. ..................................................................................................... 19
     3.5     Litigation. ............................................................................................................. 19
     3.6     No Default. ........................................................................................................... 20
     3.7     ERISA Compliance. ............................................................................................. 20
     3.8     Use of Proceeds; Margin Regulations.................................................................. 21
     3.9     Title to Properties. ................................................................................................ 21
     3.10 Taxes.. .................................................................................................................. 21
     3.11 Financial Condition. ............................................................................................. 22
     3.12 Environmental Matters......................................................................................... 22
     3.13 Regulated Entities. ............................................................................................... 23
     3.14 Solvency. .............................................................................................................. 23
     3.15 Labor Relations. ................................................................................................... 23
     3.16 Intellectual Property. ............................................................................................ 23
     3.17 Subsidiaries. ......................................................................................................... 24
     3.18 Security Interests. ................................................................................................. 24
     3.19 Brokers’ Fees; Transaction Fees. ......................................................................... 24
     3.20 Insurance. ............................................................................................................. 24
     3.21 Full Disclosure. .................................................................................................... 24
     3.22 Foreign Assets Control Regulations and Anti-Money Laundering. .................... 25
     3.23 Material Contracts. ............................................................................................... 25
     3.24 Health Care Matters. ............................................................................................ 25

ARTICLE IV - AFFIRMATIVE COVENANTS ........................................................................ 29
     4.1    Financial Statements. ........................................................................................... 29
     4.2    Certificates; Other Information. ........................................................................... 30

                                                                     i
EAST\174048880.4
               Case 20-10361-KBO                      Doc 533-1            Filed 05/29/20               Page 4 of 342




          4.3       Notices. ................................................................................................................ 31
          4.4       Preservation of Corporate Existence, Etc. ........................................................... 33
          4.5       Maintenance of Property. ..................................................................................... 34
          4.6       Insurance. ............................................................................................................. 34
          4.7       Payment of Obligations........................................................................................ 35
          4.8       Compliance with Laws. ....................................................................................... 35
          4.9       Inspection of Property and Books and Records. .................................................. 36
          4.10      Use of Proceeds.................................................................................................... 36
          4.11      Cash Management Systems. ................................................................................ 36
          4.12      Landlord Agreements........................................................................................... 37
          4.13      Further Assurances............................................................................................... 37
          4.14      Compliance with Material Contracts. .................................................................. 39
          4.15      Health Care Matters. ............................................................................................ 39
          4.16      Compliance Program. .......................................................................................... 42
          4.17      [Post-Closing Obligations.].................................................................................. 43
          4.18      Monthly Lender Calls.. ........................................................................................ 43

ARTICLE V - NEGATIVE COVENANTS ................................................................................ 43
     5.1    Limitation on Liens. ............................................................................................. 44
     5.2    Disposition of Assets. .......................................................................................... 45
     5.3    Consolidations and Mergers. ............................................................................... 46
     5.4    Loans and Investments. ........................................................................................ 46
     5.5    Limitation on Indebtedness. ................................................................................. 47
     5.6    Transactions with Affiliates. ................................................................................ 47
     5.7    Management Fees and Compensation. ................................................................ 48
     5.8    Use of Proceeds.................................................................................................... 48
     5.9    [Reserved]. ........................................................................................................... 48
     5.10 Compliance with ERISA...................................................................................... 48
     5.11 Restricted Payments. ............................................................................................ 48
     5.12 Change in Business. ............................................................................................. 49
     5.13 Change in Structure.............................................................................................. 49
     5.14 Accounting Changes.. .......................................................................................... 50
     5.15 Amendments to Certain Documents.. .................................................................. 50
     5.16 No Negative Pledges. ........................................................................................... 50
     5.17 OFAC. .................................................................................................................. 51
     5.18 Sale-Leasebacks. .................................................................................................. 51
     5.19 Hazardous Materials. ........................................................................................... 51
     5.20 Stay, Extension and Usury Laws. ........................................................................ 51
     5.21 Regulated Entities. ............................................................................................... 51

ARTICLE VI - FINANCIAL COVENANT................................................................................ 51
     6.1    Minimum EBITDA. ............................................................................................. 52

ARTICLE VII - EVENTS OF DEFAULT .................................................................................. 52
     7.1    Event of Default. .................................................................................................. 52
     7.2    Remedies. ............................................................................................................. 54
     7.3    Rights Not Exclusive. .......................................................................................... 55

                                                                      ii
EAST\174048880.4
                Case 20-10361-KBO                   Doc 533-1            Filed 05/29/20            Page 5 of 342




ARTICLE VIII - THE AGENT ................................................................................................... 55
     8.1   Appointment and Duties. ..................................................................................... 55
     8.2   Binding Effect. ..................................................................................................... 56
     8.3   Use of Discretion. ................................................................................................ 56
     8.4   Delegation of Rights and Duties. ......................................................................... 57
     8.5   Reliance and Liability. ......................................................................................... 57
     8.6   Agent Individually. .............................................................................................. 58
     8.7   Lender Credit Decision. ....................................................................................... 58
     8.8   Expenses; Indemnities. ........................................................................................ 59
     8.9   Resignation of Agent. .......................................................................................... 60
     8.10 Release of Collateral or Guarantors. .................................................................... 61
     8.11 Additional Secured Parties. .................................................................................. 61

ARTICLE IX - MISCELLANEOUS ........................................................................................... 62
     9.1    Amendments and Waivers. .................................................................................. 62
     9.2    Notices. ................................................................................................................ 63
     9.3    Electronic Transmissions. .................................................................................... 64
     9.4    No Waiver; Cumulative Remedies. ..................................................................... 65
     9.5    Costs and Expenses.. ............................................................................................ 65
     9.6    Indemnity. ............................................................................................................ 66
     9.7    Marshaling; Payments Set Aside. ........................................................................ 67
     9.8    Successors and Assigns........................................................................................ 67
     9.9    Assignments and Participations; Binding Effect. ................................................ 67
     9.10 Confidentiality. .................................................................................................... 70
     9.11 Set-off; Sharing of Payments. .............................................................................. 71
     9.12 Counterparts. ........................................................................................................ 72
     9.13 Severability; Facsimile Signature. ....................................................................... 72
     9.14 Captions.. ............................................................................................................. 72
     9.15 Independence of Provisions.. ............................................................................... 72
     9.16 Interpretation. ....................................................................................................... 72
     9.17 No Third Parties Benefited.. ................................................................................ 72
     9.18 Governing Law and Jurisdiction. ......................................................................... 73
     9.19 Waiver of Jury Trial. ............................................................................................ 73
     9.20 Entire Agreement; Release; Survival. .................................................................. 73
     9.21 Patriot Act. ........................................................................................................... 74
     9.22 [Reserved]. ........................................................................................................... 74
     9.23 Joint and Several. ................................................................................................. 74
     9.24 Creditor-Debtor Relationship............................................................................... 74
     9.25 [Reserved]. ........................................................................................................... 75
     9.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. ......... 75

ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY ...................................... 75
     10.1 Taxes. ................................................................................................................... 75
     10.2 Illegality. .............................................................................................................. 79
     10.3 Increased Costs and Reduction of Return. ........................................................... 79
     10.4 Funding Losses. ................................................................................................... 81
     10.5 Inability to Determine Rates. ............................................................................... 82

                                                                   iii
EAST\174048880.4
               Case 20-10361-KBO                   Doc 533-1            Filed 05/29/20            Page 6 of 342




          10.6      Reserves on LIBOR Rate Loans. ......................................................................... 82
          10.7      Certificates of Lenders. ........................................................................................ 82

ARTICLE XI - DEFINITIONS ................................................................................................... 82
     11.1 Defined Terms. .................................................................................................... 82
     11.2 Other Interpretive Provisions. ............................................................................ 106
     11.3 Accounting Terms and Principles. ..................................................................... 107
     11.4 Payments. ........................................................................................................... 108




                                                                  iv
EAST\174048880.4
            Case 20-10361-KBO      Doc 533-1     Filed 05/29/20   Page 7 of 342




                                       SCHEDULES

Schedule 1.1(a)(i)    Tranche A Term Loan Commitments
Schedule 1.1(a)(ii)   Tranche B Term Loan Commitments
Schedule 1.1(b)       Revolving Loan Commitments
Schedule 3.2          Capitalization
Schedule 3.5          Litigation
Schedule 3.7          ERISA
Schedule 3.10         Taxes
Schedule 3.12         Environmental
Schedule 3.15         Labor Relations
Schedule 3.18         Brokers’ and Transaction Fees
Schedule 3.23         Health Care
Schedule 4.19         Post-Closing Obligations
Schedule 5.1          Liens
Schedule 5.4          Investments
Schedule 5.5          Indebtedness
Schedule 9.2          Notice Addresses

                                         EXHIBITS

Exhibit 1.5           Form of Notice of Borrowing
Exhibit 1.6           Form of Notice of Conversion/Continuation
Exhibit 4.2(b)        Form of Compliance Certificate
Exhibit 11.1(a)       Form of Assignment
Exhibit 11.1(f)       Form of Term Note A
Exhibit 11.1(g)       Form of Term Note B
Exhibit 11.1(h)       Form of Revolving Note




                                             v
EAST\174048880.4
                Case 20-10361-KBO             Doc 533-1        Filed 05/29/20        Page 8 of 342




                                            CREDIT AGREEMENT

       This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is entered into as
of June [     ], 2020, by and among NeighborMD Holdings Corp., a Delaware corporation
(“Holdings”), NeighborMD, Inc. (formerly known as Hygea Health Holdings, Inc.), a Florida
corporation (“NMD”; NMD together with Holdings are sometimes referred to herein as the
“Borrowers” and individually as a “Borrower”), Holdings, as Borrower Representative, the other
Persons party hereto that are designated as a “Credit Party”1, the several Persons from time to time
party to this Agreement (collectively, the “Lenders” and individually each a “Lender”), and
Bridging Finance Inc. (“Bridging”), as Agent for the Lenders.

                                               W I T N E S S E T H:

        WHEREAS, on February 19, 2020 (the “Petition Date”), Hygea Holdings Corp., a Nevada
corporation (“HHC”), Hygea Health Holdings, Inc., a Florida corporation (“HHH”; HHC together
with HHH are sometimes referred to herein as the “Prepetition Borrowers”) and certain of its
Subsidiaries and Affiliates (collectively, the “Debtors” and, each individually, a “Debtor”)
commenced certain Chapter 11 Cases, which are being jointly administered under Case No. 20-
10361 (KBO) (each a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”), by filing
separate voluntary petitions for reorganization under Chapter 11 of Title 11 of the U.S. Code, 11
U.S.C. 101 et seq. (the “Bankruptcy Code”), with the United States Bankruptcy Court for the
District of Delaware (together with any other court having jurisdiction over the Chapter 11 Cases
or any proceeding therein from time to time, the “Bankruptcy Court”). Each Debtor continues to
operate its businesses and manage its properties as a debtor and debtor-in-possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code;

       WHEREAS, prior to the Petition Date, certain lenders provided financing to the Prepetition
Borrowers pursuant to that certain Amended and Restated Credit Agreement, dated as of January
31, 2017 (as amended, modified or supplemented prior to the Petition Date, the “Prepetition Credit
Agreement”), among the Prepetition Borrowers, the other credit parties party thereto, Bridging (as
successor to Macquarie US Trading LLC), as agent for the lenders thereunder (in such capacity,
the “Prepetition Agent”), and the lenders from time to time party thereto (collectively, the
“Prepetition Lenders” and together with the participants in the “Prepetition Loans” (as defined in
the DIP Credit Agreement), the “Prepetition Creditors”);

        WHEREAS, in connection with the Chapter 11 Cases, certain Lenders provided financing
to Borrowers pursuant to that certain Secured Superpriority Debtor-In-Possession Credit
Agreement, dated as of February 19, 2020, among the Borrowers, the other loan parties signatory
thereto, Bridging, as agent for the lenders thereunder (in such capacity, the “DIP Agent”), and the
lenders from time to time signatory thereto (as amended, modified or supplemented prior to the
Closing Date, the “DIP Credit Agreement”);




1
    NTD: To include all parties to the DIP Credit Agreement and all subsidiaries of the Borrowers.

                                                           1
EAST\174048880.4
            Case 20-10361-KBO        Doc 533-1      Filed 05/29/20    Page 9 of 342




       WHEREAS, on May 1, 2020, the Debtors filed the Plan of Reorganization (as defined
below), which Plan of Reorganization has been confirmed pursuant to the Confirmation Order (as
defined below);

       WHEREAS, pursuant to the Plan of Reorganization, the Debtors have undertaken a
reorganization pursuant to which the Debtors have transferred all of their assets to the Borrowers
and their Subsidiaries;

        WHEREAS, Borrowers have requested that the DIP Lenders (as defined in the DIP Credit
Agreement) convert the “Term Loans” and “Loans”, under and as defined in the DIP Credit
Agreement, into tranche A term loans in the aggregate principal amount of $[10,000,000] as set
forth in this Agreement;

        WHEREAS, Borrowers have requested that the Prepetition Creditors convert a portion of
the Prepetition Loans into tranche B term loans in the aggregate principal amount of $[27,500,000]
as set forth in this Agreement;

       WHEREAS, Borrowers have requested and the Lenders have agreed to make Revolving
Loans from time to time during the Availability Period in an aggregate principal amount not to
exceed $[2,500,000.00] subject to the terms and conditions set forth in this Agreement;

        WHEREAS, Borrowers desire all of their Obligations under the Loan Documents will be
joint and several;

       WHEREAS, the effective date of the Plan of Reorganization has occurred concurrently
with the deemed making of the Tranche A Term Loans and the making of the other Loans
hereunder; and

       WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

                                 ARTICLE I - THE CREDITS

               1.1    Amounts and Terms of Commitments.

               (a)    The Term Credit.

              (i)     The Tranche A Term Loans. Subject to the terms and conditions of this
       Agreement and in reliance upon the representations and warranties of the Credit Parties
       contained herein, each Borrower, each other Credit Party, each DIP Lender (as defined
       under the DIP Credit Agreement, a “Term DIP Lender”) party to this Agreement as a
       Tranche A Term Lender on the date hereof and Bridging, as the DIP Agent and as Agent
       hereunder, hereby confirms and acknowledges that (i) each such Tranche A Term Lender
       has heretofore made Term Loans (as defined under the DIP Credit Agreement) under the
       DIP Credit Agreement in principal amounts set forth next to such Tranche A Term

                                                2
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 10 of 342




       Lender’s name on Schedule 1.1(a)(i) hereto (collectively, the “DIP Loans”), (ii) the
       aggregate outstanding principal amount of all DIP Claims is $[10,000,000.00] on the
       Closing Date and (iii) such DIP Claims are due and owing to the Tranche A Term Lenders
       and are not subject to any offset, counterclaims or defenses of any kind or nature. Subject
       to and upon the terms and conditions set forth herein and relying upon the representations
       and warranties herein set forth, after giving effect to the Plan of Reorganization and
       Confirmation Order, (x) each Lender holding a Tranche A Term Loan Commitment shall
       be deemed to have made a Tranche A Term Loan to the Borrowers on the Closing Date in
       an aggregate principal amount equal to its Tranche A Term Loan Commitment listed
       opposite its name on Schedule 1.1(a)(i) hereto and (y) the principal amount of the DIP
       Claims shall be deemed to be term loans outstanding hereunder as Tranche A Term Loans,
       such that the aggregate outstanding principal amount of all Tranche A Term Loans shall
       be $[10,000,000] as of the Closing Date. Notwithstanding that no cash consideration has
       been exchanged, the Borrowers, the other Credit Parties, the Term DIP Lenders party to
       this Agreement as Tranche A Term Lenders on the date hereof and Bridging, as the DIP
       Agent and as Agent hereunder, hereby acknowledge and agree that the Borrowers shall
       owe the aggregate amount of the Tranche A Term Loans to the Tranche A Term Lenders
       under this Agreement and not under the DIP Credit Agreement.

               (ii)     The Tranche B Term Loans. Subject to the terms and conditions of this
       Agreement and in reliance upon the representations and warranties of the Credit Parties
       contained herein, each Borrower, each other Credit Party, each Prepetition Creditor party
       to this Agreement as a Tranche B Term Lender and Bridging, as the Prepetition Agent and
       as Agent hereunder, hereby confirms and acknowledges that (i) each such Tranche B Term
       Lender has heretofore made Prepetition Loans under the Prepetition Credit Agreement, a
       portion of which will be converted into Tranche B Term Loans in the principal amounts
       set forth next to such Tranche B Term Lender’s name on Schedule 1.1(a)(ii) hereto, (ii) the
       aggregate outstanding principal amount of the Prepetition Loans to be converted into
       Tranche B Term Loans hereunder is $[27,500,000.00] on the Closing Date and (iii) such
       Prepetition Loans are due and owing to the Tranche B Term Lenders and are not subject to
       any offset, counterclaims or defenses of any kind or nature. Subject to and upon the terms
       and conditions set forth herein and relying upon the representations and warranties herein
       set forth, after giving effect to the Plan of Reorganization and Confirmation Order, (x) each
       Lender holding a Tranche B Term Loan Commitment shall be deemed to have made a
       Tranche B Term Loan to the Borrowers on the Closing Date in an aggregate principal
       amount equal to its Tranche B Term Loan Commitment listed opposite its name on
       Schedule 1.1(a)(ii) hereto and (y) the principal amount of the Prepetition Loans in an
       amount equal to such Tranche B Term Lender’s Tranche B Term Loan Commitment as set
       forth on Schedule 1.1(a)(ii) hereto shall be deemed to be term loans outstanding hereunder
       as Tranche B Term Loans, such that the aggregate outstanding principal amount of all
       Tranche B Term Loans shall be $[27,500,000] as of the Closing Date. Notwithstanding
       that no cash consideration has been exchanged, the Borrowers, the other Credit Parties, the
       Prepetition Creditors party to this Agreement as Tranche B Term Lenders on the date
       hereof and Bridging, as the Prepetition Agent and as Agent hereunder, hereby acknowledge
       and agree that the Borrowers shall owe the aggregate amount of the Tranche B Term Loans
       to the Tranche B Term Lenders under this Agreement and not under the Prepetition Credit
       Agreement.

                                                3
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 11 of 342




                (iii) Subject to and upon the terms and conditions set forth herein, each Lender
       that shall be deemed to have made a Tranche A Term Loan pursuant to clause (i) of this
       Section 1.1(a) and each Lender that shall be deemed to have made a Tranche B Term Loan
       pursuant to clause (ii) of this Section 1.1(a) severally agrees that each of the Term Loans
       (i) shall be deemed drawn pursuant to a single deemed drawing for each such Tranche on
       the Closing Date, (ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
       shall, at the option of the Borrower Representative, be incurred and maintained as, and/or
       converted into, LIBOR Rate Loans or, solely to the extent the LIBOR Rate is unavailable
       or unlawful, Base Rate Loans, comprising the same Borrowing, and (iv) shall be made by
       each such Lender in that aggregate principal amount which does not exceed the Tranche A
       Term Loan Commitment or Tranche B Term Loan Commitment, as applicable, of such
       Lender on the Closing Date. Subject to the other terms and conditions hereof, the
       Borrowers may borrow under this Section 1.1(a), prepay under Section 1.7 and once repaid,
       Term Loans incurred hereunder may not be reborrowed.

               (b)    The Revolving Credit.

               (i)    Revolving Loans. Subject to the terms and conditions of this Agreement
       and in reliance upon the representations and warranties of the Credit Parties contained
       herein, each Revolving Lender severally agrees to make loans (each such loan, a
       “Revolving Loan”) to the Borrowers in Dollars from time to time on any Business Day
       during the Availability Period in an aggregate principal amount not to exceed at any time
       outstanding the amount of such Revolving Lender’s Revolving Commitment; provided,
       however, that after giving effect to any Borrowing of Revolving Loans, (i) the Total
       Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii)
       the Revolving Credit Exposure of any Revolving Lender shall not exceed such Revolving
       Lender’s Revolving Commitment. With the limits of each Revolving Lender’s Revolving
       Commitment, and subject to the other terms and conditions hereof, the Borrowers may
       borrow under this Section 1.1(b), prepay under Section 1.7 and reborrow under this Section
       1.1(b) during the Availability Period.

               1.2    Notes.

              (a)    The Tranche A Term Loan deemed made by each Tranche A Term Lender
with a Tranche A Term Loan Commitment shall be evidenced by this Agreement and, if requested
by such Lender, a Term Note A payable to such Lender in an amount equal to such Lender’s
Tranche A Term Loan Commitment.

               (b)   The Tranche B Term Loan made by each Tranche B Term Lender with a
Tranche B Term Loan Commitment shall be evidenced by this Agreement and, if requested by
such Lender, a Term Note B payable to such Lender in an amount equal to such Lender’s Tranche
B Term Loan Commitment.

              (c)     The Revolving Loans made by each Revolving Lender shall be evidenced
by this Agreement and, if requested by such Lender, a Revolving Note payable to such Lender in
an amount equal to such Lender’s Revolving Commitment.



                                                4
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 12 of 342




               1.3     Interest.

                (a)     Subject to Sections 1.3(c) and 1.3(d), (i) the Tranche A Term Loans and the
Revolving Loans shall bear interest on the outstanding principal amount thereof from the date
when made or deemed made at a rate per annum equal to the LIBOR or the Base Rate, as the case
may be, plus the Applicable Margin; provided, that the Borrowers may not request, and Lenders
will not be required to fund, any borrowing that is not a LIBOR borrowing or convert any Loan to
a Base Rate Loan unless, subject to and as more particularly described in Article X, LIBOR is
unavailable or unlawful, and (ii) the Tranche B Term Loan shall bear interest on the outstanding
principal amount thereof from the date when made at a rate per annum equal to the Tranche B
Interest Rate. All computations of fees and interest (other than as provided in the next succeeding
sentence) payable under this Agreement shall be made on the basis of a 360-day year and actual
days elapsed. All computations of interest accruing on Base Rate Loans payable under this
Agreement shall be made on the basis of a 365/366-day year and actual days elapsed. Interest and
fees shall accrue during each period during which interest or such fees are computed from the first
day thereof to the last day thereof.

               (b)    Interest on each Loan shall be paid in cash in arrears on each Interest
Payment Date and on the date of any payment or prepayment of Loans in full (including the
Maturity Date); provided, that prior to the second anniversary of the Closing Date, accrued interest
payable on each Loan shall be capitalized on each Interest Payment Date and added to the
outstanding principal balance of (i) in the case of the Tranche A Term Loan or Revolving Loan,
the Tranche A Term Loan, and (ii) in the case of the Tranche B Term Loan, the Tranche B Term
Loan.

                (c)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by acceleration or otherwise,
such amount shall thereafter bear interest at a rate per annum equal to the Default Rate. All such
interest shall be payable on demand of the Agent (at the direction of the Required Lenders).

               (ii)    At the election of the Agent (at the direction of the Required Lenders) while
       any Event of Default exists (or automatically while any Event of Default under Section
       7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as before entry of
       judgment thereon to the extent permitted by law) on the Obligations under the Loan
       Documents from and after the date of occurrence of such Event of Default, at the Default
       Rate. All such interest shall be payable on demand of the Agent (at the direction of the
       Required Lenders).

                (d)    Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest shall not be
required for any period for which interest is computed hereunder, to the extent (but only to the
extent) that contracting for or receiving such payment by the respective Lender would be contrary
to the provisions of any law applicable to such Lender limiting the highest rate of interest which
may be lawfully contracted for, charged or received by such Lender, and in such event the
Borrowers shall pay such Lender interest at the highest rate permitted by applicable law
(“Maximum Lawful Rate”); provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest

                                                 5
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1      Filed 05/29/20     Page 13 of 342




hereunder at the Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received had the interest
payable hereunder been (but for the operation of this paragraph) the interest rate payable since the
Closing Date as otherwise provided in this Agreement.

               1.4     Loan Accounts.

                (a)    The Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Loan made, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding. Such record shall, absent
manifest error, be conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any error in doing
so, shall not, however, limit or otherwise affect the obligation of the Borrowers hereunder (and
under any Note) to pay any amount owing with respect to the Loans or provide the basis for any
claim against the Agent.

                (b)      The Agent, acting as agent of the Borrowers solely for tax purposes and
solely with respect to the actions described in this Section 1.4(b), shall establish and maintain at
its address referred to in Section 9.2 (or at such other address as the Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which the Agent agrees to register
by book entry the interests (including any rights to receive payment hereunder) of the Agent and
each Lender in the Term Loans, each of their obligations under this Agreement to participate in
each Loan and any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the names and addresses
of the Lenders (and each change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments
of each Lender, (3) the amount of each Loan and each funding of any participation described in
clause (A) above, (4) the amount of any principal or interest due and payable or paid, and (5) any
other payment received by the Agent from a Borrower and its application to the Obligations. The
entries in the Register shall be conclusive absent manifest error.

               (c)     The Credit Parties, the Agent and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender for all purposes of this Agreement. Information
contained in the Register with respect to any Lender shall be available for access by the Borrowers,
the Borrower Representative, the Agent or such Lender at any reasonable time and from time to
time upon reasonable prior written notice. No Lender shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than information with respect
to such Lender unless otherwise agreed by the Agent (at the direction of the Required Lenders).

                (d)     Each Lender that grants a participation shall maintain a register on which it
records by book entry the name and address of each participant and the principal amount and
interest of each participant’s interest in the Loans granted by it (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error. Information contained
in the Participant Register with respect to any Lender shall be available for access by the
Borrowers, the Borrower Representative and the Agent at any reasonable time and from time to
time upon reasonable prior notice.

               1.5     Borrowings of Revolving Loans.

                                                 6
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1      Filed 05/29/20     Page 14 of 342




                (a)     Borrower Representative shall give written notice (each such notice, a
“Notice of Borrowing”) substantially in the form of Exhibit 1.5 to the Agent of each proposed
borrowing of Revolving Loans not later than 10:00 a.m. (New York time) five (5) Business Days
prior to the proposed date of such borrowing. Each borrowing of a Revolving Loan shall be in a
principal amount of $500,000 and integral multiples of $100,000 in excess thereof (or, if less, the
entire Revolving Loan Commitment then available). Each notice will be effective upon receipt by
the Agent, will be irrevocable and must specify the date, amount and Type of borrowing; provided
that (i) the amount of each borrowing request with respect to Revolving Loans shall be in
accordance with the Budget delivered to the Agent pursuant to Section 2.1(j) or 4.2(e) and (ii)
notwithstanding any provision of this Agreement to the contrary, Borrowers may not request, and
the Lenders will not be required to fund, any borrowing of any Loan that is not a LIBOR Rate
Loan unless, subject to and as more particularly described in Article X, LIBOR is unavailable or
unlawful.

                (b)    Upon receipt of a Notice of Borrowing, the Agent will promptly notify each
Lender thereof. In addition, the Agent will, with reasonable promptness, notify the Borrower
Representative and the Lenders of each determination of LIBOR; provided that any failure to do
so shall not relieve any Borrower of any liability hereunder or provide the basis for any claim
against the Agent. On the requested borrowing date, each Lender with a Term Loan Commitment
shall provide the Agent with immediately available funds to the Agent’s Account not later than
3:00 p.m. on the Business Day specified in the Notice of Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 2.1 and 2.2, the Agent shall make all funds so received
available to the Borrowers in like funds as received by the Agent either by (i) crediting the account
of the Borrowers specified on the signature pages hereto or such other account specified in the
Notice of Borrowing or (ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Agent by the Borrower Representative.

              (c)    Commitments Several. The failure of any Revolving Lender to make a
requested Revolving Loan on any date will not relieve any other Lender of its obligation (if any)
to make a Revolving Loan on that date, but no DIP Lender will be responsible for the failure of
any other Revolving Lender to make any Revolving Loan to be made by that other Revolving
Lender.

               1.6     Conversion and Continuation Elections.

                (a)    Borrowers shall have the option to (i) convert at any time all or any part of
outstanding Loans from Base Rate Loans to LIBOR Rate Loans, or (ii) continue all or any portion
of any Loan as a LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any
Loan or group of Loans having the same proposed Interest Period to be made or continued as, or
converted into, a LIBOR Rate Loan must be in a minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of such amount. Any such election must be made by Borrower
Representative by 10:00 a.m. (New York time) three (3) Business Days prior to (1) the date of any
proposed Revolving Loan, (2) the end of each Interest Period with respect to any LIBOR Rate
Loans to be continued as such, or (3) the date on which Borrowers wish to convert any Base Rate
Loan to a LIBOR Rate Loan for an Interest Period designated by Borrower Representative in such
election. If no election is received with respect to a LIBOR Rate Loan by 10:00 a.m. (New York
time) on the 3rd Business Day prior to the end of the Interest Period with respect thereto, that

                                                 7
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 15 of 342




LIBOR Rate Loan shall be automatically continued as a LIBOR Rate Loan, subject to Article X,
at the end of its Interest Period. Borrower Representative must make such election by notice to
Agent in writing, by fax, overnight courier, or by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.6. No Loan shall be made, converted into or
continued as a LIBOR Rate Loan, if Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan or as provided pursuant to Article X. No Loan shall be
made, converted into or continued as a Base Rate Loan, unless, subject to and as more particularly
described in Article X, LIBOR is unavailable or unlawful.

                (b)    Upon receipt of a Notice of Conversion/Continuation, the Agent will
promptly notify each Lender thereof. In addition, the Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve any Borrower of any liability hereunder or provide the
basis for any claim against the Agent. All conversions and continuations shall be made pro rata
according to the respective outstanding principal amounts of the Loans held by each Lender with
respect to which the notice was given.

                (c)    Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any Loans, there shall not
be more than five (5) different Interest Periods in effect.

               1.7    Optional Prepayments.

                (a)    The Borrowers may at any time (i) upon at least sixty (60) days’ prior
written notice (or such shorter period as is acceptable to Agent) by Borrower Representative to the
Agent, prepay the Term Loans in whole or in part in an amount greater than or equal to $100,000
or a higher integral multiple of $50,000 (other than Revolving Loans for which no minimum shall
apply) and (ii) upon at least three (3) Business Days’ prior written notice by Borrower
Representative to the Agent, prepay the Revolving Loans in whole or in part, in each instance,
without penalty or premium except as provided in Sections 1.9 and 10.4. Optional partial
prepayments of Term Loans shall be applied ratably to the principal repayment installments of the
Term Loans as specified by the Borrower Representative in such notice of prepayment and, in the
absence of such direction or if a Default or Event of Default is then continuing, in the manner set
forth in subsection 1.8(g); provided that in no event shall any optional prepayment of Tranche B
Term Loans be made prior to the payment in full of all outstanding Tranche A Term Loans.

                (b)    The notice of any prepayment shall not thereafter be revocable by the
Borrowers or Borrower Representative and the Agent will promptly notify each Lender thereof
and of such Lender’s Commitment Percentage of such prepayment. The payment amount
specified in such notice shall be due and payable on the date specified therein. Together with each
prepayment under this Section 1.7, the Borrowers shall pay any amounts required pursuant to
Sections 1.9 and 10.4.

              (c)     Borrowers may at any time upon at least thirty (30) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by Borrower Representative to Agent
permanently reduce the Aggregate Revolving Loan Commitment; provided that such reductions

                                                8
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 16 of 342




shall be in an amount greater than or equal to $250,000. All reductions of the Aggregate Revolving
Loan Commitment shall be allocated pro rata among all Lenders with an Aggregate Loan
Commitment.

               1.8    Mandatory Prepayments of Loans.

               (a)    Revolving Loan Payments.

               (i)     Revolving Commitments. If for any reason (i) the Total Revolving
       Outstandings at any time exceed the Aggregate Revolving Commitments, or (ii) the Total
       Revolving Outstandings at any time exceed the amount set forth in the Budget, the
       Borrowers shall immediately prepay the Revolving Loans in an aggregate principal amount
       equal to such excess.

                (ii)   Clean Down. Commencing with the fiscal quarter ending March 31, 2021,
       Borrowers shall repay all outstanding principal amount of Revolving Loans on or prior to
       the last Business Day of each fiscal quarter such that no Revolving Loans are outstanding
       as of the last Business Day of each fiscal quarter. Any amounts repaid under this Section
       1.8(a) may be reborrowed pursuant to Section 1.1(b) subject to the terms and conditions of
       this Agreement.

               (b)    Scheduled Term Loan Payments.

               (i)    Tranche A Term Loans. Commencing with the first fiscal quarter ending
       after the second anniversary of the Closing Date, the Borrowers shall repay to the Agent,
       for the account of the Tranche A Term Lenders, the principal amount of the Tranche A
       Term Loans in an amount equal to $833,333 plus accrued and unpaid interest on the first
       Business Day of each fiscal quarter. Borrowers shall repay the entire remaining principal
       amount of the Tranche A Term Loans on the Maturity Date.

             (ii)   Tranche B Term Loans. The entire remaining principal amount of the
       Tranche B Term Loans shall be paid on the Maturity Date.

                 (c)     Excess Cash Flow. Concurrently with the delivery of the financial
statements required to be delivered pursuant to Section 4.1(a) (but in any event no later than 120
days after the end of the fiscal year), the Borrowers shall prepay the Term Loans in an aggregate
amount equal to the difference (to the extent positive) of (A) 75% of the Consolidated Excess Cash
Flow for such fiscal year minus (B) the aggregate amount of all voluntary prepayments of the Term
Loans and voluntary prepayments of the Revolving Loans (to the extent accompanied by a
permanent reduction in the Aggregate Revolving Commitments) during such fiscal year; provided
that, (i) in no event shall the amount of such prepayment required to be made be less than zero and
(ii) in no event shall a particular voluntary prepayment of the Term Loans or Revolving Loans be
permitted to be used to reduce the amount of the prepayment required pursuant to this Section
1.8(c) for more than one (1) measurement period.

               (d)    Dispositions; Events of Loss; Extraordinary Receipts. If a Borrower or any
Subsidiary of a Borrower shall at any time or from time to time:


                                                9
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 17 of 342




               (i)     make a Disposition;

               (ii)    suffer an Event of Loss; or

               (iii)   receive any Extraordinary Receipts;

then (A) the Borrower Representative shall promptly notify the Agent of such Disposition or Event
of Loss (including the amount of the estimated Net Proceeds to be received by a Borrower and/or
such Subsidiary in respect thereof) or the receipt of such Extraordinary Receipts and (B) (x) within
two (2) Business Days of receipt by a Borrower and/or such Subsidiary of such Extraordinary
Receipts or the Net Proceeds of such Disposition or (y) within five (5) Business Days of receipt
by a Borrower and/or such Subsidiary of the Net Proceeds of such Event of Loss, in each case, the
Borrowers shall deliver, or cause to be delivered, such Extraordinary Receipts or such Net
Proceeds to the Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with subsection 1.8(g) hereof.

                (e)     Issuance of Indebtedness. Immediately upon the receipt by any Credit Party
or any Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance of debt securities
or the incurrence of any Indebtedness (other than Net Issuance Proceeds from the issuance of debt
securities and/or incurrence of any other Indebtedness, in each instance, in respect of Indebtedness
permitted under Section 5.5), the Borrowers shall deliver, or cause to be delivered, to the Agent
an amount equal to such Net Issuance Proceeds for application to the Loans in accordance with
subsection 1.8(g).

                (f)     Issuance of Equity. Immediately upon the receipt by any Credit Party or
any Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance of any equity
interests or contribution of additional equity, the Borrowers shall deliver, or cause to be delivered,
to the Agent an amount equal to such Net Issuance Proceeds for application to the Loans in
accordance with subsection 1.8(g).

                (g)     Application of Prepayments. Any prepayments pursuant to subsection
1.8(c), 1.8(d), 1.8(e) or 1.8(f) shall be applied to prepay the Loans in the order set forth in Section
1.10(c). To the extent permitted by the foregoing sentence, amounts prepaid shall be applied first
to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans. Together
with each prepayment under this Section 1.8, the Borrowers shall pay any amounts required
pursuant to Sections 1.9 and 10.4 hereof.

                (h)     No Implied Consent. For the avoidance of doubt and notwithstanding
anything to the contrary set forth herein, provisions contained in this Section 1.8 for the application
of proceeds of certain transactions shall not be deemed to constitute consent of the Lenders to
transactions that are not otherwise permitted by the terms hereof.

               1.9     Fees.

               (a)     Commitment Fees.

              (i)     Revolving Loan Commitment Fee. Borrowers shall pay to the Agent, for
       the account of each Revolving Lender, a non-refundable commitment fee equal to 1.50%

                                                  10
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 18 of 342




       of such Revolving Lender’s Revolving Loan Commitment as of the date hereof as set forth
       on Schedule 1.1(b), which fee shall be fully earned, due and payable on the Closing Date;
       provided that, if such fee is not paid in cash on the Closing Date, such commitment fee
       shall be capitalized and added to the outstanding principal balance of the Tranche A Term
       Loan.

               (ii)    Term Loan Commitment Fee. Borrowers shall pay to the Agent, for the
       account of each Term Lender, a non-refundable commitment fee equal to 1.50% of such
       Term Lender’s Term Loan Commitment as of the date hereof as set forth on
       Schedule1.1(a)(i) and Schedule 1.1(a)(ii), which fee shall be fully earned, due and payable
       on the Closing Date; provided that, if such fee is not paid in cash on the Closing Date, such
       commitment fee shall be capitalized and added to the outstanding principal balance of (i)
       in the case of such commitment fee in respect of the Tranche A Term Loan, the Tranche A
       Term Loan, and (ii) in the case of such commitment fee in respect of the Tranche B Term
       Loan, the Tranche B Term Loan.

                (b)    Agency Fee. The Borrowers shall pay to the Agent, for the Agent’s own
account, an annual administrative agency fee, which fee shall be due and payable in advance on
the Closing Date and on each anniversary of the Closing, in an amount equal to 1.0% of the sum
of (x) the outstanding principal amount of the Term Loans as of such date plus (y) the Aggregate
Revolving Loan Commitment as of such date. Such fee shall be fully earned when paid and shall
not be refundable for any reason whatsoever; provided that, prior to the second anniversary of the
Closing Date, such fee shall be capitalized and added to the outstanding principal balance of the
Tranche A Term Loan.

               (c)     Revolving Loan Unused Fee. The Borrowers shall pay to the Agent for the
account of each Revolving Lender in accordance with its pro rata share of the Revolving Loan
Commitment, an unused fee equal to 0.50% times the actual daily amount by which the Aggregate
Revolving Loan Commitments exceed the sum of the outstanding amount of Revolving Loans.
The Revolving Loan Facility Unused Fee shall accrue at all times during the Availability Period,
and shall be due and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the Closing Date,
and ending on the Maturity Date; provided that, prior to the second anniversary of the Closing
Date, such fee shall be capitalized and added to the outstanding principal balance of the Tranche
A Term Loan. Such fee shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

               (d)     Other Fees. The Borrowers shall pay to the Agent and the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the time so specified.
Such fees shall be fully earned when paid and shall not be refundable for any reason whatsoever.

               1.10   Payments by the Borrowers.

               (a)     All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall be made without
set-off, recoupment, counterclaim or deduction of any kind, shall, except as otherwise expressly
provided herein, be made to the Agent (for the ratable account of the Persons entitled thereto) at

                                                11
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 19 of 342




the address for payment specified in Schedule 9.2 in relation to the Agent (or such other address
as the Agent may from time to time specify in accordance with Section 9.2), and shall be made in
Dollars and by wire transfer in immediately available funds (which shall be the exclusive means
of payment hereunder), no later than 1:00 p.m. (New York time) on the date due. Any payment
which is received by the Agent later than 1:00 p.m. (New York time) shall be deemed to have been
received on the immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Each Borrower and each other Credit Party hereby irrevocably waives the
right to direct the application during the continuance of a Default or Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral.

               (b)     Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such extension of time shall
in such case be included in the computation of interest or fees, as the case may be.

                (c)    Except for payments otherwise made on account of specific Obligations in
accordance with this Agreement, Agent shall apply any and all payments in respect of any
Obligation, including all proceeds received by the Agent as a result of the exercise of its remedies
under the Collateral Documents after the occurrence and during the continuance of an Event of
Default, as follows:

              first, to payment of costs and expenses, including Attorney Costs, of the Agent
       payable or reimbursable by the Credit Parties under the Loan Documents;

              second, to payment of costs and expenses, including Attorney Costs, of the Tranche
       A Term Lenders and Revolving Lenders payable or reimbursable by the Borrowers under
       this Agreement;

             third, to payment of all fees owed to (i) first, the Agent, (ii) second, the Tranche A
       Term Lenders, (iii) third, the Revolving Lenders and (iv) fourth, the Tranche B Term
       Lenders;

               fourth, to payment of all accrued and unpaid interest on the Tranche A Term Loans;

               fifth, to payment of principal of the Tranche A Term Loans;

               sixth, to payment of all accrued and unpaid interest on the Revolving Loans;

               seventh, to payment of principal of the Revolving Loans;

             eighth, to payment of costs and expenses, including Attorney Costs, of the Tranche
       B Term Lenders payable or reimbursable by the Borrowers under this Agreement;

               ninth, to payment of all accrued unpaid interest on the Tranche B Term Loans;

               tenth, to payment of principal of the Tranche B Term Loans;

               eleventh, to payment of any other amounts owing constituting Obligations; and

                                                12
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 20 of 342




              twelfth, any remainder shall be for the account of and paid to whoever may be
       lawfully entitled thereto.

        In carrying out the foregoing, (i) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding category and (ii) each of
the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses fourth through eleventh above in like funds
as received by wire transfer to an account of such Lender as designated in writing to the Agent.

               1.11    Funding by Lenders; Non-Funding Lenders.

               (a)    Funding. Nothing in this Agreement or the other Loan Documents shall
require or be deemed to require Agent to advance funds on behalf of any Lender.

               (b)     Return of Payments.

              (i)     If Agent pays an amount to a Lender under this Agreement in the belief or
       expectation that a related payment has been or will be received by Agent from the
       Borrowers and such related payment is not received by Agent, then Agent will be entitled
       to recover such amount from such Lender on demand without setoff, counterclaim or
       deduction of any kind.

               (ii)    If Agent determines at any time that any amount received by Agent under
       this Agreement must be returned to any Credit Party or paid to any other Person pursuant
       to any insolvency law or otherwise, then, notwithstanding any other term or condition of
       this Agreement or any other Loan Document, Agent will not be required to distribute any
       portion thereof to any Lender. In addition, each Lender will repay to Agent on demand
       any portion of such amount that Agent has distributed to such Lender, together with interest
       at such rate, if any, as Agent is required to pay to any Borrower or such other Person,
       without setoff, counterclaim or deduction of any kind.

                (c)     Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Revolving Loans, or any other payment required by it hereunder, or to fund any purchase of
any participation required to be made or funded by it on the date specified therefor shall not relieve
any other Lender (each such other Revolving Lender, an “Other Lender”) of its obligations to make
such loan or fund the purchase of any such participation on such date, but neither Agent nor, other
than as expressly set forth herein, any Other Lender shall be responsible for the failure of any Non-
Funding Lender to make a loan, fund the purchase of a participation or make any other payment
required hereunder. Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders”, “Required Revolving Lenders” or “Lenders
directly affected” pursuant to Section 9.1) for any voting or consent rights under or with respect to
any Loan Document. Moreover, for the purposes of determining Required Lenders and Required
Revolving Lenders, the Loans and Commitments held by Non-Funding Lenders shall be excluded
from the total Loans and Commitments outstanding.



                                                 13
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20     Page 21 of 342




                (d)     Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Loans and other matters incidental thereto. Without
limiting the generality of the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion, on E-Systems. The posting, completion and/or submissions by any
Credit Party of any notice, certificate, demand, request, direction or other communication (each, a
“Communication”) shall constitute a representation and warranty by the Credit Parties that any
representation, warranty, certificate or other similar statement requirement by the Loan Documents
to be provided, given or made by a Credit Party in connection with any such Communication is
true, correct and complete except as expressly noted in such Communication or E-System.

                 1.12 Borrower Representative. Each Borrower hereby designates and appoints
Holdings as its representative and agent on its behalf (the “Borrower Representative”) for the
purposes of issuing Notices of Borrowing, Notices of Conversion/Continuation and delivering
certificates including Compliance Certificates, giving instructions with respect to the disbursement
of the proceeds of the Loans, selecting interest rate options, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or Borrowers under
the Loan Documents. Borrower Representative hereby accepts such appointment. Agent and each
Lender may regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by Borrower Representative
shall be deemed for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been made directly
by such Borrower.

                           ARTICLE II - CONDITIONS PRECEDENT

              2.1     Conditions to Closing Date and Initial Funding of Loans. The effectiveness
of this Agreement and the obligation of each Lender to make (or be deemed to have made) Loans
hereunder on the Closing Date is subject to satisfaction of the following conditions:

               (a)    The Agent shall have received on or before the Closing Date of the
following, each in form and substance reasonably satisfactory to the Agent and each Lender:

               (i)     Loan Documents. Executed counterparts of this Agreement and the other
       Loan Documents, each properly executed by an authorized officer of the Credit Parties and,
       in the case of this Agreement, by each Lender.

               (ii)    Organizational Documents, Resolutions, Etc.

                       (A)     copies of the Organization Documents of each Credit Party certified
               to be true and complete as of a recent date by the appropriate governmental
               authority of the state or other jurisdiction of its incorporation or organization, where
               applicable, and certified by a secretary or other officer of such Credit Party to be
               true and correct as of the Closing Date;


                                                 14
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1        Filed 05/29/20    Page 22 of 342




                       (B)     such certificates of resolutions or other action, incumbency
               certificates and/or other certificates of authorized officers of each Credit Party as
               the Agent may require evidencing the identity, authority and capacity of each
               authorized officer thereof authorized to act as an authorized officer in connection
               with this Agreement and the other Loan Documents to which such Credit Party is
               a party; and

                       (C)     such documents and certifications as the Agent may reasonably
               require to evidence that such Credit Party is duly organized or formed, and is validly
               existing, in good standing and qualified to engage in business in its state of
               organization or formation.

               (iii)   Personal Property Collateral

                      (A)    searches of UCC filings in the jurisdiction of formation of each
               Credit Party and each other jurisdiction reasonably deemed appropriate by the
               Agent;

                       (B)     UCC financing statements for each appropriate jurisdiction as is
               necessary, in the Agent’s reasonable discretion, to perfect the Agent’s security
               interest in the Collateral;

                       (C)    all certificates evidencing any certificated equity interests pledged
               to the Agent pursuant to the Collateral Documents, together with duly executed in
               blank, undated stock powers attached thereto;

                       (D)    searches of ownership of, and Liens on, United States registered
               intellectual property of each Credit Party in the appropriate United States
               governmental offices;

                       (E)     duly executed notices of grant of security interest in the form
               required by the Collateral Documents as are necessary, in the Agent’s reasonable
               discretion, to perfect the Agent’s security interest in the United States registered
               intellectual property of the Credit Parties; and

                       (F)    such other documents and instruments required by law or reasonably
               requested by the Agent to create or perfect the first priority Liens intended to be
               created under the Collateral Documents and all such documents and instruments
               shall have been so filed, registered or recorded to the satisfaction of eth Agent.

               (iv)    Evidence of Insurance. Copies of insurance policies or certificates of
       insurance of the Credit Parties evidencing liability and casualty insurance meeting the
       requirements set forth in the Loan Documents, including naming the Agent and its
       successors and assigns as additional insured (in the case of liability insurance) or loss payee
       (in the case of property insurance) on behalf of the Lenders.

             (v)    Management Agreements. Fully executed copies of the Management
       Agreements certified by the Borrower Representative to be true and correct as of the

                                                 15
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 23 of 342




       Closing Date. The Management Agreements shall be in form and substance reasonably
       acceptable to the Agent.

              (vi)    Closing Certificate. A certificate signed by an authorized officer of the
       Borrower Representative certifying that the conditions specified in Sections 2.1 and 2.2
       have been satisfied.

                (b)   Confirmation Order. A final, nonappealable Confirmation Order shall have
been entered in form and substance reasonably acceptable to the Agent and the Required Lenders
and shall not have been vacated, reversed, modified, amended or stayed, and, unless waived by the
Required Lenders, the time to appeal the Confirmation Order or to seek review or rehearing with
respect to the Confirmation Order must have expired, no appeal or petition for review or rehearing
may be pending and the Confirmation Order must otherwise be in full force and effect.

               (c)    Closing Date. All conditions precedent to the Effective Date under and as
defined in the Plan of Reorganization (the “Effective Date”) (other than the occurrence of the
Closing Date hereunder) shall have been satisfied or duly waived.

               (d)     Plan of Reorganization. The Agent and the Lenders shall have received
evidence reasonably satisfactory to the Agent and the Required Lenders (i) demonstrating the
satisfaction of any transaction contemplated by the Plan of Reorganization to occur on the
Effective Date and (ii) no motion, action or proceeding by any creditor or other party-in-interest
to the Chapter 11 Cases which could materially adversely affect the Plan of Reorganization, the
consummation of the Plan of Reorganization, the business or operations of the Credit Parties or
the transactions contemplated by the Loan Documents, as determined by the Required Lenders in
good faith, shall be pending.

              (e)     Existing Indebtedness. All Indebtedness under the Prepetition Credit
Agreement and the DIP Credit Agreement shall have been repaid, repurchased, discharged,
converted or otherwise satisfied in full and all Liens related thereto shall have been released in
accordance with the Plan of Reorganization.

                (f)     Perfection of Security Interests. The Agent shall have a perfected security
interest in the Collateral.

                (g)    Governmental and Other Approvals. Agent shall have received copies of
all authorizations, consents, approvals, licenses, qualifications or formal exemptions, filings,
declarations and registrations with, any court, governmental agency, regulatory authority or any
securities exchange or any other person or party (whether or not governmental) received by any
Credit Party in connection with the transactions contemplated by the Loan Documents to occur on
the Closing Date.

              (h)   No Default. No Default or Event of Default shall have occurred and be
continuing or would result after giving effect to the effectiveness of this Agreement or the
Borrowings or deemed Borrowings on the Closing Date

                (i)   Evidence of Solvency. The Agent and the Lenders shall be satisfied, based
on financial statements (actual and pro forma) and projections, that the Credit Parties, taken as a

                                                16
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 24 of 342




whole, after (i) incurring the Indebtedness contemplated by this Agreement, (ii) the disbursement
of the proceeds of such Loans to or as directed by Borrower Representative, (iii) the consummation
of the Transactions, and (iv) the payment and accrual of all transaction costs in connection with
the foregoing, will be Solvent.

               (j)    Receipt of Budget, Projections and Financial Statements. The Agent and
the Lenders shall have received copies of the Budget, Projections and any other financial
statements requested by the Agent in form and substance satisfactory to the Agent.

              (k)     Patriot Act; Anti-Money Laundering; Beneficial Ownership. Agent shall
have received, at least five (5) days prior to the Closing Date, all documentation and other
information required by the Agent, any Lender or regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including, without limitation, the
Patriot Act. To the extent any Credit Party qualified as a “legal entity customer” under the
Beneficial Ownership Regulation, upon the reasonable request of any Lender, the Borrowers shall
have provided to such Lender, and such Lender shall be reasonably satisfied with, a Beneficial
Ownership Certification in relation to such Credit Party.

               (l)    Payment of Fees and Expenses. Payment of all fees and expenses required
to be paid on the Closing Date pursuant to this Agreement, in each case, in accordance with the
Plan of Reorganization.

                (m)   Other Documents. Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Agent reasonably may require.

               2.2    Conditions to all Credit Extensions. The obligation of each Lender to honor
any request for a Borrowing, including any conversion or continuation of a Loan, is subject to the
following conditions precedent:

               (a)    the Agent shall have received a satisfactory Notice of Borrowing at least
five (5) Business Days prior to the proposed Borrowing date in accordance with Section 1.5;

                 (b)    the representations and warranties of the Borrowers and each of the other
Credit Parties contained herein or in any other Loan Document shall be true and correct as of the
Closing Date, except to the extent that such representation or warranty expressly relates to an
earlier date (in which event such representations and warranties shall be true and correct as of such
earlier date);

               (c)     no Default or Event of Default shall have occurred and be continuing or
would result after giving effect to the proposed Borrowing or from the application of the proceeds
thereof;

               (d)    no event has occurred or circumstance exists which has or could reasonably
be expected to have a Material Adverse Effect; and

             (e)   with respect to any request for a Borrowing after the Closing Date, unless
waived by the Agent, the Borrowers shall have paid all fees, costs and expenses, including


                                                 17
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 25 of 342




Attorney Costs, payable by the Borrowers under the Loan Documents to the extent invoiced at
least two (2) Business Days prior to the proposed date of such Borrowing.

                     ARTICLE III - REPRESENTATIONS AND WARRANTIES

       The Credit Parties, jointly and severally, represent and warrant to the Agent and each
Lender that the following are, and after giving effect to the Transactions will be, true, correct and
complete:

              3.1      Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

                (a)     is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws of the jurisdiction
of its incorporation, organization or formation, as applicable;

                (b)     after giving effect to the Confirmation Order and the Plan of
Reorganization, has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a party, and no Credit Party is in
default or breach of any Permit, and no proceeding is pending, or to the best knowledge of the
Credit Parties, threatened to revoke or limit any Permit;

               (c)     is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct of its business
requires such qualification or license, except to the extent that the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect.;
and

               (d)      is in compliance with all Requirements of Law.

               3.2      Corporate Authorization; No Contravention.

              (a)   The execution, delivery and performance by each of the Credit Parties of
this Agreement and by each Credit Party and each of their respective Subsidiaries of any other
Loan Document to which such Person is party, have been duly authorized by all necessary action,
and do not and will not, after giving effect to the Confirmation Order and the Plan of
Reorganization:

               (i)      contravene the terms of any of that Person’s Organization Documents;

              (ii)    conflict with or result in any material breach or contravention of, or result
       in the creation of any Lien under, any document evidencing any material Contractual
       Obligation to which such Person is a party or any order, injunction, writ or decree of any
       Governmental Authority to which such Person or its Property is subject;



                                                 18
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 26 of 342




               (iii) result in or require the creation of any Lien upon any asset of any Credit
       Party (other than Liens in favor of the Agent under the Loan Documents); or

               (iv)    violate any Requirement of Law in any material respect.

                 (b)    Schedule 3.2 sets forth, as of the Closing Date, the authorized Stock and
Stock Equivalents of each of the Credit Parties and each of their respective Subsidiaries. All issued
and outstanding Stock and Stock Equivalents of each of the Credit Parties and each of their
respective Subsidiaries are duly authorized and validly issued, fully paid, non-assessable, and free
and clear of all Liens other than, with respect to the Stock and Stock Equivalents of Borrowers and
Subsidiaries of the Borrowers, those in favor of the Agent, for the benefit of the Secured Parties.
All such securities were issued in compliance with all applicable state and federal laws concerning
the issuance of securities. As of the Closing Date, all of the issued and outstanding Stock and
Stock Equivalents of the Credit Parties and their respective Subsidiaries are owned by the Persons
and in the amounts set forth on Schedule 3.2. Except as set forth on Schedule 3.2, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or other similar
agreements for the purchase or acquisition of any Stock and Stock Equivalents of any Credit Party
(other than in connection with any transaction permitted under Section 5.3).

                 3.3    Governmental Authorization. After giving effect to the Confirmation Order
and Plan of Reorganization, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, any Credit Party or any
Subsidiary of any Credit Party of this Agreement, any other Loan Document except (a) for
recordings and filings in connection with the Liens granted to the Agent under the Collateral
Documents, and (b) those obtained or made on or prior to the Closing Date.

               3.4     Binding Effect. This Agreement and each other Loan Document to which
any Credit Party or any Subsidiary of any Credit Party is a party constitute the legal, valid and
binding obligations of each such Person which is a party thereto, enforceable against such Person
in accordance with their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’ rights generally or
by equitable principles relating to enforceability.

                3.5     Litigation. After giving effect to the Confirmation Order and the Plan of
Reorganization, there are no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against any Credit Party, any Subsidiary of any Credit Party
or any of their respective Properties which:

               (a)     purport to affect or pertain to any Loan Document (other than any action,
suit, proceeding, claim or dispute by Agent or any Lender against any Credit Party which purport
to affect or pertain to any Loan Document), or any of the transactions contemplated hereby or
thereby; or




                                                 19
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 27 of 342




               (b)    would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate which would reasonably be expected to result in a
Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement, any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided. Except as set
forth on Schedule 3.5, as of the Closing Date, no Credit Party or any Subsidiary of any Credit Party
is the subject of an audit any Governmental Authority or, to each Credit Party’s knowledge, any
review or investigation by any Governmental Authority concerning the violation or possible
violation of any Requirement of Law.

                3.6     No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of the Agent’s Liens on
the Collateral or the consummation of the Transactions. No Credit Party and no Subsidiary of any
Credit Party is in default under or with respect to any Contractual Obligation in any respect which,
individually or together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

               3.7     ERISA Compliance.

                (a)    Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list
of, and that separately identifies, (a) all Title IV Plans and (b) all Multiemployer Plans. Each
Benefit Plan intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS as to its qualification under such Section of the
Code (or has submitted an application for a determination letter with the IRS, and is awaiting
receipt of a response) and, to the knowledge of any Credit Party no act or omission has occurred
which would reasonably be expected to result in the loss of any such Benefit Plan’s qualified status.
Except for those that would not, in the aggregate, have a Material Adverse Effect, (x) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other Requirements of
Law, (y) there are no existing or pending (or to the knowledge of any Credit Party, threatened)
claims (other than routine claims for benefits in the normal course), sanctions, actions, lawsuits or
other proceedings or investigation involving any Benefit Plan to which any Credit Party incurs or
otherwise has or could reasonably be expected to have an obligation or any Liability and (z) no
ERISA Event is reasonably expected to occur. On the Closing Date, no ERISA Event has occurred
in connection with which material obligations and liabilities (contingent or otherwise) remain
outstanding. Except as set forth in Schedule 3.7, no ERISA Affiliate would have any material
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer Plan on the
date this representation is made.

                (b)    The Unfunded Liability of all Title IV Plans does not in the aggregate
exceed 20% of the Total Plan Liability for all such Title IV Plans. Each Title IV Plan complies
with all applicable requirements of law and regulations. No contribution failure under Section 430
of the Code, Section 303 of ERISA, or the terms of any Title IV Plan has occurred with respect to
any Title IV Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or otherwise to
have a Material Adverse Effect. There are no pending or, to the knowledge of Borrower,

                                                 20
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1       Filed 05/29/20     Page 28 of 342




threatened claims, actions, investigations, or lawsuits against any Title IV Plan, any fiduciary of
any Title IV Plan, or Borrower or any other member of the Controlled Group with respect to a
Title IV Plan or a Multiemployer Plan. Neither Borrower nor any other member of the Controlled
Group has engaged in any prohibited transaction (as defined in Section 4975 of the Code or Section
406 of ERISA) in connection with any Title IV Plan or Multiemployer Plan which would subject
that Person to any material liability. Within the past five (5) years, neither Borrower nor any other
member of the Controlled Group has engaged in a transaction that resulted in a Title IV Plan with
an Unfunded Liability being transferred out of the Controlled Group.

                (c)     (i) All contributions (if any) have been made to any Multiemployer Plan
that are required to be made by Borrowers or any other member of the Controlled Group under the
terms of the plan or of any collective bargaining agreement or by applicable law; (ii) none of the
Borrowers nor any other member of the Controlled Group has withdrawn or partially withdrawn
from any Multiemployer Plan, incurred any withdrawal liability with respect to any such plan, or
received notice of any claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, would reasonably be expected
to result in a withdrawal or partial withdrawal from any such plan; and (iii) neither Borrower nor
any other member of the Controlled Group has received any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required to avoid a reduction
in plan benefits or the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent.

                3.8     Use of Proceeds; Margin Regulations. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and permitted by Section 4.10,
and are intended to be and shall be used in compliance with Section 5.8. No Credit Party and no
Subsidiary of any Credit Party is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock. Proceeds of the Loans
shall not be used for the purpose of purchasing or carrying Margin Stock.

               3.9      Title to Properties. After giving effect to the Confirmation Order and the
Plan of Reorganization, each of the Credit Parties and each of their respective Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests in, all real Property,
and good and valid title to all owned personal property and valid leasehold interests in all leased
personal property, in each instance, (i) necessary or material in the ordinary conduct of their
respective businesses and (ii) except for defects in title that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. The Property of the Credit Parties
and its Subsidiaries is subject to no Liens, other than Permitted Liens.

                3.10 Taxes. Except as set forth on Schedule 3.10: (i) all federal and material
state, local and foreign income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax Returns are required
to be filed, all such Tax Returns are true and correct in all material respects, and all income,
franchise and other material taxes, charges and other impositions reflected therein or otherwise
due and payable have been paid or, as applicable withheld, prior to the date on which any Liability
may be added thereto for non-payment thereof except for those contested in good faith by

                                                  21
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 29 of 342




appropriate proceedings diligently conducted and for which adequate reserves are maintained on
the books of the appropriate Tax Affiliate in accordance with GAAP; (ii) as of the Closing Date,
no Tax Return is under audit or examination by any Governmental Authority and no written notice
of such an audit or examination or any written assertion of any claim for Taxes has been given or
made by any Governmental Authority; and (iii) no Tax Affiliate has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b).

               3.11    Financial Condition.

                (a)    The financial statements delivered pursuant to Section 4.1 (i) were prepared
in accordance with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein (subject, in the case of unaudited financial
statements, to the absence of footnotes and to normal year-end audit adjustments); and (iii) show
all material indebtedness and other material liabilities, direct or contingent, of Holdings and its
Subsidiaries as of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

               (b)     Since the Petition Date there has been no Material Adverse Effect.

              (c)    The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5.

                (d)     All financial performance projections delivered to the Agent represent the
Borrowers’ good faith estimate of future financial performance and are based on assumptions
believed by the Borrowers to be fair and reasonable in light of current market conditions at the
time such projections were delivered, it being acknowledged and agreed by the Agent and Lenders
that projections as to future events are not to be viewed as facts and that the actual results during
the period or periods covered by such projections may differ materially from the projected results
and failure to achieve such projected results shall not, in and of itself, constitute a Default or an
Event of Default.

               3.12 Environmental Matters. Except as set forth on Schedule 3.12, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and have been in
compliance with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, other than non-
compliances that, in the aggregate, would not have a reasonable likelihood of resulting in Material
Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party, (b) no Credit
Party and no Subsidiary of any Credit Party is party to, and no Credit Party and no Subsidiary of
any Credit Party and no real property currently (or to the knowledge of any Credit Party previously)
owned, leased, subleased, operated or otherwise occupied by or for any such Person is subject to
or the subject of, any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim, demand, dispute or
notice of violation or of potential liability or similar notice relating in any manner to any
Environmental Law other than those that, in the aggregate, are not reasonably likely to result in

                                                  22
EAST\174048880.4
           Case 20-10361-KBO            Doc 533-1       Filed 05/29/20     Page 30 of 342




Material Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party, (c)
no Lien in favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary of any Credit Party
and, to the knowledge of any Credit Party, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such property, (d) no Credit
Party and no Subsidiary of any Credit Party has caused or suffered to occur a Release of Hazardous
Materials at, to or from any real property of any such Person and each such real property is free of
contamination by any Hazardous Materials except for such Release or contamination that could
not reasonably be expected to result, in the aggregate, in Material Environmental Liabilities to any
Credit Party or any Subsidiary of any Credit Party, (e) no Credit Party and no Subsidiary of any
Credit Party (i) is or has been engaged in, or has permitted any current or former tenant to engage
in, operations or (ii) knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental
Laws, that, in the aggregate, would have a reasonable likelihood of resulting in Material
Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party and (f) each
Credit Party has made available to Agent copies of all material existing environmental reports,
reviews and audits and all material documents pertaining to actual or potential Environmental
Liabilities, in each case to the extent such reports, reviews, audits and documents are in their
possession, custody or control.

                 3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment company” within the
meaning of the Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any other Federal or
state statute, rule or regulation limiting its ability to incur Indebtedness, pledge its assets or perform
its Obligations under the Loan Documents.

                3.14 Solvency. After giving effect to (a) the Loans made on or prior to the date
this representation and warranty is made or remade, (b) the disbursement of the proceeds of such
Loans, (c) the consummation of the Transactions and (d) the payment and accrual of all transaction
costs in connection with the foregoing, the Credit Parties taken as a whole are Solvent.

               3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party, threatened) against or
involving any Credit Party or any Subsidiary of any Credit Party, except for those that would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining or similar agreement
with any union, labor organization, works council or similar representative covering any employee
of any Credit Party or any Subsidiary of any Credit Party, (b) no petition for certification or election
of any such representative is existing or pending with respect to any employee of any Credit Party
or any Subsidiary of any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of any Credit Party or any Subsidiary of any Credit Party.

              3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to conduct its business as
currently conducted except for such Intellectual Property the failure of which to own or license

                                                   23
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 31 of 342




would not reasonably be expected to have, either individually or in the aggregate, a Material
Adverse Effect. To the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property owned by any other
Person and (b) no other Person has contested any right, title or interest of any Credit Party or any
Subsidiary of any Credit Party in, or relating to, any Intellectual Property.

               3.17 Subsidiaries. As of the Closing Date, no Credit Party has any Subsidiaries
or equity investments in any other corporation or entity other than those specifically disclosed in
Schedule 3.2.

               3.18 Security Interests. The Collateral Documents create in favor of the Agent,
for the benefit of the Secured Parties, a legal, valid, and enforceable security interest in the
Collateral purported to be covered thereby, which security interests and Liens are currently
perfected security interests and Liens, prior to all other Liens.

              3.19 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.18 and
except for fees payable to the Agent and Lenders, none of the Credit Parties or any of their
respective Subsidiaries has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with the transactions contemplated hereby.

               3.20 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Properties in localities where such Person operates. As of the
Closing Date, a true and complete listing of such insurance, including issuers, coverages and
deductibles, has been provided to the Agent.

                3.21 Full Disclosure. Each Credit Party has disclosed to the Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. Each written report, financial
statement, certificate or other information furnished by or on behalf of any Credit Party to the
Agent or any Lender in connection with the transactions contemplated hereby and the negotiation
of this Agreement or delivered hereunder or under any other Loan Document (in each case, taken
as a whole with all such other information provided) is, after giving effect to all modifications,
supplements and updates, correct in all material respects and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not misleading (after
giving effect to all supplements and updates); provided, that, with respect to projected financial
information, the Credit Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation thereof (it being
understood that projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections and such differences
may be significant). To the knowledge of the Borrowers, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

                                                 24
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1       Filed 05/29/20     Page 32 of 342




               3.22    Foreign Assets Control Regulations and Anti-Money Laundering.

                  (a)    OFAC. Neither any Credit Party nor any Subsidiary of any Credit Party (i)
is a person whose property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed.
Reg. 49079 (2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner violative of Section
2, or (iii) is a person on the list of Specially Designated Nationals and Blocked Persons or subject
to the limitations or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

               (b)     Patriot Act. Each of the Credit Parties and each of their respective
Subsidiaries are in compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate for political office, or
anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, or in violation of sanctions administered by the U.S. Department of Treasury’s Office
of Foreign Assets Control regulation.

                 3.23 Material Contracts. Set forth on Schedule 3.22 is a complete and accurate
list as of the Closing Date of all Material Contracts of each of the Credit Parties, their Subsidiaries
and the Managed Practices, showing the parties and amendments and modifications thereto. Each
such Material Contract (a) is in full force and effect and is binding upon and enforceable against
each of the Loan Parties and their Subsidiaries that is a party thereto and, to each Credit Party’s
knowledge, all other parties thereto in accordance with its terms; and (b) has not been otherwise
amended or modified in any way that would reasonably be expected to adversely affect the
interests of the Agent or the Lenders.

               3.24    Health Care Matters.

                (a)     Other than as set forth on Schedule 3.24 or except to the extent that failure
to do so would not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (i) each Credit Party is and has been in compliance with all Health Care
Laws applicable to it, its products and its properties or other assets or its business or operation and
(ii) each Credit Party, and, any Person acting on their behalf, has in effect all Permits, including,
without limitation, all Permits necessary for it to own, lease or operate its properties and other
assets and to carry on its business and operations as presently conducted and all such Permits are
in full force and effect and there exists no default under, or violation of, any such Permit and (iii)
no Credit Party has received notice or has knowledge that any Governmental Authority is
considering limiting, suspending, terminating, adversely amending or revoking any such Permit.
No action, demand, requirement or investigation by any Governmental Authority and no suit,
action or proceeding by any other person, in each case with respect to any Credit Party or, to the
knowledge of each Credit Party, any Person acting on their behalf, is pending or, to the knowledge
of any Credit Party, threatened, except to the extent such action, demand, requirement,


                                                  25
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 33 of 342




investigation, suit, or proceeding would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

               (b)     Except as set forth on Schedule 3.24 or except as would not, either
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect, all
reports, documents, claims, notices or approvals required to be filed, obtained, maintained or
furnished pursuant to any Health Care Law to any Governmental Authority have been so filed,
obtained, maintained or furnished, and all such reports, documents, claims and notices were
complete and correct on the date filed (or were corrected in or supplemented by a subsequent
filing).

                 (c)    No Credit Party has made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, failed to disclose a material fact required to
any Governmental Authority, or committed an act, made a statement, or failed to make a statement
that, at the time such disclosure was made, would reasonably be expected to constitute a violation
of any Health Care Law. No Credit Party, no employee or officer of a Credit Party, nor to such
Credit Party’s knowledge, any affiliate or agent of any Credit Party, has made any untrue statement
of fact regarding material claims incurred but not reported.

                (d)     Each Credit Party has the requisite provider number or other Permit to bill
under Medicare, the respective Medicaid program in the state or states in which such entity
operates, Private Third Party Payor Programs, or any Capitated Contracts with managed care
organizations to the extent such Credit Party, or contracting physician on behalf of such Credit
Party, bills such programs and/or payors. Except as set forth on Schedule 3.24 and the Known
Events, there is no investigation, audit, claim review, or other action pending, or to the knowledge
of any Credit Party, threatened which would reasonably be expected to result in a revocation,
suspension, termination, probation, restriction, limitation, or non-renewal of any Governmental
Third Party Payor or Private Third Party Payor (as defined below) provider or supplier number or
Permit or result in any Credit Party’s exclusion from any Governmental Third Party Payor Program
or Private Third Party Payor Program. For purposes of this Agreement, a “Private Third Party
Payor” means private insurers and any other person or entity which presently or in the future
maintains Private Third Party Payor Programs. In addition, for purposes of this Agreement,
“Private Third Party Payor Programs” means all third party payor programs in which any Credit
Party participates or is enrolled which is not operated by or financed, in whole or in part, by any
foreign or domestic Governmental Authority.

               (e)    Each Credit Party has received and maintains accreditation in good standing
and without limitation or impairment by all applicable accrediting organizations, to the extent
required by law (including any foreign law or equivalent regulation), except where the failure to
have or maintain such accreditation in good standing or imposition of limitation or impairment
would not have a Material Adverse Effect.

                (f)    There are no facts, circumstances or conditions that would reasonably be
expected to form the basis for any investigation, suit, claim, audit, action (legal or regulatory) or
proceeding (legal or regulatory) by a Governmental Authority against or affecting any Credit Party
relating to any of the Health Care Laws except to the extent such investigation, suit, claim, audit,
action or proceeding would not reasonably be expected to have, individually or in the aggregate, a

                                                 26
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 34 of 342




Material Adverse Effect. No Credit Party (1) is a party to a corporate integrity agreement or
deferred prosecution agreement, or (2) has any reporting obligations pursuant to a settlement
agreement, plan of correction, or other remedial measure entered into with any Governmental
Authority.

                (g)     Except for such noncompliance as would not reasonably be expected to
result in any material liability to a Credit Party, no Credit Party is a party to any contract, lease
agreement or other arrangement (including any joint venture or consulting agreement) with any
physician, health care facility, hospital, nursing facility, home health agency or other person who
is in a position to make or influence referrals to or otherwise generate business for or to provide
items or services to or lease space or equipment from, or engage in any other venture or activity,
other than agreements which are in compliance with all applicable Health Care Laws. No Credit
Party, directly or indirectly, has: (1) offered or paid any remuneration, in cash or in kind, to, or
made any financial arrangements with, any past, present or potential patient, supplier, medical staff
member, contractor, Private Third Party Payor or Governmental Third Party Payor of any Credit
Party in order to illegally obtain business or payments from such person in violation of any Health
Care Law; (2) given or agreed to give, or is aware that there has been made or that there is any
illegal agreement to make, any illegal gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) to any past, present or potential customer, patient,
supplier, contractor, Private Third Party Payor, Governmental Third Party Payor or any other
person in violation of any Health Care Law; (3) made or agreed to make, or is aware that there has
been made or that there is any agreement to make, any contribution, payment or gift of funds or
property to, or for the private use of, any governmental official, employee or agent where either
the contribution, payment or gift or the purpose of such contribution, payment or gift is or was
illegal under the laws of any Governmental Authority having jurisdiction over such payment,
contribution or gift; (4) established or maintained any unrecorded fund or asset for any purpose or
made any misleading, false or artificial entries on any of its books or records for any reason; or (5)
made, or agreed to make, or is aware that there has been made or that there is any agreement to
make, any payment to any person with the intention or understanding that any part of such payment
would be in violation of any Health Care Law or used or was given for any purpose other than that
described in the documents supporting such payment. For purposes of this Agreement, a
“Governmental Third Party Payor” means Medicare, Medicaid, TRICARE, state government
insurers and any other Person or entity which presently or in the future maintains Governmental
Third Party Payor Programs. In addition, for purposes of this Agreement, “Governmental Third
Party Payor Programs” means all “Federal Health Care Programs” (as that term is defined in 42
U.S.C. § 1320a-7b) and all other federal, state or other third party payor programs operated by or
financed, in whole or in part, by any foreign or domestic Governmental Authority. in which any
Credit Party, or a customer of a Credit Party, participates or is enrolled (including, without
limitation, Medicare, Medicaid, TRICARE or any other federal or state health care programs).

                (h)     None of the Credit Parties is, has been, or has been threatened to be, (i)
excluded from any Governmental Third Party Payor Program pursuant to 42 U.S.C. § 1320a-7 and
related regulations, (ii) “suspended” or “debarred” from selling products to the U.S. government
or its agencies pursuant to the Federal Acquisition Regulation, relating to debarment and
suspension applicable to federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations, or (iii) made a party to any other action by any Governmental
Authority that may prohibit it from selling products to any governmental or other purchaser

                                                 27
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 35 of 342




pursuant to any federal, state or local laws or regulations, except where the same could not
reasonably be expected to have a Material Adverse Effect.

               (i)     To the extent applicable to any Credit Party and for so long as (1) any Credit
Party is a “covered entity” as defined in 45 C.F.R. § 160.103, (2) any Credit Party is a “business
associate” as defined in 45 C.F.R. § 160.103, (3) any Credit Party is subject to or covered by the
HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA
Security and Privacy Requirements codified at 45 C.F.R. Parts 160 & 164, and/or (4) any Credit
Party sponsors any “group health plans” as defined in 45 C.F.R. § 160.103, such Credit Party is in
compliance with the applicable privacy, security, transaction standards, breach notification, and
other provisions and requirements of HIPAA and any comparable state laws, except for such non-
compliance as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

                (j)     As of the Closing Date, none of the Credit Parties (i) have been (or to their
knowledge will be) a party to or are currently a party to any consent decree or settlement with the
FDA or any comparable state Governmental Authority related to such Credit Parties’ products, (ii)
have been (or to their knowledge will be) subject or are currently subject to any material product
recall required by the FDA or any comparable state Governmental Authority or (iii) have received
(or to their knowledge will be receiving) any notice from the FDA regarding product safety that
could reasonably be expected to have a Material Adverse Effect.

                (k)     No Credit Party or Subsidiary of any Credit Party, or owner, officer,
manager or Person with a “direct or indirect ownership interest” (as that phrase is defined in 42
C.F.R. § 420.201) in any Credit Party or any Subsidiary of any Credit Party has been (or, to the
best knowledge of any Credit Party, has been threatened to be): (i) excluded from participation in
a Governmental Third Party Payor Program pursuant to 42 U.S.C. § 1320a-7 and related
regulations or (ii) “suspended” or “debarred” from selling products to the U.S. government or its
agencies pursuant to the Federal Acquisition Regulation relating to debarment and suspension
applicable to federal government agencies generally (48 C.F.R. Subpart 9.4), or other applicable
laws or regulations.

               (l)     Each Credit Party has established a compliance plan, the purpose of which
is to reasonably assure that such Credit Party and any of its Subsidiaries is in compliance in all
material respects with all Health Care Laws applicable to them, their assets, business or operations,
respectively.

                (m)    No Credit Party or Subsidiary nor any Collateral is subject to any liability
in respect of amounts received by any Credit Party or Subsidiary for the purchase or improvement
of any Collateral or any part thereof under restricted or conditioned grants or donations, including
monies received under the Public Health Service Act, 42 U.S.C. Section 291 et seq.

               (n)    No Credit Party and no Managed Practice is the subject of a pending
investigation or audit by the DOJ, the OIG, a state attorney general, Medicaid fraud unit or
Medicaid agency that would reasonably be expected to identify any violation of any Health Care
Law by any Credit Party or Managed Practice.



                                                 28
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 36 of 342




               (o)     All Credit Party Personnel and all Managed Practice Personnel who provide
services to patients that require a license hold valid and unrestricted licenses to practice their
profession, and if applicable or if required by the state in which such Credit Party Personnel or
Managed Practice Personnel provides services, a valid and unrestricted DEA registration and/or a
valid and unrestricted state equivalent of DEA registration

                          ARTICLE IV - AFFIRMATIVE COVENANTS

        Each Credit Party covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied:

               4.1     Financial Statements. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, a system of accounting established and administered in
accordance with sound business practices to permit the preparation of financial statements in
conformity with GAAP (provided that monthly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The Borrowers shall deliver
to the Agent and each Lender in electronic form and in detail reasonably satisfactory to the Agent
and the Required Lenders:

                (a)     not later than one hundred twenty (120) days after the end of each fiscal
year, a copy of the audited consolidated balance sheets of Holdings and each of its Subsidiaries as
at the end of such year and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the unqualified opinion (except
that such opinion may be qualified solely due to the scheduled termination of Revolving
Commitments under this Agreement, or the final scheduled installment of the Term Loans or the
maturity of the Term Loans) of an Acceptable Auditing Firm or other nationally recognized
independent public accounting firm reasonably acceptable to the Agent (at the direction of the
Required Lenders) which report shall state that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years; and

                 (b)     not later than forty-five (45) days after the end of each fiscal quarter of each
year, a copy of the unaudited consolidated balance sheets of Holdings and each of its Subsidiaries,
and the related consolidated statements of income and cash flows as of the end of such fiscal
quarter and for the portion of the fiscal year then ended, in each case in such detail (including,
without limitation, details of all non-recurring charges or costs to achieve the synergies
underwritten by the Lenders) and otherwise in form and detail reasonably satisfactory to the Agent
(at the direction of the Required Lenders), all certified on behalf of the Borrowers by an appropriate
Responsible Officer of the Borrower Representative as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial position and the results
of operations of Borrowers and their Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures.




                                                   29
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 37 of 342




               4.2     Certificates; Other Information. The Borrowers shall furnish in electronic
form, to the Agent and each Lender (provided if there are more than two unaffiliated Lenders, then
Borrowers shall deliver to the Agent, who shall promptly deliver to the Lenders) in detail
reasonably satisfactory to Agent at the direction of the Required Lenders:

                (a)      together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management report, in reasonable detail, signed by the chief financial officer
of the Borrower Representative, describing the operations and financial condition of the Credit
Parties and their Subsidiaries for the fiscal quarter and the portion of the fiscal year then ended (or
for the fiscal year then ended in the case of annual financial statements), and (ii) a report setting
forth in comparative form the corresponding figures for the corresponding periods of the previous
fiscal year and the corresponding figures from the most recent projections for the current fiscal
year delivered pursuant to subsection 4.2(f) and discussing the reasons for any significant
variations;

               (b)    concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, commencing with the fiscal quarter ending December 31,
2020, a fully and properly completed compliance certificate in the form of Exhibit 4.2(b) (a
“Compliance Certificate”), including a calculation of Consolidated Excess Cash Flow, certified on
behalf of the Borrowers by a Responsible Officer of the Borrower Representative;

                (c)     promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which such Person may make to, or file with, the Securities and
Exchange Commission or any successor or similar Governmental Authority;

                (d)     no later than the third (3rd) Business Day of each calendar week,
commencing with the week immediately following the Closing Date, a comparison of the Credit
Parties’ actual receipts and disbursements for the immediately preceding one-week period to the
projected receipts and disbursements for such period as set forth in the Budget for such period in
form and substance, and with such detail, as is reasonably acceptable to Agent (at the direction of
the Required Lenders), certified by the chief executive officer or chief financial officer of the
Borrower Representative;

                (e)    no later than five (5) Business Days after the end of each fiscal month, a
roll-forward of the Budget, which shall (i) show receipts and disbursements of the Credit Parties
projected through such period and (ii) otherwise be in form and substance, and with such detail,
as is reasonably acceptable to Agent (at the direction of the Required Lenders). The Borrowers
represent, warrant and covenant that each Budget shall be, and when delivered has been, prepared
in good faith based upon assumptions believed by the Borrowers to be reasonable in light of current
market conditions, it being acknowledged and agreed by the Lenders that projections as to future
events are inherently uncertain and are not a guarantee of financial performance and that actual
results may differ from projected results;

                (f)     no later than the fifth (5th) Business Day of each fiscal month, a comparison
of the Credit Parties’ actual operating results for the immediately preceding one month period to
the projected results in the Projections in form and substance and with such detail as is reasonably



                                                  30
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 38 of 342




acceptable to the Agent (at the direction of the Required Lenders), certified by the chief executive
officer or chief financial officer of Borrower Representative;

                (g)     no later than ten (10) Business Days after the end of each fiscal quarter, a
roll-forward of the Projections in form and substance, and with such detail, as is reasonably
acceptable to the Agent (at the direction of the Required Lenders), certified by the chief executive
officer or chief financial officer of Borrower Representative;

               (h)    upon the request of the Agent, at any time if an Event of Default shall have
occurred and be continuing, the Borrowers will, at the Borrowers’ expense, obtain and deliver to
the Agent a report of an independent collateral auditor satisfactory to the Agent (at the direction
of the Required Lenders) with respect to the Accounts and Inventory of the Credit Parties;

                (i)     as soon as available and in any event no later than forty-five (45) days
following the last day of each fiscal year of the Borrowers, commencing with the fiscal year ending
December 31, 2020, an annual business plan and budget of Holdings and its Subsidiaries
containing pro forma statements of income or operations for each month of the forthcoming fiscal
year and supporting detail as reasonably requested by the Agent;

                (j)    promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special audit or review of
any type of the financial statements or internal control systems of any Credit Party made by such
accountants, including any comment letters submitted by such accountants to management of any
Credit Party in connection with their services;

               (k)     promptly following receipt, copies of any notices (including notices of
default) received in connection with any Material Contract and copies of any default or
acceleration notices received with respect to any Indebtedness with a principal amount in excess
of $100,000; and

                (l)     promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as the Agent may from time to time reasonably request on behalf
of the Lenders.

               4.3     Notices. The Borrowers shall notify promptly the Agent and each Lender
(provided if there are more than two unaffiliated Lenders, then Borrowers shall notify the Agent,
who shall promptly notify the Lenders) (and upon receiving such notice, Agent agrees to promptly
notify each Lender) of each of the following (and in no event later than three (3) Business Days
after a Responsible Officer becoming aware thereof):

               (a)     the occurrence or existence of any Default or Event of Default hereunder;

                (b)     any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any violation of, or non-
compliance with, any Requirement of Law, which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a description of such
breach, non-performance, default, violation or non-compliance and the steps, if any, such Person
has taken, is taking or proposes to take in respect thereof;

                                                31
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 39 of 342




                (c)   any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party and any
Governmental Authority which would reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect;

                (d)    the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party (i) in which the amount
of damages claimed is $50,000 or more (or its equivalent in another currency or currencies) net of
insurance, (ii) in which injunctive or similar relief is sought and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement, or any Loan Document;

                (e)      (i) the receipt by any Credit Party of any notice of violation of or potential
liability or similar notice under Environmental Law which would reasonably be expected to result
in Material Environmental Liabilities, (ii)(A) unpermitted Releases, (B) the existence of any
condition that could reasonably be expected to result in violations of or liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause, could reasonably be
expected to result in Environmental Liabilities in excess of $50,000, (iii) the receipt by any Credit
Party of notification that any material property of any Credit Party is subject to any Lien in favor
of any Governmental Authority securing, in whole or in part, Environmental Liabilities and any
proposed acquisition or lease of real property, if such acquisition or lease would have a reasonable
likelihood of resulting in aggregate Environmental Liabilities in excess of $50,000;

                (f)      (i) on or prior to any filing by any Credit Party of any notice of intent to
terminate any Title IV Plan, a copy of such notice, (ii) promptly, and in any event within ten (10)
days after, any officer of any Credit Party knows or has reason to know that an ERISA Affiliate
has filed a notice of intent to terminate any Title IV Plan, a copy of such notice, and (iii) promptly,
and in any event within 10 days, after any officer of any ERISA Affiliate knows that a request for
a minimum funding waiver under Section 412 of the Code has been filed with respect to any Title
IV Plan, a written notice describing such waiver request and any action that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notice filed with the PBGC or
the IRS pertaining thereto;

               (g)     any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to the Agent and Lenders pursuant to this Agreement;

               (h)    any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

               (i)      any labor controversy resulting in or threatening to result in any strike, work
stoppage, boycott, shutdown or other labor disruption against or involving any Credit Party or any
Subsidiary of any Credit Party if the same would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;



                                                  32
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 40 of 342




               (j)     the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent;

               (k)     (i) the creation, or filing with the IRS or any other Governmental Authority
by a Tax Affiliate of any Contractual Obligation or other document extending, or having the effect
of extending, the period for assessment or collection of any taxes of any Tax Affiliate (other than
an extension to file a Tax Return made in the Ordinary Course of Business) and (ii) the creation
by a Tax Affiliate of any Contractual Obligation of any Tax Affiliate, or the receipt of any request
directed to any Tax Affiliate, to make any adjustment under Section 481(a) of the Code, by reason
of a change in accounting method or otherwise, in the case of each of clauses (i) and (ii) above,
which would have a Material Adverse Effect;

                (l)     the resignation or termination of the chief executive officer or chief
financial officer of any Borrower;

               (m)   any material amendment, waiver or modification to, or material consent
granted under any Material Contract or any Indebtedness in excess of $100,000;

                (n)    any cancellation or material change in any insurance maintained by any
Credit Party;

               (o)     any violation of, or non-compliance with, any material requirement of
applicable law, including any Health Care Laws, by any Credit Party or Subsidiary;

                (p)    any changes to the strategy of any Credit Party; or

               (q)     any non-compliance with any Permit or Health Care Permit or other
authorization of any Credit Party or Subsidiary required to conduct its business as currently
conducted, or any termination, restriction or threatened termination or restriction thereof or receipt
of any notices received in connection with any Health Care Permit or other Permit.

Each notice pursuant to this Section shall be in electronic form accompanied by a statement by a
Responsible Officer of the Borrower Representative, on behalf of the Borrowers, setting forth
details of the occurrence referred to therein, and stating what action the Borrowers or other Person
proposes to take with respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement or other Loan
Document that have been breached or violated.

               4.4     Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

               (a)     preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation, organization or formation, as
applicable, except as permitted by Section 5.3;

                (b)    preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct of its business
except in connection with transactions permitted by Section 5.3 and sales of assets permitted by

                                                 33
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 41 of 342




Section 5.2 and except as would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

               (c)     preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

               4.5     Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is used or useful in its
business in good working order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof.

               4.6     Insurance.

                (a)      Each Credit Party shall, and shall cause each of its Subsidiaries to, (i)
maintain or cause to be maintained in full force and effect all policies of insurance of any kind
with respect to the property and businesses of the Credit Parties and such Subsidiaries (including
policies of life, fire, theft, product liability, public liability, Flood Insurance, property damage,
other casualty, employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of Borrowers) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the size and character of
the business of the Credit Parties and (ii) cause all such insurance relating to any property or
business of any Credit Party to name Agent as additional insured or loss payee, as appropriate. All
policies of insurance on real and personal property of the Credit Parties will contain an
endorsement, in form and substance acceptable to Agent (at the direction of the Required Lenders),
showing loss payable to Agent and extra expense and business interruption endorsements. Such
endorsement, or an independent instrument furnished to Agent, will provide that the insurance
companies will give Agent at least thirty (30) days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of Borrowers or any
other Person shall affect the right of Agent to recover under such policy or policies of insurance in
case of loss or damage. Each Credit Party shall direct all present and future insurers under its “All
Risk” policies of property insurance to pay all proceeds payable thereunder directly to Agent. If
any insurance proceeds are paid by check, draft or other instrument payable to any Credit Party
and Agent jointly, Agent may endorse such Credit Party’s name thereon and do such other things
as Agent may deem advisable to reduce the same to cash. Agent reserves the right at any time,
upon review of each Credit Party’s risk profile, to reasonably require additional forms and limits
of insurance. Notwithstanding the requirement in subsection (i) above, Federal Flood Insurance
shall not be required for (x) real property owned, leased, subleased or otherwise operated or
occupied by any Credit Party or any Subsidiary of any Credit Party not located in a Special Flood
Hazard Area, or (y) such real property located in a Special Flood Hazard Area in a community that
does not participate in the National Flood Insurance Program (but Flood Insurance may be required
if applicable). Notwithstanding anything herein to the contrary, if any improved real property is
at any time subject to a Mortgage, Borrower will maintain Flood Insurance and/or Federal Flood
Insurance with respect to such property in compliance with all requirements of applicable laws
and regulations.


                                                 34
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 42 of 342




                (b)     Unless the Borrowers provide the Agent with evidence of the insurance
coverage required by this Agreement, the Agent may, upon five (5) Business Days written notice
to Borrower Representative, purchase such insurance at the Credit Parties’ expense to protect the
Agent’s and Lenders’ interests in the Credit Parties’ and their Subsidiaries’ properties. This
insurance may, but need not, protect the Credit Parties’ and their Subsidiaries’ interests. The
coverage that the Agent purchases may not pay any claim that any Credit Party or any Subsidiary
of any Credit Party makes or any claim that is made against such Credit Party or any Subsidiary
in connection with said Property. The Borrowers may later cancel any insurance purchased by the
Agent, but only after providing the Agent with evidence that there has been obtained insurance as
required by this Agreement. If the Agent purchases insurance, the Credit Parties will be
responsible for the costs of that insurance, including interest and any other charges the Agent may
impose in connection with the placement of insurance, until the effective date of the cancellation
or expiration of the insurance. The costs of the insurance shall be added to the Obligations. The
costs of the insurance may be more than the cost of insurance the Borrowers may be able to obtain
on their own.

               4.7      Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and payable or required
to be performed, all their respective obligations and liabilities set forth below:

               (a)     all federal, state and local tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted for which adequate reserves in accordance
with GAAP are being maintained by such Person;

               (b)     the performance of all obligations under any material Contractual
Obligation to which such Credit Party or any of its Subsidiaries is bound (other than obligations
with respect to Indebtedness), or to which it or any of its properties is subject; and

                 (c)    payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

               4.8     Compliance with Laws.

               (a)      Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction over it or its
business, except where the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

                (b)    Without limiting the generality of the foregoing, each Credit Party shall,
and shall cause each of its Subsidiaries to, comply with, and maintain its real property, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with, all applicable
Environmental Laws (including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental Authority) except for
failures to comply that would not, reasonably be expected to have, in the aggregate, a Material
Adverse Effect. Without limiting the foregoing, if an Event of Default is continuing or if Agent,
at the direction of Required Lenders, at any time has a reasonable basis to believe that there exist


                                                35
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 43 of 342




violations of Environmental Laws by any Credit Party or any Subsidiary of any Credit Party or
that there exist any Environmental Liabilities, in each case, that would reasonably be expected to
have, in the aggregate, a Material Adverse Effect, then each Credit Party shall, promptly upon
receipt of request from Agent, cause the performance of, and allow Agent and its Related Persons
access to such real property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause the preparation of
such reports, in each case as Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by Agent or any of its Related Persons, shall
be conducted and prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, in each case, at the
direction of the Required Lenders.

                4.9     Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain its books and records in accordance
with sound business practices sufficient to allow the preparation of financial statements in
accordance with GAAP; permit, and cause each other Credit Party and each Subsidiary of each
Credit Party to permit, at any reasonable time on a Business Day and with reasonable notice, the
Agent, any Lender or any representative, agent, or advisor thereof to inspect the properties and
operations of the Credit Parties and their Subsidiaries; and permit, and cause each other Credit
Party and each Subsidiary of each Credit Party to permit, at any reasonable time on a Business
Day and with reasonable notice, the Agent, any Lender or any representative, agent, or advisor
thereof to visit any or all of its offices, to discuss its financial matters with its officers and its
independent auditors (and Borrowers and each of their Subsidiaries hereby authorizes all such
independent auditors to discuss those financial matters with the Agent, the Lenders or any
representative, agent, or advisor thereof), and to examine (and photocopy extracts from) any of its
books or other records; and permit, and cause each other Credit Party and each Subsidiary of each
Credit Party to permit, at any reasonable time on a Business Day and with reasonable notice, the
Agent, the Lenders and their representatives, agents, and advisors and any Lender that may
accompany the Agent) to inspect the inventory and other tangible assets of the Credit Parties and
their Subsidiaries, to perform appraisals of the equipment of the Credit Parties and their
Subsidiaries, and to inspect, audit, conduct physical counts and perform valuations thereof, and to
audit, check and make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to inventory, accounts,
and any other Collateral. All such visits, inspections, appraisals or audits by the Agent and its
representatives, agents, and advisors will be at Borrower’s expense. Any Lender may accompany
Agent in connection with any inspection at such Lender’s expense.

               4.10 Use of Proceeds. The proceeds of the Tranche A Term Loans shall be used
to fund the DIP Claims as necessary for the consummation of the transactions contemplated by the
Plan of Reorganization. The proceeds of the Tranche B Term Loans shall be used (i) to fund the
balance of the Secured Claim under the Prepetition Loan Documents (as defined in the Plan of
Reorganization) as necessary for the consummation of the transactions contemplated by the Plan
of Reorganization and (ii) for working capital and other general corporate purposes. The proceeds
of the Revolving Loans shall be used for working capital and other general corporate purposes in
accordance with the Budget.

               4.11    Cash Management Systems.

                                                 36
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 44 of 342




               (a)   Subject to Section 4.17, each Credit Party shall, and shall cause each
Subsidiary of each Credit Party to, enter into, and cause each depository, securities intermediary
or commodities intermediary to enter into, Control Agreements with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than Excluded
Accounts and any Segregated Governmental Account) as of or after the Closing Date.

                (b)     In addition, in order to segregate and to facilitate perfection of the Agent’s
security interest in funds received from Governmental Third Party Payors making payments under
Medicare or Medicaid, if any, the Credit Parties agree that the Credit Parties shall, subject to
Section 4.17, (a) segregate collections made from Governmental Third Party Payors making
payments under Medicare or Medicaid, from collections made from all other Account Debtors and
customers of the applicable Credit Parties, including, without limitation, by (i) notifying all payors
(other than Governmental Third Party Payors making payments under Medicare or Medicaid) then
instructed to make payments to such Credit Parties’ deposit accounts to make payments to a deposit
account subject to a Control Agreement, and (ii) notifying all Governmental Third Party Payors
making payments under Medicare or Medicaid to make payments to a Segregated Governmental
Account, and (b) enter into, and cause each applicable depository to enter into, a “sweep”
agreement (a “Sweep Agreement”) with respect to each Segregated Governmental Account
pursuant to which such depository will agree to sweep amounts deposited therein on daily basis to
a deposit account of the Credit Parties subject to a Control Agreement in favor of the Agent as and
when funds clear and become available in accordance with such depository’s customary
procedures, each with such financial institution and each in form and substance reasonably
acceptable to the Agent. No Credit Party may change any sweep instruction set forth in such Sweep
Agreement without the prior written consent of the Agent. To the extent any Person, whether a
Governmental Third Party Payor or otherwise, remits payments to an incorrect deposit account or
otherwise makes payments not in accordance with the provisions of this Section 4.11 or an
applicable Credit Party’s payment direction, such Credit Party shall contact such Person and use
its commercially reasonable efforts to redirect payment from such Person in accordance with the
terms hereof. The Agent agrees and confirms that Credit Parties will have sole dominion and
“control” (within the meaning of Section 9-104 of the UCC and the common law) over each
Segregated Governmental Account and all funds therein and the Agent disclaims any right of any
nature whatsoever to control or otherwise direct or make any claim against the funds held in any
Segregated Governmental Account from time to time.

                4.12 Landlord Agreements. Each Credit Party shall, and shall cause each of its
Subsidiaries to, use commercially reasonable efforts (for a period of sixty (60) days following (a)
the Closing Date, to the extent applicable on the Closing Date, or (b) the date such Person enters
into a lease or agreement with respect to such leased property or bailee location (or acquires such
leased location)) to obtain a landlord agreement or bailee or mortgagee waivers, as applicable,
from the lessor of each material leased property, bailee in possession of any Collateral or
mortgagee of any owned property with respect to each location where any Collateral is stored or
located, which agreement shall be reasonably satisfactory in form and substance to Agent (at the
direction of the Required Lenders).

               4.13    Further Assurances.



                                                 37
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 45 of 342




                (a)    Each Credit Party shall ensure that all written information, exhibits and
reports furnished to the Agent or the Lenders with respect to the Credit Parties and their
Subsidiaries (other than projections, budgets, financial estimates, forecasts and other forward-
looking information and general economic or specific industry information), when taken as a
whole, do not and will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly disclose to the Agent
and the Lenders and correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof.

                (b)     Promptly upon request by the Agent (at the direction of Required Lenders),
the Credit Parties shall (and, subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions as the Agent may reasonably require (at the direction
of Required Lenders) from time to time in order (i) to subject to the Liens created by any of the
Collateral Documents any of the Properties, rights or interests covered by any of the Collateral
Documents, (ii) to perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and the Liens intended to be created thereby, and (iii) to better assure,
convey, grant, assign, transfer, preserve, protect and confirm to the Secured Parties the rights
granted or now or hereafter intended to be granted to the Secured Parties under any Loan Document
or under any other document executed in connection therewith. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders, the Credit Parties
shall cause each of their Subsidiaries to guaranty the Obligations and to cause each such Subsidiary
to grant to the Agent, for the benefit of the Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, all of such Subsidiary’s Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by Required Lenders, each Credit Party
shall, and shall cause each of its Subsidiaries to, pledge all of the Stock and Stock Equivalents of
each of its Subsidiaries, in each instance, to the Agent, for the benefit of the Secured Parties, to
secure the Obligations. In connection with each pledge of Stock and Stock Equivalents, the Credit
Parties shall deliver, or cause to be delivered, to the Agent, irrevocable proxies and stock powers
and/or assignments, as applicable, duly executed in blank. In the event any Credit Party or any
Subsidiary of any Credit Party acquires fee title in any real Property located inside the United
States with a fair market value in excess of $100,000 for any one location or, if as a result of such
acquisition, the Credit Parties own, in the aggregate, real Property located inside the United States
with a fair market value in the aggregate in excess of $100,000 which is not encumbered by a
Mortgage, or enters into and assumes any material lease, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to the Agent unless the same is otherwise waived by the
Agent, (v) within five (5) days (or such longer period, not to exceed an additional five (5) days, as
the Agent may agree) of such acquisition, a fully executed Mortgage with respect to such real
Property, in form and substance reasonably satisfactory to the Agent (at the direction of the
Required Lenders), (w) within thirty (30) days (or such longer period, not to exceed an additional
thirty (30) days, as the Agent, at the direction of the Required Lenders, may agree) of such
acquisition, an A.L.T.A. lender’s title insurance policy issued by a title insurer reasonably
satisfactory to the Agent (at the direction of the Required Lenders), in form and substance and in
an amount reasonably satisfactory to the Agent (at the direction of the Required Lenders) insuring
that the Mortgage is a valid and enforceable first priority Lien on the respective property, free and
clear of all defects, encumbrances and Liens (other than Permitted Liens), (x) if reasonably
requested by Agent (at the direction of Required Lenders), then current A.L.T.A. surveys, certified

                                                   38
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 46 of 342




to the Agent by a licensed surveyor sufficient to allow the issuer of the lender’s title insurance
policy to issue such policy without a survey exception, (y) if reasonably requested by Agent an
environmental site assessment prepared by a qualified firm reasonably acceptable to the Agent, in
form and substance satisfactory to the Agent, in each case, at the direction of the Required Lenders
and (z) prior to execution of any Mortgage, life of loan flood zone determinations and, as
applicable, notices to such Person of flood zone and availability of Flood Insurance and Flood
Insurance. Notwithstanding anything contained in this Agreement to the contrary, no Mortgage
shall be executed and delivered with respect to any real property unless and until each Lender has
received a life of loan flood zone determination and such other documents as it may reasonably
request to complete its flood insurance due diligence (at least twenty days in advance of execution
and delivery of any such Mortgage) and has confirmed to the Agent that flood insurance due
diligence and flood insurance compliance has been completed to its satisfaction.

               4.14 Compliance with Material Contracts. Each Credit Party shall and shall
cause its Subsidiaries to perform and observe all the terms and provisions of each Material Contract
to be performed or observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such action to such end
as may be from time to time reasonably requested by the Agent and, upon request of the Agent,
make to each other party to each such Material Contract such demands and requests for information
and reports or for action as any Credit Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so.

               4.15    Health Care Matters.

                (a)    Each Credit Party and any Subsidiary thereof shall: (i) comply in all
material respects with all Health Care Laws applicable to them, their assets, business or operations,
respectively; and (ii) comply, maintain and renew all required Health Care Permits. All Health
Care Permits of the Credit Parties and their Subsidiaries are in full force and effect and there exists
no material default under, or material violation of, any such Health Care Permit. To the knowledge
of the Credit Parties, no circumstance or event exists which would reasonably be anticipated to
result in the suspension, revocation, termination, material restriction, limitation, modification or
non-renewal of any material Health Care Permit.

                 (b)    Each Credit Party and any Subsidiary thereof shall: (i) timely file, or caused
to be filed, all required Health Care Filings in accordance with Health Care Laws; (ii) pay in a
timely fashion all undisputed amounts, taxes, fees and assessments due and payable in connection
with the required Health Care Filings; and (iii) keep and maintain all records required to be
maintained under applicable Health Care Laws for the period of time in which they are required
to be maintained; in each case, except where failure to do so could not reasonably be expected to
result individually or in the aggregate in a Material Adverse Effect.

               (c)     To the extent that and for so long as any Credit Party is deemed to be a
“covered entity” or “business associate” within the meaning of HIPAA, such Credit Party currently
has in place, or within a reasonable period of time from the Effective Date hereof, shall have in
place, each of the following: (i) necessary surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of such areas of such Credit Party’s
business and operations as required by HIPAA; (ii) policies and procedures and training for being

                                                  39
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 47 of 342




HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented those provisions of
such HIPAA Compliance Plan necessary to ensure that such Loan Party is HIPAA Compliant. For
purposes hereof, “HIPAA Compliant” means that a Credit Party is in compliance in all material
respects with each of the applicable requirements of HIPAA as of the Effective Date or within a
reasonable period of time thereafter, or thereafter, any final rule or regulation under HIPAA
becomes effective in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”). None of the Credit Parties or their respective Subsidiaries has, to
their knowledge, within the past three (3) years, suffered any breach (as defined under HIPAA) of
unsecured protected health information (as defined under HIPAA), received any written notice
from the Office for Civil Rights for the U.S. Department of Health and Human Services or any
other Governmental Authority regarding any allegation regarding its failure to comply with
Privacy Laws, nor made any notification of such a breach or failure to the media or the Secretary
of the U.S. Department of Health and Human Services pursuant to Privacy Laws; in each case,
except where failure to do so could not reasonably be expected to result individually or in the
aggregate in a Material Adverse Effect.

                (d)     Each Credit Party and its Subsidiaries and, to the knowledge of the Credit
Parties, all Licensed Personnel who perform medical services or similar professional services for
or on behalf of the Credit Parties and their Subsidiaries have complied in all material respects and
currently are in material compliance with applicable Healthcare Laws, and, as of the Effective
Date and throughout the term of this Agreement, are and shall be: (i) duly licensed and/or
registered, certificated or permitted as required to practice his or her profession (or provide the
applicable services to or on behalf of the Credit Parties or their Subsidiaries); and (ii) where
required, validly registered (to the extent required) with the DEA and any corresponding state
Laws. Each such Permit is in full force and effect and, to the knowledge of the Credit Parties, no
Licensed Personnel has received written notification of a pending or threatened suspension,
revocation, termination or nonrenewal of any such Permit.

               (e)     No individual hired or engaged by any Credit Party or its Subsidiaries has
been or is excluded, debarred or otherwise ineligible pursuant to the OIG’s List of Excluded
Individuals/Entities. None of the Credit Parties has received written notice that (i) any Person
providing healthcare services to such Credit Party and its Subsidiaries, or (ii) any employee or
individual contractor of any Credit Party and its Subsidiaries, has been charged with or convicted
of a criminal offense related to the provision of health care items or services.

               (f)     The billing and collection practices of the Credit Parties and their
Subsidiaries shall comply in all material respects with applicable Laws and written reimbursement
policies of Governmental Third Party Payor Programs, including Medicare, Medicaid, TRICARE
and government contracting agencies, Private Third Party Payor Programs, health maintenance
organizations, preferred provider organizations and managed care systems.

                (g)    No Credit Party or Subsidiary thereof has: (i) knowingly submitted to any
Governmental Third Party Payor Program or Private Third Party Payor Program any materially
false, fraudulent, abusive or improper claim for payment, or (ii) received and knowingly retained
any payment or reimbursement from any Governmental Third Party Payor Program or Private
Third Party Payor Program in excess of the proper amount allowed by applicable Law and
applicable contracts or agreements with such Governmental Third Party Payor Program or Private

                                                40
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 48 of 342




Third Party Payor Program. There are no material claims, actions, proceedings or appeals pending
before any Governmental Authority with respect to any Medicare reports or claims filed by the
Credit Party or any Subsidiary, or with respect to any material adjustments, denials, recoupments
or disallowances by any intermediary, carrier, other insurer, commission, board or agency in
connection with any cost reports or claims. Except for routine reviews, surveys, inspections,
audits, investigations or program integrity reviews for which no material violations or non-
compliance have been found or reported, that have been conducted by CMS or another applicable
Government Authority, no validation review, survey, inspection, audit, investigation or program
integrity review related to any Credit Party is currently pending or, to the knowledge of the Credit
Party, threatened (in writing) by any Governmental Authority or government contractor in
connection with Governmental Third Party Payor Programs; in each case, except where such
Governmental Third Party Payor Program review could not reasonably be expected to result
individually or in the aggregate in a Material Adverse Effect.

                (h)    Each Credit Party shall notify Agent within ten (10) Business Days
following the occurrence of any of the following facts, events, notices, or circumstances, whether
threatened, existing or pending, together with such supporting data and information as shall be
reasonably necessary to fully explain to Agent the scope and nature of the fact, event, notice or
circumstance, and shall provide to Agent within two (2) Business Days of Agent’s request, such
additional information as Agent shall request (at the direction of Required Lenders) regarding such
disclosure:

               (i)    Notice of any material inquiry, civil or criminal investigation or audit, or
       pending or threatened proceedings by any federal, state, local governmental or
       Governmental Third Party Payor or Private Third Party Payor relating to any material
       violation by any Credit Party of any Health Care Laws;

               (ii)     Any Credit Party, an owner, officer, manager or Person with a “direct or
       indirect ownership interest” (as that phrase is defined in 42 C.F.R. § 420.201) in any Credit
       Party: (i) has had a civil monetary penalty assessed against him, her or it pursuant to 42
       U.S.C. § 1320a-7a or is the subject of a proceeding seeking to assess such penalty; (ii) has
       been excluded from participation in a Governmental Third Party Payor or is the subject of
       a proceeding seeking to assess such penalty; (iii) has been convicted (as that term is defined
       in 42 C.F.R. § 1001.2) of any of those offenses described in 42 U.S.C. § 1320a-7b or 18
       U.S.C. §§ 669, 1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
       penalty; or (iv) has been involved or named in a U.S. Attorney complaint made or any other
       action taken pursuant to the False Claims Act under 31 U.S.C. §§ 3729-3731 or qui tam
       action brought pursuant to 31 U.S.C. §§ 3729 et seq.;

                (iii) any validation review or program integrity review related to any Credit
       Party by any commission, board or agency in connection with the business of Credit
       Parties;

               (iv)    copies of any written recommendation from any Governmental Authority
       or other regulatory body that any Credit Party should have any of its Permits, provider or
       supplier number, or accreditation suspended, revoked, or limited in any way, or any
       penalties or sanctions imposed;

                                                41
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 49 of 342




              (v)     notice of any claim to recover any alleged material overpayments to a Credit
       Party with respect to any Receivables in excess of $50,000;

              (vi)   voluntary disclosure by Credit Party to the OIG, CMS, a Medicare fiscal
       intermediary or any state Medicaid program of a potential overpayment matter involving
       the submission of claims to such payor in any amount greater than $50,000;

              (vii) notice of termination of eligibility of any Credit Party to participate in any
       reimbursement program of any private insurance carrier, managed care or similar
       organization, or other obligor applicable to it;

               (viii) notice of any material reduction in the level of reimbursement expected to
       be received with respect to Receivables due to any Credit Party;

              (ix)   notice of any reimbursement payment contract or process that results or is
       reasonably expected to result in any claim against a Credit Party (including on account of
       overpayments, settlement payments, appeals, repayment plan requests);

               (x)      the determination of a Borrower, any Credit Loan Party or any Subsidiary
       of a Credit Party after an initial investigation that a material breach of confidentiality,
       privacy or security (as defined by applicable Privacy Laws) affecting any Credit Party or
       Subsidiary occurred; or the determination of a Borrower, Credit Party or any Subsidiary
       after an initial investigation that a Breach of Unsecured Protected Health Information (as
       such capitalized terms are defined in HIPAA) affecting a Borrower, Credit Party or any
       Subsidiary occurred which affects more than 500 individuals or for which media
       notification will be required or which is otherwise material;

              (xi)   Any allegations by any Governmental Authority (or any agent thereof) or
       any Governmental Third Party Payor or Private Third Party Payor of fraudulent activities
       of any Credit Party or any Subsidiary thereof in relation to the provision of healthcare
       services; and

              (xii) Without duplication, any failure of any Borrower, any Credit Party or any
       Subsidiary of a Credit Party to comply with the covenants and conditions of this Section
       4.15.

                4.16 Compliance Program. Each Credit Party shall regularly (i) review and
revise its policies and procedures to ensure continuing compliance by such Credit Party, its
officers, directors, employees and all Licensed Personnel employed by or under contract with such
Credit Party, with all applicable Health Care Laws, (ii) maintain appropriate programs and
procedures for communicating such policies and procedures to all officers, directors, employees
and Licensed Personnel of each Credit Party, (iii) ensure that all officers, directors, employees and
Licensed Personnel of such Credit Party are able to report violations of any Health Care Laws, and
(iv) ensure that such reported violations are adequately addressed and corrected in a reasonable
and timely manner. Additionally, each Credit Party and each of their respective Subsidiaries shall
maintain, as applicable, a corporate and health care regulatory compliance program (hereinafter,
an “RCP”) addressing the applicable requirements of Health Care Laws and including the
following components: (i) standards of conduct and procedures that describe compliance policies

                                                 42
EAST\174048880.4
             Case 20-10361-KBO              Doc 533-1         Filed 05/29/20        Page 50 of 342




regarding laws with an emphasis on prevention of fraud and abuse; (ii) a specific officer within
high-level personnel identified as having overall responsibility for compliance with such standards
and procedures; (iii) training and education programs which effectively communicate the
compliance standards and procedures to employees and agents, including fraud and abuse laws
and illegal billing practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including publicizing a reporting system
to allow employees and other agents to anonymously report potential compliance problems; (v)
disciplinary guidelines and consistent enforcement of compliance policies; and (vi) mechanisms
to promptly respond to detected violations of the RCP. The Borrowers shall modify such RCPs
from time to time, as they or their respective advisors deem necessary and appropriate to ensure
continuing material compliance with applicable Health Care Laws. Upon reasonable advance
notice and request, the Agent (and/or its consultants) shall be permitted to conduct a review of
such RCPs at its expense during normal operating hours of the business of each Credit Party and
each of their respective Subsidiaries. With respect to Health Care Laws, none of the Credit Parties
or their Subsidiaries shall knowingly commit any violation of such laws.

                4.17 [Post-Closing Obligations. Notwithstanding the conditions precedent set
forth in Article II above, the Borrowers have informed Agent and the Lenders that certain of such
items required to be delivered to Agent or otherwise satisfied as conditions precedent to the
effectiveness of this Agreement will not be delivered to Agent as of the Closing Date. Therefore,
with respect to the items set forth on Schedule 4.19 (collectively, the “Outstanding Items”), and
notwithstanding anything to the contrary contained herein or in any other Loan Document, the
Borrowers shall deliver or otherwise satisfy each Outstanding Item to Agent in the form, manner
and time set forth thereon for such Outstanding Item or within such other time as Agent may
reasonably agree.]2

                4.18 Monthly Lender Calls. No later than the fifth (5) Business Day after the
end of each fiscal month, the Credit Parties shall cause their senior management to make
themselves available during normal business hours for a telephonic meeting with Agent and
Lenders to provide the Agent and Lenders with summary information regarding the Credit Parties’
business results, and the opportunity for the Agent, its advisors, as well as the Lenders to ask any
questions regarding same. Senior management may present such information orally to the Agent
and Lenders and shall be accompanied by a written presentation of the information to be presented
on such quarterly call by senior management (in a form reasonably acceptable to the Agent, at the
direction of the Required Lenders), which written presentation shall be delivered to Agent not less
than one (1) Business Days in advance of such call.

                                ARTICLE V - NEGATIVE COVENANTS

        Each Credit Party covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied:

2
 To include covenants to (i) transfer assets of Managed Practices to new Wholly Owned Subsidiaries of Borrowers
and join such Subsidiaries as Credit Parties within 60 days of Closing Date and (ii) establish accounts in accordance
with Section 4.11.

                                                         43
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 51 of 342




               5.1     Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer to
exist any Lien upon or with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

               (a)     any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing Indebtedness outstanding
on such date and permitted by Section 5.5(c), including replacement Liens on the Property
currently subject to such Liens securing Indebtedness permitted by Section 5.5(c);

               (b)     any Lien created under any Loan Document;

               (c)     Liens for taxes, fees, assessments or other governmental charges which are
not yet due, not delinquent, remain payable without penalty, or which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Person in accordance with GAAP;

               (d)     carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, custom brokers’ or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP are being
maintained;

                 (e)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’ compensation,
employment insurance, unemployment insurance and other social security legislation or to secure
the performance of tenders, statutory obligations, surety, stay, customs and appeals bonds, bids,
leases, utilities, governmental contract, trade contracts, performance and return of money bonds
and other similar obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

                (f)    Liens consisting of judgment liens, appeal bonds, judicial attachment liens
or other similar Liens arising in connection with court proceedings, provided that the enforcement
of such Liens is effectively stayed and all such Liens secure judgments the existence of which do
not constitute an Event of Default under Section 7.1(h);

                (g)     easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the Ordinary Course of
Business which, either individually or in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the Property subject thereto or interfere in
any material respect with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

              (h)      any interest or title of a lessor or sublessor under any lease not prohibited
by this Agreement;



                                                 44
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 52 of 342




               (i)     Liens arising from precautionary uniform commercial code financing
statements filed under any lease not prohibited by this Agreement;

              (j)    licenses, sublicenses, leases or subleases granted to third parties in the
Ordinary Course of Business not interfering with the business of the Credit Parties or any of their
Subsidiaries;

               (k)     Liens in favor of collecting banks arising under Section 4-210 of the UCC;
and

                 (l)     Liens (including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits.

               5.2    Disposition of Assets. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any Property (including accounts
and notes receivable, with or without recourse), except:

               (a)     dispositions of inventory, rental assets, or used, worn-out or surplus
equipment, all in the Ordinary Course of Business;

               (b)     dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of such disposition
is made if and to the extent required by Section 1.8; provided, that (i) not less than 75% of the
aggregate sales price from such disposition shall be paid in cash, (ii) the aggregate fair market
value of all assets so sold (as determined in good faith by the board of directors or a similar
governing body of Borrowers) by the Credit Parties and their Subsidiaries, together, shall not
exceed in any fiscal year $100,000 without the prior written consent of the Agent and (iii) no
Default or Event of Default is continuing or would result therefrom;

               (c)     dispositions of Cash Equivalents;

               (d)      licenses, sublicenses, leases or subleases granted to third parties in the
Ordinary Course of Business or not interfering with the business of the Credit Parties or any of
their Subsidiaries in any material respect;

               (e)    transfers of property subject to casualty or condemnation proceeding
(including in lieu thereof) upon receipt of the Net Proceeds therefore; provided, that the Net
Proceeds thereof are applied in accordance with Section 1.8;

                (f)    the abandonment of intellectual property rights in the Ordinary Course of
Business which, in the reasonable good faith determination of the Borrowers, are no longer used
or useful to the business of the Borrowers and their Subsidiaries;

              (g)    sales, transfers and other dispositions of delinquent account receivables in
the Ordinary Course of Business in connection with the collection thereof;



                                                 45
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1       Filed 05/29/20     Page 53 of 342




               (h)     (x) transfers among the Credit Parties, (y) transfers among non-Credit Party
Subsidiaries and (z) transfers from non-Credit Party Subsidiaries to Credit Parties; and

               (i)     to the extent constituting sales, transfers or dispositions (i) Investments to
the extent permitted pursuant to Section 5.4, (ii) Restricted Payments to the extent permitted
pursuant to Section 5.11, and (iii) such sale, transfer or disposition effected pursuant to a merger,
consolidation, liquidation or dissolution permitted pursuant to Section 5.3, in each case made in
accordance with the terms and conditions applicable thereto.

                 5.3    Consolidations and Mergers. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except (a) that any Credit Party or Wholly-Owned Subsidiary of a Credit Party may merge
with, or dissolve or liquidate into, a Wholly-Owned Subsidiary of a Credit Party or a Credit Party,
provided that (i) with respect to any such transaction to which a Credit Party is a party, such Credit
Party shall be the continuing or surviving entity and (ii) with respect to any such transaction to
which a Borrower is a party, such Borrower shall be the continuing or surviving entity and (b)
Investments permitted under Section 5.4.

                 5.4     Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire, or make any commitment to
purchase or acquire any Stock or Stock Equivalents, or any obligations or other securities of, or
any interest in, any Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, or any other acquisition of all or substantially all of the assets
of another Person, or of any business or division of any Person, including without limitation, by
way of merger, consolidation or other combination or (iii) make or commit to make any advance,
loan, extension of credit or capital contribution to or any other investment in, any Person including
any Affiliate of a Borrower or any Subsidiary of a Borrower (the items described in clauses (i), (ii)
and (iii) are referred to as “Investments”, except for:

               (a)     Investments in cash and Cash Equivalents;

               (b)     extensions of credit and capital contributions by (i) any Credit Party to any
other Credit Party, (ii) a Subsidiary of a Credit Party to a Credit Party; and (iii) Investments
consisting of transfers of Inventory and Equipment among a Borrower and Subsidiaries of a
Borrower in the Ordinary Course of Business;

              (c)     Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

               (d)    Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy or
reorganization of suppliers or customers;

               (e)     Investments existing on the Closing Date and set forth on Schedule 5.4; and



                                                  46
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 54 of 342




                 (f)    (i) Investments comprised of Contingent Obligations permitted by Section
5.5, (ii) Investments consisting of extensions of credit in the nature of Accounts or notes receivable
arising from the grant of trade credit in the Ordinary Course of Business, (iii) bank deposits in the
ordinary course of business so long as the provisions of Section 4.11 have been complied with,
(iv) to the extent constituting an Investment, endorsement of negotiable instruments held for
collection in the Ordinary Course of Business and (v) pledges, bonds and deposits permitted as
Liens under Section 5.1.

              5.5     Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to exist, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness, except:

               (a)     Indebtedness incurred pursuant to this Agreement;

               (b)     Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including extensions and refinancings thereof which do not increase the principal amount of such
Indebtedness as of the date of such extension or refinancing;

               (c)     Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of insurance premiums
in the ordinary course of business;

              (d)     Indebtedness consisting of loans and advances made (i) by a Credit Party to
any other Credit Party or (ii) by a Subsidiary of a Credit Party to a Credit Party, provided, that
such Indebtedness shall be subordinated to the Obligations on terms acceptable to the Agent;

                (e)     Indebtedness incurred in the ordinary course of business in respect of
overdraft facilities, netting services, automatic clearinghouse arrangements and other ordinary
course cash management arrangements; and

               (f)     secured Indebtedness of the Borrowers issued to a Preferred Stock
Securityholder (as defined in the Stockholders’ Agreement) upon exercise of the Preferred Stock
Put Right (as defined in the Stockholders’ Agreement) on terms and conditions acceptable to the
Agent.

                5.6    Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction with any Affiliate of a
Borrower or of any such Subsidiary, except:

                (a)   payment of any management, consulting or similar fees permitted pursuant
to Section 5.7 and payment of any Restricted Payment pursuant to Section 5.11;

                (b)     in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary provided that, in the case of
this clause (b), upon fair and reasonable terms no less favorable to such Credit Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of a Borrower or such Subsidiary and which are disclosed in writing to the Agent;
provided, further, that in no event shall a Credit Party or any Subsidiary of a Credit Party perform

                                                 47
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 55 of 342




or provide any management, consulting, administrative or similar services to or for any Person
other than another Credit Party, a Subsidiary of a Credit Party or a customer in the Ordinary Course
of Business;

               (c)    reasonable director, officer, consultant and employee compensation
(including bonuses) and other benefits (including retirement, health, stock option and other benefit
plans) in the Ordinary Course of Business and reasonable indemnification and reimbursement
arrangements with respect to such Persons; or

              (d)    transactions among Credit Parties and their Subsidiaries to the extent
permitted hereunder.

                5.7    Management Fees and Compensation. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, pay any management, consulting or similar fees to
any Affiliate of any Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party, except:

               (a)     payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary Course of Business;

              (b)    payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings as approved by the
Agent; and

               (c)     payment of fees under the Management Agreements as currently in effect.

               5.8     Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds, directly or indirectly, to
purchase or carry Margin Stock or repay or otherwise refinance Indebtedness of any Credit Party
or others incurred to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement. No Credit Party shall,
and no Credit Party shall suffer or permit any of its Subsidiaries to, engage principally, or as one
of its important activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U, or X of the Board of Governors
of the Federal Reserve System).

               5.9     [Reserved].

               5.10 Compliance with ERISA. No Credit Party shall cause or suffer to exist (a)
any event that would reasonably be expected to result in the imposition of a material Lien on any
asset of a Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect. No Credit Party shall cause or suffer to exist any event that would reasonably be
expected to result in the imposition of a Lien with respect to any Benefit Plan.

               5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, (i) declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any Stock or Stock

                                                48
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1       Filed 05/29/20     Page 56 of 342




Equivalent of Borrowers or any of their Subsidiaries, (ii) purchase, redeem or otherwise acquire
for value any Stock or Stock Equivalent of Borrowers or any of their Subsidiaries now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if any, interest,
fees, redemption, exchange, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Indebtedness (the items described in clauses (i), (ii) and (iii) above are referred
to as “Restricted Payments”); and except that, (i) any Wholly-Owned Subsidiary of a Borrower or
a Credit Party may declare and pay dividends to a Borrower or a Credit Party, and (ii) solely for
purposes of clarification, the Transactions may be consummated and any Credit Party (or a
Subsidiary) may make payments contemplated hereunder in connection therewith, both as of and
after the Closing Date with respect to the aggregate consideration and any purchase price
adjustments in accordance with the terms applicable thereto:

                (a)     if Holdings files a consolidated federal income tax return with a Credit Party
(or, if the Credit Party is a disregarded entity for federal income tax purposes, with the Credit
Party’s owner), then such Credit Party may make distributions to Holdings (and, if applicable,
Holdings may make distributions to its direct or indirect parent company) to pay federal and state
income taxes then due and owing by Holdings (or a direct or indirect parent company thereof);
provided that the amount of such distributions shall not be greater than, nor the receipt by such
Credit Party of tax benefits less than, they would have been had such Credit Party not filed
consolidated income tax returns with Holdings or such direct or indirect parent company thereof
(and, if such Credit Party is a disregarded entity, if such Credit Party were treated as a corporation
for federal and state income tax purposes);

               (b)    the Borrowers may make payments under the Indebtedness permitted
pursuant to Section 5.5(g) to the extent permitted under the intercreditor arrangements applicable
thereto;

                (c)    the Subsidiaries of Borrowers may declare and make dividend payments to
Borrowers (and, if applicable, Borrowers may declare and make dividend payments to its direct or
indirect parent) in amounts approved by the Agent, the proceeds of which are used to fund actual,
reasonable, out-of-pocket overhead and administrative expenses (including those related to
directors and board observance) payable by Borrowers (or its direct or indirect parent company)
in the Ordinary Course of Business; and

               (d)     the Borrowers may make payments permitted by Sections 5.7(b) or 5.7(c).

                5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any material line of business substantially different from those
lines of business carried on by the Credit Parties on the Closing Date or otherwise reasonably
related thereto or reasonable extensions thereof.

               5.13 Change in Structure. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to (i) amend any of its Organization Documents in any respect materially
adverse to the Agent or Lenders, or (ii) change its state of formation or its organizational form,
except upon 30 days’ prior notice to the Agent; provided that such Credit Party shall take all actions
requested by the Agent or the Lenders in their sole discretion to maintain a first-priority perfected



                                                  49
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 57 of 342




Lien in favor of the Agent (subject to Permitted Liens) on the Collateral of such Credit Party prior
to any such change.

               5.14 Accounting Changes. No Credit Party, and no Credit Party shall suffer or
permit any of its Subsidiaries to change the fiscal year or method for determining fiscal quarters
of any Credit Party without the consent of the Agent (the direction of Required Lenders).

                5.15 Amendments to Certain Documents. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries directly or indirectly to, change or amend the terms of
any Material Contract, any Management Agreement or any Indebtedness permitted pursuant to
Section 5.5(g) in any respect materially adverse to the Agent or Lenders. Each Credit Party shall,
prior to entering into any amendment or modification at of any Material Contract, Management
Agreement or documents relating to the Indebtedness permitted pursuant to Section 5.5(g), deliver
to Agent reasonably in advance of the execution thereof, any final or execution form copy thereof.

                5.16 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, to: (A) create or otherwise cause or suffer
to exist or become effective any consensual restriction or encumbrance of any kind on the ability
of any such Subsidiary to pay dividends or make any other distribution on any of such Subsidiary’s
Stock or Stock Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any of its Subsidiaries or (B) enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the existence of any Lien
upon any of its assets in favor of the Agent, whether now owned or hereafter acquired except in
connection with any document or instrument governing Liens permitted pursuant to Section 5.1
provided that any such restriction contained therein relates only to the asset or assets subject to
such permitted Liens; provided, that the following agreements, restrictions, encumbrances or
Contractual Obligations shall be permitted:

               (i)     the Loan Documents;

               (ii)   customary provisions in leases restricting the subletting or assignment
       thereof (and restricting liens on the leasehold assets subject thereto);

              (iii) customary provisions in agreements or licenses entered into in the Ordinary
       Course of Business restricting assignment of such agreement or license to the extent not
       materially interfering with the use of such licenses or agreements;

                (iv)   customary restrictions and conditions contained in any agreement relating
       to the sale of any property pending the consummation of such sale, provided that (1) such
       restrictions and conditions apply only to the property to be sold, and (2) such sale is
       permitted hereunder; and

               (v)    negative pledges and restrictions in favor of the holder of deposits
       constituting Permitted Liens so long as such negative pledges and restrictions extend solely
       to the amounts on deposit with such holders and not any other assets of the Credit Parties
       or their Subsidiaries.



                                                 50
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 58 of 342




               5.17 OFAC. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to (i) become a person whose property or interests in property are blocked or subject
to blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such person in any manner
violative of Section 2, or (iii) otherwise become a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.

                5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, enter into any arrangement, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous transaction, any
Borrower or any Subsidiaries sells or transfers all or substantially all of its right, title and interest
in an asset and, in connection therewith, acquires or leases back the right to use such asset.

                5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any Hazardous Material
at, to or from any real property owned, leased, subleased or otherwise operated or occupied by any
Credit Party or any Subsidiary of any Credit Party that would violate any Environmental Law,
form the basis for any Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Credit Party or any Subsidiary of
any Credit Party), other than such violations, Environmental Liabilities and effects that would not,
in the aggregate, have a Material Adverse Effect.

               5.20 Stay, Extension and Usury Laws. Each Credit Party covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or usury law or other law
wherever enacted, now or at any time hereafter in force, that may affect the covenants or the
performance of its Obligations under the Loan Documents, and each Credit Party hereby expressly
waives all benefit or advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to the Agent or
Lenders, but shall suffer and permit the execution of every such power as though no such law has
been enacted.

               5.21 Regulated Entities. The Borrowers shall not, and shall not permit any of
their Subsidiaries to, become (a) an “investment company” within the meaning of the Investment
Company Act of 1940 or (b) subject to regulation under any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or perform its obligations
under the Loan Documents with which such Borrower or such Subsidiary is not in compliance.

                            ARTICLE VI - FINANCIAL COVENANT

       Each Credit Party covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted in a manner reasonably
acceptable to Agent (at the direction of the Required Lenders)) shall remain unpaid or unsatisfied:

                                                   51
EAST\174048880.4
            Case 20-10361-KBO           Doc 533-1     Filed 05/29/20    Page 59 of 342




                6.1     Minimum EBITDA. The Credit Parties shall not permit EBITDA as of the
last day of any fiscal year to be less than the following:

                   Fiscal Year Ending                      Minimum EBITDA

                   December 31, 2020                       $4,500,000

                   December 31, 2021                       $8,000,000

                   December 31, 2022                       [$15,000,000]



                             ARTICLE VII - EVENTS OF DEFAULT

               7.1      Event of Default. Any of the following shall constitute an “Event of
Default”:

                (a)     Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of or interest on any Loan, including after maturity of the
Loans or (ii) to pay within three (3) Business Days after the same shall become due, any fee or any
other amount payable hereunder or pursuant to any other Loan Document; or

               (b)     Representation or Warranty. Any representation, warranty or certification
by or on behalf of any Credit Party or any of its Subsidiaries made or deemed made herein, in any
other Loan Document, or which is contained in any certificate, document or financial or other
statement by any such Person, or their respective Responsible Officers, furnished at any time under
this Agreement, or in or under any other Loan Document, shall prove to have been incorrect in any
material respect (without duplication of other materiality qualifiers contained therein) on or as of
the date made or deemed made; or

              (c)    Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in Article IV, Article V or Article VI hereof; or

                 (d)     Other Defaults. Any Credit Party or any Subsidiary of any Credit Party fails
to perform or observe any other term, covenant or agreement contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of ten (10) days
after the earlier of (i) the date a Responsible Officer of a Credit Party becomes aware of such
failure or (ii) the date upon which written notice thereof is given to the Borrower Representative
by the Agent or Required Lenders; or

               (e)    Cross-Default. Any Credit Party or any Subsidiary of any Credit Party (i)
fails to make any payment in respect of any Indebtedness (other than the Obligations and any
intercompany Indebtedness) or Contingent Obligation (other than the Obligations and any
intercompany Contingent Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors under any combined
or syndicated credit arrangement) of more than $100,000 when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such failure continues

                                                 52
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 60 of 342




after the applicable grace or notice period, if any, specified in the document relating thereto on the
date of such failure; or (ii) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, if the effect of such failure, event or condition is to cause,
or to permit the holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or such Contingent
Obligation to become payable or cash collateral in respect thereof to be demanded; or

                 (f)      Insolvency; Voluntary Proceedings. Any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) voluntarily ceases to conduct its business in the ordinary course other than pursuant
to a transaction expressly permitted hereunder; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of the foregoing; or

                (g)     Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit Party, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or levied against a
substantial part of any such Person’s Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement, filing or levy; (ii)
any Credit Party or any Subsidiary of any Credit Party admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar order under non-U.S. law)
is ordered in any Insolvency Proceeding; or (iii) any Credit Party or any Subsidiary of any Credit
Party acquiesces in the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself or a substantial
portion of its Property or business; or

               (h)      Monetary Judgments. One or more judgments, non-interlocutory orders,
decrees, appeal bonds or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a liability (to the extent
not covered by independent third-party insurance) as to any single or related series of transactions,
incidents or conditions, of $100,000 or more, and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry thereof; or

               (i)     Non-Monetary Judgments. One or more non-monetary judgments, orders
or decrees shall be rendered against any one or more of the Credit Parties or any of their respective
Subsidiaries which has or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, and there shall be any period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

               (j)     Collateral. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party or any Subsidiary
of any Credit Party thereto, or any Credit Party or any Subsidiary of any Credit Party shall so state

                                                  53
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 61 of 342




in writing or bring an action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such security interest shall for
any reason (other than the failure of the Agent to take any action within its control based upon
accurate and timely disclosure of relevant information by the Credit Parties as required herein)
cease to be a perfected and first priority security interest subject only to Permitted Liens; or

               (k)    Material Adverse Effect. Any event or circumstance occurs which has or,
in the reasonable judgment of the Agent, is reasonably likely to have, a Material Adverse Effect.

               (l)     Change of Control. The occurrence of a Change of Control.

               (m)     Material Contracts. Any termination or loss of a Material Contract, which
has not been replaced or supplemented with one or more other contracts within thirty (30) days
following the date of termination or loss.

               (n)     Change in Key Management. Any termination, resignation, replacement or
other change in the chief executive officer or chief financial officer of any Borrower or any of its
Subsidiaries that have not been approved by the Agent.

               (o)     Plan of Reorganization.

               (i)    Reversal, vacation or stay of the effectiveness of the Plan of Reorganization
       or the Credit Parties shall attempt to vacate or modify the Confirmation Order.

               (ii)    Entry of an order amending, supplementing, staying, vacating or otherwise
       modifying the Confirmation Order or the Plan of Reorganization without the prior written
       consent of the Agent and the Lenders or the filing of a motion for reconsideration with
       respect thereto.

               7.2    Remedies. Upon the occurrence and during the continuance of any Event
of Default, the Agent may (with the consent of the Required Lenders) and shall at the request of
the Required Lenders:

               (a)    declare all or any portion of the Commitment of each Lender to make Loans
to be terminated, whereupon such Commitments shall forthwith be terminated;

                (b)     declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or payable hereunder
or under any other Loan Document to be immediately due and payable; without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly waived by each
Credit Party; and/or

                (c)    exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in Sections 7.1(f) or 7.1(g)
above (in the case of clause (i) of Section 7.1(g) upon the expiration of the sixty (60) day period

                                                  54
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 62 of 342




mentioned therein), the obligation of each Lender to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable without further act of the Agent or any
Lender.

              7.3     Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights, powers, privileges
or remedies provided by law or in equity, or under any other instrument, document or agreement
now existing or hereafter arising.

                                 ARTICLE VIII - THE AGENT

               8.1     Appointment and Duties.

                (a)    Appointment of Agent. Subject to the terms hereof, each Lender hereby
appoints Bridging (together with any successor Agent pursuant to Section 8.9) as the Agent
hereunder and authorizes the Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly delegated to the
Agent under such Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.

                (b)     Duties as Collateral and Disbursing Agent. Subject to the terms hereof,
without limiting the generality of clause (a) above, the Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in Section 7.1(g)
or any other bankruptcy, insolvency or similar proceeding), and each Person making any payment
in connection with any Loan Document to any Secured Party is hereby authorized to make such
payment to the Agent, (ii) file and prove claims and file other documents necessary or desirable to
allow the claims of the Secured Parties with respect to any Obligation in any proceeding described
in subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding (but not to vote,
consent or otherwise act on behalf of such Person), (iii) act as collateral agent for each Secured
Party for purposes of the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to the Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that the Agent hereby appoints, authorizes and directs each Lender to act as
collateral sub-agent for the Agent, the Lenders for purposes of the perfection of all Liens with
respect to the Collateral, including any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender, and may further authorize and direct the Lenders
to take further actions as collateral sub-agents for purposes of enforcing such Liens or otherwise


                                                55
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 63 of 342




to transfer the Collateral subject thereto to the Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and directed.

                (c)    Limited Duties. Under the Loan Documents, the Agent (i) is acting solely
on behalf of the Lenders (except to the limited extent provided in Section 1.4(b) with respect to
the Register), with duties that are entirely administrative in nature, notwithstanding the use of the
defined term “Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set forth therein or any
role as agent, fiduciary or trustee of or for any Lender or any other Person and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim against the Agent
based on the roles, duties and legal relationships expressly disclaimed in clauses (i) through (iii)
above.

                8.2     Binding Effect. Each Lender agrees that (i) any action taken by the Agent
or the Required Lenders (or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by the Agent in
reliance upon the instructions of Required Lenders (or, where so required, such greater proportion)
and (iii) the exercise by the Agent or the Required Lenders (or, where so required, such greater
proportion) of the powers set forth herein or in accordance with the other Loan Documents,
together with such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

               8.3     Use of Discretion.

                (a)     No Action without Instructions. The Agent shall not be required to exercise
any discretion or take, or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Required Lenders (or, where expressly required by the terms
of this Agreement, a greater proportion of the Lenders).

               (b)    Right Not to Follow Certain Instructions. Notwithstanding clause (a)
above, the Agent shall not be required to take, or to omit to take, any action (i) unless, upon
demand, the Agent receives an indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Agent, any other Person) against all Liabilities that, by reason of
such action or omission, may be imposed on, incurred by or asserted against the Agent or any
Related Person thereof or (ii) that is, in the opinion of the Agent or its counsel, contrary to any
Loan Document or applicable Requirement of Law.

                (c)    Exclusive Right to Enforce Rights and Remedies. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the authority to enforce
rights and remedies hereunder and under the other Loan Documents against the Credit Parties or
any of them shall be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the Agent in accordance
with the Loan Documents for the benefit of all the Lenders; provided that the foregoing shall not
prohibit (i) the Agent from exercising on its own behalf the rights and remedies that inure to its

                                                 56
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 64 of 342




benefit (solely in its capacity as Agent) hereunder and under the other Loan Documents, (ii)
[reserved], (iii) any Lender from exercising setoff rights in accordance with Section 9.11 or (iv)
any Lender from filing proofs of claim or appearing and filing pleadings on its own behalf during
the pendency of a proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided further that if at any time there is no Person acting as the Agent hereunder
and under the other Loan Documents, then (A) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 7.2 and (B) in addition to the matters set forth
in clauses (ii), (iii) and (iv) of the preceding proviso and subject to Section 9.11, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

               8.4     Delegation of Rights and Duties. The Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and remedies under, and
delegate or perform any of its duties or any other action with respect to, any Loan Document by
or through any trustee, co-agent, employee, attorney-in-fact and any other Person (including any
Secured Party). Any such Person shall benefit from this Article VIII to the extent provided by the
Agent.

               8.5     Reliance and Liability.

                (a)     The Agent may, without incurring any liability hereunder, (i) treat the payee
of any Note as its holder until such Note has been assigned in accordance with Section 9.9, (ii)
rely on the Register to the extent set forth in Section 1.4, (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Credit Party) and (iv) rely and
act upon any document and information (including those transmitted by Electronic Transmission)
and any telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

               (b)     None of the Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan Document, and
each Lender, each Borrower and each other Credit Party hereby waive and shall not assert (and the
Borrowers shall cause each other Credit Party to waive and agree not to assert) any right, claim or
cause of action based thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Agent or, as the case may be, such Related Person (each
as determined in a final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the foregoing, the Agent:

               (i)    shall not be responsible or otherwise incur liability for any action or
       omission taken in reliance upon the instructions of the Required Lenders (or, where
       expressly required by the terms of this Agreement, a greater proportion of the Lenders) or
       for the actions or omissions of any of its Related Persons selected with reasonable care
       (other than employees, officers and directors of the Agent, when acting on behalf of the
       Agent);

               (ii)     shall not be responsible to any Lender or other Person for the due execution,
       legality, validity, enforceability, effectiveness, genuineness, sufficiency or value of, or the

                                                 57
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 65 of 342




       attachment, perfection or priority of any Lien created or purported to be created under or
       in connection with, any Loan Document;

               (iii) makes no warranty or representation, and shall not be responsible, to any
       Lender or other Person for any statement, document, information, representation or
       warranty made or furnished by or on behalf of any Credit Party or any Related Person of
       any Credit Party in connection with any Loan Document or any transaction contemplated
       therein or any other document or information with respect to any Credit Party, whether or
       not transmitted or (except for documents expressly required under any Loan Document to
       be transmitted to the Lenders) omitted to be transmitted by the Agent, including as to
       completeness, accuracy, scope or adequacy thereof, or for the scope, nature or results of
       any due diligence performed by the Agent in connection with the Loan Documents; and

               (iv)    shall not have any duty to ascertain or to inquire as to the performance or
       observance of any provision of any Loan Document, whether any condition set forth in any
       Loan Document is satisfied or waived, as to the financial condition of any Credit Party or
       as to the existence or continuation or possible occurrence or continuation of any Default or
       Event of Default and shall not be deemed to have notice or knowledge of such occurrence
       or continuation unless it has received a notice from the Borrower Representative, any
       Lender describing such Default or Event of Default clearly labeled “notice of default” (in
       which case the Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each Lender, each Borrower
hereby waives and agrees not to assert (and each Borrower shall cause each other Credit Party to
waive and agree not to assert) any right, claim or cause of action it might have against the Agent
based thereon.

               8.6     Agent Individually. The Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any kind of business
with, any Credit Party or Affiliate thereof as though it were not acting as Agent and may receive
separate fees and other payments therefor. To the extent the Agent or any of its Affiliates makes
any Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the same rights
and powers hereunder and shall be subject to the same obligations and liabilities as any other
Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”, “Required Revolving
Lender” and any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, the Agent or such Affiliate, as the case may be, in its
individual capacity as Lender, Revolving Lender or as one of the Required Lenders or Required
Revolving Lenders, respectively.

               8.7     Lender Credit Decision.

               (a)     Each Lender acknowledges that it shall, independently and without reliance
upon the Agent, any Lender or any of their Related Persons or upon any document (including any
offering and disclosure materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by the Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of each Credit Party and make
and continue to make its own credit decisions in connection with entering into, and taking or not

                                                 58
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 66 of 342




taking any action under, any Loan Document or with respect to any transaction contemplated in
any Loan Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be transmitted
by the Agent to the Lenders, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of the Agent or any of its Related Persons.

                (b)      If any Lender has elected to abstain from receiving material non-public
information (“MNPI”) concerning the Credit Parties or their Affiliates, such Lender acknowledges
that, notwithstanding such election, Agent and/or the Credit Parties will, from time to time, make
available syndicate-information (which may contain MNPI) as required by the terms of, or in the
course of administering the Loans to the credit contact(s) identified for receipt of such information
on the Lender’s administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance policies
and contractual obligations and applicable law, including federal and state securities laws;
provided, that if such contact is not so identified in such questionnaire, the relevant Lender hereby
agrees to promptly (and in any event within one (1) Business Day) provide such a contact to Agent
and the Credit Parties upon request therefor by Agent or the Credit Parties. Notwithstanding such
Lender’s election to abstain from receiving MNPI, such Lender acknowledges that if such Lender
chooses to communicate with Agent, it assumes the risk of receiving MNPI concerning the Credit
Parties or their Affiliates.

               8.8     Expenses; Indemnities.

                (a)     Each Lender agrees to reimburse the Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party promptly after demand therefor) promptly upon
demand, severally and ratably, of any out-of-pocket costs and expenses (including fees, charges
and disbursements of financial, legal and other advisors and Other Taxes paid in the name of, or
on behalf of, any Credit Party) that may be incurred by the Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.

                (b)     Each Lender further agrees to indemnify the Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party promptly after demand therefor),
severally and ratably, from and against Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for the account of
any Lender) that may be imposed on, incurred by or asserted against the Agent or any of its Related
Persons in any matter relating to or arising out of, in connection with or as a result of any Loan
Document or any other act, event or transaction related, contemplated in or attendant to any such
document, or, in each case, any action taken or omitted to be taken by the Agent or any of its
Related Persons under or with respect to any of the foregoing; provided, however, that no Lender
shall be liable to the Agent or any of its Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of the Agent or, as the case may be,


                                                 59
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 67 of 342




such Related Person, as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

                (c)     To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable withholding
tax. If the Internal Revenue Service or any other Governmental Authority asserts a claim that
Agent did not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly executed, or fails
to establish an exemption from, or reduction of, withholding tax with respect to a particular type
of payment, or because such Lender failed to notify Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), or Agent reasonably determines that it was required to withhold taxes from
a prior payment but failed to do so, such Lender shall promptly indemnify Agent fully for all
amounts paid, directly or indirectly, by Agent as tax or otherwise, including penalties and interest,
and together with all expenses incurred by Agent, including legal expenses, allocated internal costs
and out-of-pocket expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from any prior
payment to such Lender but which was not so withheld, as well as any other amounts for which
Agent is entitled to indemnification from such Lender under this Section 8.8(c).

               8.9     Resignation of Agent.

                (a)    (i) The Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall be effective. If the
Agent delivers any such notice or if the Agent is removed pursuant to clause (ii) below, the
Required Lenders shall have the right to appoint a successor Agent. If, within 30 days after the
retiring Agent having given notice of resignation, no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent from among the Lenders. (ii) At any time when the Person
acting as Agent is also a Non-Funding Lender of the type described in clause (a) of the definition
thereof, Required Lenders may remove Agent in its capacity as such upon thirty (30) days’ prior
written notice to Agent and Borrower Representative, unless such Person ceases to be such a Non-
Funding Lender on or prior to the expiration of such thirty (30) day period. (iii) The Required
Lenders may, to the extent permitted by applicable law, by notice in writing to the Borrower
Representative and the Agent, remove Agent in its capacity as such and as provided in the manner
above, appoint a successor Agent.

               (b)       Effective immediately upon its resignation or removal, (i) the retiring Agent
or removed Agent shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of the Agent until a successor Agent
shall have accepted a valid appointment hereunder, (iii) the retiring Agent or removed Agent and
its Related Persons shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such retiring Agent or removed
Agent was, or because such Agent had been, validly acting as Agent under the Loan Documents
and (iv) subject to its rights under Section 8.3, the retiring Agent or removed Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its rights as Agent under

                                                 60
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 68 of 342




the Loan Documents; provided that (i) the retiring Agent or removed Agent shall not be required
to take any acts or execute any documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Agent or removed Agent under the Loan Documents.

               8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs the Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

                (a)     any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are sold or
transferred in a transaction permitted under the Loan Documents (including pursuant to a waiver
or consent), to the extent that, after giving effect to such transaction, such Subsidiary would not be
required to guaranty any Obligations pursuant to Section 4.13; and

                 (b)     any Lien held by the Agent for the benefit of the Secured Parties against (i)
any Collateral that is sold, transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a valid waiver or consent), to
the extent all Liens required to be granted in such Collateral pursuant to Section 4.13 after giving
effect to such transaction have been granted, (ii) any property subject to a Lien permitted hereunder
in reliance upon Section 5.1(h) or (i) and (iii) all of the Collateral and all Credit Parties, upon (A)
termination of the Revolving Loan Commitments, (B) payment and satisfaction in full of all Loans
and all other Obligations under the Loan Documents (other than contingent indemnification
obligations in respect of which no claim has been made) that the Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations in amounts and on terms and conditions and
with parties satisfactory to the Agent and each Indemnitee that is, or may be, owed such
Obligations and (D) to the extent requested by the Agent, receipt by Agent and the Secured Parties
of liability releases from the Credit Parties each in form and substance acceptable to the Agent.

Each Lender hereby directs the Agent, and the Agent hereby agrees, upon receipt of reasonable
advance notice from the Borrower Representative, when and as directed in this Section 8.10, to (i)
promptly to execute and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens and (ii) deliver to the Credit Parties any portion of
such Collateral so released in the possession of the Agent.

               8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder shall extend to and
be available to any Secured Party that is not a Lender party hereto as long as, by accepting such
benefits, such Secured Party agrees, as among the Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by the Agent, shall confirm such agreement in a
writing in form and substance acceptable to the Agent) this Article VIII, Section 9.3, Section 9.9,
Section 9.10, Section 9.11, Section 9.17, Section 9.24 and Section 10.1 and the decisions and
actions of the Agent and the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.8 only to the extent of Liabilities, costs and expenses

                                                  61
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 69 of 342




with respect to or otherwise relating to the Collateral held for the benefit of such Secured Party, in
which case the obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) subject to the express provisions of Sections 1.10(c) and
9.1(b), each of the Agent and the Lenders party hereto shall be entitled to act at its sole discretion,
without regard to the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any duty or liability to
such Secured Party or any such Obligation and (c) except as otherwise set forth herein, such
Secured Party shall not have any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under any Loan Document.

                                ARTICLE IX - MISCELLANEOUS

               9.1     Amendments and Waivers.

                (a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by any Credit Party therefrom, shall
be effective unless the same shall be in writing and signed by the Required Lenders (or by the
Agent with the consent of the Required Lenders given in writing or by Electronic Transmission),
the Borrower Representative and acknowledged by the Agent (which such acknowledgement shall
be provided by the Agent upon written direction of the Required Lenders), and then such waiver
shall be effective only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in writing and signed
by all the Lenders directly affected thereby (or by the Agent with the consent of all the Lenders
directly affected thereby given in writing or by Electronic Transmission), in addition to the
Required Lenders (or by the Agent with the consent of the Required Lenders given in writing or
by Electronic Transmission), the Borrowers and acknowledged by the Agent (which such
acknowledgement shall be provided by the Agent upon written direction of all Lenders directly
affected thereby), do any of the following:

            (i)    increase or extend the Commitment of any Lender (or reinstate any
       Commitment terminated pursuant to Section 7.2(a));

              (ii)    postpone or delay any date fixed for, or waive, any scheduled installment of
       principal or any payment of interest, fees or other amounts due to the Lenders (or any of
       them) hereunder or under any other Loan Document (other than prepayments pursuant to
       Sections 1.8(c) through (f));

               (iii) reduce the principal of, or the rate of interest specified herein (it being
       agreed that waiver of the default interest margin shall only require the consent of Required
       Lenders) or the amount of interest payable in cash specified herein on any Loan, or of any
       fees or other amounts payable hereunder or under any other Loan Document;

              (iv)    change the percentage of the Commitments or of the aggregate unpaid
       principal amount of the Loans which shall be required for the Lenders or any of them to
       take any action hereunder;



                                                  62
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 70 of 342




              (v)     amend Section 1.10(c) (or any other provision of the Loan Documents that
       would alter the pro rata sharing of payments or proceeds of the Collateral), or amend this
       Section 9.1 or the definitions of Required Lenders, Required Tranche A Term Lenders,
       Required Tranche B Term Lenders, Required Revolving Lenders or any provision
       providing for consent or other action by all Lenders;

              (vi)   discharge any Credit Party from its respective payment Obligations under
       the Loan Documents, or release all or substantially all of the Collateral, except as otherwise
       may be provided in this Agreement or the other Loan Documents;

              (vii) affect the rights or duties of Tranche A Term Lenders (but not those of
       Tranche B Term Lender or Revolving Lender or in a manner disproportionate thereto),
       without the written consent of the Required Tranche A Term Lenders;

              (viii) affect the rights or duties of Tranche B Term Lenders (but not those of
       Tranche A Term Lender or Revolving Lender or in a manner disproportionate thereto),
       without the written consent of the Required Tranche B Term Lenders; or

              (ix)  affect the rights or duties of the Revolving Lenders (but not those of the
       Term Lenders or in a manner disproportionate thereto), without the written consent of the
       Required Revolving Lenders; or

       it being agreed that all Lenders shall be deemed to be directly affected by an amendment
       or waiver of the type described in the preceding clauses (iv), (v) and (vi).

               (b)     No amendment, waiver or consent shall, unless in writing and signed by the
Agent, in addition to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by the Agent with the consent of the Required Lenders or all the Lenders directly
affected thereby, as the case may be) and the Borrower Representative, affect the rights or duties
of the Agent under this Agreement or any other Loan Document.

               (c)     Notwithstanding anything to the contrary contained in this Section 9.1, (y)
Agent may amend Schedule 1.1(a) to reflect Sales entered into pursuant to Section 9.9, and (z)
Agent and Borrowers may amend or modify this Agreement and any other Loan Document to (1)
cure any clerical defect or omission, or (2) grant a new Lien for the benefit of the Secured Parties,
extend an existing Lien over additional property for the benefit of the Secured Parties or join
additional Persons as Credit Parties.

               9.2     Notices.

                (a)     Addresses.      All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement shall, whether or
not specified to be in writing but unless otherwise expressly specified to be given by any other
means, be given in writing and (i) addressed to the address set forth on Schedule 9.2, (ii) posted to
Intralinks® or SyndTrak®, Debt Domain (to the extent such system is available and set up by or
at the direction of the Agent prior to posting) in an appropriate location by uploading such notice,
demand, request, direction or other communication, (iii) posted to any other E-System set up by
or at the direction of Agent or (iv) addressed to such other address as shall be notified in writing

                                                 63
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 71 of 342




(A) in the case of the Borrowers, and the Agent, to the other parties hereto and (B) in the case of
all other parties, to the Borrower Representative and the Agent. Transmission by electronic mail
(including E-Fax) shall be sufficient or effective to transmit any such notice under this clause (a),
subject to Section 9.3 below.

               (b)      Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if delivered by hand, upon
personal delivery, (ii) if delivered by overnight courier service or by mail, upon receipt, (iii) if
delivered by facsimile or other electronic transmission (including via e-mail but other than to post
to an E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation
of proper transmission, and (iv) if delivered by posting to any E-System, on the later of the
Business Day of such posting and the Business Day access to such posting is given to the recipient
thereof in accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to Agent pursuant to Article I shall be effective until received
by Agent.

                (c)     Each Lender shall notify the Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of its Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such other administrative
information as the Agent shall reasonably request.

                (d)     With respect to all references to written notice or written consent in this
Agreement, such written notice or written consent may, in each case, be delivered by e-mail (or
other electronic means), to the e-mail address set forth on Schedule 9.2, or as otherwise provided
by the parties hereto from time to time.

               9.3     Electronic Transmissions.

                (a)     Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein. Each Credit
Party and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing the transmission of Electronic Transmissions.

                (b)     Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting to
any E-System shall be denied legal effect merely because it is made electronically, (B) each E-
Signature on any such posting shall be deemed sufficient to satisfy any requirement for a
“signature” and (C) each such posting shall be deemed sufficient to satisfy any requirement for a
“writing”, in each case including pursuant to any Loan Document, any applicable provision of any
UCC, the federal Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural Requirement of Law governing such
subject matter, (ii) each such posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by attaching to, or logically

                                                 64
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 72 of 342




associating with such posting, an E-Signature, upon which each Secured Party and each Credit
Party may rely and assume the authenticity thereof, (iii) each such posting containing a signature,
a reproduction of a signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or beneficiary hereto agrees
not to contest the validity or enforceability of any posting on any E-System or E-Signature on any
such posting under the provisions of any applicable Requirement of Law requiring certain
documents to be in writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or E-Signature has
been altered after transmission.

                 (c)     Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms, conditions and privacy
policy posted or referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E-System) and related Contractual Obligations
executed by Agent and Credit Parties in connection with the use of such E-System.

               (d)    LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC
TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR
ELECTRONIC          COMMUNICATION,            INCLUDING         ANY      WARRANTY          OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.
Each of each Borrower, each other Credit Party executing this Agreement and each Secured Party
agrees that Agent has no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

                9.4     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No course of dealing between any Credit Party, any
Affiliate of any Credit Party, the Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

                9.5    Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the request of
Agent or Required Lenders, shall be at the expense of such Credit Party, and neither Agent nor
any other Secured Party shall be required under any Loan Document to reimburse any Credit Party
or any Subsidiary of any Credit Party therefor except as expressly provided therein. In addition,
the Borrowers agree to pay or reimburse within ten (10) days after receipt of a summary invoice
(in reasonable detail) therefor, (a) reasonable and documented (in summary form) out-of-pocket
fees, costs, disbursements and expenses of (i) the Agent (including Attorney Costs of counsel to

                                                  65
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 73 of 342




the Agent) and (ii) the Lenders (including Attorney Costs of counsel to the Lenders), in the case
of each of the foregoing clauses (i) and (ii), in connection with the negotiations, preparation,
execution and delivery of the Loan Documents and the deemed funding of all Loans under this
Agreement, including, without limitation, all due diligence, transportation, computer, duplication,
messenger, audit, insurance, appraisal, valuation and consultant costs and expenses, and all search,
filing and recording fees, incurred or sustained by the Agent and the Lenders, and their counsel
and professional advisors in connection with this Agreement, the other Loan Documents or the
transactions contemplated thereby, the administration of this Agreement and any amendment or
waiver of any provision of the other Loan Documents, (b) the Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with internal audit reviews,
field examinations and Collateral examinations (which shall be reimbursed, in addition to the out-
of-pocket costs and expenses of such examiners, at the per diem rate per individual charged by the
Agent for its examiners), and (c) fees, costs, disbursements and expenses of (i) the Agent and (ii)
the Lenders (including all Attorney Costs of counsel to the Agent and Lenders) in connection with
(x) any refinancing or restructuring of the credit arrangements provided hereunder in the nature of
a “work-out”, (y) the enforcement or preservation of any right or remedy under any Loan
Document, any Obligation, with respect to the Collateral or any other related right or remedy or
(z) the commencement, defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or Transaction (or
the response to and preparation for any subpoena or request for document production relating
thereto), including Attorney Costs, including, to the extent required, specialist counsel, in each
case, incurred in connection with any of the matters referred to in clause (c) above.

               9.6     Indemnity.

                 (a)     Each Credit Party agrees, jointly and severally, to indemnify, hold harmless
and defend Agent, each Lender and each of their respective Related Persons (each such Person
being an “Indemnitee”) from and against all Liabilities (including (x) brokerage commissions, fees
and other compensation and (y) reasonable and documented out-of-pocket fees and disbursements
of one counsel, one local counsel in each relevant jurisdiction, and any successor counsel to
primary or local counsel, for the Agent and one counsel for the other Indemnitees) that may be
imposed on, incurred by or asserted or awarded against any such Indemnitee in any matter relating
to or arising out of, in connection with or as a result of (i) any Loan Document, any Obligation (or
the repayment thereof), the use or intended use of the proceeds of any Loan or the use of any
securities filing of, or with respect to, any Credit Party, (ii) any commitment letter, proposal letter
or term sheet with any Person or any Contractual Obligation, arrangement or understanding with
any broker, finder or consultant, in each case entered into by or on behalf of any Credit Party or
any Affiliate of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic Transmissions, (iii)
any actual or prospective investigation, litigation or other proceeding, whether or not brought by
any such Indemnitee or any of its Related Persons, any holders of securities or creditors, whether
or not any such Indemnitee, Related Person, holder or creditor is a party thereto, and whether or
not based on any securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise, in each case, arising out
of matters described in clauses (i) or (ii) above, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the “Indemnified Matters”);

                                                  66
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 74 of 342




provided, however, that no Credit Party shall have any liability under this Section 9.6 to any
Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall have any liability with
respect to any Indemnified Matter other than (to the extent otherwise liable), to the extent such
liability is found in a final non appealable judgment by a court of competent jurisdiction to have
resulted solely from the gross negligence, or willful misconduct of such Indemnitee or its Related
Persons. Furthermore, each Borrower and each other Credit Party executing this Agreement
waives and agrees not to assert against any Indemnitee, and shall cause each other Credit Party to
waive and not assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related Person. This
Section 9.6(a) shall not apply with respect to Taxes other than Taxes that represent Liabilities
arising from any non-Tax claim.

               (b)     Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving, any property of
any Credit Party or any Related Person of any Credit Party or any actual, alleged or prospective
damage to property or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Credit Party or any Related Person or any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Credit Party or any Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by Agent or following
Agent or any Lender having become the successor-in-interest to any Credit Party or any Related
Person of any Credit Party and (ii) are attributable solely to acts of such Indemnitee.

                9.7     Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other Person or against or
in payment of any Obligation. To the extent that any Secured Party receives a payment from a
Borrower, from any other Credit Party, from the proceeds of the Collateral, from the exercise of
its rights of setoff, any enforcement action or otherwise, and such payment is subsequently, in
whole or in part, invalidated, declared to be fraudulent or preferential, set aside or required to be
repaid to a trustee, receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and remedies therefor, shall
be revived and continued in full force and effect as if such payment had not occurred.

               9.8     Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective successors and assigns;
provided that any assignment by any Lender shall be subject to the provisions of Section 9.9 hereof,
and provided further that no Credit Party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the Agent and each Lender.

               9.9     Assignments and Participations; Binding Effect.

               (a)     This Agreement shall become effective when it shall have been executed by
the Borrowers, the other Credit Parties signatory hereto and the Agent and when the Agent shall
have been notified by each Lender that such Lender has executed it. Thereafter, it shall be binding

                                                  67
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 75 of 342




upon and inure to the benefit of, but only to the benefit of, the Borrowers, the other Credit Parties
hereto (in each case except for Article VIII), the Agent and each Lender party hereto and, to the
extent provided in Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan Document (including
in Section 8.9), none of any Borrower, any other Credit Party or the Agent shall have the right to
assign any rights or obligations hereunder or any interest herein.

                 (b)    Each Lender may sell, transfer, negotiate or assign (a “Sale”) all or a portion
of its rights and obligations hereunder (including all or a portion of its Commitments and its rights
and obligations with respect to Loans) to (i) any existing Lender (other than a Non-Funding Lender
or Impacted Lender), (ii) any Affiliate or Approved Fund of any existing Lender (other than a Non-
Funding Lender or Impacted Lender) or (iii) any other Person acceptable (which acceptance shall
not be unreasonably withheld or delayed) to the Agent; provided, however, that (x) such Sales do
not have to be ratable between the Revolving Loan, the Tranche A Term Loan and the Tranche B
Term Loan but must be ratable among the obligations owing to and owed by such Lender with
respect to the Revolving Loans, Tranche A Term Loan or Tranche B Term Loan, (y) for each Loan,
the aggregate outstanding principal amount (determined as of the effective date of the applicable
Assignment) of the Loans and Commitments subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an Affiliate or Approved
Fund of any existing Lender, is of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such facility or is made with the prior consent of the Borrower Representative
and the Agent and (z) such Sales by Non-Funding Lenders shall be subject to Agent’s prior written
consent in all instances.

                (c)     The parties to each Sale made in reliance on clause (b) above (other than
those described in clause (e) or (f) below) shall execute and deliver to the Agent an Assignment
via an electronic settlement system designated by the Agent (or, if previously agreed with the
Agent, via a manual execution and delivery of the Assignment) evidencing such Sale, together
with any existing Note subject to such Sale (or any affidavit of loss therefor acceptable to the
Agent, at the direction of the Required Lenders), any tax forms required to be delivered pursuant
to Section 10.1 and payment of an assignment fee in the amount of $3,500 provided that (1) if a
Sale by a Lender is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a Lender is made to
an assignee that is not an Affiliate or Approved Fund of such assignor Lender, and concurrently to
one or more Affiliates or Approved Funds of such assignee, then only one assignment fee of $3,500
shall be due in connection with such Sale. Upon receipt of all the foregoing, and conditioned upon
such receipt and, if such Assignment is made in accordance with Section 9.9(b)(iii), upon the Agent
(and the Borrower, if applicable) consenting to such Assignment (if required), from and after the
effective date specified in such Assignment, the Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.

                (d)      Subject to the recording of an Assignment by the Agent in the Register
pursuant to Section 1.4(b), (i) the assignee thereunder shall become a party hereto and, to the extent
that rights and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender, (ii) any applicable
Note shall be transferred to such assignee through such entry and (iii) the assignor thereunder shall,
to the extent that rights and obligations under this Agreement have been assigned by it pursuant to

                                                  68
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1       Filed 05/29/20     Page 76 of 342




such Assignment, relinquish its rights (except for those surviving the termination of the
Commitments and the payment in full of the Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances occurring prior to
such assignment (and, in the case of an Assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations under the Loan Documents, such Lender shall cease to
be a party hereto).

                (e)     In addition to the other rights provided in this Section 9.9, each Lender may
grant a security interest in, or otherwise assign as collateral, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal Reserve
Board), by notice to the Agent or (B) any holder of, or trustee for the benefit of the holders of,
such Lender’s Indebtedness or equity securities, without notice to the Agent; provided, however,
that no such holder or trustee, whether because of such grant or assignment or any foreclosure
thereon (unless such foreclosure is made through an assignment in accordance with clause (b)
above), shall be entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder.

                (f)     In addition to the other rights provided in this Section 9.9, each Lender may,
(x) with notice to the Agent, grant to an SPV the option to make all or any part of any Loan that
such Lender would otherwise be required to make hereunder (and the exercise of such option by
such SPV and the making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the Agent or the
Borrowers, sell participations to one or more Persons in or to all or a portion of its rights and
obligations under the Loan Documents (including all its rights and obligations with respect to the
Revolving Loans, Tranche A Term Loan and Tranche B Term Loan); provided, however, that,
whether as a result of any term of any Loan Document or of such grant or participation, (i) no such
SPV or participant shall have a commitment, or be deemed to have made an offer to commit, to
make Loans hereunder, and, except as provided in the applicable option agreement, none shall be
liable for any obligation of such Lender hereunder, (ii) such Lender’s rights and obligations, and
the rights and obligations of the Credit Parties and the Secured Parties towards such Lender, under
any Loan Document shall remain unchanged and each other party hereto shall continue to deal
solely with such Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of Article X, but, with respect
to Section 10.1, only to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 10.1(f) and then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation and (B) each such
SPV may receive other payments that would otherwise be made to such Lender with respect to
Loans funded by such SPV to the extent provided in the applicable option agreement and set forth
in a notice provided to the Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant have the right to
enforce any of the terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan Document or to
exercise or refrain from exercising any powers or rights such Lender may have under or in respect
of the Loan Documents (including the right to enforce or direct enforcement of the Obligations),

                                                  69
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 77 of 342




except for those described in clauses (ii) and (iii) of Section 9.1(a) with respect to amounts, or
dates fixed for payment of amounts, to which such participant or SPV would otherwise be entitled
and, in the case of participants, except for those described in clause (vi) of Section 9.1(a). Each
Lender that grants an option to a SPV or sells a participation, acting solely for this purpose as an
agent of the Borrower, shall maintain a register on which it enters the name and address of each
SPV and participant and the principal amounts (and stated interest) of each SPV and participant’s
interest in the Loans or other obligations under the Loan Documents (the “SPV/Participant
Register”); provided that no Lender shall have any obligation to disclose all or any portion of the
SPV/Participant Register (including the identity of any SPV or participant or any information
relating to any SPV or participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) or Section
1.871¬14(c) of the United States Treasury Regulations. The entries in the SPV/Participant
Register shall be conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the SPV/Participant Register as the owner of such portion of the Loan
or participation for all purposes of this Agreement notwithstanding any notice to the contrary. No
party hereto shall institute (and each Borrower shall cause each other Credit Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper of such SPV; provided, however, that each
Lender having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the termination of the
Commitments and the payment in full of the Obligations.

                9.10 Confidentiality. (a) Each Lender and the Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document and designated in writing by any Credit Party as
confidential for a period of two (2) years following the date on which this Agreement terminates
in accordance with the terms hereof, except that such information may be disclosed (i) with the
Borrower Representative’s consent, (ii) to Related Persons of such Lender or the Agent, as the
case may be, that are advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information presently is or hereafter
becomes available to such Lender or the Agent, as the case may be, on a non-confidential basis
from a source other than any Credit Party, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any Governmental
Authority, (v) to the extent necessary or customary for inclusion in league table measurements or
in any tombstone or other advertising materials (and the Credit Parties consent to the publication
of such tombstone or other advertising materials by the Agent, any Lender or any of their Related
Persons), (vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify borrowers, (vii) to current
or prospective assignees, a Lender’s current or prospective investors and funding source, SPVs
(including the investors therein) or participants and to their respective Related Persons, in each
case to the extent such assignees, investors, participants, counterparties or Related Persons agree
to be bound by provisions substantially similar to the provisions of this Section 9.10 and (viii) in

                                                 70
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 78 of 342




connection with the exercise of any remedy under any Loan Document. In the event of any conflict
between the terms of this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this Section 9.10 shall
govern.

               (b)    Each Credit Party consents to the publication by Agent or any Lender of
advertising material relating to the financing transactions contemplated by this Agreement;
provided that under no circumstance shall Agent use a Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark without Borrower Representative’s prior consent.
Agent or such Lender shall provide a draft of any advertising material to Borrower Representative
for review and comment prior to the publication thereof.

               9.11    Set-off; Sharing of Payments.

                (a)     Right of Setoff. Each of the Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized, without notice or
demand (each of which is hereby waived by each Credit Party), at any time and from time to time
during the continuance of any Event of Default and to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final but excluding deposits in any withholding tax or fiduciary account
referred to in Section 4.11) at any time held and other Indebtedness, claims or other obligations at
any time owing by the Agent, such Lender or any of their respective Affiliates to or for the credit
or the account of the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any Loan Document
with respect to such Obligation and even though such Obligation may be unmatured. No Lender
shall exercise any such right of set off without the prior consent of Agent or Required Lenders.
Each of the Agent and each Lender agrees promptly to notify the Borrower Representative and the
Agent after any such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that the Agent, the Lenders, their Affiliates and the other Secured
Parties, may have.

               (b)    Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the receipt of any Collateral
or “proceeds” (as defined under the applicable UCC) of Collateral) other than pursuant to Article
X or customary set off rights set forth in deposit account control agreements with a Lender and
such payment exceeds the amount such Lender would have been entitled to receive if all payments
had gone to, and been distributed by, the Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by the Agent and applied in
accordance with this Agreement (or, if such application would then be at the discretion of the
Borrowers, applied to repay the Obligations in accordance herewith); provided, however, that (a)
if such payment is rescinded or otherwise recovered from such Lender in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to such Lender

                                                 71
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 79 of 342




without interest and (b) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding Lender or Impacted
Lender receives any such payment as described in the previous sentence, such Lender shall turn
over such payments to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(b).

               9.12 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts and attached to
a single counterpart. Delivery of an executed signature page of this Agreement by facsimile
transmission or Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

               9.13 Severability; Facsimile Signature. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder shall not in any
way affect or impair the legality or enforceability of the remaining provisions of this Agreement
or any instrument or agreement required hereunder. Any Loan Document, or other agreement,
document or instrument, delivered by facsimile transmission or, subject to the provisions hereof,
Electronic Transmission, shall have the same force and effect as if the original thereof had been
delivered.

               9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

               9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and other Loan Documents may use several different limitations, tests or measurements
to regulate the same or similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the contrary in this
Agreement.

                9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to the Agent, each Lender and other parties hereto, and is the product of
all parties hereto. Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Lenders or the Agent merely because of the Agent’s or Lenders’ involvement
in the preparation of such documents and agreements.

               9.17 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrowers, the Lenders, the Agent, and, subject to the
provisions of Section 8.11 hereof, each other Secured Party, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of the other Loan
Documents. Neither the Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.



                                                 72
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 80 of 342




               9.18    Governing Law and Jurisdiction.

                (a)     Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including, without limitation, its
validity, interpretation, construction, performance and enforcement.

                 (b)    Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document brought against Agent or any Lender may exclusively be brought in the courts
of the United States of America sitting in the Southern District of New York, and if such courts do
not have or abstain from exercising jurisdiction, in the courts of the State of New York located in
the City of New York, Borough of Manhattan, and, by execution and delivery of this Agreement,
each Borrower and each other Credit Party executing this Agreement hereby accepts for itself and
in respect of its property, generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts. The parties hereto (and, to the extent set forth in any other Loan Document, each other
Credit Party) hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now or hereafter
have to the bringing of any such action or proceeding in such jurisdictions.

               (c)     Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or proceeding brought in the
United States of America with respect to or otherwise arising out of or in connection with any
Loan Document by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the address of Borrowers
specified herein (and shall be effective when such mailing shall be effective, as provided therein).
Each Credit Party agrees that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any other manner provided
by law.

               (d)     Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner permitted by
applicable Requirements of Law or commence legal proceedings or otherwise proceed against any
Credit Party in any other jurisdiction.

           9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

               9.20    Entire Agreement; Release; Survival.

          (a)   THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF
THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF
INTEREST, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY


                                                 73
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 81 of 342




CREDIT PARTY AND ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES
RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS
OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

                  (b)   Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party may have at law
or in equity in respect of all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. In no event shall any Indemnitee
be liable on any theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). Each Borrower and each other
Credit Party signatory hereto hereby waives, releases and agrees (and shall cause each other Credit
Party to waive, release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

                (c)    (i) Any indemnification or other protection provided to any Indemnitee
pursuant to Article VIII (The Agent), Section 9.5 (Costs and Expenses), Section 9.6 (Indemnity),
this Section 9.20, and Article X (Taxes, Yield Protection and Illegality) of this Agreement, (ii)
solely for the two (2) year time period specified therein, the provisions of Section 9.10 of this
Agreement and (iii) the provisions of Section 8.1 of the Guaranty and Security Agreement, in each
case, shall (x) survive the termination of the Commitments and the payment in full of all other
Obligations and (y) with respect to clause (i) hereof, inure to the benefit of any Person that at any
time held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

               9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Borrowers that pursuant to the requirements of the Patriot Act, it is required to obtain, verify
and record information that identifies each Borrower, which information includes the name and
address of each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the Patriot Act.

               9.22    [Reserved].

               9.23 Joint and Several. The obligations of the Credit Parties hereunder and under
the other Loan Documents are joint and several. Without limiting the generality of the foregoing,
reference is hereby made to Article II of the Guaranty and Security Agreement, to which the
obligations of Borrower and the other Credit Parties are subject.

               9.24 Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely that of creditor and
debtor. No Secured Party has any fiduciary relationship or duty to any Credit Party arising out of
or in connection with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

                                                 74
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 82 of 342




                9.25    [Reserved].

                9.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

                (b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

                (i)     a reduction in full or in part or cancellation of any such liability;

                (ii)    a conversion of all, or a portion of, such liability into shares or other
        instruments of ownership in such EEA Financial Institution, its parent undertaking, or a
        bridge institution that may be issued to it or otherwise conferred on it, and that such shares
        or other instruments of ownership will be accepted by it in lieu of any rights with respect
        to any such liability under this Agreement or any other Loan Document; or

               (iii) the variation of the terms of such liability in connection with the exercise of
        the Write-Down and Conversion Powers of any EEA Resolution Authority.

               ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY

                10.1    Taxes.

                (a)     Except as otherwise provided in this Section 10.1 or by a Requirement of
Law, each payment by any Credit Party under any Loan Document shall be made free and clear of
all present or future taxes, levies, imposts, deductions, charges or withholdings and all interest,
penalties or similar liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i), (ii) and (iii) below, the “Taxes”) other
than for (i) taxes measured by net income (including branch profits taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Secured Party as a result of (x)
a present or former connection between such Person and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority thereof or therein
(other than such connection arising solely from any Secured Party having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan Document) or (y)
such Secured Party being organized under the laws of, or having its principal office, or in the case
of any Lender, its applicable lending office located in the jurisdiction imposing the tax (or any
political subdivision thereof); (ii) taxes that are attributable to the failure by Agent or any Lender
to comply with clause (f) below; or (iii) any withholding tax that is imposed under Sections 1471
through 1474 of the Code as of the date of this Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply with), including any

                                                   75
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 83 of 342




current or future United States Treasury Regulations promulgated thereunder, any official
interpretation or other guidance issued in connection therewith, any agreement entered into under
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements or any non-U.S.
implementing legislation with respect thereto (“FATCA”).

                (b)    If any Taxes shall be required by a Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document by a Credit Party to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any amount under this
Section 10.1), such Secured Party receives the amount it would have received had no such
deductions been made, (ii) the relevant Credit Party shall be entitled to make such deductions, (iii)
the relevant Credit Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and (iv) within thirty (30)
days after such payment is made, the relevant Credit Party, if the applicable withholding agent,
shall deliver to the Agent an original or certified copy of a receipt evidencing such payment;
provided, however, that no such increase shall be made with respect to, and no Credit Party shall
be required to indemnify any Secured Party pursuant to clause (d) below for, Taxes to the extent
that the obligation to pay or withhold such Taxes existed on the date that such Person became a
“Secured Party” under this Agreement or arose due to a change in circumstances of such Secured
Party after the Closing Date (including, but not limited to, a Lender changing its lending office,
but other than a change in any statute, treaty, regulation or other applicable law with respect to
taxes), except in each case to the extent (other than with respect to a change in any statute, treaty,
regulation or other applicable law with respect to taxes) (x) such Person is a direct or indirect
assignee (other than pursuant to Section 9.22) of any other Secured Party that was entitled, at the
time the assignment to such Person became effective, to receive additional amounts under this
clause (b), or (y) such Lender was entitled, at the time it changed its lending office, to receive
additional amounts under this clause (b) in such amounts.

                 (c)    In addition, the Borrowers agree to pay, and authorize the Agent to pay in
their name, any stamp, documentary, excise or property tax, charges or similar levies imposed by
any applicable Requirement of Law or Governmental Authority and all interest, penalties or
similar liabilities with respect thereto (including by reason of any delay in payment thereof), in
each case arising from the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other Taxes”). Within ten
(10) days after the date of any payment of Taxes or Other Taxes by any Credit Party, the Borrowers
shall furnish to the Agent, at its address referred to in Section 9.2, the original or a certified copy
of a receipt evidencing payment thereof.

               (d)     The Borrowers shall reimburse and indemnify, within ten (10) days after
receipt of demand therefor (with copy to the Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 10.1) paid by such Secured Party, whether or not such Taxes or Other Taxes
were correctly or legally asserted. A certificate of the Secured Party (or of the Agent on behalf of
such Secured Party) claiming any compensation under this clause (d), setting forth the amounts to
be paid thereunder together with an original or certified copy of a receipt, if any, evidencing
payment of Taxes or other Taxes for which the compensation is claimed and delivered to the


                                                  76
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 84 of 342




Borrower Representative with copy to the Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.

               (e)    [Reserved].

               (f)

                 (i)    Any Lender that is entitled to an exemption from or reduction of
       withholding Tax with respect to payments made under any Loan Document shall deliver
       to the Borrowers and the Agent, at the time or times reasonably requested by the Borrowers
       or the Agent, such properly completed and executed documentation reasonably requested
       by the Borrowers or the Agent as will permit such payments to be made without
       withholding or at a reduced rate of withholding. In addition, any Lender, if reasonably
       requested by the Borrower or the Agent, shall deliver such other documentation prescribed
       by applicable law or reasonably requested by the Borrower or the Agent as will enable the
       Borrower or the Agent to determine whether or not such Lender is subject to backup
       withholding or information reporting requirements. Notwithstanding anything to the
       contrary in the preceding two sentences, the completion, execution and submission of such
       documentation (other than such documentation set forth in Section 10.1(f)(ii)(A) or (B),
       (iii), (iv) and (v) below) shall not be required if in the Lender’s reasonable judgment such
       completion, execution or submission would subject such Lender to any material
       unreimbursed cost or expense or would materially prejudice the legal or commercial
       position of such Lender.

               (ii)    Each Non-U.S. Lender Party shall (w) on or prior to the date such Non-U.S.
       Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date on
       which any such form or certification expires or becomes obsolete, (y) after the occurrence
       of any event requiring a change in the most recent form or certification previously delivered
       by it pursuant to this clause (i) and (z) from time to time if requested by the Borrower
       Representative or the Agent (or, in the case of a participant or SPV, the relevant Lender),
       provide the Agent and the Borrower Representative (or, in the case of a participant or SPV,
       the relevant Lender) with two completed originals of each of the following, as applicable:
       (A) Forms W-8ECI (claiming exemption from U.S. withholding tax because the income is
       effectively connected with a U.S. trade or business), W-8BEN or W-8BEN-E (claiming
       exemption from, or a reduction of, U.S. withholding tax under an income tax treaty, if any)
       and/or W-8IMY (accompanied by Forms W-8BEN or W-8BEN-E, Form W-8ECI, Form
       W-9 or other certification documents from each beneficial owner, as applicable) or any
       successor forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
       Sections 871(h) or 881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming exemption
       from U.S. withholding tax under the portfolio interest exemption) or any successor form
       and a certificate in form and substance acceptable to the Agent that such Non-U.S. Lender
       Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
       percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
       Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
       Code or (C) any other applicable document prescribed by the IRS or applicable law
       certifying as to the entitlement of such Non-U.S. Lender Party to such exemption from
       United States withholding tax or reduced rate with respect to all payments to be made to

                                                77
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 85 of 342




       such Non-U.S. Lender Party under the Loan Documents, or otherwise as prescribed by
       applicable law as a basis for claiming exemption from or a reduction in United States
       withholding tax, in each case, duly completed, together with such supplementary
       documentation as may be prescribed by applicable law to permit the Borrowers or the
       Agent to determine the withholding or deduction required to be made. Unless the Borrower
       Representative and the Agent have received forms or other documents satisfactory to them
       indicating that payments under any Loan Document to or for a Non-U.S. Lender Party are
       not subject to United States withholding tax or are subject to such tax at a rate reduced by
       an applicable tax treaty, the Credit Parties and the Agent shall be entitled to withhold
       amounts required to be withheld by applicable Requirements of Law from such payments
       at the applicable statutory rate.

               (iii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
       Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on which any
       such form or certification expires or becomes obsolete, (C) after the occurrence of any
       event requiring a change in the most recent form or certification previously delivered by it
       pursuant to this clause (f) and (D) from time to time if requested by the Borrower
       Representative or the Agent (or, in the case of a participant or SPV, the relevant Lender),
       provide the Agent and the Borrower Representative (or, in the case of a participant or SPV,
       the relevant Lender) with two completed originals of Form W-9 (certifying that such U.S.
       Lender Party is not subject to U.S. backup withholding tax) or any successor form.

               (iv)    Each Non-U.S. Lender Party shall deliver to the Borrower Representative
       and the Agent (or, in the case of a participant or SPV, the relevant Lender), on or prior to
       the date on which such Non-U.S. Lender Party becomes a Lender hereunder (or a
       participant or SPV hereunder), and from time to time thereafter upon the reasonable request
       of the Borrower Representative or the Agent, in such number of copies as shall be requested
       by the Borrower Representative or the Agent, any documentation that is required under
       FATCA, and such additional documentation reasonably requested by the Borrower
       Representative or the Agent, to enable the Borrower Representative and the Agent to
       determine and execute their obligations, duties and liabilities with respect to FATCA,
       including but not limited to any Taxes they may be required to withhold in respect of
       FATCA. Solely for purposes of this Section 10.1(f)(iii), “FATCA” shall include any
       amendments made to Sections 1471 through 1474 of the Code after the date of this
       Agreement.

               (v)    Each Lender having sold a participation in any of its Obligations or
       identified an SPV as such to the Agent shall collect from such participant or SPV the
       documents described in this clause (f) and provide them to the Agent.

                (vi)    Each Lender agrees that if any form or certification it previously delivered
       expires or becomes obsolete or inaccurate in any respect, it shall update such form or
       certification or promptly notify the Borrower Representative and the Agent in writing of
       its legal inability to do so.

               (g)     If the Borrowers pay any amounts pursuant to the provisions of this Section
10.1, and if thereafter any Secured Party becomes aware that it has received or been granted a

                                                78
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 86 of 342




credit against, a refund of, or other relief for Taxes payable by such Secured Party in respect of the
amounts so paid by the Borrowers (including by the payment of additional amounts pursuant to
Section 10.1(b)), such Secured Party shall to the extent that it can do so without prejudice to the
retention of the amount of such credit or other relief and provided no Event of Default then exists,
pay to the Borrowers within thirty (30) days after the date on which such Secured Party became
aware that it effectively obtained the benefit of such credit or other relief an amount equal to such
credit, refund, or other relief less any sum which it is required by law to deduct therefrom and less
any fees and out-of-pocket expenses (including Taxes) incurred by such Secured Party in
connection therewith. Such Secured Party may, in its reasonable discretion, determine the order
of utilization of all charges, deductions, credits and expenses which reduce taxes imposed on its
net income. Nothing in this Section 10.1(g) shall be construed as requiring any Secured Party to
(A) conduct its business or to arrange or alter in any respect its tax or financial affairs so that it is
entitled to receive such refund, credit or other relief, other than performing any ministerial acts
necessary to be entitled to receive such credit or other relief or (B) disclose any tax return or any
other information that it deems confidential.

                10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its Lending Office to
make LIBOR Rate Loans, then, on notice thereof by such Lender to the Borrowers through the
Agent, the obligation of that Lender to make LIBOR Rate Loans shall be suspended until such
Lender shall have notified the Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exists.

                (a)    Subject to clause (c) below, if any Lender shall determine that it is unlawful
to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full all LIBOR Rate Loans of
such Lender then outstanding, together with interest accrued thereon, either on the last day of the
Interest Period thereof if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection therewith pursuant to
Section 10.4.

               (b)     If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower Representative may elect, by giving notice to such Lender through
the Agent that all Loans which would otherwise be made by any such Lender as LIBOR Rate
Loans shall be instead Base Rate Loans.

               (c)     Before giving any notice to the Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its LIBOR Rate Loans
if such designation will avoid the need for giving such notice or making such demand and will not,
in the judgment of the Lender, be illegal or otherwise disadvantageous to the Lender.

                10.3    Increased Costs and Reduction of Return.

              (a)     If any Lender shall determine that, due to either (i) the introduction of, or
any change in, or in the interpretation of, any law or regulation or (ii) the compliance with any

                                                   79
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 87 of 342




guideline or request from any central bank or other Governmental Authority (whether or not
having the force of law), in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans, then the Borrowers shall be liable for, and shall from time to
time, within ten (10) days of demand therefor by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased costs; provided, that the Borrowers shall not be
required to compensate any Lender pursuant to this Section for any increased costs incurred more
than 270 days prior to the date that such Lender notifies the Borrower Representative, in writing
of the increased costs and of such Lender’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive effect thereof;
provided, further, that notwithstanding anything to the contrary in this Section 10.3, it shall be a
condition to a Lender’s exercise of its rights, if any, under this Section 10.3 that such Lender shall
generally be exercising similar rights with respect to borrowers under similar agreements where
available.

               (b)     If any Lender shall have determined that:

               (i)     the introduction of any Capital Adequacy Regulation;

               (ii)    any change in any Capital Adequacy Regulation;

               (iii) any change in the interpretation or administration of any Capital Adequacy
       Regulation by any central bank or other Governmental Authority charged with the
       interpretation or administration thereof; or

              (iv)    compliance by such Lender (or its Lending Office) or any entity controlling
       the Lender, with any Capital Adequacy Regulation;

affects the amount of capital required or expected to be maintained by such Lender or any entity
controlling such Lender and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy and such Lender’s desired return on capital) determines that the amount
of such capital is increased as a consequence of its Commitment(s), loans, credits or obligations
under this Agreement, then, within ten (10) days of demand of such Lender (with a copy to the
Agent), the Borrowers shall pay to such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender (or the entity controlling the Lender) for
such increase; provided, that the Borrowers shall not be required to compensate any Lender
pursuant to this Section for any amounts incurred more than 270 days prior to the date that such
Lender notifies the Borrower Representative, in writing of the amounts and of such Lender’s
intention to claim compensation thereof; provided, further, that if the event giving rise to such
increase is retroactive, then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof; provided, further, that notwithstanding anything to the contrary
in this Section 10.3, it shall be a condition to a Lender’s exercise of its rights, if any, under this
Section 10.3 that such Lender shall generally be exercising similar rights with respect to borrowers
under similar agreements where available.



                                                  80
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 88 of 342




                (c)    This Section 10.3 shall not apply to increased costs with respect to any
Taxes (which for purposes of this Section 10.3 shall include the items set forth in clauses (i), (ii)
and (iii) of Section 10.1(a)), levels, imposts, deductions, charges or withholdings and liabilities
with respect thereto, which shall be governed solely by Section 10.1, other than financial
transaction Taxes, core capital Taxes or similar Taxes.

               (d)      Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a change in a Requirement of Law under subsection (a) above and/or a
change in Capital Adequacy Regulation under subsection (b) above, as applicable, regardless of
the date enacted, adopted or issued.

             10.4 Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or incur as a
consequence of:

                (a)    the failure of the Borrowers to make any payment or mandatory prepayment
of principal of any LIBOR Rate Loan (including payments made after any acceleration thereof);

              (b)     the failure of the Borrowers to continue or convert a Loan after the Borrower
Representative has given (or is deemed to have given) a Notice of Conversion/Continuation;

              (c)      the failure of the Borrowers to make any prepayment after the Borrowers
have given a notice in accordance with Section 1.7;

              (d)      the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan
on a day which is not the last day of the Interest Period with respect thereto including pursuant to
an assignment in accordance with Section 9.22; or

                (e) to the extent permitted hereunder, the conversion pursuant to Section 1.6 of
any LIBOR Rate Loan to a Base Rate Loan on a day that is not the last day of the applicable
Interest Period;

including any such loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBOR Rate Loans hereunder or from fees payable to terminate the deposits
from which such funds were obtained (but excluding loss of anticipated profits); provided that,
with respect to the expenses described in clauses (d) and (e) above, such Lender shall have notified
Agent of any such expense within two (2) Business Days of the date on which such expense was
incurred. Solely for purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 10.4 and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the interest rate for such LIBOR Rate Loan by a
matching deposit or other borrowing in the interbank eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Rate Loan is in fact so funded.

                                                   81
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 89 of 342




                10.5 Inability to Determine Rates. If the Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for ascertaining the LIBOR
for any requested Interest Period with respect to a proposed LIBOR Rate Loan or that the LIBOR
applicable pursuant to Section 1.3(a) for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders of funding (or
deemed funding) such Loan, the Agent will forthwith give notice of such determination to the
Borrower Representative and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until the Agent revokes such notice in
writing. Upon receipt of such notice, the Borrower Representative may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the Borrower
Representative does not revoke such notice, the Lenders shall make, convert or continue the Loans,
as proposed by the Borrower Representative, in the amount specified in the applicable notice
submitted by the Borrower Representative, but such Loans shall be made, converted or continued
as Base Rate Loans.

                10.6 Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required under regulations of the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on the unpaid principal
amount of each LIBOR Rate Loan equal to actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination shall be conclusive
absent demonstrable error), payable on each date on which interest is payable on such Loan
provided the Borrower Representative shall have received at least ten (10) days’ prior written
notice (with a copy to the Agent) of such additional interest from the Lender. If a Lender fails to
give notice ten (10) days prior to the relevant Interest Payment Date, such additional interest shall
be payable ten (10) days from receipt of such notice.

                10.7 Certificates of Lenders.        Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower Representative (with a copy
to the Agent) a certificate setting forth in reasonable detail the amount payable to such Lender
hereunder and such certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.

                                  ARTICLE XI - DEFINITIONS

               11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

“Affected Lender”                                                                    9.22
 “Agreement”                                                                         Preamble
“Assessments”                                                                        3.23(i)
“Bankruptcy Court”                                                                   Recitals
“Borrower” and “Borrowers”                                                           Preamble
“Borrower Representative”                                                            1.12
“Chapter 11 Cases”                                                                   Recitals
“Communication”                                                                      1.11(f)
“Compliance Certificate”                                                             Exhibit 4.2(b)

                                                 82
EAST\174048880.4
           Case 20-10361-KBO        Doc 533-1       Filed 05/29/20    Page 90 of 342




 “DIP Agent”                                                                      Recitals
“Effective Date”                                                                  2.1(d)
 “Event of Default”                                                               7.1
“FATCA”                                                                           10.1(a)
 “Governmental Third Party Payor”                                                 3.23(e)
“Governmental Third Party Payor Programs”                                         3.23(e)
“HIPAA Compliance Date”                                                           4.15(c)
“HIPAA Compliance Plan”                                                           4.15(c)
“HIPAA Compliant”                                                                 4.15(c)
“Indemnified Matters”                                                             9.6
“Indemnitee”                                                                      9.6
“Investments”                                                                     5.4
“Lender”                                                                          Preamble
“MNPI”                                                                            8.1(b)
“Notice of Conversion/Continuation”                                               Exhibit 1.6
“Other Taxes”                                                                     10.1(c)
“Participant Register”                                                            1.4(e)
“Permitted Liens”                                                                 5.1
“Petition Date”                                                                   Recitals
 “Private Third Party Payor”                                                      3.23(d)
“Private Third Party Payor Programs”                                              3.23(d)
 “Register”                                                                       1.4(b)
“Restricted Payments”                                                             5.11
“Sale”                                                                            9.9(b)
“Segregated Governmental Account”                                                 4.11
“SPV/Participant Register”                                                        9.9(f)
 “Taxes”                                                                          10.1(a)
“Tax Returns”                                                                     3.10

       In addition to the terms defined elsewhere in this Agreement, the following terms have the
following meanings:

       “Acceptable Auditing Firm” means any top ranked accounting firm that is acceptable to
the Agent, at the direction of the Required Lenders.

        “Account” means, as at any date of determination, all “accounts” (as such term is defined
in the UCC) of the Borrowers and their Subsidiaries, including, without limitation, the unpaid
portion of the obligation of a customer of a Borrower or any of its Subsidiaries in respect of
Inventory purchased by and shipped to such customer and/or the rendition of services by a
Borrower or such Subsidiary, as stated on the respective invoice of a Borrower or such Subsidiary,
net of any credits, rebates or offsets owed to such customer.

        “Account Debtor” means any Person who is or may become obligated with respect to, or
on account of, an Account, chattel paper or general intangible, including a payment intangible (as
such terms are defined in the Uniform Commercial Code)).



                                               83
EAST\174048880.4
           Case 20-10361-KBO           Doc 533-1       Filed 05/29/20     Page 91 of 342




        “Acquisition” means any transaction or series of related transactions for the purpose of or
resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a
Person, or of any business or division of a Person, (b) the acquisition of in excess of fifty percent
(50%) of the Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other combination
with another Person.

        “Affiliate” means, as to any Person, any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without limitation, any
director, executive officer or beneficial owner of ten percent (10%) or more of the Stock (either
directly or through ownership of Stock Equivalents) of a Person shall for the purposes of this
Agreement, be deemed to control the other Person. Notwithstanding the foregoing, neither the
Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or of any Subsidiary of
any Credit Party.

       “Agent” means Bridging Finance Inc. in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

       “Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall be in the amount of $[2,500,000] on the Closing Date,
as such amount may be reduced from time to time pursuant to this Agreement.

       “Aggregate Tranche A Term Loan Commitment” means the combined Tranche A Term
Loan Commitments of the Lenders, which shall be in the amount of $[10,000,000] on the Closing
Date, as such amount may be reduced from time to time pursuant to this Agreement.

       “Aggregate Tranche B Term Loan Commitment” means the combined Tranche B Term
Loan Commitments of the Lenders, which shall be in the amount of $[27,500,000] on the Closing
Date, as such amount may be reduced from time to time pursuant to this Agreement.

       “Applicable Margin” means, (i) with respect to the Revolving Loans, (x) if a Base Rate
Loan, five percent (5.00%) per annum and (y) if a LIBOR Rate Loan, six percent (6.00%) per
annum, and (ii) with respect to the Tranche A Term Loans, (x) if a Base Rate Loan, 7.50% per
annum and (y) if a LIBOR Rate Loan, 8.50% per annum.

        “Approved Fund” means, with respect to any Lender, any Person (other than a natural
Person) that (a) (i) is or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the Ordinary Course of Business or (ii)
temporarily warehouses loans for any Lender or any Person described in clause (i) above and (b)
is advised or managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person
(other than an individual) or any Affiliate of any Person (other than an individual) that administers
or manages such Lender.

       “Assignment” means an assignment agreement entered into by a Lender, as assignor, and
any Person, as assignee, pursuant to the terms and provisions of Section 9.9 (with the consent of

                                                  84
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 92 of 342




any party whose consent is required by Section 9.9), accepted by the Agent, in substantially the
form of Exhibit 11.1(a) or any other form approved by the Agent with the consent of the Required
Lenders.

        “Attorney Costs” means and includes all reasonable fees and disbursements of any law
firm or other external counsel.

        “Availability Period” means the period from but not including the Closing Date to the
earliest of (i) the Maturity Date, (ii) the date of termination of the Aggregate Revolving Loan
Commitments pursuant to Section 1.7 and (iii) the date of termination of the commitment of each
Revolving Lender to make Revolving Loans pursuant to Section 7.2.

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
Union, the implementing law for such EEA Member Country from time to time which is described
in the EU Bail-In Legislation Schedule.

        “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101,
et seq.), as amended and in effect from time to time and the regulations issued from time to time
thereunder.

        “Base Rate” means, for any day, a rate per annum equal to the highest of (a) the rate last
quoted by The Wall Street Journal as the “Prime Rate” in the United States or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar rate quoted therein
(as determined by Agent) or any similar release by the Federal Reserve Board (as determined by
Agent), (b) the sum of 0.50% per annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR,
as defined herein, calculated for each such day based on an Interest Period of one month
determined two (2) Business Days prior to such day (but for the avoidance of doubt, not less than
one percent (1.00%) per annum), plus (y) the excess of the Applicable Margin for LIBOR Rate
Loans over the Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be effective on the effective
date of such change in the “bank prime loan” rate, the Federal Funds Rate, or LIBOR for an Interest
Period of three months.

       “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

       “Beneficial Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation.

       “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.




                                                85
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 93 of 342




        “Benefit Plan” means any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise) to which any Credit Party incurs
or otherwise has any obligation or liability, contingent or otherwise.

        “Borrowing” means a borrowing hereunder consisting of Loans made to or for the benefit
of the Borrowers on the same day by the Lenders pursuant to Article I.

        “Budget” means the rolling 13-week cash flow forecast for the Credit Parties’ collections
and disbursements that is consistent with the Projections, as updated on a monthly basis pursuant
to Section 4.2(e).

         “Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact closed in, the State of
New York or Florida or the Province of Ontario, Canada, and, in the case of a Business Day that
relates to a LIBOR Rate Loan, on which dealings are carried on in the London interbank eurodollar
market.

        “Capital Adequacy Regulation” means any guideline, request or directive of any central
bank or other Governmental Authority, or any other law, rule or regulation, whether or not having
the force of law, in each case, regarding capital adequacy or liquidity of any Lender or of any
corporation controlling a Lender.

       “Capital Expenditures” means, for any period, an amount equal to the aggregate of all
expenditures and other obligations for the period of measurement which should be capitalized
under GAAP, less, in each case, to the extent otherwise included, capital expenditures included
above reimbursed in cash during the applicable period of measurement from any Person that is not
a Credit Party or any Subsidiary thereof and for which no Credit Party or Subsidiary thereof has
any corresponding obligation or liability to such Person with respect to such expenditure.

     “Capital Lease” means any leasing or similar arrangement which, in accordance with
GAAP, is classified as a capital lease.

       “Capital Lease Obligations” means all monetary obligations of any Credit Party or any
Subsidiary of any Credit Party under any Capital Leases.

        “Capitated Contracts” means any of Credit Parties’ contracts whether presently existing or
hereafter executed between a Credit Party and various health maintenance organizations and all
proceeds therefrom.

        “Cash Equivalents” means: (a) securities issued or fully guaranteed or insured by the
United States Government or any agency thereof having maturities of not more than six (6) months
from the date of acquisition; (b) certificates of deposit, time deposits, repurchase agreements,
reverse repurchase agreements, or bankers’ acceptances, having in each case a tenor of not more
than six (6) months, issued by any U.S. commercial bank or any branch or agency of a non-U.S.
bank licensed to conduct business in the U.S. having combined capital and surplus of not less than
$250,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Corporation or P-1 by Moody’s Investors Service Inc. and in either case having a tenor of not more
than three (3) months; (d) money market funds provided that substantially all of the assets of such

                                                86
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 94 of 342




fund are comprised of securities of the type described in clauses (a) through (c); and (e) other short
term liquid investments approved in writing by Agent (at the direction of the Required Lenders).

        “Change of Control” means (a) Bridging or its Affiliates shall cease to (i) directly or
indirectly, own and control at least fifty and one-tenth percent (50.1%) of the outstanding equity
interests of Holdings (after giving effect to the Transactions) or (ii) possess the right to elect
(through contract, ownership of voting securities or otherwise) at all times a majority of the board
of directors (or similar governing body) of Holdings or any Borrower, or (b) Holdings shall cease
to, directly or indirectly, own and control one hundred percent (100%) of each class of the
outstanding equity interests of any Credit Party.

       “Closing Date” means June [___], 2020.

      “CMS” means the Centers for Medicare and Medical Services of the United States
Department of Health and Human Services.

       “Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

        “Collateral” means all Property and interests in Property and proceeds thereof now owned
or hereafter acquired by any Credit Party, any of their respective Subsidiaries and any other Person
who has granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in favor of
any Lender or the Agent for the benefit of the Agent, Lenders and other Secured Parties, whether
under this Agreement or under any other documents executed by any such Persons and delivered
to the Agent, in each case securing the Obligations or any guaranty in respect thereof.

        “Collateral Documents” means, collectively, the Guaranty and Security Agreement, each
Control Agreement, any Mortgage and all other security agreements, pledge agreements, patent
and trademark security agreements, lease assignments, guarantees and other similar agreements,
and all amendments, restatements, modifications or supplements thereof or thereto, by or between
any one or more of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral to secure the Obligations or any guaranty in respect thereof
or guaranteeing the payment and performance of the Obligations, and any Lender or the Agent for
the benefit of the Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or the Agent pursuant to or in connection with the transactions contemplated hereby, and
all financing statements (or comparable documents now or hereafter filed in accordance with the
UCC or comparable law) against any such Person as debtor in favor of any Lender or the Agent
for the benefit of the Agent, the Lenders and the other Secured Parties, as secured party, as any of
the foregoing may be amended, restated and/or modified from time to time.

      “Commitment” means, for each Lender, the sum of its Revolving Loan Commitment,
Tranche A Term Loan Commitment, and Tranche B Term Loan Commitment.

       “Commitment Percentage” means, as to any Lender, the percentage equivalent of such
Lender’s Revolving Loan Commitment, Tranche A Term Loan Commitment or Tranche B Term
Loan Commitment divided by the Aggregate Revolving Loan Commitment, Aggregate Tranche
A Term Loan Commitment or Aggregate Tranche B Term Loan Commitment, as applicable.


                                                 87
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 95 of 342




       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

        “Confirmation Order” means a final order of the Bankruptcy Court under the Chapter 11
Cases that confirms the Plan of Reorganization.

        “Consolidated Excess Cash Flow” means, for any fiscal year of Holdings and its
subsidiaries on a consolidated basis, the excess, if any, of (a) EBITDA for such fiscal year, minus
(B) the sum, without duplication, of (i) the amount of any taxes paid in cash by Holdings and its
Subsidiaries with respect to such fiscal year, (ii) the cash portion of Consolidated Interest Charges
for such period, and (iii) Capital Expenditures for such period (other than those financed with non-
revolving Indebtedness or the proceeds of any equity issuance).

       “Consolidated Interest Charges” means, for any period, for Holdings and its subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the extent treated as interest
in accordance with GAAP, plus (B) the portion of rent expense with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP.

         “Contingent Obligation” means, as to any Person, any direct or indirect liability, contingent
or otherwise, of that Person: (i) with respect to any Indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto will be complied with,
or that the holders of such liability will be protected (in whole or in part) against loss with respect
thereto; (ii) with respect to any letter of credit issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings; (iii) [reserved]; (iv) to make take-
or-pay or similar payments if required regardless of nonperformance by any other party or parties
to an agreement; or (v) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting security therefor, to
provide funds for the payment or discharge of such obligation or to maintain the solvency, financial
condition or any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not a fixed and determined amount, the maximum amount so guaranteed or
supported.

        “Contractual Obligations” means, as to any Person, any provision of any security issued
by such Person or of any agreement, undertaking, contract, indenture, mortgage, deed of trust or
other instrument, document or agreement to which such Person is a party or by which it or any of
its Property is bound.

         “Control Agreement” means a deposit account, securities account or commodities account
control agreement by and among the applicable Credit Party, Agent, and the depository, securities
intermediary or commodities intermediary, and each in form and substance reasonably satisfactory
in all respects to Agent (acting at the direction of the Required Lenders) and in any event providing
to Agent “control” of such deposit account, securities or commodities account within the meaning
of Articles 8 and 9 of the UCC.

                                                  88
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 96 of 342




        “Controlled Group” means all members of a controlled group of corporations, all members
of a controlled group of trades or businesses (whether or not incorporated) under common control
and all members of an affiliated service group which, together with Borrowers or any Subsidiary
of Borrowers, are treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

     “Conversion Date” means any date on which the Borrowers convert a Base Rate Loan to a
LIBOR Rate Loan or, to the extent permitted hereunder, a LIBOR Rate Loan to a Base Rate Loan.

        “Copyrights” means all rights, title and interests (and all related IP Ancillary Rights)
arising under any Requirement of Law in or relating to copyrights and all mask work, database
and design rights, whether or not registered or published, all registrations and recordations thereof
and all applications in connection therewith.

       “Credit Parties” means each Borrower and each other Person (i) which executes this
Agreement as a “Credit Party,” (ii) which executes a guaranty of the Obligations, (iii) which grants
a Lien on all or substantially all of its assets to secure payment of the Obligations and (iv) all of
the Stock of which is pledged to Agent for the benefit of the Secured Parties.

       “Credit Party Personnel” means all employees, independent contractors or leased personnel
of each Credit Party.

       “DEA” means the United States Drug Enforcement Administration under the DOJ.

        “Default” means any event or circumstance which, with the giving of notice, the lapse of
time, or both, would (if not cured or otherwise remedied during such time) constitute an Event of
Default.

       “Default Rate” means 22% per annum.

       “DIP Claims” means each Lender’s claims under the DIP Credit Agreement.

        “Disposition” means (a) the sale, lease, conveyance or other disposition of Property, other
than sales or other dispositions expressly permitted under Section 5.2 (other than Sections 5.2(h)
and 5.2(i)) and (b) the sale or transfer by a Borrower or any Subsidiary of a Borrower of any Stock
or Stock Equivalent issued by any Subsidiary of a Borrower and held by such transferor Person.
For the avoidance of doubt, the issuance by any Person of its own Stock or Stock Equivalent shall
not be deemed to be a Disposition.

        “DOJ” means the United States Department of Justice, including any office of a United
States Attorney.

       “Dollars”, “dollars” and “$” each mean lawful money of the United States of America.

      “Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such Person,
which Subsidiary is incorporated or otherwise organized under the laws of the United States of
America, the District of Columbia or a state of the United States of America.


                                                 89
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 97 of 342




         “EBITDA” means, for any period, the sum of the following determined on a consolidated
basis, without duplication, for Holdings and its subsidiaries in accordance with GAAP, (a)
consolidated net income for the most recently completed period plus (b) the following to the extent
deducted in calculating such consolidated net income (without duplication): (i) interest expense,
(ii) the provision for federal, state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, and (iv) any non-recurring costs, fees or charges paid in cash during the
period and approved by the Agent in its sole and absolute discretion.

        “EEA Financial Institution” means (a) any credit institution or investment firm established
in any EEA Member Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an institution described
in clause (a) of this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b) of this definition and
is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

       “Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or communicated
by e-mail or E-Fax, or otherwise to or from an E-System or other equivalent service.

       “Environmental Laws” means all present and future Requirements of Law and Permits
imposing liability or standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval statutes.

         “Environmental Liabilities” means all Liabilities (including costs of Remedial Actions,
natural resource damages and costs and expenses of investigation and feasibility studies) that may
be imposed on, incurred by or asserted against any Credit Party or any Subsidiary of any Credit
Party as a result of, or related to, any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and resulting from the
ownership, lease, sublease or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the Closing Date.

       “ERISA” means the Employee Retirement Income Security Act of 1974.

       “ERISA Affiliate” means, collectively, any Credit Party and any Person under common
control or treated as a single employer with, any Credit Party, within the meaning of Section
414(b), (c), (m) or (o) of the Code.



                                                 90
EAST\174048880.4
           Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 98 of 342




        “ERISA Event” means any of the following: (a) a reportable event described in Section
4043(b) or (c) of ERISA (unless the applicable notice requirement has been duly waived under the
applicable regulations) with respect to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate
from a Title IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to any
Multiemployer Plan, the filing of a notice of insolvency or termination (or treatment of a plan
amendment as termination) under Section 4041A of ERISA; (e) the filing of a notice of intent to
terminate a Title IV Plan (or treatment of a plan amendment as termination) under Section 4041
of ERISA; (f) the institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC; (g) the failure to make any required contribution to any Title IV Plan or Multiemployer
Plan when due; (h) the imposition of a lien under Section 430 of the Code or Section 302 or 4068
of ERISA on any property (or rights to property, whether real or personal) of any ERISA Affiliate;
the failure of a Benefit Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code; and (j) any other event or condition that is reasonably expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

       “Event of Loss” means, with respect to any Property, any of the following: (a) any loss,
destruction or damage of such Property; or (b) any actual condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of such Property, or confiscation of such
Property or the requisition of the use of such Property.

       “Excluded Account” means (i) any payroll account so long as such payroll account is a
zero balance account, (ii) any withholding tax account and (iii) any fiduciary account.

       “E-Fax” means any system used to receive or transmit faxes electronically.

        “E-Signature” means the process of attaching to or logically associating with an Electronic
Transmission an electronic symbol, encryption, digital signature or process (including the name or
an abbreviation of the name of the party transmitting the Electronic Transmission) with the intent
to sign, authenticate or accept such Electronic Transmission.

       “E-System” means any electronic system, including Intralinks®, SyndTrak®, Debt
Domain and ClearPar® and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Agent, any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.

        “Extraordinary Receipts” means Net Proceeds received by any Credit Party or any of its
Subsidiaries not in the ordinary course of business (and not consisting of Net Proceeds of any
Disposition or Event of Loss described in Section 1.8(d)(i) and (ii)), including, without limitation,
(i) foreign, federal, state or local tax refunds, (ii) pension plan reversions, (iii) proceeds of
insurance, (iv) judgments, proceeds of settlements or other consideration of any kind in connection
with any cause of action, (v) indemnity payments and (vi) any purchase price adjustment, net


                                                 91
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 99 of 342




working capital or similar adjustment received in connection with any purchase agreement, merger
agreement, contribution agreement or similar agreement.

       “FDA” means the United States Food and Drug Administration.

       “Federal Flood Insurance” means Federally backed Flood Insurance available under the
National Flood Insurance Program to owners of real property improvements located in Special
Flood Hazard Areas in a community participating in the National Flood Insurance Program.

        “Federal Funds Rate” means, for any day, the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal Funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the Agent on such
day on such transactions as determined by the Agent in a commercially reasonable manner.

       “Federal Reserve Board” means the Board of Governors of the Federal Reserve System, or
any entity succeeding to any of its principal functions.

      “FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance Program.

        “Flood Insurance” means, for any real property located in a Special Flood Hazard Area,
Federal Flood Insurance or private insurance that meets the requirements set forth by FEMA in its
Mandatory Purchase of Flood Insurance Guidelines. Flood Insurance shall be in an amount equal
to the full, unpaid balance of the Loans and any prior liens on the real property up to the maximum
policy limits set under the National Flood Insurance Program, or as otherwise required by Agent,
with deductibles not to exceed $50,000.

        “GAAP” means generally accepted accounting principles set forth from time to time in the
opinions and pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date of determination.

        “Governmental Authority” means any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory authority) thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or controlled, through stock
or capital ownership or otherwise, by any of the foregoing. Governmental Authority shall include
any agency, branch or other governmental body charged with the responsibility and/or vested with
the authority to administer and/or enforce any Health Care Laws. Payments from Governmental
Authorities will be deemed to include payments governed under the Social Security Act (42 U.S.C.
§§ 1395 et seq.), including payments under Medicare, Medicaid and TRICARE/CHAMPUS, and
payments administered or regulated by CMS.

       “Guarantor” means any Person that has guaranteed any Obligations.

                                                92
EAST\174048880.4
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 100 of 342




       “Guaranty and Security Agreement” means that certain Guaranty and Security Agreement,
dated as of the Closing Date, made by the Credit Parties in favor of the Agent, for the benefit of
the Secured Parties, as the same may be amended, restated and/or modified from time to time.

        “Hazardous Materials” means any substance, material or waste that is classified, regulated
or otherwise characterized under any Environmental Law as hazardous, toxic, a contaminant or a
pollutant or by other words of similar meaning or regulatory effect, including petroleum or any
fraction thereof, asbestos, polychlorinated biphenyls and radioactive substances.

        “Health Care Laws” means all applicable federal, state and local statutes, laws, ordinances,
rules, and regulations of any Governmental Authority pertaining to any of the following: (a) fraud
and abuse laws, including, without limitation, 42 U.S.C. § 1320a-7b(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the federal Anti-
Kickback Statute; Section 1877 of the Social Security Act, codified at 42 U.S.C. § 1395nn
(Prohibition Against Certain Referrals), commonly referred to as the Stark Law; 31 U.S.C.
§§ 3729-3722, commonly referred to as the federal False Claims Act; 31 U.S.C. §§ 3801-3812,
commonly referred to as the Program Fraud Civil Remedies Act; 42 U.S.C. §§ 1320a-7a and
1320a-7b, commonly referred to as the Civil Monetary Penalties Law; 42 U.S.C. § 1320a-7,
commonly referred to as the Exclusion Laws; 42 U.S.C. § 1320a-7b(a), commonly referred to as
the administrative False Claims Law; and 1320a-7a(a)(5), commonly referred to as the Anti-
Inducement Law; and the regulations promulgated pursuant to such statutes and any comparable
state laws; (b) HIPAA and the regulations promulgated thereunder and any comparable state laws;
(c) the Federal Food Drug and Cosmetic Act (21 U.S.C. et seq.) and all regulations promulgated
thereunder by the FDA including, without limitation, all laws relating to the preparation,
procurement, development, manufacture, production, analysis, labeling, distribution, dispensing,
importation, exportation, use, handling, quality, sale, or promotion of any medical device, or other
Product (including, without limitation, any ingredient or component) subject to regulation under
the Federal Food Drug and Cosmetic Act and similar state laws, or consumer product safety laws;
(d) the Controlled Substances Act (21 U.S.C. §§ 801 et seq.) and all applicable requirements,
regulations and guidances issued thereunder by the DEA; (e) Requirements of Law relating to the
licensure, ownership or operation of a health care facility or business, or assets used in connection
therewith; (f) Requirements of Law relating to the billing or submission of claims, collection of
accounts receivable, reimbursement for, administration of, underwriting the cost of, and payment
for services which are reimbursed with federal, state or local governmental funds through or on
behalf of any Governmental Authority, including Medicare (Title XVIII of the Social Security
Act) and the regulations promulgated thereunder, Medicaid (Title XIX of the Social Security Act)
and the regulations promulgated thereunder, and TRICARE/CHAMPUS, as well as the provision
of management or administrative services in connection with any and all of the foregoing by any
Credit Party; (g) all applicable professional standards regulating healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare payors, including, but
not limited to, laws and regulations relating to the practice of medicine and other health care
professions, patient or program charges, recordkeeping, referrals and professional fee splitting;
and (h) any and all other applicable health care laws, rules, codes, statutes, orders and ordinances,
regulations, manual provisions, policies and administrative guidance, each of (a) through (h) as
may be amended from time to time.



                                                  93
EAST\174048880.4
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 101 of 342




         “Health Care Filing” means any regulatory report, schedules, statements, documents,
filings, submissions, forms, registrations and cost reports together with any amendments required
to be made with respect thereto which are material and necessary under any applicable Health Care
Laws.

       “Health Care Permit” means any Permit, license, certificate, accreditation or other approval
or authorization, as applicable, of any Governmental Authority which is necessary under Health
Care Laws for a Credit Party to conduct its business and operations as presently conducted.

        “HIPAA” means the following, as the same may be amended, modified or supplemented
from time to time, and any successor statute thereto, and together with any and all rules or
regulations promulgated from time to time thereunder: (a) the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1302d et seq.); (b) the Health Information Technology
for Economic and Clinical Health Act (Title XIII of the American Recovery and Reinvestment
Act of 2009; and (c) applicable state and local privacy, security and/or data breach laws,
regulations, rules, statutes and ordinances (collectively “Privacy Laws”).

       “Impacted Lender” means any Revolving Lender that fails to promptly provide Agent,
upon Agent’s reasonable request, reasonably satisfactory assurance that such Lender will not
become a Non-Funding Lender.

        “Indebtedness” of any Person means, without duplication: (a) all indebtedness for
borrowed money; (b) all obligations issued, undertaken or assumed as the deferred purchase price
of Property or services (other than trade payables entered into in the Ordinary Course of Business);
(c) without duplication, all drafts drawn under letters of credit issued for the account of such Person
and all drawn and unreimbursed letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition of Property, assets
or businesses; (e) all indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to Property acquired by
the Person (even though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property); (f) all Capital Lease
Obligations; (g) the principal balance outstanding under any synthetic lease, off-balance sheet loan
or similar off balance sheet financing product; (h) all obligations, whether or not contingent, to
purchase, redeem, retire, defease or otherwise acquire for value any of its own Stock or Stock
Equivalents (or any Stock or Stock Equivalent of a direct or indirect parent entity thereof) prior to
the date that is 180 days after the Maturity Date of the Term Loans, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Stock plus accrued and unpaid dividends; (i) all indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even though such Person
has not assumed or become liable for the payment of such indebtedness; and (j) all Contingent
Obligations described in clause (i) of the definition thereof in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above. For the avoidance of
doubt, any post-closing purchase price adjustment, indemnity payment, deferred or contingent
purchase price owing to a seller which is not required to be included as a liability on the balance

                                                  94
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 102 of 342




sheet of the buyer thereof in accordance with GAAP, or cash-collateralized or escrowed obligation
(included in the purchase price) shall not be Indebtedness for purposes hereof.

        “Insolvency Proceeding” means (a) any case, action or proceeding before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its creditors; in each case in (a)
and (b) above, undertaken under U.S. Federal, state or foreign law, including the Bankruptcy Code.

        “Intellectual Property” means all rights, title and interests in or relating to intellectual
property and industrial property arising under any Requirement of Law and all IP Ancillary Rights
relating thereto, including all Copyrights, Patents, Trademarks, Internet domain names, Trade
Secrets and IP Licenses.

       “Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan, and (b) with respect to Base Rate Loans, the first
Business Day of each fiscal month.

       “Interest Period” means, with respect to any LIBOR Rate Loan, the period commencing
on the Business Day such Loan is disbursed or continued or on the Conversion Date on which a
Base Rate Loan is converted to a LIBOR Rate Loan, and ending on the date one month thereafter;
provided that:

       (a)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end on a
day which is not a Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately preceding
Business Day;

        (b)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

      (c)     no Interest Period for any Term Loan shall extend beyond the last scheduled
payment date therefor and no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date; and

        (d)    no Interest Period applicable to any Term Loan or portion thereof shall extend
beyond any date upon which is due any scheduled principal payment in respect of such Term Loan
unless the aggregate principal amount of such Term Loan represented by Base Rate Loans or by
LIBOR Rate Loans having Interest Periods that will expire on or before such date is equal to or in
excess of the amount of such principal payment.

        “Inventory” means all of the “inventory” (as such term is defined in the UCC) of the
Borrowers and their Subsidiaries, including, but not limited to, all merchandise, raw materials,
parts, supplies, work-in-process and finished goods intended for sale, together with all the

                                                 95
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 103 of 342




containers, packing, packaging, shipping and similar materials related thereto, and including such
inventory as is temporarily out of a Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

        “IP Ancillary Rights” means, with respect to any other Intellectual Property, as applicable,
all foreign counterparts to, and all divisionals, reversions, continuations, continuations-in-part,
reissues, reexaminations, renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property, including all rights to
sue or recover at law or in equity for any past, present or future infringement, misappropriation,
dilution, violation or other impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

       “IP License” means all Contractual Obligations (and all related IP Ancillary Rights),
whether written or oral, granting any right, title and interest in or relating to any Intellectual
Property.

       “IRS” means the Internal Revenue Service of the United States and any successor thereto.

        “Known Events” means, the commencement and continuation of the Chapter 11 Cases, the
events leading up to the Chapter 11 Cases, the effect of the bankruptcy, the consummation of
transactions contemplated by the Credit Parties’ “first day” pleadings reviewed by the DIP Agent
and “Required Lenders” (as defined in the DIP Credit Agreement), or as disclosed to the Agent
prior to the Petition Date.

         “Lender-Related Distress Event” means, with respect to any Lender or any Person that
directly or indirectly controls such Lender (each a “Distressed Person”), (a) a voluntary or
involuntary case with respect to such Distressed Person under the Bankruptcy Code or any similar
bankruptcy laws of its jurisdiction of formation, (b) a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such Distressed Persons’
assets, (c) such Distressed Person or any Person that directly or indirectly controls such Distressed
Person is subject to a forced liquidation, merger, sale or other change of majority control supported
in whole or in part by guaranties or other support (including, without limitation, the nationalization
or assumption of majority ownership or operating control by) the U.S. government or other
Governmental Authority, or (d) such Distressed Person makes a general assignment for the benefit
of creditors or is otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent or bankruptcy. For
purposes of this definition, control of a Person shall have the same meaning as in the second
sentence of the definition of “Affiliate”.

        “Lending Office” means, with respect to any Lender, the office or offices of such Lender
specified as its “Lending Office” beneath its name on Schedule 9.2, or such other office or offices
of such Lender as it may from time to time notify the Borrower Representative and the Agent.

        “Liabilities” means all claims, actions, suits, judgments, damages, losses, liability,
obligations, responsibilities, fines, penalties, sanctions, costs, fees, taxes, commissions, charges,
disbursements and expenses, in each case of any kind or nature (including interest accrued thereon


                                                 96
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 104 of 342




or as a result thereto and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

        “LIBOR” means, for each Interest Period, the highest of (a) the offered rate per annum for
deposits of Dollars for the applicable Interest Period that appears on Reuters Screen LIBOR01
Page as of 11:00 A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period and (b) one percent (1.00%). If no such offered rate exists, such rate will be the
rate of interest per annum, as determined by the Agent (rounded upwards, if necessary, to the
nearest 1/100 of 1%) at which deposits of Dollars in immediately available funds are offered at
11:00 A.M. (London, England time) two (2) Business Days prior to the first day in such Interest
Period by major financial institutions reasonably satisfactory to the Agent (at the direction of the
Required Lenders) in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

Notwithstanding anything to the contrary in this Agreement or any other Loan Documents, but
without limiting Article X hereof, if the Agent determines (which determination shall be
conclusive and binding upon all parties hereto absent manifest error), or the Required Lenders
notify the Agent (with, in the case of the Required Lenders, a copy to Borrower) that the Required
Lenders (as applicable) have determined, that:

              (i)     adequate and reasonable means do not exist for ascertaining LIBOR for any
       requested Interest Period; or

                (ii)    a Governmental Authority having or purporting to have jurisdiction over
       the Agent has made a public statement identifying a specific date after which LIBOR shall
       no longer be made available, or used for determining the interest rate of loans, provided
       that, at the time of such statement, there is no successor administrator that is satisfactory to
       the Agent, that will continue to provide LIBOR after such specific date (such specific date,
       the “Scheduled Unavailability Date”), or

               (iii) syndicated loans currently being executed, or that include language similar
       to that contained in this definition, are being executed or amended (as applicable) to
       incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by the Agent of such
notice from the Required Lenders, as applicable, the Agent may amend this Agreement to replace
LIBOR with another alternate benchmark rate, giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such benchmarks, which adjustment or method
for calculating such adjustment shall be published on an information service as selected by the
Agent from time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Agent shall have posted such proposed amendment to all Lenders and the Borrower unless, prior

                                                 97
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 105 of 342




to such time, Lenders comprising the Required Lenders have delivered to the Agent written notice
that such Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that, to the extent such
market practice is not administratively feasible for the Agent, such LIBOR Successor Rate shall
be applied in a manner as otherwise reasonably determined by the Agent; provided further that,
the Agent shall provide written notice to the Borrower of any such change in application.

If no LIBOR Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the Agent will promptly
so notify the Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate Loans
or Interest Periods).

Notwithstanding anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the Agent will have the right
to make LIBOR Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments implementing
such LIBOR Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement; provided, however, the Agent will promptly
notify the Borrower and each Lender of such LIBOR Successor Rate Conforming Changes.

       “LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

        “LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and other technical,
administrative or operational matters as may be appropriate, in the discretion of the Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with market practice (or,
if the Agent determines that adoption of any portion of such market practice is not administratively
feasible or that no market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement).

        “Licensed Personnel” means any physician or other professional personnel employed or
retained by a Credit Party or any or its Subsidiaries.

        “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment, charge or
deposit arrangement, encumbrance, lien (statutory or otherwise) or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever (including those
created by, arising under or evidenced by any conditional sale or other title retention agreement,
the interest of a lessor under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing statement naming the owner


                                                98
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 106 of 342




of the asset to which such lien relates as debtor, under the UCC or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

         “Loan” means an extension of credit by a Lender to the Borrowers pursuant to Article I
hereof, including the Term Loans and Revolving Loans, and may be a Base Rate Loan or a LIBOR
Rate Loan.

      “Loan Documents” means this Agreement, the Notes, the Collateral Documents and all
documents delivered to the Agent and/or any Lender in connection with any of the foregoing.

       “Managed Practice” means any medical practice that is party to an administrative services
agreement, management services agreement or similar arrangement with a Credit Party or any of
its Subsidiaries, whether written or oral, pursuant to which such Credit Party or Subsidiary
provides administrative or management services to such medical practice.

       “Managed Practice Personnel” means all employees, independent contractors or leased
personnel of each Managed Practice.

        “Management Agreements” means, collectively, that certain Strategic Advisory Services
Agreement, dated as of May 1, 2020, by and between Holdings and Healthcare Advisory Solutions,
L.L.C., and that certain Client Agreement, dated as of May 1, 2020, by and between Holdings and
Care Optimize, LLC, in each case as amended in accordance with Section 5.15.

       “Margin Stock” means “margin stock” as such term is defined in Regulation T, U or X of
the Federal Reserve Board.

        “Material Adverse Effect” means: (a) a material adverse change in, or a material adverse
effect upon, the operations, business, Properties or condition (financial or otherwise) of any Credit
Party or the Credit Parties and the Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Credit Party, any Subsidiary of any Credit Party or any other Person (other than the
Agent or Lenders) to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or enforceability of any
Loan Document, (ii) the perfection or priority of any Lien granted to the Lenders or to the Agent
for the benefit of the Secured Parties under any of the Collateral Documents or (iii) the rights and
remedies of the Secured Parties under the Loan Documents or applicable law (it being understood
that none of the Known Events shall constitute or result in a Material Adverse Effect).

       “Material Contract” means, with respect to any Person, (a) any Management Agreement or
other management agreement in respect of a Managed Practice; (b) any contract or agreement to
which that Person or any of its Subsidiaries is a party involving aggregate consideration payable
to or by that Person or that Subsidiary of more than 5% of the revenue of such Person and its
Subsidiaries in any Fiscal Year; and (c) all other contracts or agreements as to which the breach,
nonperformance, cancellation, or failure to renew by any party would reasonably be expected to
have a Material Adverse Effect.

        “Material Environmental Liabilities” means Environmental Liabilities exceeding $100,000
in the aggregate.

                                                 99
EAST\174048880.4
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 107 of 342




       “Maturity Date” means June [___], 2023.

        “Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document creating a Lien on
real Property or any interest in real Property, in each case securing the Obligations.

       “Multiemployer Plan” means any multiemployer plan, as defined in Section 4001(a)(3) of
ERISA, as to which any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

        “National Flood Insurance Program” means the program created by the U.S. Congress
pursuant to the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of
1973, as revised by the National Flood Insurance Reform Act of 1994, that mandates the purchase
of flood insurance to cover real property improvements located in Special Flood Hazard Areas in
participating communities and provides protection to property owners through a Federal insurance
program.

       “Net Issuance Proceeds” means, in respect of any issuance of debt or equity securities, or
incurrence of other Indebtedness, cash proceeds (including cash proceeds as and when received in
respect of non-cash proceeds received or receivable in connection with such issuance or
incurrence), net of underwriting discounts, upfront fees and reasonable out-of-pocket costs and
expenses paid or incurred in connection therewith in favor of any Person not an Affiliate of a
Credit Party.

         “Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person making a
Disposition and insurance proceeds received on account of an Event of Loss, net of: (a) in the
event of a Disposition (i) the direct costs relating to such Disposition excluding amounts payable
to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other transaction taxes paid or payable
as a result thereof and other taxes payable by a Credit Party or its Subsidiary in connection
therewith, (i) amounts required to be applied to repay principal, interest and prepayment premiums
and penalties on Indebtedness secured by a Lien on the asset which is the subject of such
Disposition, (ii) any portion of such proceeds required to be deposited in an escrow account
pursuant to the documentation relating to such Disposition (provided that such amounts, if any,
shall be treated as Net Proceeds upon their release from such escrow account to the applicable
Credit Party) and (v) reasonable reserves established by any Credit Party or Subsidiary thereof for
indemnification obligations attributable to its indemnities and representations and warranties as a
seller to the purchaser in any such Disposition (provided that such amounts, if any, shall be treated
as Net Proceeds upon their release from such reserve) and (b) in the event of an Event of Loss, (i)
all of the costs and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, and (ii) any amounts retained by or paid to parties having
superior rights to such proceeds, awards or other payments.

        “Non-Funding Lender” means any Lender (a) that has failed to fund any payments required
to be made by it under the Loan Document within two (2) Business Days after any such payment
is due, unless such failure to fund is the subject of a good faith dispute by such Lender that the
conditions in Section 2.2 have not been satisfied, (b) that has given written notice to a Borrower,

                                                 100
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 108 of 342




Agent or any Lender and has otherwise publicly announced that such Lender believes it will fail
to fund all payments required to be made by it or fund all purchases of participations required to
be funded by it under this Agreement and the other Loan Documents, unless such failure to fund
is the subject of a good faith dispute by such Lender that the conditions in Section 2.2 have not
been satisfied, (c) as to which Agent has a good faith belief that such Lender has defaulted in
fulfilling its obligations (as a lender or agent) under one or more other syndicated credit facilities
or (d) with respect to which one or more Lender-Related Distress Events has occurred with respect
to such Person or any Person that directly or indirectly controls such Lender and Agent has
determined that such Lender may become a Non-Funding Lender pursuant to clause (a) or (b) of
the definition hereof. For purposes of this definition, control of a Person shall have the same
meaning as in the second sentence of the definition of Affiliate.

        “Non-U.S. Lender Party” means each of the Agent, each Lender, each SPV and each
participant, in each case that is not a United States person under and as defined in Section
7701(a)(30) of the Code.

      “Note” means any Term Note A, Term Note B, or Revolving Note and “Notes” means all
such Notes.

        “Obligations” means all Loans, and other Indebtedness, advances, debts, liabilities,
obligations, covenants and duties owing by any Credit Party to any Lender, the Agent, or any other
Person required to be indemnified, that arises under any Loan Document, in each case, whether or
not for the payment of money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or hereafter arising and
however acquired.

       “OIG” means the Office of the Inspector General under the DOJ.

       “Ordinary Course of Business” means, in respect of any transaction involving any Credit
Party or any Subsidiary of any Credit Party, the ordinary course of such Person’s business, as
conducted by any such Person in accordance with past practice and undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any Loan Document.

        “Organization Documents” means, (a) for any corporation, the certificate or articles of
incorporation, the bylaws, any shareholder or stockholder agreement (including, for the avoidance
of doubt, the Stockholders’ Agreement), any certificate of determination or instrument relating to
the rights of preferred shareholders of such corporation, any shareholder rights agreement, (b) for
any partnership, the partnership agreement and, if applicable, certificate of limited partnership, (c)
for any limited liability company, the operating agreement and articles or certificate of formation
or (d) any other document setting forth the manner of election or duties of the officers, directors,
managers or other similar persons, or the designation, amount or relative rights, limitations and
preference of the Stock of a Person.

       “Patents” means all rights, title and interests (and all related IP Ancillary Rights) arising
under any Requirement of Law in or relating to letters patent and applications therefor.



                                                 101
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 109 of 342




       “Patriot Act” means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as amended.

        “PBGC” means the United States Pension Benefit Guaranty Corporation any successor
thereto.

        “Permits” means, with respect to any Person, any permit, approval, authorization, license,
registration, accreditation, certificate, qualification, provider number, right, privilege, consent,
concession, grant, franchise, variance or permission from, and any other Contractual Obligations
with, any Governmental Authority, together with any amendments, supplements and other
modifications thereto; in each case, whether or not having the force of law and applicable to or
binding upon such Person or any of its property or to which such Person or any of its property is
subject.

        “Person” means an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

      “Plan of Reorganization” means that certain First Amended Joint Chapter 11 Plan of
Reorganization of Hygea Holdings Corp. and its Affiliated Debtors pursuant to Chapter 11 of the
Bankruptcy Code, dated May 1, 2020.

        “Projections” means financial statements of the Credit Parties showing the projected
monthly cash flow and income for the 2-year period following the Closing Date, as updated on a
quarterly basis as required pursuant to Section 4.2(g).

       “Property” means any interest in any kind of property or asset, whether real, personal or
mixed, and whether tangible or intangible.

       “Related Persons” means, with respect to any Person, each Affiliate of such Person and
each director, officer, employee, agent, trustee, representative, attorney, accountant and each
insurance, environmental, legal, financial and other advisor (including those retained in connection
with the satisfaction or attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

       “Releases” means any release, threatened release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Material into or through the environment.

        “Remedial Action” means all actions required to (a) clean up, remove, treat or in any other
way address any Hazardous Material in the indoor or outdoor environment, (b) prevent or
minimize any Release so that a Hazardous Material does not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment or (c) perform pre remedial
studies and investigations and post-remedial monitoring and care with respect to any Hazardous
Material.

      “Required Lenders” means at any time (a) Lenders then holding more than fifty percent
(50%) of the sum of (i) the Aggregate Revolving Loan Commitment then in effect and (ii) the

                                                102
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 110 of 342




unpaid principal balance of the Term Loans then outstanding, or (b) if the Revolving Loan
Commitments have been terminated, Lenders then having more than fifty percent (50%) of the
sum of (i) the aggregate unpaid principal amount of Revolving Loans then outstanding and (ii) the
aggregate unpaid principal amount of the Term Loans then outstanding.

       “Required Revolving Lenders” means Lenders having (a) more than fifty percent (50%) of
the Aggregate Revolving Loan Commitments of all Lenders, or (b) if the Aggregate Revolving
Loan Commitments have been terminated, more than fifty percent (50%) of the sum of the
aggregate outstanding amount of Revolving Loans.

       “Required Tranche A Term Lenders” means the Lenders having more than fifty percent
(50%) of the aggregate unpaid principal amount of the Tranche A Term Loans then outstanding.

       “Required Tranche B Term Lenders” means the Lenders having more than fifty percent
(50%) of the aggregate unpaid principal amount of the Tranche B Term Loans then outstanding.

        “Requirement of Law” or “Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or determination of an
arbitrator or of a Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is subject. This term includes
any Health Care Law.

        “Responsible Officer” means the chief executive officer, chief financial officer, corporate
controller, or the president of a Borrower or Borrower Representative, as applicable, or any other
officer having substantially the same authority and responsibility; or, with respect to compliance
with the financial covenant or delivery of financial information, the chief financial officer or the
treasurer of a Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility.

      “Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who holds Revolving Loans).

      “Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans hereunder pursuant to Section 1.1(b).

       “Revolving Note” means a promissory note of the Borrowers payable to a Lender, in
substantially the form of Exhibit 11.1(h) hereto, evidencing the Indebtedness of the Borrowers to
such Lender resulting from Revolving Loans made to the Borrowers by such Lender.

       “Secured Party” means the Agent, each Lender, each other Indemnitee and each other
holder of any Obligation of a Credit Party.

        “Segregated Governmental Account” means a deposit account of a Credit Party maintained
in accordance with the requirements of Section 4.11, the only funds on deposit in which constitute
the direct proceeds of Medicare and Medicaid payments made by Governmental Third Party
Payors.



                                                103
EAST\174048880.4
           Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 111 of 342




         “Solvent” means, with respect to any Person as of any date of determination, that, as of
such date, (a) the value of the assets of such Person (both at fair value and present fair saleable
value) is greater than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person, (b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities shall be computed at
the amount that, in light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

         “Special Flood Hazard Area” means an area that FEMA’s current flood maps indicate has
at least a one percent (1%) chance of a flood equal to or exceeding the base flood elevation (a 100-
year flood) in any given year.

        “SPV” means any special purpose funding vehicle identified as such in a writing by any
Lender to the Agent.

        “Stock” means all shares of capital stock (whether denominated as common stock or
preferred stock), equity interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or equivalents (regardless of how
designated) of or in a Person (other than an individual), whether voting or non-voting.

       “Stock Equivalents” means all securities convertible into or exchangeable for Stock or any
other Stock Equivalent and all warrants, options or other rights to purchase, subscribe for or
otherwise acquire any Stock or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

       “Stockholders’ Agreement” means the Stockholders Agreement, dated as of June [__],
2020, by and among Holdings and its Stockholders, as amended, restated, supplemented or
otherwise modified from time to time in accordance with Section 5.13.

       “Subsidiary” of a Person means any corporation, association, limited liability company,
partnership, joint venture or other business entity of which more than fifty percent (50%) of the
voting Stock, is owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.

        “Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any Affiliate of a
Borrower with which such Borrower files or is eligible to file consolidated, combined or unitary
tax returns.

      “Term Lender” means collectively, the Tranche A Term Lenders and the Tranche B Term
Lenders.

         “Term Loan” means collectively, the Tranche A Term Loans and the Tranche B Term
Loans.

       “Term Loan Commitment” means collectively, the Tranche A Term Loan Commitment
and the Tranche B Term Loan Commitment.


                                                104
EAST\174048880.4
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 112 of 342




       “Term Note A” means a promissory note of the Borrowers payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of the Borrowers to
such Lender resulting from the Tranche A Term Loan made to the Borrowers by such Lender.

       “Term Note B” means a promissory note of the Borrowers payable to a Lender, in
substantially the form of Exhibit 11.1(g) hereto, evidencing the Indebtedness of the Borrowers to
such Lender resulting from the Tranche B Term Loan made to the Borrowers by such Lender.

         “Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any obligation or
liability, contingent or otherwise.

       “Total Plan Liability” means at any time, the present value of all vested and unvested
accrued benefits under all Title IV Plans, determined as of the then most recent valuation date of
each Title IV Plan, using PBGC actuarial assumptions for single employer plan terminations.

        “Trade Secrets” means all right, title and interest (and all related IP Ancillary Rights)
arising under any Requirement of Law in or relating to trade secrets.

        “Trademark” means all rights, title and interests (and all related IP Ancillary Rights) arising
under any Requirement of Law in or relating to trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service marks, logos and
other source or business identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection therewith.

       “Tranche” means the respective facility and commitments utilized in making Loans
hereunder.

      “Tranche A Term Lenders” means any Lenders or other Secured Parties holding any
Tranche A Term Loans or any Tranche A Term Loan Commitment.

      “Tranche A Term Loan” means the term loans made (or deemed made) by the Tranche A
Term Lenders to the Borrowers pursuant to Section 1.1(a)(i).

        “Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to deem to make Tranche A Term Loans hereunder as set forth on
Schedule 1.1(a), or in the Assignment pursuant to which such Lender assumed its Tranche A Term
Loan Commitment, as applicable, as the same may reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.9. The aggregate amount of the Tranche
A Term Loan Commitments as of the Closing Date is $[10,000,000.00].

       “Tranche B Interest Rate” means fifteen percent (15%) per annum.

      “Tranche B Term Lenders” means any Lenders or other Secured Parties holding any
Tranche B Term Loans or any Tranche B Term Loan Commitment.

      “Tranche B Term Loan” means the term loans made (or deemed made) by the Tranche B
Term Lenders to the Borrowers pursuant to Section 1.1(a)(ii).

                                                 105
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 113 of 342




       “Tranche B Term Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to deem to make Tranche B Term Loans hereunder as set forth on Schedule 1.1(b),
or in the Assignment pursuant to which such Lender assumed its Tranche B Term Loan
Commitment, as applicable, as the same may reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.9. The aggregate amount of the Tranche
B Term Loan Commitments as of the Closing Date is $[27,500,000.00].

      “Transactions” means, collectively, (a) the entry into the Loan Documents, (b) the
consummation of the other transactions contemplated by the Plan of Reorganization, and (c) the
payment of all fees, costs and expenses associated with the foregoing.

        “Type” means the type of Loan determined with regard to the interest option applicable
thereto, i.e., whether a Base Rate Loan or a LIBOR Rate Loan.

     “UCC” means the Uniform Commercial Code as in effect from time to time in the State of
New York.

       “Unfunded Liability” means the amount (if any) by which the present value of all vested
and unvested accrued benefits under all Title IV Plans exceeds the fair market value of all assets
allocable to those benefits, all determined as of the then most recent valuation date for each Title
IV Plan, using PBGC actuarial assumptions for single employer plan terminations.

       “United States” and “U.S.” each means the United States of America.

        “U.S. Lender Party” means each of the Agent, each Lender, each SPV and each participant,
in each case that is a United States person under and as defined in Section 7701(a)(30) of the Code.

        “Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and Stock
Equivalents, at the time as of which any determination is being made, is owned, beneficially and
of record, by any Credit Party, or by one or more of the other Wholly-Owned Subsidiaries, or both.

       “Withdrawal Liabilities” means, at any time, any liability incurred (whether or not
assessed) by any ERISA Affiliate and not yet satisfied or paid in full at such time with respect to
any Multiemployer Plan pursuant to Section 4201 of ERISA.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule.

               11.2    Other Interpretive Provisions.

                (a)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto. The meanings of
defined terms shall be equally applicable to the singular and plural forms of the defined terms.


                                                106
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 114 of 342




Terms (including uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

                (b)   The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall refer to this
Agreement or such other Loan Document as a whole and not to any particular provision of this
Agreement or such other Loan Document; and subsection, section, schedule and exhibit references
are to this Agreement or such other Loan Documents unless otherwise specified.

               (c)   Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other writings, however
evidenced. The term “including” is not limiting and means “including without limitation.”

                (d)     Performance; Time. Whenever any performance obligation hereunder or
under any other Loan Document (other than a payment obligation) shall be stated to be due or
required to be satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any action taken or to be
taken by any Person, or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or not taking, such action.

               (e)     Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including this Agreement
and the other Loan Documents, shall be deemed to include all subsequent amendments, thereto,
restatements and substitutions thereof and other modifications and supplements thereto which are
in effect from time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

               (f)   Laws. Except as otherwise provided, references to any statute or regulation
are to be construed as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or regulation.

               (g)    All references to the “knowledge” of any Credit Party or any Subsidiary of
any Credit Party or facts “known” by any such Person or any Person becoming “aware” of facts
shall mean actual knowledge of any Responsible Officer of such Person.

               11.3 Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be made in
accordance with GAAP. No change in the accounting principles used in the preparation of any
financial statement hereafter adopted by Credit Parties shall be given effect for purposes of
measuring compliance with any provision of Article V or VI unless the Borrowers, the Agent and
the Required Lenders agree to modify such provisions to reflect such changes in GAAP and, unless
such provisions are modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to such change in GAAP.


                                                 107
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 115 of 342




Notwithstanding any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financing Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit Party or any Subsidiary
of any Credit Party at “fair value.”

                11.4 Payments. The Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency other than Dollars
and otherwise may, but shall not be obligated to, rely on any determination made by any Credit
Party. Any such determination or redetermination by the Agent shall be conclusive and binding
for all purposes, absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any obligation of any
Credit Party or of any Secured Party (other than the Agent and its Related Persons) under any Loan
Document, each of which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted. The Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

               [Balance of page intentionally left blank; signature page follows.]




                                                 108
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 116 of 342




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year first above written.

                                                   BORROWERS:

                                                   NEIGHBORMD HOLDINGS CORP., a
                                                   Delaware corporation

                                                   By:
                                                   Name:
                                                   Title:


                                                   NEIGHBORMD, INC., a Florida
                                                   corporation

                                                   By:
                                                   Name:
                                                   Title:


                                                   BORROWER REPRESENTATIVE:

                                                   NEIGHBORMD HOLDINGS CORP., a
                                                   Nevada corporation

                                                   By:
                                                   Name:
                                                   Title:

                                                   Address for notices:

                                                   [___]
                                                   Attn: [___]
                                                   Email: [___]

                                                   Address for Wire Transfers:

                                                   Bank Name: [___]

                                                   Address: [___]
                                                   ABA: [___]
                                                   Account#: [___]




Signature Page of Credit Agreement
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 117 of 342




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year first above written.

                                                   ADDITIONAL CREDIT PARTIES:

                                                   [___], a [___]

                                                   By:
                                                   Name:
                                                   Title:


                                                   Address for notices:

                                                   [_____]
                                                   Attn: [____]
                                                   Email: [____]




Signature Page of Credit Agreement
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 118 of 342




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year first above written.

                                                 BRIDGING FINANCE INC., as the Agent

                                                 By:
                                                 Name:
                                                 Title:

                                                 Address for Notices:
                                                 [___]
                                                 Attention: [___]
                                                 Email: [___]




Signature Page of Credit Agreement
EAST\174048880.4
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 119 of 342




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year first above written.

                                                 [_______________________], as a Lender



                                                 By:
                                                 Name:
                                                 Title:




Signature Page of Credit Agreement
EAST\174048880.4
          Case 20-10361-KBO    Doc 533-1     Filed 05/29/20     Page 120 of 342




                    GUARANTY AND SECURITY AGREEMENT

                              Dated as of June [___], 2020

                                     by and among

                        NEIGHBORMD HOLDINGS CORP.,
                               NEIGHBORMD, INC.,
                      together with their successors and assigns,

                                          and

                               Each Other Grantor
                          From Time to Time Party Hereto

                                          and

                              BRIDGING FINANCE INC.,
                                     as Agent




EAST\174485772.4
             Case 20-10361-KBO                    Doc 533-1             Filed 05/29/20              Page 121 of 342




                                                 TABLE OF CONTENTS

                                                                                                                                        Page

ARTICLE I DEFINED TERMS ..................................................................................................... 1
          Section 1.1         Definitions................................................................................................... 1
          Section 1.2         Certain Other Terms ................................................................................... 4

ARTICLE II GUARANTY............................................................................................................. 5
          Section 2.1         Guaranty...................................................................................................... 5
          Section 2.2         Limitation of Guaranty ............................................................................... 5
          Section 2.3         Contribution ................................................................................................ 5
          Section 2.4         Authorization; Other Agreements ............................................................... 6
          Section 2.5         Guaranty Absolute and Unconditional........................................................ 6
          Section 2.6         Waivers ....................................................................................................... 7
          Section 2.7         Reliance....................................................................................................... 8

ARTICLE III GRANT OF SECURITY INTEREST ..................................................................... 8
          Section 3.1         Collateral ..................................................................................................... 8
          Section 3.2         Grant of Security Interest in Collateral ....................................................... 9

ARTICLE IV REPRESENTATIONS AND WARRANTIES ....................................................... 9
          Section 4.1         Title; No Other Liens .................................................................................. 9
          Section 4.2         Perfection and Priority ................................................................................ 9
          Section 4.3         Jurisdiction of Organization; Chief Executive Office .............................. 10
          Section 4.4         Locations of Inventory, Equipment and Books and Records ................... 10
          Section 4.5         Pledged Collateral ..................................................................................... 10
          Section 4.6         Instruments and Tangible Chattel Paper Formerly Accounts ................... 11
          Section 4.7         Intellectual Property .................................................................................. 11
          Section 4.8         Commercial Tort Claims........................................................................... 11
          Section 4.9         Specific Collateral. .................................................................................... 12
          Section 4.10 Enforcement. ............................................................................................. 12

ARTICLE V COVENANTS......................................................................................................... 12
          Section 5.1         Maintenance of Perfected Security Interest; Further Documentation
                              and Consents ............................................................................................. 12
          Section 5.2         Changes in Locations, Name, Etc ............................................................. 13
          Section 5.3         Pledged Collateral ..................................................................................... 13


EAST\174485772.4
             Case 20-10361-KBO                   Doc 533-1             Filed 05/29/20              Page 122 of 342




         Section 5.4         Accounts ................................................................................................... 14
         Section 5.5         [Reserved] ................................................................................................. 14
         Section 5.6         Delivery of Instruments and Tangible Chattel Paper and Control of
                             Investment Property, Letter-of-Credit Rights and Electronic
                             Chattel Paper ............................................................................................. 14
         Section 5.7         Intellectual Property .................................................................................. 15
         Section 5.8         Notices ...................................................................................................... 16
         Section 5.9         Notice of Commercial Tort Claims........................................................... 16

ARTICLE VI REMEDIAL PROVISIONS .................................................................................. 16
         Section 6.1         Code and Other Remedies ........................................................................ 16
         Section 6.2         Accounts and Payments in Respect of General Intangibles...................... 20
         Section 6.3         Pledged Collateral ..................................................................................... 20
         Section 6.4         Proceeds to be Turned over to and Held by Agent ................................... 21
         Section 6.5         Sale of Pledged Collateral ......................................................................... 22
         Section 6.6         Deficiency ................................................................................................. 22

ARTICLE VII THE AGENT ........................................................................................................ 22
         Section 7.1         Agent’s Appointment as Attorney-in-Fact................................................ 22
         Section 7.2         Authorization to File Financing Statements ............................................. 24
         Section 7.3         Authority of Agent .................................................................................... 24
         Section 7.4         Duty; Obligations and Liabilities .............................................................. 25

ARTICLE VIII MISCELLANEOUS ........................................................................................... 25
         Section 8.1         Reinstatement ............................................................................................ 25
         Section 8.2         Release of Collateral or Grantor ............................................................... 26
         Section 8.3         Independent Obligations ........................................................................... 26
         Section 8.4         No Waiver by Course of Conduct ............................................................. 26
         Section 8.5         Amendments in Writing............................................................................ 27
         Section 8.6         Additional Grantors; Additional Pledged Collateral; Joinder
                             Agreements ............................................................................................... 27
         Section 8.7         Notices ...................................................................................................... 27
         Section 8.8         Successors and Assigns............................................................................. 27
         Section 8.9         Counterparts .............................................................................................. 27
         Section 8.10 Severability ............................................................................................... 27
         Section 8.11 Governing Law ......................................................................................... 28
         Section 8.12 Intercreditor Agreement ............................................................................ 28


EAST\174485772.4
          Case 20-10361-KBO                 Doc 533-1          Filed 05/29/20           Page 123 of 342




       Section 8.13 Waiver of Jury Trial .................................................................................. 28

ANNEXES AND SCHEDULES

Annex 1         Form of Pledge Amendment
Annex 2         Form of Joinder Agreement
Annex 3         Form of Intellectual Property Security Agreement

Schedule 1      Commercial Tort Claims
Schedule 2      Filings
Schedule 3      Jurisdiction of Organization; Chief Executive Office
Schedule 4      Location of Inventory and Equipment
Schedule 5      Pledged Collateral
Schedule 6      Intellectual Property




EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20   Page 124 of 342




        GUARANTY AND SECURITY AGREEMENT, dated as of June [___], 2020 (as
amended, restated, amended and restated, supplemented and/or otherwise modified from time to
time, this “Agreement”), by and among NeighborMD Holdings Corp., a Delaware corporation
(“Holdings”), NeighborMD, Inc. (formerly known as Hygea Health Holdings, Inc.), a Florida
corporation (“NMD”; NMD together with Holdings are sometimes referred to herein together as
the “Borrowers” and individually as a “Borrower”), and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6 (together with the
Borrowers, the “Grantors”), in favor of Bridging Finance Inc. (“Bridging”), as administrative
agent (in such capacity, together with its successors and permitted assigns, the “Agent”) for the
Lenders and the other Secured Parties.

                                           W I T N E S E T H:

       WHEREAS, the Borrowers, the Credit Parties from time to time party thereto, the
Lenders and Bridging, as Agent for the Lenders, entered into that certain Credit Agreement,
dated as of June [___], 2020 (as amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”);

         WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed severally but not
jointly to make extensions of credit to the Borrowers upon the terms and subject to the conditions
set forth therein;

       WHEREAS, each Grantor (other than any Borrower in respect of the Obligations owed
by such Borrower) has agreed to guaranty the Obligations;

      WHEREAS, each Grantor will derive substantial direct and indirect benefits from the
making of the extensions of credit under the Credit Agreement; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrowers under the Credit Agreement that the Grantors
shall have executed and delivered this Agreement to the Agent.

       NOW, THEREFORE, in consideration of these premises and to induce the Lenders and
the Agent to enter into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each Grantor hereby agrees with the Agent for
the benefit of the Secured Parties as follows:

                                              ARTICLE I

                                           DEFINED TERMS

               Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

              (b)    The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the meanings given to
them in the UCC (such meanings to be equally applicable to both the singular and plural forms
of the terms defined): “account”, “account debtor”, “as-extracted collateral”, “certificated

Error! Unknown document property name.
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20     Page 125 of 342




security”, “chattel paper”, “commercial tort claim”, “commodity contract”, “deposit account”,
“electronic chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”, “investment property”,
“letter-of-credit right”, “proceeds”, “record”, “securities account”, “security”, “supporting
obligation” and “tangible chattel paper”.

               (c)     The following terms shall have the following meanings:

               “Agent” has the meaning specified in the preamble hereof.

               “Agreement” has the meaning specified in the preamble hereof.

               “Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor office or agency.

               “Bridging” has the meaning specified in the preamble hereof.

               “Collateral” has the meaning specified in Section 3.1.

               “Credit Agreement” has the meaning set forth in the recitals.

               “Excluded Account” has the meaning set forth in the Credit Agreement.

                 “Excluded Property” means, collectively, (i) pledges and security interests
prohibited by applicable law, rule or regulation (to the extent such law, rule or regulation is
effective under applicable anti-assignment provisions of the UCC or contractual restrictions),
other than proceeds and receivables thereof, (ii) any lease (including any Capital Lease), license
or other agreement or any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right of termination
in favor of any other party thereto (other than a Credit Party) after giving effect to the applicable
anti-assignment provisions of the UCC, the assignment of which is expressly deemed effective
under the UCC notwithstanding such prohibition, and other than proceeds and receivables
thereof, (iii) any “intent to use” Trademark applications for which a “statement of use” or
“amendment to allege use” has not been filed (but only until such statement or amendment is
filed), and (iv) Excluded Accounts; provided that, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded Property).

               “Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

               “Grantors” has the meaning specified in the preamble hereof.

               “Guaranteed Obligations” has the meaning set forth in Section 2.1.

              “Guarantor” means each Grantor (other than any Borrower in respect of the
Obligations owed by such Borrower).



                                                 2
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 126 of 342




               “Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

               “Intellectual Property Security Agreement” means a short-form intellectual
property security agreement substantially in the form attached hereto as Annex 3.

               “Joinder Agreement” has the meaning set forth in Section 8.6(a).

               “Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

               “Pledge Amendment” has the meaning set forth in Section 8.6(b).

              “Pledged Certificated Stock” means all certificated securities and any other Stock
or Stock Equivalent of any Person evidenced by a certificate, instrument or other similar
document (as defined in the UCC), in each case owned by any Grantor, and any distribution of
property made on, in respect of or in exchange for the foregoing from time to time, including all
Stock and Stock Equivalents listed on Schedule 5.

               “Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

               “Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness or other obligations owed to such Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing from time to
time, including all Indebtedness described on Schedule 5, issued by the obligors named therein.

                “Pledged Investment Property” means any investment property of any Grantor,
and any distribution of property made on, in respect of or in exchange for the foregoing from
time to time, other than any Pledged Stock or Pledged Debt Instruments.

               “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

                “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any
Person that is not Pledged Certificated Stock, including all right, title and interest of any Grantor
as a limited or general partner in any partnership not constituting Pledged Certificated Stock or
as a member of any limited liability company, all right, title and interest of any Grantor in, to and
under any Organization Document of any partnership or limited liability company to which it is a
party, and any distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including in each case those interests set forth on Schedule 5, to the extent
such interests are not certificated.

               “Secured Obligations” has the meaning set forth in Section 3.2.

               “Secured Parties” has the meaning assigned to such term in the Credit Agreement.




                                                 3
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 127 of 342




              “Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine readable or
otherwise, and (c) all documentation, training materials and configurations related to any of the
foregoing.

                “UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of mandatory provisions
of any applicable Requirement of Law, any of the attachment, perfection or priority of the
Agent’s or any other Secured Party’s security interest in any Collateral is governed by the
Uniform Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for purposes of the
definitions related to or otherwise used in such provisions.

               Section 1.2   Certain Other Terms.

                (a)    The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule to, or Article,
Section or clause in this Agreement. Where the context requires, provisions relating to any
Collateral when used in relation to a Grantor shall refer to such Grantor’s Collateral or any
relevant part thereof.

               (b)    Other Interpretive Provisions.

               (i)    Defined Terms. Unless otherwise specified herein or therein, all terms
       defined in this Agreement shall have the defined meanings when used in any certificate
       or other document made or delivered pursuant hereto.

               (ii)    The Agreement. The words “hereof”, “herein”, “hereunder” and words of
       similar import when used in this Agreement shall refer to this Agreement as a whole and
       not to any particular provision of this Agreement.

              (iii) Certain Common Terms. The term “including” is not limiting and means
       “including without limitation.”

               (iv)    Performance; Time. Whenever any performance obligation hereunder
       (other than a payment obligation) shall be stated to be due or required to be satisfied on a
       day other than a Business Day, such performance shall be made or satisfied on the next
       succeeding Business Day. In the computation of periods of time from a specified date to
       a later specified date, the word “from” means “from and including”; the words “to” and
       “until” each mean “to but excluding”, and the word “through” means “to and including.”
       If any provision of this Agreement refers to any action taken or to be taken by any
       Person, or which such Person is prohibited from taking, such provision shall be
       interpreted to encompass any and all means, direct or indirect, of taking, or not taking,
       such action.



                                                4
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 128 of 342




               (v)    Contracts. Unless otherwise expressly provided herein, references to
       agreements and other contractual instruments, including this Agreement and the other
       Loan Documents, shall be deemed to include all subsequent amendments, thereto,
       restatements and substitutions thereof and other modifications and supplements thereto
       which are in effect from time to time, but only to the extent such amendments and other
       modifications are not prohibited by the terms of any Loan Document.

               (vi)  Laws. References to any statute or regulation may be made by using
       either the common or public name thereof or a specific cite reference and, except as
       otherwise provided with respect to FATCA, are to be construed as including all statutory
       and regulatory provisions related thereto or consolidating, amending, replacing,
       supplementing or interpreting the statute or regulation.

                                          ARTICLE II

                                          GUARANTY

               Section 2.1 Guaranty. To induce the Lenders to make the Loans and each
other Secured Party to make credit available to or for the benefit of one or more Grantors, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, the full and punctual payment when due, whether at
stated maturity or earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of the Borrowers whether existing
on the date hereof or hereinafter incurred or created (the “Guaranteed Obligations”). This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not of collection.

                Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum amount for which
such Guarantor can be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Guarantor, subject to avoidance under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States Code
or any applicable provisions of comparable Requirements of Law) (collectively, “Fraudulent
Transfer Laws”). Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in Section 2.3 and, for
purposes of such analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.

                Section 2.3 Contribution. Without limiting any right under applicable law for
contribution, to the extent that any Guarantor shall be required hereunder to pay any portion of
any Guaranteed Obligation exceeding the greater of (a) the amount of the value actually received
by such Guarantor and its Subsidiaries from the Loans and other Obligations and (b) the amount
such Guarantor would otherwise have paid if such Guarantor had paid the aggregate amount of
the Guaranteed Obligations (excluding the amount thereof repaid by the Borrowers) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor shall be

                                                5
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 129 of 342




reimbursed by such other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date. Such contribution rights shall be
subordinate and subject in right of payment to obligations of such Guarantors under the Loan
Documents and no Guarantor shall exercise such rights of contribution until all Obligations have
been paid in full.

                Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without discharging or
otherwise affecting the obligations of any Guarantor hereunder and without incurring any
liability hereunder, from time to time, to do each of the following:

              (a)     (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to noncompliance with,
any Guaranteed Obligation or any Loan Document;

              (b)     apply to the Guaranteed Obligations any sums by whomever paid or
however realized in such order as provided in the Loan Documents;

              (c)    refund at any time any payment received by any Secured Party in respect
of any Guaranteed Obligation;

                (d)     (i) sell, exchange, enforce, waive, substitute, liquidate, terminate, release,
abandon, fail to perfect, subordinate, accept, substitute, surrender, exchange, affect, impair or
otherwise alter or release any Collateral for any Guaranteed Obligation or any other guaranty
therefor in any manner, (ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors, makers or endorsers
of any Guaranteed Obligation or any part thereof and (iv) otherwise deal in any manner with
each Borrower and any other Guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof; and

               (e)     settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

               Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby
waives and agrees not to assert any defense (other than the performance in full and indefeasible
payment in full of the Guaranteed Obligations), whether arising in connection with or in respect
of any of the following or otherwise, and hereby agrees that its obligations under this Guaranty
are irrevocable, absolute and unconditional and shall not be discharged as a result of or otherwise
affected by any of the following (which may not be pleaded and evidence of which may not be
introduced in any proceeding with respect to this Guaranty, in each case except as otherwise
agreed in writing by the Agent):

                 (a)     the invalidity or unenforceability of any obligation of any Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument relating thereto
(including any amendment, consent or waiver thereto), or any security for, or other guaranty of,
any Guaranteed Obligation or any part thereof, or the lack of perfection or continuing perfection
or failure of priority of any security for the Guaranteed Obligations or any part thereof;


                                                  6
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 130 of 342




                (b)    the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from any Borrower or any other Guarantor or other action to enforce the same or (ii)
any action to enforce any Loan Document or any Lien thereunder;

                (c)    the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;

               (d)    any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against any Borrower, any other Guarantor or any
of the Borrower’s other Subsidiaries or any procedure, agreement, order, stipulation, election,
action or omission thereunder, including any discharge or disallowance of, or bar or stay against
collecting, any Guaranteed Obligation (or any interest thereon) in or as a result of any such
proceeding;

               (e)    any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of an Event of
Default by any Secured Party to proceed separately against any Collateral in accordance with
such Secured Party’s rights under any applicable Requirement of Law; or

               (f)    any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of any Borrower, any other Guarantor
or any of the Borrower’s other Subsidiaries, in each case other than the performance in full and
indefeasible payment in full of the Guaranteed Obligations.

               Section 2.6 Waivers. To the fullest extent permitted by applicable law, each
Guarantor hereby unconditionally and irrevocably waives and agrees not to assert any claim,
defense (other than performance in full and the indefeasible payment in full of the Guaranteed
Obligations), setoff or counterclaim based on diligence, promptness, presentment, requirements
for any demand or notice hereunder including any of the following: (a) any demand for payment
or performance and protest and notice of protest; (b) any notice of acceptance; (c) any
presentment, demand, protest or further notice or other requirements of any kind with respect to
any Guaranteed Obligation (including any accrued but unpaid interest thereon) becoming
immediately due and payable; and (d) any other notice in respect of any Guaranteed Obligation
or any part thereof, and any defense arising by reason of any disability or other defense of the
Borrowers or any other Guarantor. To the fullest extent permitted by applicable law, each
Guarantor further unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or similar right against the
Borrowers or any other Guarantor by reason of any Loan Document or any payment made
thereunder, except as specifically set forth herein or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Credit Party or set off any of its obligations to such
other Credit Party against obligations of such Credit Party to such Guarantor, until the
Guaranteed Obligations have been indefeasibly paid in full. Except as expressly provided in this
Agreement or the Credit Agreement, no obligation of any Guarantor hereunder shall be
discharged other than by complete performance. To the fullest extent permitted by applicable
law, each Guarantor further waives any right such Guarantor may have under any applicable
Requirement of Law to require any Secured Party to seek recourse first against the Borrowers or


                                                7
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 131 of 342




any other Person, or to realize upon any Collateral for any of the Obligations, as a condition
precedent to enforcing such Guarantor’s liability and obligations under this Guaranty.

               Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of each Borrower, each other Guarantor and
any other guarantor, maker or endorser of any Guaranteed Obligation or any part thereof, and of
all other circumstances bearing upon the risk of nonpayment of any Guaranteed Obligation or
any part thereof that diligent inquiry would reveal, and each Guarantor hereby agrees that no
Secured Party shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to any Guarantor,
such Secured Party shall be under no obligation to (a) undertake any investigation not a part of
its regular business routine, (b) disclose any information that such Secured Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to maintain confidential
or (c) make any future disclosures of such information or any other information to any
Guarantor.

                                          ARTICLE III

                              GRANT OF SECURITY INTEREST

                Section 3.1 Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:

                (a)    all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, investment property, letter of
credit rights and any supporting obligations related to any of the foregoing;

              (b)    the commercial tort claims, including those described on Schedule 1 and
on any supplement thereto received by the Agent pursuant to Section 5.9;

               (c)    all books and records pertaining to the other property described in this
Section 3.1;

              (d)     all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such Grantor or as to
which such Grantor may have any right or power, including but not limited to cash;

               (e)    all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located; and

               (f)    to the extent not otherwise included, all proceeds of the foregoing;

provided, however, that the term “Collateral” shall not include the Excluded Property.


                                                8
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 132 of 342




                 Section 3.2 Grant of Security Interest in Collateral.           Each Grantor, as
collateral security for the prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Obligations (the “Secured Obligations”),
hereby grants to the Agent for the benefit of the Secured Parties a Lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of such Grantor; provided,
however, that notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Property; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security interest in such property shall be deemed granted
therein.

                                           ARTICLE IV

                          REPRESENTATIONS AND WARRANTIES

       To induce the Lenders and the Agent to enter into the Loan Documents, each Grantor
hereby represents and warrants each of the following to the Agent, the Lenders and the other
Secured Parties:

                Section 4.1 Title; No Other Liens. Except for the Lien granted to the Agent
pursuant to this Agreement and other Permitted Liens (except for those Permitted Liens that do
not comply with the priority conditions of Section 4.2) under any Loan Document (including
Section 4.2), such Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others. Such Grantor (a) is the record and beneficial owner of the Collateral pledged
by it hereunder constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it hereunder, free and clear of
any other Lien other than Permitted Liens.

                Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in favor of the
Agent for the benefit of the Secured Parties in all Collateral subject, for the following Collateral,
to the occurrence of the following: (a) in the case of all Collateral in which a security interest
may be perfected by filing a financing statement under the UCC, the completion of the filings
and other actions specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Agent in completed and duly authorized
form), (b) in the case of all U.S. registered and pending Copyrights, Trademarks and Patents for
which UCC filings are insufficient, all appropriate filings having been made with the United
States Copyright Office or the United States Patent and Trademark Office, as applicable, (c) in
the case of letter-of-credit rights, the execution of a Contractual Obligation granting control to
the Agent over such letter-of-credit rights and (d) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to the Agent over such electronic chattel paper.
Such security interest shall be prior to all other Liens on the Collateral except for Permitted Liens
having priority over the Agent’s Lien by operation of law or permitted pursuant to Section 5.1 of
the Credit Agreement upon (i) in the case of all Pledged Certificated Stock, Pledged Debt
Instruments and Pledged Investment Property, the delivery thereof to the Agent of such Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property, consisting of
instruments and certificates, in each case properly endorsed for transfer to the Agent or in blank,
and (ii) in the case of all other instruments and tangible chattel paper that are not Pledged

                                                 9
EAST\174485772.4
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 133 of 342




Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the delivery
thereof to the Agent of such instruments and tangible chattel paper. Except as set forth in this
Section 4.2, all actions by each Grantor necessary to protect and perfect the Lien granted
hereunder on the Collateral have been duly taken. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, no Grantor shall be required to make
any filings or take any actions to record or perfect the Agent’s security interest in any intellectual
property (including any Patents, Copyrights or Trademarks) other than (i) the filing of financing
statements under the UCC in the applicable jurisdictions and (ii) the recording of Intellectual
Property Security Agreements substantially in the form attached hereto as Annex 3 with the U.S.
Patent and Trademark Office and U.S. Copyright Office, as applicable.

               Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such
Grantor’s jurisdiction of organization, legal name and organizational identification number, if
any, and the location of such Grantor’s sole place of business or, if such Grantor has more than
one place of business, such Grantor’s chief executive office, in each case as of the date hereof, is
specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of incorporation, legal
names and locations of such Grantor’s chief executive office or sole place of business for the five
years preceding the date hereof.

                Section 4.4 Locations of Inventory, Equipment and Books and Records. On
the date hereof, such Grantor’s (i) inventory and equipment (other than inventory or equipment
in transit, out for repair or refurbishment or in the possession of employees in the Ordinary
Course of Business) and (ii) books and records concerning the Collateral are, in each case, kept
at the locations listed on Schedule 4.

                Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by such
Grantor hereunder (i) is listed on Schedule 5 and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on Schedule 5, (ii) in the case
of Pledged Stock issued by Affiliates of such Grantor, or, in the case of those issued by Persons
that are not Affiliates of such Grantor, to the knowledge of such Grantor, has been duly
authorized, validly issued and is fully paid and nonassessable (other than Pledged Stock in
limited liability companies and partnerships) and (iii) in the case of Pledged Stock issued by
Affiliates of such Grantor, or, in the case of those issued by Persons that are not Affiliates of
such Grantor, to the knowledge of such Grantor, constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating to enforceability.

                (b)    As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of instruments and
certificates have been delivered to the Agent in accordance with Section 5.3(a).

               (c)     Upon the occurrence and during the continuance of an Event of Default,
the Agent shall be entitled to exercise all of the rights of the Grantor granting the security interest
in any Pledged Stock, and a transferee or assignee of such Pledged Stock shall become a holder
of such Pledged Stock to the same extent as such Grantor and be entitled to participate in the
management of the issuer of such Pledged Stock and, upon the transfer of the entire interest of

                                                  10
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 134 of 342




such Grantor, such Grantor shall, by operation of law, cease to be a holder of such Pledged
Stock.

               (d)    Except (solely as to the following clause (iii)) for the Pledged Stock of
each of the limited liability companies for which there is a certificate number listed on
Schedule 5, no Pledged Stock held by such Grantor (i) is dealt in or traded on securities
exchanges or in securities markets, (ii) is “investment company securities” (as defined in Section
8-103(b) of the UCC) or (iii) provides, in the related membership agreement, certificates, if any,
representing such the Pledged Stock or otherwise, that they are securities governed by the
Uniform Commercial Code of any jurisdiction.

              Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts. No
amount in excess of $10,000 payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been delivered to the Agent,
properly endorsed for transfer, to the extent delivery is required by Section 5.6(a).

                 Section 4.7 Intellectual Property. (a) Schedule 6 sets forth a true and complete
list of the Intellectual Property such Grantor owns that is registered or subject to applications for
registration with the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, including for such Intellectual Property that is owned or licensed by such
Grantor (1) the owner, (2) the title, and (3) as applicable, the registration or application number
and registration or application date.

                (b)     On the Closing Date, to such Grantor’s knowledge, all Intellectual
Property owned by such Grantor is in full force and effect, subsisting, unexpired, enforceable
and, valid, and no Intellectual Property owned by such Grantor has been abandoned, except as
would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
Effect. No breach or default of any IP License shall be caused by any of the following, and none
of the following shall limit or impair the ownership, use, validity or enforceability of, or any
rights of such Grantor in, any Intellectual Property, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) the consummation of
the transactions contemplated by any Loan Document or (ii) any holding, decision, judgment or
order rendered by any Governmental Authority against such Grantor as of the date hereof and
known by such Grantor. There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, claims, demands, orders or disputes
that, if adversely determined, would reasonably be expected to have a Material Adverse Effect,
except for non-final office actions issued in the ordinary course, challenging the ownership, use,
validity, enforceability of, or such Grantor’s rights in, any Intellectual Property owned by such
Grantor. To such Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise impairing any Intellectual Property owned by such Grantor.
Such Grantor, and to such Grantor’s knowledge, each other party thereto, is not in breach or
default of any IP License, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

              Section 4.8 Commercial Tort Claims. The only commercial tort claims in
amounts in excess of $10,000 of any Grantor existing on the date hereof (regardless of whether
the amount, defendant or other material facts can be determined and regardless of whether such

                                                 11
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 135 of 342




commercial tort claim has been asserted, threatened or has otherwise been made known to the
obligee thereof or whether litigation has been commenced for such claims) are those listed on
Schedule 1, which sets forth such information separately for each Grantor.

               Section 4.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral or timber to be cut.

                Section 4.10 Enforcement.        No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person that has not been
obtained is required for the exercise by the Agent of its rights (including voting rights) provided
for in this Agreement or the enforcement of remedies in respect of the Collateral pursuant to this
Agreement, including the transfer of any Collateral, except as may be required in connection
with the perfection of the security interests created hereby and the assignment or disposition of
any portion of the Pledged Collateral by laws affecting the offering and sale of securities
generally or any approvals that may be required to be obtained from any bailees or landlords to
collect the Collateral.

                                           ARTICLE V

                                          COVENANTS

       Each Grantor agrees with the Agent for the benefit of the Secured Parties to the
following, as long as any Obligation or Commitment remains outstanding (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been asserted):

                 Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Such Grantor shall (i) not use or permit any Collateral to be used unlawfully
or in violation of any provision of any Loan Document, any Requirement of Law or any policy
of insurance covering the Collateral if such use would reasonably be expected to result in a
Material Adverse Effect and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Agent to sell, assign, convey or transfer any
Collateral if such restriction would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, or would otherwise be prohibited under the Credit
Agreement.

               (b)      Unless otherwise expressly permitted by this Agreement or the Credit
Agreement, such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section 4.2 and shall defend
such security interest and such priority against the claims and demands of all Persons.

              (c)     Such Grantor shall furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other documents in
connection with the Collateral as the Agent may reasonably request, all in reasonable detail and
in form and substance reasonably satisfactory to the Agent.

              (d)    At any time and from time to time, upon the reasonable written request of
the Agent, such Grantor shall, for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, (i) promptly and duly execute and

                                                 12
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 136 of 342




deliver, and have recorded, such further documents, including an authorization to file (or, as
applicable, the filing) of any financing statement or amendment under the UCC (or other filings
under similar Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as Agent may reasonably request that is
not prohibited by this Agreement or the Credit Agreement, subject to the limitations in Section
3.2.

                Section 5.2 Changes in Locations, Name, Etc. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed where such Grantor is
organized. Without limitation of any other covenant herein, such Grantor will not cause or
permit (i) any change in such Grantor’s legal name or corporate, limited liability company, or
limited partnership structure or (ii) any change to such Grantor’s jurisdiction of organization,
unless such Grantor shall have (1) notified the Agent of such change in writing at least 30 days
prior to such change, and (2) taken all action reasonably requested by the Agent or any other
Secured Party for the purpose of reaffirming the grant of security interests and maintaining the
perfection and priority of the Agent’s security interests under this Agreement. In any notice
furnished pursuant to this Section 5.2, such Grantor will expressly state in a conspicuous manner
that the notice is required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing perfection of the
Agent’s security interest in the Collateral.

                 Section 5.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Such
Grantor shall deliver to the Agent, in suitable form for transfer and in form and substance
reasonably satisfactory to the Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt
Instruments, having a stated value in excess of $10,000 individually or in the aggregate and (C)
all certificates and instruments evidencing Pledged Investment Property, with a stated value in
excess of $10,000 individually or in the aggregate.

                (b)      Event of Default. During the continuance of an Event of Default, the
Agent shall have the right, at any time in its discretion and upon notice to the Grantor, to (i)
transfer to or to register in its name or in the name of its nominees any Pledged Collateral or any
Pledged Investment Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

                (c)     Pledged Uncertificated Stock. Each Grantor hereby covenants and agrees
that, without the prior express written consent of the Agent (which consent is deemed made with
respect to the Pledged Stock of each of the limited liability companies for which there is a
certificate number listed on Schedule 5), it will not agree to any election by any limited liability
company to treat the Pledged Stock as securities governed by the Uniform Commercial Code of
any jurisdiction and in any event will promptly notify the Agent in writing if the representation
set forth in Section 4.5(d) hereof becomes untrue in any material respect for any reason and, in
such event, take such action as the Agent make request in order to establish the Agent’s
“control” (within the meaning of Section 8-106 of the UCC) over such Pledged Stock.




                                                13
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 137 of 342




                (d)     Cash Distributions with respect to Pledged Collateral. Except as provided
in Article VI and subject to the limitations set forth in the Credit Agreement, such Grantor shall
be entitled to receive all distributions and dividends paid in respect of the Pledged Collateral.

               Section 5.4    Accounts.

                (a)    So long as an Event of Default is continuing, such Grantor shall not, other
than in the Ordinary Course of Business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account, (iv) allow any credit or
discount on any account or (v) amend, supplement or modify any account in any manner that
could materially adversely affect the value thereof.

               (b)     So long as an Event of Default is continuing, the Agent shall have the
right to make test verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and such Grantor shall furnish all such assistance and
information as the Agent may reasonably require in connection therewith. So long as an Event
of Default is continuing, upon the Agent’s reasonable request, such Grantor shall cause
independent public accountants or others satisfactory to the Agent to furnish to the Agent reports
showing reconciliations, aging and test verifications of, and trial balances for, the accounts.

               Section 5.5    [Reserved].

               Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper. (a) If any amount in
excess of $10,000 individually or in the aggregate payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument or tangible
chattel paper other than such instrument delivered in accordance with Section 5.3(a) and in the
possession of the Agent, such Grantor shall mark all such instruments and tangible chattel paper
with the following legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of Bridging Finance Inc., as Agent” and, at the request of the
Agent, shall promptly deliver such instrument or tangible chattel paper to the Agent, duly
indorsed in a manner reasonably satisfactory to the Agent.

              (b)    Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property constituting Collateral to any
Person other than the Agent or any agent under any Indebtedness permitted to be incurred
pursuant to Section 5.5(f) of the Credit Agreement (such Indebtedness, the “Subordinated
Indebtedness” and any agent under such Subordinated Indebtedness, a “Subordinated Agent”).

                 (c)    If such Grantor is or becomes the beneficiary of a letter of credit, such
Grantor shall promptly, and in any event within 7 Business Days after becoming a beneficiary,
notify the Agent thereof and, following such notice, enter into a Contractual Obligation with the
Agent, the issuer of such letter of credit or any nominated person with respect to the letter-of-
credit rights under such letter of credit. Such Contractual Obligation shall assign such letter-of-
credit rights to the Agent and such assignment shall be sufficient to grant control for the purposes
of Section 9-107 of the UCC (or any similar section under any equivalent UCC). The provisions


                                                14
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 138 of 342




of the Contractual Obligation shall be in form and substance reasonably satisfactory to the
Agent.

               (d)    If any amount in excess of $10,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by electronic chattel paper,
such Grantor shall take all steps necessary to grant the Agent control of all such electronic chattel
paper for the purposes of Section 9-105 of the UCC (or any similar section under any equivalent
UCC) and all “transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

              Section 5.7 Intellectual Property. (a) Each Grantor shall (i) together with the
delivery of each Compliance Certificate to be furnished in connection with the financial
statements under Section 4.2(b) of the Credit Agreement provide the Agent notification of any
change to Schedule 6 for such Grantor, and (ii) execute and deliver the short-form intellectual
property agreements and assignments as described in Section 5.7(e) below and any other
documents that the Agent reasonably requests with respect thereto.

                (b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, such Grantor shall (and shall, subject to such
Grantor’s reasonable business judgment and consistent with past practice, cause all its licensees
to), except as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (i) (1) continue to use each Trademark in order to maintain such
Trademark in full force and effect with respect to each class of goods for which such Trademark
is currently used, free from any claim of abandonment for non-use (except to the extent such
Grantor determines in the Ordinary Course of Business and consistent with reasonable business
judgment to cease use of a Trademark in connection with particular good), (2) maintain at least
the same standards of quality of products and services offered under such Trademark as are
currently maintained, (3) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (4) not adopt or use any
other Trademark that is confusingly similar or a colorable imitation of such Trademark unless the
Agent shall obtain for the benefit of the Secured Parties a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any act whereby (w)
such Trademark (or any goodwill associated therewith) may become destroyed, invalidated,
impaired or harmed in any material way (other than as permitted by Section 5.2 of the Credit
Agreement), (x) any Patent may become forfeited, misused, unenforceable, abandoned or
dedicated to the public (other than as permitted by Section 5.2 of the Credit Agreement), (y) any
portion of the Copyrights may become invalidated, otherwise impaired or fall into the public
domain (other than by expiration and other than as permitted by Section 5.2 of the Credit
Agreement) or (z) any Trade Secret may become publicly available or otherwise unprotectable
(other than as permitted by Section 5.2 of the Credit Agreement).

                (c)     Such Grantor shall notify the Agent promptly if it knows that any
application or registration relating to any Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership of, interest in,
right to use, register, own or maintain any Intellectual Property (including any determination in
any proceeding relating to the foregoing in any Applicable IP Office but excluding any non-final

                                                 15
EAST\174485772.4
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20    Page 139 of 342




office actions). Such Grantor shall take all reasonable actions that are necessary or reasonably
requested by the Agent to maintain and pursue each application (and to obtain the relevant
registration or recordation) and to maintain each registration and recordation included in the
Intellectual Property (except as otherwise permitted by Section 5.2 of the Credit Agreement).

               (d)    Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual Property of any other
Person, except as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. In the event that any Material Intellectual Property of such Grantor is
or has been infringed, misappropriated, violated, diluted or otherwise impaired by a third party,
such Grantor shall take such action as it reasonably deems appropriate under the circumstances
in response thereto, including promptly bringing suit as it reasonably deems appropriate and
recovering all damages therefor.

               (e)     Such Grantor shall execute and deliver to the Agent in form and substance
reasonably acceptable to the Agent and suitable for filing in the Applicable IP Office the short-
form intellectual property security agreements in the form attached hereto as Annex 3 for all U.S.
registered and pending Copyrights, Trademarks and Patents of such Grantor.

                Section 5.8 Notices. Subject to the agreed carveouts in this Agreement, such
Grantor shall promptly notify the Agent in writing of its acquisition of any interest hereafter in
property that is of a type where a security interest or lien must be or may be registered, recorded
or filed under, or notice thereof given under, any federal statute or regulation.

                Section 5.9 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in commercial tort claims in excess of $10,000 individually or in the
aggregate (whether from another Person or because such commercial tort claim shall have come
into existence), (i) such Grantor shall, at the time of the delivery of a Compliance Certificate
pursuant to Section 4.2(b) of the Credit Agreement, deliver to the Agent, in each case in form
and substance reasonably satisfactory to the Agent, a notice of the existence and nature of such
commercial tort claim and a supplement to Schedule 1 containing a specific description of such
commercial tort claim, (ii) Section 3.1 shall apply to such commercial tort claim and (iii) such
Grantor shall execute and deliver to the Agent, in each case in form and substance reasonably
satisfactory to the Agent, any document, and take all other action, deemed by the Agent to be
reasonably necessary or appropriate for the Agent to obtain, for the benefit of the Secured
Parties, a perfected security interest having at least the priority set forth in Section 4.2 in all such
commercial tort claims. Any supplement to Schedule 1 delivered pursuant to this Section 5.9
shall, after the receipt thereof by the Agent, become part of Schedule 1 for all purposes
hereunder other than in respect of representations and warranties made prior to the date of such
receipt.

                                            ARTICLE VI

                                    REMEDIAL PROVISIONS

              Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the
continuance of an Event of Default, the Agent may exercise, in addition to all other rights and

                                                  16
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 140 of 342




remedies granted to it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to any Secured Obligation, all rights and remedies of a secured party under
the UCC or any other applicable law.

                (b)     Disposition of Collateral. Without limiting the generality of the foregoing,
the Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses, advertisements
and notices are hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any Collateral is located,
without any obligation to pay rent, through self-help, without judicial process, without first
obtaining a final judgment or giving any Grantor or any other Person notice or opportunity for a
hearing on the Agent’s claim or action, (ii) collect, receive, appropriate and realize upon any
Collateral and (iii) sell, assign, convey, transfer, grant option or options to purchase and deliver
any Collateral (enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and at such prices
as it may deem best, for cash or on credit or for future delivery without assumption of any credit
risk. The Agent shall have the right, upon any such public sale or sales and, to the extent
permitted by the UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or equity of redemption
of any Grantor, which right or equity is hereby waived and released.

                (c)    Management of the Collateral. Each Grantor further agrees, that, during
the continuance of any Event of Default, (i) at the Agent’s request, it shall assemble the
Collateral and make it available to the Agent at places that the Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere, (ii) without limiting the foregoing, the Agent
also has the right to require that each Grantor store and keep any Collateral pending further
action by the Agent and, while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve and maintain such
Collateral in good condition, (iii) until the Agent is able to sell, assign, convey or transfer any
Collateral, the Agent shall have the right to hold or use such Collateral to the extent that it deems
appropriate for the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Agent and (iv) the Agent may, if it so elects, seek the appointment of
a receiver or keeper to take possession of any Collateral and to enforce any of the Agent’s
remedies (for the benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. The Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third parties with respect to
any Collateral while such Collateral is in the possession of the Agent.

                (d)    Application of Proceeds. The Agent shall apply the cash proceeds of any
action taken by it pursuant to this Section 6.1, after deducting all reasonable and documented
costs and expenses of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the rights of the Agent
and any other Secured Party hereunder, including reasonable and documented attorneys’ fees and
out-of-pocket disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the payment by the

                                                 17
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 141 of 342




Agent of any other amount required by any Requirement of Law, need the Agent account for the
surplus, if any, to any Grantor.

                (e)     Direct Obligation. Neither the Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy against, any
Grantor, any other Credit Party or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any right or remedy with respect to any Collateral therefor or
any direct or indirect guaranty thereof. All of the rights and remedies of the Agent and any other
Secured Party under any Loan Document shall be cumulative, may be exercised individually or
concurrently and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against the Agent or any
other Secured Party, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety, now or hereafter existing, arising out
of the exercise by them of any rights hereunder. If any notice of a proposed sale or other
disposition of any Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.

                (f)   Commercially Reasonable. To the extent that applicable Requirements of
Law impose duties on the Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for the Agent to do
any of the following:

               (i)     fail to incur significant costs, expenses or other Liabilities reasonably
       deemed as such by the Agent to prepare any Collateral for disposition or otherwise to
       complete raw material or work in process into finished goods or other finished products
       for disposition;

               (ii)    fail to obtain Permits, or other consents, for access to any Collateral to sell
       or for the collection or sale of any Collateral, or, if not required by other Requirements of
       Law, fail to obtain Permits or other consents for the collection or disposition of any
       Collateral;

               (iii) fail to exercise remedies against account debtors or other Persons
       obligated on any Collateral or to remove Liens on any Collateral or to remove any
       adverse claims against any Collateral;

               (iv)    advertise dispositions of any Collateral through publications or media of
       general circulation, whether or not such Collateral is of a specialized nature, or to contact
       other Persons, whether or not in the same business as any Grantor, for expressions of
       interest in acquiring any such Collateral;

               (v)    exercise collection remedies against account debtors and other Persons
       obligated on any Collateral, directly or through the use of collection agencies or other
       collection specialists, hire one or more professional auctioneers to assist in the disposition
       of any Collateral, whether or not such Collateral is of a specialized nature, or, to the
       extent deemed appropriate by the Agent, obtain the services of other brokers, investment


                                                 18
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 142 of 342




       bankers, consultants and other professionals to assist the Agent in the collection or
       disposition of any Collateral, or utilize Internet sites that provide for the auction of assets
       of the types included in the Collateral or that have the reasonable capacity of doing so, or
       that match buyers and sellers of assets to dispose of any Collateral;

               (vi)   dispose of assets in wholesale rather than retail markets;

             (vii) disclaim disposition warranties, such as title, possession or quiet
       enjoyment; or

               (viii) purchase insurance or credit enhancements to insure the Agent against
       risks of loss, collection or disposition of any Collateral or to provide to the Agent a
       guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a non-exhaustive
list of actions or omissions that are commercially reasonable when exercising remedies against
any Collateral and that other actions or omissions by any Secured Party shall not be deemed
commercially unreasonable solely on account of not being indicated in this Section 6.1. Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be construed to grant
any rights to any Grantor or to impose any duties on the Agent that would not have been granted
or imposed by this Agreement or by applicable Requirements of Law in the absence of this
Section 6.1.

                (g)    IP Licenses. For the purpose of enabling the Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, assign, convey, transfer or grant
options to purchase any Collateral) at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, worldwide license (exercisable for the purpose
of enabling the Agent to exercise rights and remedies under this Section 6.1 without payment of
royalty or other compensation to such Grantor), including in such license the right to sublicense,
use and practice any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored and to all
Software and programs used for the compilation or printout thereof; provided that this license
(A) shall not violate the express terms of any agreement between a Grantor and a third party
governing the applicable Grantor’s use of such Intellectual Property in effect on the date hereof
and those granted by any Grantor hereafter, as permitted under the Loan Documents, to the
extent conflicting, (B) may be exercised, at the option of the Agent, only upon the occurrence
and during the continuation of an Event of Default, provided, that any license, sublicense or
other transaction entered into by the Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default, and (C) apply to the use of
the Trademarks in connection with goods and services of similar type and quality to those
heretofore sold by such Grantor under such Trademark, and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and occupy all real
Property owned, operated, leased, subleased or otherwise occupied by such Grantor.




                                                 19
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 143 of 342




               Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit Agreement, if
required by the Agent at any time during the continuance of an Event of Default, any payment of
accounts or payment in respect of general intangibles, when collected by any Grantor, shall be
promptly (and, in any event, within 2 Business Days) deposited by such Grantor in the exact
form received, subject to the Agent's rights as provided in Section 6.4. Until so turned over, such
payment shall be held by such Grantor in trust for the Agent and the other Secured Parties,
segregated from other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

               (b)    At any time during the continuance of an Event of Default:

               (i)    each Grantor shall, upon the Agent’s request, deliver to the Agent all
       original and other documents evidencing, and relating to, the Contractual Obligations and
       transactions that gave rise to any account or any payment in respect of general
       intangibles, including all original orders, invoices and shipping receipts and notify
       account debtors that the accounts or general intangibles have been collaterally assigned to
       the Agent and that payments in respect thereof shall be made directly to the Agent; and

               (ii)    the Agent may, without notice, at any time during the continuance of an
       Event of Default, limit or terminate the authority of a Grantor to collect its accounts or
       amounts due under general intangibles or any thereof and, in its own name or in the name
       of others, communicate with account debtors to verify with them to the Agent’s
       satisfaction the existence, amount and terms of any account or amounts due under any
       general intangible. In addition, the Agent may at any time enforce such Grantor’s rights
       against such account debtors and obligors of general intangibles.

                (c)     Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general intangibles to observe
and perform all the conditions and obligations to be observed and performed by it thereunder, all
in accordance with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be obligated in any
manner to perform any obligation of any Grantor under or pursuant to any agreement giving rise
to an account or a payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party thereunder, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

                Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of
an Event of Default, upon notice by the Agent to the relevant Grantor or Grantors, the Agent or
its nominee may exercise (A) any voting, consent, corporate and other right pertaining to the
Pledged Collateral at any meeting of shareholders, partners or members, as the case may be, of
the relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right of conversion,

                                                20
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 144 of 342




exchange and subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to exchange at its
discretion any Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent structure of any
issuer of Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon such terms and
conditions as the Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

                (b)    Proxies. In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to receive all dividends
and other distributions that it may be entitled to receive hereunder, (i) each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the Agent all such
proxies, dividend payment orders and other instruments as the Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to the Agent (subject to the terms of Section 6.3(a)) an irrevocable proxy to vote all or any
part of the Pledged Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at such meetings),
which proxy shall be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent thereof) during the
continuance of an Event of Default and which proxy shall only terminate upon the indefeasible
payment in full of the Secured Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted).

               (c)     Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor, each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any instruction
received by it from the Agent in writing that states that an Event of Default is continuing and is
otherwise in accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or pursuant to the Credit Agreement, pay any dividend or
make any other payment with respect to the Pledged Collateral directly to the Agent.

               Section 6.4 Proceeds to be Turned over to and Held by Agent. Unless
otherwise expressly provided in the Credit Agreement or this Agreement, during the continuation
of an Event of Default all proceeds of any Collateral received by any Grantor hereunder in cash
or Cash Equivalents shall be held by such Grantor in trust for the Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, promptly upon receipt by any
Grantor, be turned over to the Agent in the exact form received (with any necessary
endorsement). All proceeds being held by the Agent (or by such Grantor in trust for the Agent)
shall continue to be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in the Credit Agreement.

                                                 21
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 145 of 342




               Section 6.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that the
Agent may be unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in applicable state or foreign securities laws or otherwise or may
determine that a public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted group of purchasers
that shall be obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially reasonable
manner. The Agent shall be under no obligation to delay a sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such securities for public sale
under the Securities Act of 1933 or under applicable state securities laws even if such issuer
would agree to do so.

               (b)     Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts (other than registering securities for public sale under the
Securities Act of 1933 or under applicable state securities laws) as may be necessary to make
such sale or sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained herein will cause irreparable
injury to the Agent and other Secured Parties, that the Agent and the other Secured Parties have
no adequate remedy at law in respect of such breach and, as a consequence, that each and every
covenant contained herein shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has occurred under
the Credit Agreement. Each Grantor waives any and all rights of contribution or subrogation
upon the sale or disposition of all or any portion of the Pledged Collateral by Agent.

               Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the Agent or any other
Secured Party to collect such deficiency.

                                          ARTICLE VII

                                          THE AGENT

               Section 7.1 Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor
hereby irrevocably constitutes and appoints the Agent and any Related Person thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of the Loan Documents, to take any appropriate
action and to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent and its Related Persons the power and right, on


                                                22
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 146 of 342




behalf of such Grantor, without notice to or assent by such Grantor, to do any of the following
when an Event of Default shall be continuing:

              (i)     in the name of such Grantor, in its own name or otherwise, take possession
       of and indorse and collect any check, draft, note, acceptance or other instrument for the
       payment of moneys due under any account or general intangible or with respect to any
       other Collateral and file any claim or take any other action or proceeding in any court of
       law or equity or otherwise deemed appropriate by the Agent for the purpose of collecting
       any such moneys due under any account or general intangible or with respect to any other
       Collateral whenever payable;

               (ii)    in the case of any Intellectual Property owned by or licensed to such
       Grantor, execute, deliver and have recorded any document that the Agent may reasonably
       request to evidence, effect, publicize or record the Agent’s security interest in such
       Intellectual Property and the goodwill and general intangibles of such Grantor relating
       thereto or represented thereby;

              (iii) pay or discharge taxes and Liens levied or placed on or threatened against
       any Collateral, effect any repair or pay any insurance called for by the terms of the Credit
       Agreement (including all or any part of the premiums therefor and the costs thereof);

               (iv)    execute, in connection with any sale provided for in Section 6.1 or Section
       6.5, any document to effect or otherwise necessary or appropriate in relation to evidence
       the sale of any Collateral; or

               (v)     (A) direct any party liable for any payment under any Collateral to make
       payment of any moneys due or to become due thereunder directly to the Agent or as the
       Agent shall direct, (B) ask or demand for, and collect and receive payment of and receipt
       for, any moneys, claims and other amounts due or to become due at any time in respect of
       or arising out of any Collateral, (C) sign and indorse any invoice, freight or express bill,
       bill of lading, storage or warehouse receipt, draft against debtors, assignment,
       verification, notice and other document in connection with any Collateral, (D) commence
       and prosecute any suit, action or proceeding at law or in equity in any court of competent
       jurisdiction to collect any Collateral and to enforce any other right in respect of any
       Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands, orders or
       disputes brought against such Grantor with respect to any Collateral, (F) settle,
       compromise or adjust any such actions, suits, proceedings, audits, claims, demands,
       orders or disputes and, in connection therewith, give such discharges or releases as the
       Agent may deem appropriate, (G) assign any Intellectual Property owned by such
       Grantor or any IP Licenses of such Grantor throughout the world on such terms and
       conditions and in such manner as the Agent shall in its sole discretion determine,
       including the execution and filing of any document necessary to effectuate or record such
       assignment and (H) generally, sell, assign, convey, transfer or grant a Lien on, make any
       Contractual Obligation with respect to and otherwise deal with, any Collateral as fully
       and completely as though the Agent were the absolute owner thereof for all purposes and
       do, at the Agent’s option, at any time or from time to time, all acts and things that the
       Agent deems necessary to protect, preserve or realize upon any Collateral and the

                                               23
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 147 of 342




       Secured Parties’ security interests therein and to effect the intent of the Loan Documents,
       all as fully and effectively as such Grantor might do.

If any Grantor fails to perform or comply with any Contractual Obligation contained herein, the
Agent, at its option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such Contractual Obligation.

               (b)     The reasonable and documented expenses of the Agent incurred in
connection with actions undertaken as provided in this Section 7.1, from the date of payment by
the Agent to the date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Agent on demand.

               (c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.

                Section 7.2 Authorization to File Financing Statements.                 Each Grantor
authorizes Agent and its Related Persons, at any time and from time to time, to file or record
financing statements, amendments thereto, and other filing or recording documents or
instruments with respect to any Collateral in such form and in such offices as Agent reasonably
determines appropriate to perfect, or continue or maintain perfection of, the security interests of
the Agent under this Agreement, and such financing statements and amendments may describe
the Collateral covered thereby as “all assets of the debtor” or words of similar import. A copy of
this Agreement shall be sufficient as a financing statement or other filing or recording document
or instrument for filing or recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for Agent to have filed any initial financing statement or amendment thereto under
the UCC (or other similar laws) in effect in any jurisdiction if filed prior to the date hereof. Each
Grantor hereby (i) waives any right under the UCC or any other Requirement of Law to receive
notice and/or copies of any filed or recorded financing statements, amendments thereto,
continuations thereof or termination statements filed or recorded pursuant to this Section 7.2 and
(ii) releases and excuses the Agent from any obligation under the UCC or any other Requirement
of Law to provide notice or a copy of any such filed or recorded documents that are filed or
recorded in accordance with the terms of this Agreement.

                Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights
and responsibilities of the Agent under this Agreement with respect to any action taken by the
Agent or the exercise or non-exercise by the Agent of any option, voting right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this Agreement shall, as
between the Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among them, but, as
between the Agent and any Grantor, the Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation or entitlement to make any inquiry respecting such
authority.




                                                 24
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 148 of 342




               Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Agent. The Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of the Collateral in
its possession shall be to deal with it in substantially the same manner as the Agent deals with
similar property for its own account. The powers conferred on the Agent hereunder are solely to
protect the Agent’s interest in the Collateral and shall not impose any duty upon the Agent to
exercise any such powers. The Agent shall be accountable only for amounts that it receives as a
result of the exercise of such powers, and neither it nor any of its Related Persons shall be
responsible to any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction. In addition, the Agent shall not be liable or responsible for any loss or
damage to any Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Agent in good faith.

               (b)    Obligations and Liabilities with respect to Collateral. No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to any Collateral. The powers conferred on the Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any such powers.
The other Secured Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction.

                                         ARTICLE VIII

                                      MISCELLANEOUS

                 Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any Collateral are required to be returned by
any Secured Party to such Credit Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral securing such
liability shall be and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the foregoing or (b) any
provision of the Guaranty hereunder shall have been terminated, cancelled or surrendered, such
Lien, other Collateral or provision shall be reinstated in full force and effect and such prior
release, termination, cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.



                                                25
EAST\174485772.4
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 149 of 342




               Section 8.2 Release of Collateral or Grantor. (a) At the time provided in
Section 8.10 of the Credit Agreement, the Collateral shall be released from the Lien created
hereby and this Agreement and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the Collateral shall revert to
the Grantors. Agent will, upon request of (and at the sole expense of) any Grantor file UCC
amendments at such time evidencing the termination of the Liens so released. At the request of
any Grantor following any such termination, the Agent shall deliver to such Grantor any
Collateral of such Grantor held by the Agent hereunder and execute and deliver to such Grantor
such documents and take such actions as such Grantor shall reasonably request to evidence or
effect such termination at the sole cost and expense of the Grantors.

               (b)    If the Agent shall be directed or permitted pursuant to Section 8.10 of the
Credit Agreement to release any Lien or any Collateral, such Collateral shall be released from
the Lien created hereby to the extent provided under, and subject to the terms and conditions set
forth in, such Section. In connection therewith, the Agent, at the request of (and at the sole
expense of) any Grantor, shall execute and deliver to such Grantor such documents and take such
actions as such Grantor shall reasonably request to evidence or effect such release at the sole cost
and expense of Grantors.

               (c)    At the time provided in Section 8.10(a) of the Credit Agreement and at the
request of such Borrower, a Grantor shall be released from its obligations hereunder in the event
that all the Stock and Stock Equivalents of such Grantor shall be sold or transferred in a
transaction permitted by the Loan Documents (including the conversion of any Restricted
Subsidiary into an Unrestricted Subsidiary in accordance with the terms of the Credit Agreement
(including pursuant to a waiver or consent)) to the extent that, after giving effect to such
transaction, such Subsidiary would not be required to guaranty any Obligations pursuant to
Section 4.13 of the Credit Agreement.

               Section 8.3 Independent Obligations.          The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when due, or upon
the occurrence and during the continuance of any Event of Default, the Agent may, at its sole
election, proceed directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed Obligation then
due, without first proceeding against any other Grantor, any other Credit Party or any other
Collateral and without first joining any other Grantor or any other Credit Party in any
proceeding.

                Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any
act (except by a written instrument pursuant to Section 8.5), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege. A waiver by any


                                                26
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 150 of 342




Secured Party of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that such Secured Party would otherwise have on any future occasion.

                Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.1 of the Credit Agreement; provided, however, that (i) annexes to this Agreement
may be supplemented (but no existing provisions may be modified and no Collateral may be
released) through Pledge Amendments and Joinder Agreements, in substantially the form of
Annex 1 and Annex 2, respectively, in each case duly executed by the Agent and each Grantor
directly affected thereby and (ii) the Schedules hereto may be supplemented by the Grantors as
provided herein.

                Section 8.6 Additional Grantors; Additional Pledged Collateral; Joinder
Agreements. (a) If, at the option of any Borrower or as required pursuant to Section 4.13 of the
Credit Agreement, such Borrower shall cause any Subsidiary that is not a Grantor to become a
Grantor hereunder, such Restricted Subsidiary shall execute and deliver to the Agent a Joinder
Agreement substantially in the form of Annex 2 (each, a “Joinder Agreement”) and shall
thereafter for all purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

               (b)    Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment duly executed
by the Grantor in substantially the form of Annex 1 (each, a “Pledge Amendment”). Such
Grantor authorizes the Agent to attach each Pledge Amendment to this Agreement.

               Section 8.7 Notices. All notices, requests and demands to or upon the Agent
or any Grantor hereunder shall be effected in the manner provided for in Section 9.2 of the Credit
Agreement; provided, however, that any such notice, request or demand to or upon any Grantor
shall be addressed to the Borrower’s notice address set forth in such Section 9.2 of the Credit
Agreement.

               Section 8.8 Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of each Secured Party
and their successors and assigns; provided, however, that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior written consent of
the Agent.

               Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as delivery of a
manually executed counterpart hereof.

               Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such provision not held


                                                27
EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 151 of 342




illegal, invalid or unenforceable, any other provision of this Agreement or any part of such
provision in any other jurisdiction.

                Section 8.11 Governing Law. The laws of the State of New York shall govern
all matters arising out of, in connection with or relating to this Agreement, including, without
limitation, its validity, interpretation, construction, performance and enforcement (including,
without limitation, any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

                Section 8.12 Intercreditor Agreement. In the event Agent, Subordinated Agent
and Grantors enter into an intercreditor agreement, substantially in the form attached as Section
5.3-B(3) of the Stockholders Agreement, dated as of June [___], 2020, by and among Holdings
and its stockholders (as the same may be amended, restated, supplemented or otherwise modified
from time to time pursuant to the terms thereof, the “Intercreditor Agreement”), to the extent any
provision of this Agreement conflicts with the Intercreditor Agreement, the Intercreditor
Agreement shall control. If and to the extent the Agent is in possession or control of any
Collateral, in addition to holding such Collateral as the representative of and for the benefit of
the Secured Parties, the Agent shall be deemed for all purposes to be holding such Collateral as
the representative of and for the benefit of the Subordinated Agent, on behalf of the holders of
the Subordinated Indebtedness in accordance with the terms of the Intercreditor Agreement.

           Section 8.13 Waiver of Jury Trial. THE PARTIES HERETO, TO THE
EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY
OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

       EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTIONS
9.18(b) AND (c) OF THE CREDIT AGREEMENT.

                               [SIGNATURE PAGES FOLLOW]




                                               28
EAST\174485772.4
           Case 20-10361-KBO              Doc 533-1        Filed 05/29/20   Page 152 of 342




       IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above written.

                                               GRANTORS:

                                               NEIGHBORMD HOLDINGS CORP., as a Grantor



                                               By:
                                               Name: Michael Muchnicki
                                               Title: President, Chief Executive Officer and
                                               Secretary


                                               By: ________________________________
                                               Name: Lee Clark
                                               Title: Chief Financial Officer and Treasurer



                                               NEIGHBORMD, INC., as a Grantor


                                               By:
                                               Name: Michael Muchnicki
                                               Title: President, Chief Executive Officer and
                                               Secretary


                                               By: _________________________________
                                               Name: Lee Clark
                                               Title: Chief Financial Officer and Treasurer


                                               NEIGHBORMD INTERMEDIARY HOLDINGS,
                                               LLC, as a Grantor



                                               By:                                    ___
                                               Name: Michael Muchnicki
                                               Title: President, Chief Executive Officer and
                                               Secretary




                                          Guaranty and Security Agreement
Error! Unknown document property name.EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20    Page 153 of 342




                                            By:
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD HOLDINGS OF FLORIDA, LLC,
                                            as a Grantor


                                            By: _________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD MANAGEMENT, LLC, as a
                                            Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF AVENTURA, LLC, as a
                                            Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary




Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20    Page 154 of 342




                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF MIAMI, LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF PALM BEACH GARDENS,
                                            LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF KISSIMMEE, LLC, as a
                                            Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1    Filed 05/29/20     Page 155 of 342




                                            Title:   Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF LAKE UNDERHILL, LLC, as
                                            a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF LONGWOOD, LLC, as a
                                            Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF PEMBROKE PINES, LLC, as
                                            a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer
Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20    Page 156 of 342




                                            NEIGHBORMD OF SUNRISE, LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF NORTH MIAMI BEACH,
                                            LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF TAMARAC, LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD OF BRADENTON, LLC, as a
                                            Grantor


Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20    Page 157 of 342




                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD MANAGEMENT OF FLORIDA,
                                            LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary
                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD MANAGEMENT OF GEORGIA,
                                            LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD PARTNERS OF SOUTH
                                            FLORIDA, LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1      Filed 05/29/20   Page 158 of 342




                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD PARTNERS OF CENTRAL
                                            FLORIDA, LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary



                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD PARTNERS OF GULF COAST,
                                            LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD PARTNERS OF TAMPA, LLC, as
                                            a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1      Filed 05/29/20   Page 159 of 342




                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD PARTNERS OF PANHANDLE,
                                            LLC, as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary



                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            NEIGHBORMD PARTNERS OF GEORGIA, LLC,
                                            as a Grantor


                                            By: __________________________________
                                            Name: Michael Muchnicki
                                            Title: President, Chief Executive Officer and
                                            Secretary


                                            By: _________________________________
                                            Name: Lee Clark
                                            Title: Chief Financial Officer and Treasurer


                                            [OTHER GRANTORS]


                                            By: __________________________________
                                            Name:
                                            Title:

Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20   Page 160 of 342




Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO           Doc 533-1   Filed 05/29/20   Page 161 of 342




ACCEPTED AND AGREED
as of the date first above written:

BRIDGING FINANCE INC.,
     as Agent


By:
       Name:
       Title:




Guaranty and Security Agreement
Error! Unknown document property name.
EAST\174485772.4
             Case 20-10361-KBO       Doc 533-1      Filed 05/29/20     Page 162 of 342




                                    ANNEX 1
                                       TO
                        GUARANTY AND SECURITY AGREEMENT

                             FORM OF PLEDGE AMENDMENT

        This Pledge Amendment, dated as of ___________, 20_, is delivered pursuant to Section
8.6 of the Guaranty and Security Agreement, dated as of June [___], 2020, by and among
NeighborMD Holdings Corp., a Delaware corporation (“Holdings”), NeighborMD, Inc.
(formerly known as Hygea Health Holdings, Inc.), a Florida corporation (“NMD”; NMD
together with Holdings are sometimes referred to herein together as the “Borrowers” and
individually as a “Borrower”), and each of the other entities listed on the signature pages thereof
or that becomes a party thereto pursuant to Section 8.6 of the Guaranty and Security Agreement
(as defined below) (together with the Borrowers, the “Grantors”), in favor of Bridging Finance
Inc. (“Bridging”), as administrative agent (in such capacity, together with its successors and
permitted assigns, the “Agent”) for the Lenders and each other Secured Party (as such agreement
may be amended, restated, amended and restated, supplemented and/or otherwise modified from
time to time, the “Guaranty and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

       The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex 1-A to this
Pledge Amendment shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Obligations of the undersigned.

       The undersigned hereby represents and warrants that each of the representations and
warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and Security Agreement
applicable to it is true and correct in all material respects on and as of the date hereof as if made
on and as of such date.

        The laws of the State of New York shall govern all matters arising out of, in connection
with or relating to this Pledge Amendment, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without limitation, any
claims sounding in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).




                                               A1-1
EAST\174485772.4
          Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 163 of 342




                                    [GRANTOR]

                                    By:_____________________
                                    Name:___________________
                                    Title:____________________




A1-2 EAST\174485772.4
          Case 20-10361-KBO     Doc 533-1   Filed 05/29/20   Page 164 of 342




                                     Annex 1-A

                                  PLEDGED STOCK

                                                                 NUMBER
                                                                   OF
                                                                 SHARES,
                                                                UNITS OR
                                  CERTIFICATE        PAR        INTEREST
            ISSUER      CLASS        NO(S).         VALUE           $




                          PLEDGED DEBT INSTRUMENTS




                 DESCRIPTION OF      CERTIFICATE        FINAL          PRINCIPAL
   ISSUER            DEBT               NO(S).         MATURITY         AMOUNT




A1-3 EAST\174485772.4
          Case 20-10361-KBO      Doc 533-1   Filed 05/29/20   Page 165 of 342




ACKNOWLEDGED AND AGREED
as of the date first above written:

BRIDGING FINANCE INC.,
     as Agent

By:
      Name:
      Title:




A1-4 EAST\174485772.4
          Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 166 of 342




                                           ANNEX 2
                                             TO

                        GUARANTY AND SECURITY AGREEMENT

                            FORM OF JOINDER AGREEMENT

        This JOINDER AGREEMENT, dated as of ________, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of June [___], 2020, by and among
NeighborMD Holdings Corp., a Delaware corporation (“Holdings”), NeighborMD, Inc.
(formerly known as Hygea Health Holdings, Inc.), a Florida corporation (“NMD”; NMD
together with Holdings are sometimes referred to herein together as the “Borrowers” and
individually as a “Borrower”), and each of the other entities listed on the signature pages hereof
or that becomes a party thereto pursuant to Section 8.6 of the Guaranty and Security Agreement
(as defined below) (together with the Borrowers, the “Grantors”), in favor of Bridging Finance
Inc. (“Bridging”), as administrative agent (in such capacity, together with its successors and
permitted assigns, the “Agent”) for the Lenders and each other Secured Party (as such agreement
may be amended, restated, amended and restated, supplemented and/or otherwise modified from
time to time, the “Guaranty and Security Agreement”) Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

        By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to the Guaranty
and Security Agreement as a Grantor thereunder with the same force and effect as if originally
named as a Grantor therein and, without limiting the generality of the foregoing, as collateral
security for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby grants to the Agent for
the benefit of the Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly assumes all obligations
and liabilities of a Grantor thereunder. The undersigned hereby agrees to be bound as a Grantor
for the purposes of the Guaranty and Security Agreement.

        The information set forth in Annex 1-A is hereby added to the information set forth in
Schedules 1 through 6 to the Guaranty and Security Agreement and Schedule 3.20 of the Credit
Agreement. By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security Agreement and
that the Collateral listed on Annex 1-A to this Joinder Amendment shall be and become part of
the Collateral referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

       The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article IV of the Guaranty and Security Agreement applicable to it is
true and correct in all material respects on and as the date hereof as if made on and as of such
date.

      The laws of the State of New York shall govern all matters arising out of, in connection
with or relating to this Joinder Agreement, including, without limitation, its validity,

A2-1 EAST\174485772.4
          Case 20-10361-KBO       Doc 533-1     Filed 05/29/20   Page 167 of 342




interpretation, construction, performance and enforcement (including, without limitation, any
claims sounding in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).

    IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER
AGREEMENT TO BE DULY EXECUTED AND DELIVERED AS OF THE DATE FIRST
ABOVE WRITTEN.




                                            A2-2

EAST\174485772.4
          Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 168 of 342




                                    [Additional Grantor]

                                    By:____________________________
                                    Name: _________________________
                                    Title: __________________________




A2-1 EAST\174485772.4
          Case 20-10361-KBO      Doc 533-1   Filed 05/29/20   Page 169 of 342




ACKNOWLEDGED AND AGREED
as of the date first above written:

[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]

By:
      Name:
      Title:

BRIDGING FINANCE INC.,
     as Agent

By:
      Name:
      Title:




A2-2 EAST\174485772.4
      Case 20-10361-KBO            Doc 533-1        Filed 05/29/20       Page 170 of 342




                                  ANNEX 3
                                     TO
                      GUARANTY AND SECURITY AGREEMENT

      FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

       THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT,
dated as of ____________, 20__, is made by [_________________], a
[_______________] (“Grantor”), in favor of Bridging Finance Inc. (“Bridging”), as
administrative agent (in such capacity, together with its successors and permitted assigns,
the “Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

                                       W I T N E S E T H:

        WHEREAS, pursuant to the Credit Agreement, dated as of June [___], 2020 (as
the same may be amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time (the “Credit Agreement”), by and among
NeighborMD Holdings Corp., a Delaware corporation (“Holdings”), NeighborMD, Inc.
(formerly known as Hygea Health Holdings, Inc.), a Florida corporation (“NMD”; NMD
together with Holdings are sometimes referred to herein together as the “Borrowers” and
individually as a “Borrower”), the other Persons party thereto that are designated as a
“Credit Party”, Bridging Finance Inc., as Agent for the several financial institutions from
time to time party to the Credit Agreement (collectively, the “Lenders” and individually
each a “Lender”), and the Lenders from time to time party thereto, the Lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

        WHEREAS, Grantor has agreed, pursuant to the Guaranty and Security
Agreement of June [___], 2020 in favor of Agent (as such agreement may be amended,
restated, amended and restated, supplemented and/or otherwise modified from time to
time, the “Guaranty and Security Agreement”), to guarantee the Obligations (as defined
in the Credit Agreement) of the Borrowers; and

       WHEREAS, Grantor is party to the Guaranty and Security Agreement pursuant to
which Grantor is required to execute and deliver this [Copyright] [Patent] [Trademark]
Security Agreement;

        NOW, THEREFORE, in consideration of the premises and to induce the Lenders
and Agent to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, Grantor hereby agrees with
Agent for the benefit of the Secured Parties as follows:

       Section 1.      Defined Terms. Capitalized terms used herein without definition
are used as defined in the Guaranty and Security Agreement.

1
 Separate agreements should be executed relating to each Grantor’s respective Copyrights, Patents, and
Trademarks.


EAST\174485772.4
      Case 20-10361-KBO           Doc 533-1      Filed 05/29/20      Page 171 of 342




        Section 2.    Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of Grantor, hereby grants to Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest in, to and under
the following Collateral of Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

              (a)     [all of its Copyrights, including, without limitation, those referred
to on Schedule 1 hereto;

                (b)     all renewals, reversions and extensions of the foregoing; and

                 (c)     all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof.]

or

              (a)     [all of its Patents, including, without limitation, those referred to
on Schedule 1 hereto;

                (b)    all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

                 (c)     all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof.]

or

               (a)     [all of its Trademarks, including, without limitation, those referred
to on Schedule 1 hereto; provided, that no Lien and security interest is granted on any
“intent to use” Trademark applications for which a “statement of use” or “amendment to
allege use” has not been filed (but only until such statement or amendment is filed);

                (b)     all renewals and extensions of the foregoing;

              (c)    all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and

                 (d)     all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof.]




EAST\174485772.4
      Case 20-10361-KBO        Doc 533-1     Filed 05/29/20     Page 172 of 342




        Section 3.       Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted in
conjunction with the security interest granted to the Agent pursuant to the Guaranty and
Security Agreement and Grantor hereby acknowledges and agrees that the rights and
remedies of the Agent with respect to the security interest in the [Copyright] [Patent]
[Trademark] Collateral made and granted hereby are more fully set forth in the Guaranty
and Security Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

        Section 4.      Grantor Remains Liable. Grantor hereby agrees that, subject to the
terms and conditions of the Credit Agreement and the Guaranty and Security Agreement,
anything herein to the contrary notwithstanding, Grantor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other necessary or
desirable actions in connection with their [Copyrights] [Patents] [Trademarks] subject to
a security interest hereunder.

        Section 5.     Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this [Patent][Trademark] Security
Agreement by facsimile transmission or by Electronic Transmission shall be as effective
as delivery of a manually executed counterpart hereof.

        Section 6.     Governing Law. The laws of the State of New York shall govern
all matters arising out of, in connection with or relating to this [Copyright] [Patent]
[Trademark] Security Agreement, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without limitation,
any claims sounding in contract or tort law arising out of the subject matter hereof and
any determinations with respect to post-judgment interest).

                           [SIGNATURE PAGES FOLLOW]




EAST\174485772.4
      Case 20-10361-KBO     Doc 533-1    Filed 05/29/20     Page 173 of 342




        IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly authorized
officer as of the date first set forth above.

                                        Very truly yours,

                                        [GRANTOR]
                                            as Grantor


                                        By: _________________________
                                        Name: ______________________
                                        Title: _______________________




EAST\174485772.4
      Case 20-10361-KBO          Doc 533-1   Filed 05/29/20   Page 174 of 342




ACCEPTED AND AGREED
as of the date first above written:

BRIDGING FINANCE INC.,
     as Agent

By:
      Name:
      Title:




EAST\174485772.4
     Case 20-10361-KBO        Doc 533-1    Filed 05/29/20    Page 175 of 342




                              SCHEDULE I
                                 TO
       [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

                    [Copyright] [Patent] [Trademark] Registrations

1.     REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

2.     [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]




EAST\174485772.4
     Case 20-10361-KBO      Doc 533-1   Filed 05/29/20   Page 176 of 342




                   Guaranty and Security Agreement Schedules




EAST\174485772.4
     Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 177 of 342




                               Schedule 1
                         Commercial Tort Claims


                   Grantor                  Tort Claims




EAST\174485772.4
     Case 20-10361-KBO   Doc 533-1   Filed 05/29/20     Page 178 of 342




                              Schedule 2
                                Filings
      Type of Filing            Grantor               Jurisdiction for UCC filing




EAST\174485772.4
     Case 20-10361-KBO            Doc 533-1   Filed 05/29/20     Page 179 of 342




                                        Schedule 3
                   Jurisdiction of Organization; Chief Executive Office

Legal Name of      Jurisdiction    Organizational     Location of     Prior Legal Names,
   Grantor              of         Identification        Chief          Jurisdictions of
                   Organization       Number           Executive       Organization and
                                                     Office or Sole    Location of Chief
                                                        Place of      Executive Office or
                                                       Business          Sole Place of
                                                                      Business (Past Five
                                                                             Years)




EAST\174485772.4
     Case 20-10361-KBO       Doc 533-1   Filed 05/29/20   Page 180 of 342




                                  Schedule 4
                     Location of Inventory and Equipment

                   Grantor                Location of Inventory and
                                                 Equipment




EAST\174485772.4
     Case 20-10361-KBO   Doc 533-1          Filed 05/29/20   Page 181 of 342




                                   Schedule 5
                             Pledged Collateral
                          Pledged Equity Interests


          Grantor                  Issuer             Percentage of      Certificate
                                                       Issued and           No.
                                                       Outstanding
                                                      Equity Interest




                          Pledged Debt Instruments


                         Grantor                             Debt Instrument




EAST\174485772.4
          Case 20-10361-KBO       Doc 533-1       Filed 05/29/20     Page 182 of 342




                                        Schedule 6
                                   Intellectual Property
                                            Patents

      Owner            Patent               Jurisdiction       Application          Patent
                                                              Number/Filing       Number/Issue
                                                                 Date                Date




                                        Trademarks

      Owner            Mark                   Country         Serial No./Filing   Reg. No./Reg
                                                                    Date              Date




                                        Copyrights

               Owner            Copyright             Registration     Registration Date
                                                       Number




EAST\174485772.4
Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 183 of 342




                        EXHIBIT B

               Form of Stockholders Agreement
          Case 20-10361-KBO    Doc 533-1    Filed 05/29/20   Page 184 of 342




                        STOCKHOLDERS AGREEMENT

                                   by and among

                       NEIGHBORMD HOLDINGS CORP.

                                         and

                              ITS STOCKHOLDERS

                              Dated as of June [●], 2020




EAST\173709154.11
             Case 20-10361-KBO                     Doc 533-1             Filed 05/29/20            Page 185 of 342




                                                 TABLE OF CONTENTS

ARTICLE I Certain Defined Terms.........................................................................................2

ARTICLE II Formation and Organizational Matters ........................................................... 15

    2.1    Corporate Existence .................................................................................................... 15
    2.2    Purpose ....................................................................................................................... 15
    2.3    Powers of the Company .............................................................................................. 15
    2.4    Fiscal Year .................................................................................................................. 16

ARTICLE III Securityholders and Shares of Stock .............................................................. 16

    3.1    Shares of Stock ........................................................................................................... 16
    3.2    Share Certificates ........................................................................................................ 16
    3.3    Legends ...................................................................................................................... 16
    3.4    Lost, Stolen or Destroyed Certificates ......................................................................... 17
    3.5    Classes ........................................................................................................................ 17

ARTICLE IV Transfer of Stock ............................................................................................. 17

    4.1    Transfer of Stock Restricted ........................................................................................ 17
    4.2    Transfer Criteria .......................................................................................................... 18
    4.3    No Pledge or Encumbrance ......................................................................................... 18
    4.4    Third Party Bona Fide Offers to Additional Stockholders. ........................................... 19
    4.5    Purchase Terms by Third Party Offeror ....................................................................... 20
    4.6    Stock Splits, Etc .......................................................................................................... 20
    4.7    Failure to Deliver Securities ........................................................................................ 20

ARTICLE V Drag Along Obligations; Certain Tag Along and Other Rights...................... 21

    5.1    Drag Along Obligations for Sale of the Company. ...................................................... 21
    5.2    Common Stock Tag Along Rights. .............................................................................. 23
    5.3    Preferred Stock Put Rights. ......................................................................................... 25
    5.4    Creditors’ Trust Put Right. .......................................................................................... 28
    5.5    Rights to Participate in Certain Offerings. ................................................................... 29
    5.6    Forfeiture; Repurchase Rights. .................................................................................... 31

ARTICLE VI Registration Rights .......................................................................................... 32

    6.1    Demand Registration................................................................................................... 32
    6.2    Piggyback Registration ............................................................................................... 33
    6.3    Obligations of the Company ........................................................................................ 33
    6.4    Registration Expenses ................................................................................................. 34
    6.5    Underwriting Requirements and Cutbacks. .................................................................. 34
    6.6    Furnish Information .................................................................................................... 35
    6.7    Indemnification and Contribution ................................................................................ 36
    6.8    Holdback Agreements ................................................................................................. 39

                                                                     i
EAST\173709154.11
             Case 20-10361-KBO                    Doc 533-1              Filed 05/29/20            Page 186 of 342




    6.9 Third Party Registration Rights ................................................................................... 39

ARTICLE VII Board of Directors; Governance ................................................................... 39

    7.1    General ....................................................................................................................... 39
    7.2    Board Size .................................................................................................................. 39
    7.3    Director Appointment, Removal, Resignation and Replacement. ................................. 39
    7.4    Initial Directors ........................................................................................................... 40

ARTICLE VIII Distributions and Dividends......................................................................... 40

    8.1 General ....................................................................................................................... 40
    8.2 Priority of Distributions Among Stockholders ............................................................. 40

ARTICLE IX Confidentiality and Business Opportunities ................................................... 41

    9.1    Confidentiality. ........................................................................................................... 41
    9.2    Business Opportunities ................................................................................................ 42
    9.3    Reasonableness of Restrictions; Enforcement .............................................................. 43
    9.4    Remedies for Breach ................................................................................................... 43
    9.5    Survival ...................................................................................................................... 43

ARTICLE X Termination....................................................................................................... 43

    10.1   Termination of this Agreement .................................................................................... 43
    10.2   Termination of the Company. ...................................................................................... 43
    10.3   Distribution of Assets. ................................................................................................. 44
    10.4   Certificate of Dissolution ............................................................................................ 44
    10.5   Return of Contribution Nonrecourse to Other Stockholders ......................................... 44

ARTICLE XI Investment Representations ............................................................................ 45

    11.1 Representations of Stockholders .................................................................................. 45

ARTICLE XII Miscellaneous ................................................................................................. 46

    12.1 Notices ........................................................................................................................ 46
    12.2 Entire Agreement and Amendments. ........................................................................... 46
    12.3 Interpretation .............................................................................................................. 47
    12.4 Governing Law ........................................................................................................... 47
    12.5 Waivers....................................................................................................................... 47
    12.6 Severability ................................................................................................................. 47
    12.7 Facsimile or Electronic Signatures .............................................................................. 47
    12.8 Counterparts................................................................................................................ 47
    12.9 Dispute Resolution ...................................................................................................... 48
    12.10     Parties Benefited .................................................................................................. 48
    12.11     Successors and Assigns ........................................................................................ 48
    12.12     Legal Counsel ...................................................................................................... 49

                                                                    ii
EAST\173709154.11
           Case 20-10361-KBO                  Doc 533-1              Filed 05/29/20            Page 187 of 342




   12.13      Release. ............................................................................................................... 49




                                                               iii
EAST\173709154.11
          Case 20-10361-KBO        Doc 533-1     Filed 05/29/20    Page 188 of 342




                             STOCKHOLDERS AGREEMENT

         This STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into
as of [June     ], 2020 (the “Effective Date”), by and among (i) NeighborMD Holdings Corp., a
Delaware corporation (the “Company”), (ii) Bridging Finance Inc., a corporation incorporated
under the laws of the Province of Ontario, as administrative agent on behalf of Bridging Income
Fund L.P. f/k/a Sprott Bridging Income Fund LP, a limited partnership organized under the laws
of the Province of Ontario (the “Bridging Lender”, (iii) Centurion Asset Management Inc., a
corporation incorporated under the laws of the Province of Ontario (“Centurion”), on behalf of
itself, the funds or other Persons managed or advised by Centurion, and 220901 Ontario Inc., a
corporation incorporated under the laws of the Province of Ontario, in its capacity as sub-
participant of Centurion’s interest in the obligations under the Prepetition Loan Documents
(together with Centurion, the “Centurion Lender”), (iv) the Creditors’ Trust (as defined below)
(together with the Bridging Lender and the Centurion Lender, the “Original Stockholders”),
and (v) each other Person who acquires shares of Stock of the Company and agrees to become a
party to, and bound by, this Agreement after the date hereof by executing a Joinder (each, an
“Additional Stockholder” and collectively, “Additional Stockholders”). Each of the Bridging
Lender, the Centurion Lender, the Creditors’ Trust and the Additional Stockholders may be
referred to herein individually, as a “Stockholder” and collectively, as the “Stockholders”. Any
capitalized terms used and not otherwise defined herein shall have the respective meanings
ascribed to such terms in Article I hereof.

                                         RECITALS

       A.     On January 31, 2017, Hygea Holdings Corp., a Nevada corporation (“Hygea
Holdings”) and certain of its Subsidiaries (together with Hygea Holdings, the “Borrowers”)
entered into the following agreements with the Bridging Lender (as amended, modified or
supplemented from time to time, the “Prepetition Bridging Agreement”): (i) that certain
Amended and Restated Credit Agreement (the “Credit Agreement”); and (ii) that certain
Amended and Restated Guaranty and Security Agreement, pursuant to which the Bridging
Lender fully advanced a loan in the principal amount of CAD $70,000,000.00 (the “Original
Loan”) on the terms and conditions set forth therein.

       B.     The Bridging Lender and Centurion entered into that certain Participation
Agreement, dated January 31, 2017 (the “Participation Agreement”), whereby Centurion
purchased an undivided participation interest in the Original Loan of CAD $10,000,000.00,
representing a participation percentage of 14.28% in the then-outstanding Original Loan (the
“Original Participation Percentage”).

        C.     The Bridging Lender provided an incremental advance of CAD $8,500,000.00 to
the Borrowers pursuant to an amendment to the Credit Agreement, dated June 9, 2017, without
further contribution by Centurion, reducing Centurion’s Original Participation Percentage to
12.74%.

      D.     Centurion and 220 are parties to a sub-participation agreement[, dated [●]] (the
“Sub-Participation Agreement”).




EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 189 of 342




      E.      In April 2018, the Bridging Lender began to make further advances to the
Borrowers in U.S. Dollars (the “USD Advances”).

        F.     On February 19, 2020 (the “Petition Date”), Hygea Holdings and certain of its
Subsidiaries and Affiliates (collectively, the “Debtors”) each commenced Chapter 11 cases,
which are jointly administered for procedural purposes as Chapter 11 case number 20-10361
(KBO) (each, a “Case” and collectively, the “Cases”), by filing with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) voluntary petitions for
relief under the Bankruptcy Code and have continued to operate their business as debtor-in-
possession (“DIP”) pursuant to Section 1107 and 1108 thereof.

       G.     On May 1, 2020, the Debtors filed the Plan in the Cases, which Plan was
confirmed by the Bankruptcy Court on                              , 2020, and effective
as of                              , 2020.

       H.     Pursuant to the Plan, the Debtors have undertaken a reorganization pursuant to
which (i) the Debtors have transferred all Assets to the Company and its Subsidiaries (the
“Reorganized Debtors”) in accordance with the Plan; and (ii) the Original Stockholders have
become the one hundred percent (100%) beneficial owners of the Company in the respective
Equity Percentages set forth below. For the avoidance of doubt, except as otherwise provided in
the Plan, on or after the effective date thereof, all Assets of the Debtors shall vest in the
Company and the Reorganized Debtors (as defined in the Plan) for the benefit of the Original
Stockholders.

        I.      On April 13, 2020, the Bridging Lender and the Centurion Lender entered into a
Memorandum of Understanding (the “MOU”) which requires that the Original Stockholders
enter into this Agreement.

       J.       The Company and the Stockholders desire to provide for certain restrictions with
respect to the ownership and transfer of shares of Stock owned by them and certain rights
incident to the ownership of shares of Stock.

       NOW, THEREFORE, in consideration of the foregoing and of the respective covenants
and undertakings of the parties set forth below, the parties hereto, intending to be legally bound
hereby, agree as follows:

                                        ARTICLE I
                                   CERTAIN DEFINED TERMS

        Capitalized terms used in this Agreement have the meanings set forth in this Article I or
are defined in the provisions of this Agreement identified in this Article I. Any other capitalized
terms used and not otherwise defined in this Agreement shall have the respective meanings
ascribed to such terms in the Plan.

       “AAA” has the meaning set forth in Section 12.9(a)(i) hereof.

      “Act” means the Delaware General Corporation Law, Del. Code tit. 8, § 101 et seq., as
amended from time to time.

                                                2
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 190 of 342




       “Additional Stockholders” has the meaning set forth in the Preamble hereof.

        “Affiliate” of a Person means any Person which, directly or indirectly, controls, is
controlled by, or is under common control with such Person. The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control with”), as
used with respect to any Person, shall mean the possession, directly or indirectly, of the power to
elect a majority of the board of directors (or other governing body) or to direct or cause the
direction of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise and, in any event and without limiting the generality
of the foregoing, any Person owning a majority of the voting securities of another Person shall be
deemed to control that Person. With respect to the Bridging Lender and the Creditors’ Trust, the
term “Affiliate” also means any entity in which such Bridging Lender, or an Affiliate thereof, is
a general partner, or for which it acts as administrative agent. With respect to the Centurion
Lender, the term “Affiliate” also means any entity in which Centurion Asset Management Inc.,
or an Affiliate thereof, acts as manager or administrator.

      “Agreement” means this Stockholders Agreement, as the same may be amended or
amended and restated from time to time in accordance herewith.

        “Applicable Laws” means any U.S., Canadian, or other foreign federal, state, local, or
municipal statute, law, order, constitution, principle of common law, code, ordinance, rule,
regulation, treaty, or other guidance issued by a Governmental Authority including, without
limitation, any Applicable Laws related to the healthcare or insurance industries as well as
securities laws and the application and interpretation thereof.

        “Assets” means all assets of the Debtors of any nature whatsoever, including, without
limitation, all property of the Estates pursuant to section 541 of the Bankruptcy Code, Cash
(including proceeds from the sale of Assets), Causes of Action, accounts receivable, tax refunds,
claims of right, interests and property, real and personal, tangible and intangible, and proceeds
from all of the foregoing, which are accepted and assumed as assets of the Reorganized Debtors
pursuant to the Plan and the Confirmation Order.

       “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

       “Beneficiaries” means the Holders of Allowed General Unsecured Claims and
Deficiency Claims against the Debtors’ Estates, as beneficiaries of the Creditors’ Trust, as
defined in the Creditors’ Trust Agreement.

       “Board” or “Board of Directors” means the board of directors of the Company.

       “Bona Fide Offer” means a bona fide written offer from any Person (other than a
Permitted Transferee) to purchase any Securities owned by a Stockholder.

       “Borrowers” has the meaning set forth in the Recitals hereof.

       “Breaching Stockholder” has the meaning set forth in Section 5.6(b)(i) hereof.



                                                3
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 191 of 342




       “Bridging Lender” has the meaning set forth in the Recitals hereof and any other
Person, whether acting in an individual, fiduciary or other capacity party thereto, including those
Persons identified as the “Bridging Lender” on the signature pages hereto and each Person that
becomes a Bridging Lender without violation of the terms of this Agreement and that executes a
Joinder as a Bridging Lender.

        “Business” means any business conducted by the Company Group during the Restricted
Period, or which the Company Group is actively pursuing or has taken concrete steps to develop
as of the Effective Date or otherwise during the Restricted Period.

       “Bylaws” has the meaning set forth in Section 7.2 hereof.

       “Case” and “Cases” have the respective meanings set forth in the Recitals hereof.

       “Causes of Action” has the meaning set forth in Section 12.13(a) hereof.

       “Centurion Lender” has the meaning set forth in the Recitals hereof.

       “Certificate” means the Certificate of Incorporation of the Company filed with the
Secretary of State of the State of Delaware pursuant to the Act.

       “Class” has the meaning set forth in Section 3.5 hereof.

        “Class A Common Stock” means the Company’s voting class A Common Stock, par
value $0.0001 per share, and any securities issued in respect thereof, or in substitution therefor,
in connection with any stock split, dividend or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or similar reorganization.

        “Class B Common Stock” means the Company’s non-voting class B Common Stock,
par value $0.0001 per share, and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or similar reorganization.

        “Commission” means the U.S. Securities and Exchange Commission, or any successor
thereto.

       “Committee” means the Official Committee of Unsecured Creditors appointed by the
United States Trustee for the District of Delaware in the Cases pursuant to section 1102 of the
Bankruptcy Code.

       “Common Stock Separation” has the meaning set forth in Section 5.6(b)(i) hereof.

        “Common Stock” means, collectively, (a) the Class A Common Stock, (b) the Class B
Common Stock, and (c) any other class of common stock of the Company and any securities
issued in respect thereof, or in substitution therefor, in connection with any stock split, dividend
or combination, or any reclassification, recapitalization, merger, consolidation, exchange or
similar reorganization.



                                                 4
EAST\173709154.11
          Case 20-10361-KBO        Doc 533-1       Filed 05/29/20     Page 192 of 342




       “Company” has the meaning set forth in the Preamble hereof.

       “Company Designee” has the meaning set forth in Section 4.4(a) hereof.

       “Company Group” means the Company, its Subsidiaries and Managed Practices.

       “Company Offered Shares” has the meaning set forth in Section 5.5(a) hereof.

       “Company Option” has the meaning set forth in Section 4.4(b) hereof.

        “Competitor” means any Person or an Affiliate of such Person that, directly or
indirectly, in any manner (whether on his, her or its own account, or as an owner, operator,
manager, consultant, officer, director, employee, investor, lender, agent or otherwise), engages
directly or indirectly in any business that competes with the Business then conducted by the
Company Group.

        “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
under section 1129 of the Bankruptcy Code, including all exhibits, appendices, supplements, and
related documents.

       “Counsel” has the meaning set forth in Section 12.12 hereof.

       “Credit Agreement” has the meaning set forth in the Recitals hereof.

        “Creditors’ Trust” means the grantor trust created as of the Effective Date for the
benefit of the Beneficiaries pursuant to the Plan and that certain Global Settlement Term Sheet
by and among the Debtors, the DIP Secured Parties (as defined therein) and the Committee.
Such Creditors’ Trust shall be responsible for the administration of claims and distributions to
general unsecured creditors under the Plan, as set forth in the Creditor Trust Agreement.

        “Creditors’ Trust Agreement” means the agreement, substantially in the form included
in the Plan Supplement, governing the operations of the Creditors’ Trust, as it may be
subsequently amended from time to time. Such Creditors’ Trust Agreement shall be materially
consistent with this Plan and acceptable to the Debtors, the Bridging Lender and the Committee.

       “CT Put Closing” has the meaning set forth in Section 5.4(d) hereof.

       “CT Put Election Date” has the meaning set forth in Section 5.4(b) hereof.

       “CT Put Notice” has the meaning set forth in Section 5.4(b) hereof.

       “CT Put Price” has the meaning set forth in Section 5.4(c) hereof.

       “CT Put Right” has the meaning set forth in Section 5.4(a) hereof.

        “CT Put Right Percentage” means the lesser of the Creditors’ Trust’s Equity Percentage
as of the CT Put Election Date or the Creditors’ Trust’s Original Equity Percentage.

       “CT Put Shares” has the meaning set forth in Section 5.4(a) hereof.

                                               5
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 193 of 342




       “Debtors” has the meaning set forth in the Recitals hereof.

       “Demand Registration” has the meaning set forth in Section 6.1 hereof.

      “Derivative Securities” means all options, warrants, rights to purchase capital stock of
the Company, or any securities (other than Preferred Stock) which are exercisable, convertible or
exchangeable for capital stock of the Company.

       “DIP” has the meaning set forth in the Recitals hereof.

        “DIP Credit Agreement” means that certain Secured Superpriority Debtor-in-Possession
Credit Agreement, by and among Hygea Holdings Corp., as borrower, the other guarantors party
thereto, and the DIP Lender, as lender, as amended, modified, or supplemented from time to
time, which DIP Credit Agreement shall be refinanced in whole as of the effective date of the
Plan pursuant to the Exit Credit Agreement.

       “DIP Lender” means Bridging Income Fund L.P. f/k/a Sprott Bridging Income Fund LP,
and the other lending parties that may from time to time become parties to the DIP Credit
Agreement.

        “DIP Loan” means the total unpaid amount under the DIP Credit Agreement as of the
effective date of the Plan.

       “Disputing Party” and “Disputing Parties” have the respective meanings set forth in
Section 12.9(a) hereof.

       “Drag-Along Notice” has the meaning set forth in Section 5.1(a) hereof.

       “Drag-Along Shares” has the meaning set forth in Section 5.1(a) hereof.

        “Equity Percentage” means, as to any Stockholder, the percentage that (a) the
outstanding shares of Preferred Stock or Common Stock then owned by such Stockholder or a
portion thereof that is the subject of a transaction expressly contemplated by this Agreement, is
of (b) the aggregate outstanding number of shares of Preferred Stock or Common Stock then
owned by all of the holders of the Preferred Stock or Common Stock, respectively or a portion of
such aggregate that is the subject of a transaction expressly contemplated by this Agreement, in
each case determined for the Preferred Stock and Common Stock independently of one another.
Each Stockholder’s total Equity Percentage of the Preferred Stock and Common Stock as of the
Effective Date is set forth on Schedule I attached hereto and incorporated herein by reference, as
many be amended from time to time in accordance with this Agreement.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

       “Exit Credit Agreement” means that certain [Credit Agreement], dated as of June [●],
2020, by and among the Company (as borrower), the other guarantors party thereto, and the
Bridging Lender and the Centurion Lender (as lender), as amended, modified, or supplemented
from time to time.


                                                6
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 194 of 342




        “Fair Market Value” means, for purposes of Section 5.6(b) hereof, with respect to any
Common Stock, the Board’s good faith consistently applied determination of the fair market
value of one Share as of the applicable reference date, inclusive of any applicable discounts
(including discounts for lack of control, lack of marketability, lack of liquidity or minority
ownership); provided, however, that the Board shall notify the Breaching Stockholder in writing
of the Fair Market Value of such Common Stock Share as determined by the Board, and such
Fair Market Value shall be final and binding on the parties unless such Breaching Stockholder
objects in writing within thirty (30) days of such notification, in which case the fair market value
shall be determined by an independent appraiser who is a member of the American Society of
Appraisers and is experienced in making appraisals of closely held businesses as mutually agreed
upon by the Company and such Breaching Stockholder (the “Appraiser”). If, for any reason,
the Company and such Breaching Stockholder are unable or unwilling to mutually select the
Appraiser, then the Company and such Breaching Stockholder will each designate an appraiser
in writing. The appraisers designated by them must be independent, must be members of the
American Society of Appraisers and must be experienced in making appraisals of closely held
businesses. The Appraiser will then be chosen by lot from the two (2) appraisers designated by
the Company and such Breaching Stockholder, unless either the Company or such Breaching
Stockholder fails to timely designate a qualified appraiser, then the Fair Market Value will be
determined by taking the average of the appraisal issued by the initial appraiser and the
Appraiser. A single appraisal determined in accordance with this Agreement shall be valid and
applicable to multiple Repurchase Rights occurring within a twelve (12) month period of such
appraisal unless otherwise determined by the Board that a new appraisal is necessary. The
Company and the Breaching Stockholder shall each bear one-half (1/2) of all appraisal fees
incurred by the Company hereunder.

       “Family Member” means, with respect to any individual, such individual’s parents,
spouse, and descendants (whether natural or adopted) and any trust or other vehicle formed for
the benefit of any one or more of them.

       “First Refusal Notice” has the meaning set forth in Section 4.4(a) hereof.

       “Fiscal Year” has the meaning set forth in Section 2.4 hereof.

        “Free Writing Prospectus” means any “issuer free writing prospectus”, as defined in
Rule 433 of the Securities Act Regulations (“Rule 433”) (or that would otherwise constitute a
“free writing prospectus”, as defined in Rule 405 of the Securities Act Regulations), relating to
the Securities that (a) is required to be filed with the Commission by the Company, (b) is a “road
show that is a written communication” within the meaning of Rule 433(d)(8)(i), whether or not
required to be filed with the Commission, (c) is exempt from filing pursuant to Rule 433(d)(5)(i)
because it contains a description of the Securities or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to Rule 433(g), and
(d) to which the Company has given its prior consent.

       “Fully Diluted Stock” means all Stock then issued and outstanding together with all
Stock issuable upon exercise, conversion or exchange of all options, warrants or convertible or
exchangeable securities that are then exercisable or convertible as if such options, warrants or

                                                  7
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20    Page 195 of 342




convertible or exchangeable securities had been exercised, converted or exchanged in full at the
then applicable exercise price or conversion or exchange rate.

       “Governmental Authority” means any federal, state, provincial or local governmental
or regulatory commission, board, bureau, agency, court or regulatory or administrative body.

        “Government Program” means (i) Medicare, Medicaid, TRICARE or any other
“Federal Health Care Program,” as defined in 42 U.S.C. § 1320a-7b(f), as amended, or (ii) any
other program, fund, scheme, or benefit administered by or on behalf of any Governmental
Authority, and in which program, fund, scheme, or benefit the Company or any Subsidiary or
Affiliate participates.

       “Hygea Holdings” has the meaning set forth in the Recitals hereof.

        “Indebtedness” means with respect to the Company and its Subsidiaries, in the
aggregate, at any date, without duplication, any direct indebtedness or obligations: (a) for
borrowed money including, without limitation, the debt evidenced by the Refinancing
Documents; (b) once exercised by the Bridging Lender, the debt associated with the Preferred
Stock Put Right pursuant to Section 5.3; (c) evidenced by notes (including promissory notes),
debentures, bonds or other similar instruments for the payment of which the Company or any of
its Subsidiaries is responsible or liable; (c) in respect of acceptance credit, letters of credit or
similar facilities (to the extent drawn); (d) as lessee under any leases that are recorded as capital
leases; (e) to pay the deferred purchase price or earn-out in connection with the purchase of any
asset (including any equity security), property, equipment or services; (f) any outstanding
judgments or settlement amounts against or in respect of the Company or any of its Subsidiaries;
(g) any unpaid taxes; (h) any accounts payable not paid in a timely manner in the ordinary course
of business or that is otherwise aged 45 days or older; (i) any unpaid credit card balances; (j) in
respect of any overpayment, setoff, recoupment or adjustment amount owed to any Payor
Program; and (k) for any accrued interest, premiums (including prepayment premiums),
penalties, charges, assessments and other fees and expenses that are required to be paid by such
Persons in respect of any of the foregoing.

        “Intellectual Property” means (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents, (b) all trademarks,
service marks, trade dress, logos, trade names, fictitious names, brand names, brand marks and
corporate names, together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade secrets and
confidential business information, (f) all computer software (including data, source codes and
related documentation), (g) all other proprietary rights, (h) all copies and tangible embodiments
thereof (in whatever form or medium), or similar intangible personal property which have been
or are developed or created in whole or in part by an Additional Stockholder: (i) at any time and
at any place while such Additional Stockholder is employed or retained by the Company (or any
of its Subsidiaries, if any), or (ii) as a result of tasks assigned to such Additional Stockholder by
the Company (or any of its Subsidiaries, if any).

                                                 8
EAST\173709154.11
             Case 20-10361-KBO            Doc 533-1        Filed 05/29/20     Page 196 of 342




          “Interest Rate” has the meaning set forth in Section 5.6(b)(iii) hereof.

       “Joinder” means a joinder to this Agreement in the form of Exhibit 4.2 attached hereto,
pursuant to the execution of which a Person shall become bound by all of the terms and
conditions of this Agreement.

        “Lender Related Party” means, as applicable, each of the Bridging Lender and the
Centurion Lender, and their respective Affiliates and affiliated funds, partners, managers,
directors and employees, excluding any Company Group employee, advisor, Board member,
consultant or other Person with stock options, incentive shares, warrants, grants or similar types
of incentive equity (in his, her or its capacity as an incentive equityholder).

         “Lives Managed Under Management” means [the aggregate number of patients
(without duplication) during the applicable twelve (12) month period used to calculate the CT
Put Price pursuant to Section 5.4(c) that are managed by the Company Group (i) pursuant to a
Medicare Advantage Plan under contract with the Centers for Medicare & Medicaid Services;
(ii) for which the Company Group’s sharing of revenue is based on a percentage greater than
80% of the premium used by the applicable payer to adjudicate claims for such patients; and (ii)
for which any downstream payments to or revenue sharing with affiliated providers do not
exceed 25% of the amount payable and actually received by the Company Group for such
patients.1]

      “Managed Practice” means any medical practice or other form of clinical entity that is
managed by the Company or any of its Subsidiaries or Affiliates.

       “Management Agreements” means, collectively, that certain Strategic Advisory
Services Agreement, dated as of May 1, 2020, by and between the Company and Healthcare
Advisory Solutions, L.L.C., and that certain Client Agreement, dated as of May 1, 2020, by and
between the Company and Care Optimize, LLC.

       “Management Fees” means, collectively, any Success Fee, Break Up Fee and other
management fees payable pursuant to the Management Agreements. The terms, “Success Fee”
and “Break Up Fee” have the respective meanings set forth in the Management Agreement.

          “Milestone” means the operational milestone set forth on Exhibit 5.3-A hereof.

          “Minimum Terms” has the meaning set forth in Section 4.5 hereof.

          “MOU” has the meaning set forth in the Recitals hereof.

        “Nevada 5” means N5HYG, LLC and its direct and indirect shareholders, members,
investors, partners, principals, managers, directors, officers and employees and each of their
Affiliates.



1
    DLA Note: Remains subject to review and comment by the Bridging Lender.


                                                       9
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 197 of 342




       “Note” means a promissory note, in the form of Exhibit 5.3-B, issued to the Bridging
Lender or the Centurion Lender upon exercise of the Preferred Stock Put Right pursuant to
Section 5.3 hereof.

       “Offered Shares” has the meaning set forth in Section 4.4(a) hereof.

       “Option Agreement” means an agreement pursuant to which the Company grants
Options for shares of Common Stock pursuant to an incentive compensation plan of the
Company (if any).

       “Option Notice” has the meaning set forth in Section 4.4(b) hereof.

       “Option Period” has the meaning set forth in Section 4.4(b) hereof.

       “Options” means the options issued pursuant to any Option Agreement.

       “Original Equity Percentage” means the Equity Percentage owned by each Original
Stockholder as of the Effective Date hereof, as set forth on Schedule I, attached hereto and
incorporated herein.

       “Original Participation Percentage” has the meaning set forth in the Recitals hereof.

       “Original Loan” has the meaning set forth in the Recitals hereof.

       “Original Stockholder” has the meaning set forth in the Preamble hereof.

       “Participating Stockholders” has the meaning set forth in Section 5.5(a) hereof.

       “Participation Agreement” has the meaning set forth in the Recitals hereof.

        “Participation Amount” means, as to any Participating Stockholder, the percentage that
(a) the outstanding shares of Stock then owned by such Participating Stockholder is of (b) the
Fully Diluted Stock.

       “Payor Program” means any Government Program or any other health maintenance
organization, preferred provider organization, health care service plan, health benefit plan, health
insurance plan or other third-party reimbursement and payment program in which the Company
or any of its Subsidiaries, Affiliates or Managed Practices is participating.

       “Petition Date” has the meaning set forth in the Recitals hereof.

        “Permitted Transferee” means with respect to any Stockholder, (i) any Affiliate; (ii) the
direct or indirect shareholders, partners, principals, members, managers, directors, and officers of
the Stockholder and its Affiliates, or (iii) the estates and Family Members of any such Persons
and of their spouses, and any trust, limited liability company or other entity intended to act as an
estate planning vehicle solely for the benefit of any of the foregoing Persons. It being
understood that with respect to each of the foregoing Persons described in clauses (a) and (b) of
this definition, the “Permitted Transferee” must have become a Stockholder of the Company


                                                10
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 198 of 342




after full compliance with the terms and conditions of this Agreement, including execution of a
Joinder, delivery thereof to the Company and compliance with the criteria set forth in Section 4.1
hereof.

         “Person” means an individual, a sole proprietorship, a corporation, a partnership, limited
liability company, a limited partnership, a joint venture, an association, a trust, or any other
entity or organization, including a government or a political subdivision, agency or
instrumentality thereof.

       “Piggyback Registration” has the meaning set forth in Section 6.2 hereof.

       “Piggyback Registration Notice” has the meaning set forth in Section 6.2 hereof.

       “Plan” means that certain First Amended Joint Chapter 11 Plan of Reorganization of
Hygea Holdings Corp. and its Affiliated Debtors filed with the Bankruptcy Court, including,
without limitation, the exhibits, appendices and schedules thereto to be filed with the Plan
Supplement, as may be altered, amended or modified from time to time.

        “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan, to be filed fourteen (14) days prior to the Confirmation
Hearing, as amended, supplemented, or modified from time to time in accordance with the terms
hereof, the Bankruptcy Code and the Bankruptcy Rules.

        “Preferred Stock” means the Company’s preferred stock, $0.0001 par value per share,
which stock shall be valued in the aggregate of Thirty Million and 00/100 Dollars
($30,000,000.00) as of the Effective Date and accrue interest at a rate of 15% per annum,
compounded annually on the last day of each December from the date of issuance of such
Preferred Stock (provided, however, that such amount shall be pro-rated for any partial year).
Each of the Bridging Lender and the Centurion Lender shall hold Preferred Stock in their
respective Equity Percentage as set forth on Schedule I.

       “Preferred Stock Drag-Along Right” has the meaning set forth in Section 5.3(d) hereof.

       “Preferred Stock Put Notice” has the meaning set forth in Section 5.3(b) hereof.

       “Preferred Stock Put Price” has the meaning set forth in Section 5.3(c) hereof.

       “Preferred Stock Put Right” has the meaning set forth in Section 5.3(a) hereof.

       “Preferred Stock Tag Notice” has the meaning set forth in Section 5.3(g) hereof.

       “Preferred Stock Tag Right” has the meaning set forth in Section 5.3(g) hereof.

        “Preferred Stock Yield” means, as of any date of determination, with respect to any
Preferred Stock, the amount accruing from and after the date of issuance of such Preferred Stock
until and including the date of determination at a rate of 15.0% per annum, compounded
annually on the last day of each December (provided, however, that such amount shall be pro-
rated for any partial year).

                                                11
EAST\173709154.11
          Case 20-10361-KBO        Doc 533-1       Filed 05/29/20   Page 199 of 342




       “Prepetition Bridging Agreement” has the meaning set forth in the Recitals hereof.

       “Prepetition Loan Documents” means, collectively, the Prepetition Bridging
Agreement, the Participation Agreement and the Sub-Participation Agreement, each as amended,
modified or supplemented from time to time prior to the date hereof.

       “Proposed Purchaser” has the meaning set forth in Section 5.2(a) hereof.

       “Proposed Sale” has the meaning set forth in Section 5.2(a) hereof.

       “Proprietary Information” has the meaning set forth in Section 9.1(a) hereof.

        “Pro-Rata Share” means the Equity Percentage held by each of the Preferred Stock
Securityholders or Common Stock Securityholders, respectively, as set forth on Schedule I,
attached hereto and incorporated herein, as may be amended from time to time in accordance
with this Agreement.

        “Public Offering” shall mean the sale of shares of Common Stock in a public offering
registered with the Commission.

       “Purchase Amount” has the meaning set forth in Section 5.5(a) hereof.

        “Qualified Public Offering” means an underwritten Public Offering involving the sale
of Common Stock with net cash proceeds to the Company of at least $[70]000,000, after the
consummation of which the Common Stock is listed or admitted for trading on a national
securities exchange.

      “Refinancing Documents” means any financing documents relating to the Exit Credit
Agreement, the DIP Loan and DIP Credit Agreement, the Remaining Secured Debt, and the
Working Capital Loan, and any and all other documents ancillary or otherwise relating thereto.

       “register”, “registered” and “registration” means a registration effected by preparing
and filing a registration statement with the Commission (“Registration Statement”) in
compliance with the Securities Act, and the declaration or ordering of effectiveness of such
Registration Statement by the Commission.

       “Registered Securities” means the Registrable Securities included in a particular
Registration Statement which has been declared effective by the Commission and which has
remained effective for the minimum period required under and pursuant to the terms and
conditions of this Agreement.

       “Registered Stockholder” means, with respect to a particular Registration Statement,
each Stockholder which has included Registrable Securities in such Registration Statement.

       “Registrable Securities” means (a) any shares of Common Stock beneficially owned
(which, for purposes of this Agreement, shall be determined in accordance with Rule 13d-3 of
the Exchange Act) by any Stockholder, (b) shares of Common Stock issued or issuable upon the
exercise, exchange or conversion, as applicable, of options, warrants, rights to purchase,

                                              12
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 200 of 342




exchangeable securities or convertible securities owned by any Stockholder (excluding any
shares of Common Stock issued pursuant to an incentive compensation plan of the Company that
have not vested), and (c) any shares of Common Stock which were issued or received in respect
of, or in exchange or in substitution for any of the foregoing, including, but not limited to, those
arising from a stock dividend, distribution, stock split, reclassification, reorganization, merger,
consolidation, sale or transfer of assets or other exchange of securities. As to any particular
Registrable Securities, once issued, such securities shall cease to be Registrable Securities when
(a) a Registration Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (b) such securities shall have ceased to be outstanding, or (c)
such securities shall have been transferred as permitted by, and in compliance with, Rule 144 (or
any successor provision) promulgated under the Securities Act.

       “Released Parties” has the meaning set forth in Section 12.13(a) hereof.

       “Releasing Parties” has the meaning set forth in Section 12.13(a) hereof.

      “Remaining Secured Debt” means senior secured debt in the amount of the Effective
Date Debt Limit, less the amount of the DIP Loan and the Working Capital Loan, as
memorialized in the Exit Credit Agreement.

       “Reorganized Debtors” has the meaning set forth in the Recitals hereof.

       “Repurchase Closing” has the meaning set forth in Section 5.6(b)(iii) hereof.

       “Repurchase Notice” has the meaning set forth in Section 5.6(b)(ii) hereof.

       “Repurchase Price” has the meaning set forth in Section 5.6(b)(i) hereof.

       “Repurchase Right” has the meaning set forth in Section 5.6(b)(i) hereof.

     “Restricted Period” means for as long as a Lender Related Party is a Stockholder of the
Company plus two (2) years thereafter.

       “Restricted Territory” means anywhere within the States of Florida and Georgia, and
any state in which the Company Group operates or has taken concrete steps to develop or
commence operations at any time during which the Lender Related Party is a Stockholder.

       “Rights Offer Notice” has the meaning set forth in Section 5.5(a) hereof.

        “Sale of the Company” means any of the following to the extent not constituting a
dissolution or liquidation of the Company: (a) any sale or series of related sales of the Common
Stock of the Company or the ownership of the Company Group following which the holders of
the Common Stock and their Affiliates or the ownership of the Company Group immediately
prior to such sale own, directly or indirectly (including through an Affiliate), less than fifty
percent (50%) of the Common Stock or voting power of the Company or the ownership or voting
power of the Company Group after such sale or series of related sales; (b) a consolidation or
merger of the Company or the Company Group with or into any other Person, or any other

                                                13
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 201 of 342




corporate reorganization in which the Securityholders or owners immediately prior to such
consolidation, merger or reorganization own less than fifty percent of the Common Stock or
voting power of the Company or ownership or voting power of the Company Group immediately
after such consolidation, merger; or (c) any sale of all or substantially all of the assets of the
Company or the Company Group.

        “Securities” means all Shares, options, warrants, notes, bonds or other equity or debt
securities of the Company which are offered or issued by the Company from time to time on or
after the date hereof.

       “Securities Act” has the meaning set forth in Section 3.3 hereof.

       “Securityholder” means any Stockholder or any other Person who owns or otherwise has
any Stock, stock option, investment, profit, beneficial or other financial interest in the Company
or any of the Reorganized Debtors, from time to time, and who or which is or becomes a party to
this Agreement pursuant to the terms hereof.

       “Sellers’ Representative” has the meaning set forth in Section 5.1(c) hereof.

       “Selling Stockholder” has the meaning set forth in Section 4.4(a) hereof.

        “Shares” and “Stock” each mean and include (a) all shares of Common Stock and
Preferred Stock, (b) all shares of other capital stock of the Company, (c) Derivative Securities,
and (d) all other capital stock or Derivative Securities which may be issued in exchange for or in
respect of shares of capital stock (whether by way of stock split, stock dividend, combination,
reclassification, reorganization, or by any other means). For avoidance of doubt, “Shares” and
“Stock” may be used interchangeably in this Agreement in accordance with this definition and
Section 3.1 hereof.

       “Stockholder” has the meaning set forth in the Preamble hereof.

       “Subject Shares” has the meaning set forth in Section 5.6(b)(i) hereof.

       “Sub-Participation Agreement” has the meaning set forth in the Recitals hereof.

        “Subsidiary” means any Person that is, directly or indirectly, owned in whole or in part
or otherwise controlled by the Company including any Subsidiary that is owned in whole or in
part or otherwise controlled by another Company Subsidiary.

       “Tag Along Notice” has the meaning set forth in Section 5.2(b) hereof.

       “Tag Along Shares” has the meaning set forth in Section 5.2(a) hereof.

       “Tag Along Stockholders” has the meaning set forth in Section 5.2(a) hereof.

       “Third Party Offer Terms” has the meaning set forth in Section 4.4(a) hereof.

       “Third Party Offeror” has the meaning set forth in Section 4.4(a) hereof.


                                               14
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 202 of 342




       “Transaction Expenses” means in each case, without duplication, the sum of (a) any and
all Management Fees, (b) any and all costs and expenses incurred by the Company Group or the
Bridging Lender in connection with the CT Put Right Closing, (c) all change in control, bonuses,
severance and/or other transaction related compensation payments, if any, payable to current or
former officers, directors, employees and independent contractors of the Company in connection
with the consummation of the transactions contemplated by this Agreement and the Related
Agreements, including any employer portion of any Taxes imposed in connection with such
payments.

        “Transfer” means any transfer of all or a portion of or any interest in, Stock, whether
directly or indirectly, by sale, assignment, gift, will, devise, bequest, operation of the laws of
descent and distribution, or in trust, pledge, hypothecation, mortgage, encumbrance or other
disposition.

       “Transferee” has the meaning set forth in Section 4.2 hereof.

       “Transferring Stockholder” has the meaning set forth in Section 4.7 hereof.

       “USD Advances” has the meaning set forth in the Recitals hereof.

       “Working Capital Loan” means a revolving working capital facility in the maximum
principal amount of [$2,500,000] as of the effective date of the Plan.

                                      ARTICLE II
                         FORMATION AND ORGANIZATIONAL MATTERS

        2.1     Corporate Existence. The Company was formed on May 21, 2020 as a Delaware
corporation by the execution and filing of the Certificate with the Secretary of State of the State
of Delaware pursuant to the Act. The Board of Directors shall cause to be executed all necessary
certificates and documents, shall make all such filings and recordings, and shall cause to be done
all other acts as may be necessary or appropriate from time to time to comply with all
requirements for the continued existence and operation of the Company in the State of Delaware.
The rights, powers, duties, obligations and liabilities of the Stockholders (in their respective
capacities as such) shall be determined pursuant to the Act and this Agreement. To the extent
that the rights, powers, duties, obligations and liabilities of any Stockholder (in its capacity as
such) differ by virtue of any provision in this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by the Act, control.

       2.2     Purpose. The Company was incorporated to carry on any lawful business,
purpose or activity as the Board of Directors may determine.

       2.3     Powers of the Company. Subject to the provisions of this Agreement:

                (a)    The Company shall possess and may exercise all of the powers and
privileges granted by the Act and any other Applicable Laws, together with any powers
incidental thereto, which are necessary or convenient for the conduct, promotion or attainment of
the business, purposes or activities of the Company;


                                                15
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 203 of 342




                 (b)     The Company may execute, deliver and perform any and all contracts and
engage in all activities and transactions necessary or advisable to carry out its business, purposes
or activities, all without any further act, vote or approval of any Stockholder; and

               (c)     The Board of Directors may authorize any Person to execute, deliver and
perform any contract and engage in all activities and transactions necessary or advisable to carry
out the business, purposes or activities of the Company on behalf of the Company.

       2.4     Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall be the
calendar year.

                                       ARTICLE III
                            SECURITYHOLDERS AND SHARES OF STOCK

        3.1     Shares of Stock. Stock in the Company shall be represented solely by Shares.
The rights, preferences, powers, qualifications, limitations and restrictions of the Shares shall be
as set forth in this Agreement (as may be amended from time to time). Without limiting the
generality of any definition, the terms “Shares” and “Stock” as used for any and all purposes in
this Agreement shall mean the entire ownership interest of each Stockholder in the Company,
whether in the form of Common Stock, Preferred Stock or any combination thereof, and shall
include all rights, powers, preferences, benefits, remedies, duties and obligations of each
Original Stockholder, and any Additional Stockholder admitted to the Company, as the owner
and holder of the Stock, whether arising under (i) this Agreement, (ii) the Certificate, and/or (iii)
the Act or other Applicable Laws.

        3.2    Share Certificates. All Shares shall be represented by certificates in the form
approved by the Board; provided that the Board may provide by resolution or resolutions that
some or all of any class of Shares shall be uncertificated shares and may be evidenced by a book-
entry system maintained by the Company. The certificates representing Shares of each class
shall be signed by, or in the name of, the Company by an authorized officer of the Company.
Any or all such signatures may be facsimiles, electronic .pdf, Docusign, or other electronic
signature copy approved by the Board.

       3.3      Legends.    Each certificate evidencing any of the Shares shall bear a legend
substantially as follows:

       THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
       RESTRICTIONS ON TRANSFER AND MAY NOT BE SOLD, EXCHANGED,
       TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
       DISPOSED OF EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE
       TERMS AND CONDITIONS OF THAT CERTAIN STOCKHOLDERS
       AGREEMENT DATED AS OF [JUNE] [●], 2020 (AS THE SAME MAY BE
       AMENDED OR MODIFIED FROM TIME TO TIME), BY AND AMONG THE
       COMPANY AND ITS STOCKHOLDERS, A COPY OF WHICH THE
       COMPANY WILL FURNISH TO THE HOLDER OF THIS CERTIFICATE
       UPON REQUEST AND WITHOUT CHARGE.



                                                 16
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 204 of 342




       THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
       REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
       (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES
       LAW. THE SHARES HAVE BEEN ACQUIRED BY THE HOLDER NOT
       WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY
       DISTRIBUTION THEREOF WITHIN THE MEANING OF THE SECURITIES
       ACT AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
       TRANSFERRED EXCEPT AFTER SUCH SHARES HAVE BEEN
       REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT AND ALL
       APPLICABLE STATE SECURITIES LAWS OR IN THE OPINION OF
       COUNSEL ACCEPTABLE TO THE COMPANY, AN EXEMPTION FROM
       SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS IS
       AVAILABLE.

        3.4    Lost, Stolen or Destroyed Certificates. The Board may direct a new certificate or
uncertificated shares to be issued in place of any certificate previously issued by the Company
alleged to have been lost, stolen, or destroyed upon the making of an affidavit of such fact by the
Securityholder of the allegedly lost, stolen or destroyed certificate, in form and substance
acceptable to the Board. When authorizing such issuance of a new certificate or uncertificated
shares, the Board may, in its discretion and as a condition precedent to the issuance thereof,
require the Securityholder of the lost, stolen or destroyed certificate to indemnify it against any
claim that may be made against the Company or its Stockholders, directors, officers, employees
or agents with respect to (i) the allegedly lost, stolen or destroyed certificate or (ii) the issuance
of such new certificate or uncertificated shares.

        3.5     Classes. The Stock may be divided into separate and distinct classes of Shares in
the Company (each, a “Class” of Shares), each of which shall have the rights, preferences and
privileges set forth in this Agreement. Except as otherwise determined by the Board, (a) the
Preferred Stock shall initially be issued solely to the Bridging Lender and the Centurion Lender,
(b) the Class A Common Stock shall initially be issued solely to the Bridging Lender and the
Centurion Lender, and (c) the Class B Common Stock shall initially be issued solely to the
Creditors’ Trust. The Board may also establish and issue Shares, options, warrants, equity
pursuant to an incentive plan, or other forms of equity to be issued to employees, managers,
administrators, members of the Board, advisors, physicians, and such other Persons furnishing
services to the Company or any member of the Company Group in exchange for such services.

                                         ARTICLE IV
                                       TRANSFER OF STOCK

       4.1      Transfer of Stock Restricted. Each Securityholder shall not Transfer all or any
portion of or any interest in such Securityholder’s Stock to any Person unless: (a) such Transfer
complies with the criteria set forth in Section 4.2 below; and (b) such Transfer is to (i) a
Permitted Transferee; (ii) a Person pursuant to terms and conditions approved by the Board
pursuant to Article VII hereof; or (iii) solely in the case of the Creditors’ Trust Stock, a Person to
whom the Creditors’ Trust, in its reasonable discretion, determines in good faith to Transfer all
or any part of its Shares in each case, in accordance with this Agreement and the Creditors’ Trust
Agreement; provided, however, that in no event shall the Creditors’ Trust have the right to

                                                 17
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 205 of 342




Transfer all or any portion of its Stock or any interest therein to Nevada 5 or any of its Affiliates
or as of the date of such Transfer, the then-current or former, direct or indirect, shareholders,
partners, principals, members, managers, directors and officers of Nevada 5 or any of its
Affiliates or the estates and Family Members of any such Persons and of their spouses, and any
trust, limited liability company or other entity intended to act as an estate planning vehicle solely
for the benefit of any of the foregoing Persons. No Transfer prohibited by this Agreement or
otherwise made in contravention of this Agreement shall be effective and the Company shall not,
and shall not be compelled to, recognize any such Transfer or record any Transfer on its books,
or issue any certificate representing any Stock to any Person who has received such Stock in a
Transfer prohibited by this Agreement or otherwise made in contravention of this Agreement.

        4.2    Transfer Criteria. Each Securityholder shall be permitted to Transfer all or any
portion of or any interest in such Securityholder’s Stock pursuant to Section 4.1 provided that the
transferring Securityholder and the recipient of such Stock, including any Permitted Transferee
(the “Transferee”) comply with the following criteria unless otherwise expressly waived in
writing by the Board:

                (a)     The transferring Securityholder delivers written notice to the Board at
least three (3) business days prior to such Transfer;

                (b)    The Transferee executes a joinder in the form attached hereto as Exhibit
4.2 (the “Joinder”) as an Additional Stockholder prior to the effective time of such Transfer, and
thereafter the Transferee shall be treated as an Additional Stockholder for all purposes under this
Agreement;

               (c)     The transferring Securityholder is not otherwise in breach of this
Agreement;

                (d)    The Transferee is not in breach or violation of any non-competition or
other restrictive covenants by virtue of his, her or its ownership of the Stock;

               (e)    Any and all notices and/or approvals from a Governmental Authority
relating to the Transfer with respect to the Company Group, if any, have been obtained or
otherwise waived by the Board of Directors;

               (f)     The Transferee or its Affiliates have not been convicted of the commission
of a crime involving the healthcare or insurance industries or any other felony;

                (g)    The Transferee’s ownership of Stock does not, and would not be
reasonably expected by the Board, to jeopardize any member of the Company Group’s
participation in a Government Program or Payor Program; and

            (h)    The Transferee is not a Competitor or an Affiliate of a Competitor to the
Company Group unless otherwise approved by the Board of Directors.

       4.3    No Pledge or Encumbrance. Notwithstanding the above or any other provision in
this Agreement (including the definition of Transfer or Permitted Transferee), each of the
Securityholders shall not, directly or indirectly, pledge, hypothecate or otherwise encumber all or

                                                 18
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 206 of 342




any portion of or interest in his, her or its Shares to any Person as collateral for any loan,
financing, or other Indebtedness other than a loan, financing or other Indebtedness for the sole
and exclusive benefit of the Company and/or any of its Subsidiaries or that is otherwise approved
by the Board of Directors.

       4.4     Third Party Bona Fide Offers to Additional Stockholders.

               (a)     Third Party Bona Fide Offer.           If a Securityholder (a “Selling
Stockholder”) other than the Bridging Lender receives a Bona Fide Offer to purchase all or any
part of the Selling Stockholder’s Stock (the “Offered Shares”) which the Selling Stockholder
desires to accept, it must give written notice (the “First Refusal Notice”) to the Company and
comply with Sections 4.1, Section 4.2, and this Section 4.4 before accepting such Bona Fide
Offer. The First Refusal Notice shall state the name of the third party purchaser (the “Third
Party Offeror”) and the material terms of the Bona Fide Offer (including the purchase price and
the form of consideration offered) to purchase such Offered Shares and shall be accompanied by
a true and complete copy any and all documents constituting the Bona Fide Offer (the “Third
Party Offer Terms”). The Company may delegate or assign all or any part of its rights and
obligations with respect to such Bona Fide Offer to any Person, including any Affiliate, the
Bridging Lender or any other Permitted Transferee (a “Company Designee”).

                 (b)    Company Option. For a period of thirty (30) days after receipt of the First
Refusal Notice (the “Option Period”), the Company (and/or a Company Designee) shall have
the right, but not the obligation (the “Company Option”) to purchase all of the Offered Shares.
The purchase price per Offered Share shall be the same as set forth in the Third Party Offer
Terms; provided, however, if the Third Party Offer Terms call for any portion of the purchase
price to be paid in property consisting of non-cash consideration, the Board of Directors shall
determine in good faith the fair market value of such non-cash property for purposes of
determining the purchase price. If, however, the Selling Stockholder disputes the value assigned
by the Board of Directors to the non-cash portion of the Third Party Offer Terms, the Selling
Stockholder may agree to revoke its First Refusal Notice pursuant to this Section 4.4 and
continue to hold the Offered Shares. The purchase price for the Offered Shares shall be paid
either (a) all in cash at the closing, or (b) on the same terms as the Third Party Offer Terms, as
determined by the Company or the Company Designee. The Company or the Company
Designee shall deliver a written notice (the “Option Notice”) to the Selling Stockholder prior to
the expiration of the Option Period whether it will exercise the Company Option, such notice
specifying the amount of Offered Shares to be purchased by the Company and/or the Company
Designee.

               (c)    Company Option Closing.

                        (i)    Timing. If the Company or the Company Designee timely
exercises the Company Option by delivering the Option Notice to the Selling Stockholder prior
to the expiration of the Option Period as to its or their purchase of all of the Offered Shares, a
closing shall be held at the Company or the Company Designee’s discretion as of (A) the closing
date set forth in the First Refusal Notice and Bona Fide Offer; (B) such earlier period as
determined by the Company or the Company Designee, provided it is at least forty five (45) days
after the expiration of the Option Period; or (C) such other time as mutually agreed upon by the

                                                19
EAST\173709154.11
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 207 of 342




Selling Stockholder and the Company or the Company Designee; provided, however, that any
closing shall be subject to and reasonably extended to take into account any and all notices
and/or approvals required from any Governmental Authority or other third party. The closing
shall be held at the then-principal office of the Company or at such other place or remotely as the
Selling Stockholder and the Company or the Company Designee shall agree in writing.

                         (ii)     Company Option Closing Deliverables. Prior to or at the closing
of the Company Option, each Selling Stockholder shall deliver (A) a purchase agreement duly
executed by such Selling Stockholder in a form reasonably satisfactory to the Company
containing usual and customary representations, warranties and indemnities in favor of the
Company and the Company Designee and consistent with the Third Party Offer Terms; (B) a
certificate or certificates (to the extent certificated) for all of such Selling Stockholder’s Stock to
be Transferred to the Company or the Company Designee, duly endorsed for transfer with
signatures guaranteed and all endorsements necessary for Transfer or a customary lost certificate
affidavit (with customary indemnification provisions) in lieu thereof attesting to the loss or
destruction of such certificate(s); (C) a stock power duly executed by such Selling Stockholder in
a form reasonably acceptable to the Company; (D) resignations of any and all officers, directors,
managers or committee roles, titles or functions, if any, of the Company Group appointed by or
otherwise affiliated with such Selling Stockholder; and (E) such other documents reasonably
requested by the Company. At the closing of the Company Option, the Company or the
Company Designee shall deliver the Company Option purchase price to the Selling Stockholder
via wire transfer to a bank account designated by the Selling Stockholder in a written notice to
the Company and/or the Company Designee at least three (3) business days prior to such closing.

        4.5      Purchase Terms by Third Party Offeror. If the Company and/or the Company
Designee do not agree to purchase all of the Offered Shares or the parties fail to consummate the
Company Option closing pursuant to Section 4.4(b), then, for a period of ninety (90) days after
the termination of the Option Period, the Selling Stockholder may sell the Offered Shares to the
Third Party Offeror; provided, however, that (i) such Third Party Offeror is approved by the
Board; (ii) the Offered Shares are sold to the Third Party Offeror at a price per share not less than
the per Share offer price contained in the Third Party Offer Terms and otherwise upon terms no
less favorable to the Selling Stockholder than the Third Party Offer Terms (the “Minimum
Terms”), (iii) such Third Party Offeror executes a Joinder agreeing to be bound as an Additional
Stockholder; (iv) the Selling Stockholder and Third Party Offeror are in compliance with the
criteria set forth in Section 4.5. If the Selling Stockholder wishes to sell all or any part of the
Offered Shares on terms less favorable to the Selling Stockholder than the Minimum Terms or
does not sell such Offered Shares on the Minimum Terms within the aforementioned ninety (90)
day period, the Selling Stockholder shall be obligated to make new offers and re-offers to the
Company in accordance with this Section 4.5, before it shall be permitted to Transfer its Shares,
or any part thereof, to any Person who is not a Permitted Transferee.

        4.6   Stock Splits, Etc. If there shall be any change in the Stock of the Company as a
result of any merger, consolidation, reorganization, recapitalization, stock dividend, split-up,
combination or exchange of Shares, or otherwise, the provisions of this Agreement shall apply
with equal force to additional and/or substitute Shares, if any, received by each Stockholder in
exchange for or by virtue of its ownership of Stock.


                                                  20
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 208 of 342




        4.7     Failure to Deliver Securities. If any Additional Stockholder (the “Transferring
Stockholder”) becomes obligated to Transfer any Securities to the Company or to another
Securityholder pursuant to this Agreement (including a Transfer to another Securityholder for
purposes of Transfer to another purchaser pursuant to Section 5.1 or 5.2 hereof), and fails to
deliver such Securities in accordance with the terms of this Agreement, the Company or the other
transferee Stockholder, as the case may be, may, at its, his or her option, in addition to all other
remedies it may have, either (a) send to the Transferring Stockholder the purchase price for such
Securities as is herein specified, or (b) deposit such amount with a trustee or escrow agent for the
benefit of the Transferring Stockholder for release upon delivery of such Securities to the trustee
or escrow agent in accordance with the terms of this Agreement. Thereupon, the Company, upon
written notice to the Transferring Stockholder, shall (i) cancel on its books the certificate or
certificates representing the Securities so required to be transferred by the Transferring
Stockholder, and (ii) issue, in lieu thereof, in the name of the Company, to such other
Stockholder or purchaser, as the case may be, a new certificate or certificates representing such
Securities. All of the Transferring Stockholder’s rights in and to such Securities shall terminate
as of the date of the Company’s written notice to the Transferring Stockholder. Notwithstanding
the foregoing, neither the Company nor the other transferee Stockholder shall have the rights and
powers provided by this Section 4.7 if it has failed to fulfill any covenant in this Agreement.

                                     ARTICLE V
             DRAG ALONG OBLIGATIONS; CERTAIN TAG ALONG AND OTHER RIGHTS

       5.1     Drag Along Obligations for Sale of the Company.

                (a)     Drag-Along Notice. Upon the approval of the Board of Directors and the
Bridging Lender to consummate a Sale of the Company, each Securityholder shall be obligated,
as applicable, to (i) vote all of such Securityholder’s Shares in favor of, and not object to, the
Sale of the Company, (ii) reasonably cooperate with the Company, the Bridging Lender and the
purchaser in any such Sale of the Company, and (iii) waive any dissenters’ rights, appraisal
rights or similar rights to which such Securityholder may be entitled under Applicable Laws.
The Company shall provide each of the Securityholders with notice of the terms and conditions
of the proposed Sale of the Company (the “Drag-Along Notice”) not later than fifteen (15) days
prior to the closing of the Sale of the Company. The Drag-Along Notice shall state the name of
the third party purchaser and the material terms of the Sale of the Company (including the
purchase price and the form of consideration offered). If the Sale of the Company is structured
(x) as a sale of Stock, each Securityholder will agree to Transfer all of such Securityholder’s
Stock (the “Drag-Along Shares”) on the same terms as the Bridging Lender with respect to the
Stock, or (y) as a sale of assets, each Securityholder will vote in favor of and otherwise not
object to any subsequent liquidation or other distribution of the proceeds therefrom, as approved
by the Board of Directors, so long as such subsequent liquidation or other distribution of the
proceeds is in accordance with Section 8.2 of this Agreement.

                (b)      Equity Percentage of Drag-Along Shares. If the Sale of the Company is
structured as a (i) sale of the Common Stock or Preferred Stock, then each of the Securityholders
shall be required to sell its Equity Percentage of the Common Stock and the Preferred Stock
comprising the Drag-Along Shares, such Equity Percentage to be determined separately for the
Common Stock and the Preferred Stock (and shall not sell more than their Equity Percentage of

                                                21
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 209 of 342




the Drag-Along Shares to the purchaser or group of purchasers on the same terms and conditions
as those offered to the Bridging Lender for the Common Stock or Preferred Stock, respectively).
Any net proceeds from the Sale of the Company shall be allocated to each Securityholder in
accordance with Section 8.2.For avoidance of doubt, after giving effect to any portion of the
purchase price payable to Securityholders of Preferred Stock in accordance with the foregoing
sentence, each Securityholder of Common Stock shall be entitled to a Pro-Rata Share of the
remainder of the net purchase price proceeds equal to such Securityholder’s Equity Percentage of
the Common Stock comprising the Drag-Along Shares.

                 (c)    Drag-Along Closing. Prior to or at the closing of the Sale of the
Company, each Securityholder shall deliver (i) a purchase agreement duly executed by such
Securityholder in a form reasonably satisfactory to the Company and the Bridging Lender
containing usual and customary representations, warranties and indemnities; (ii) a certificate or
certificates (to the extent certificated) for all of such Securityholder’s Drag-Along Shares to be
Transferred to the purchaser, duly endorsed for transfer with signatures guaranteed and all
endorsements necessary for Transfer to the purchaser or group of purchasers or a customary lost
certificate affidavit (with customary indemnification provisions) in lieu thereof attesting to the
loss or destruction of such certificate(s); (iii) a stock power duly executed by such Securityholder
in a form reasonably acceptable to the Company; (iv) resignations of any and all officer, director,
manager or committee roles, titles or functions, if any, of the Company Group appointed by or
otherwise affiliated with such Securityholder; and (v) such other agreements, documents,
certificates, resolutions, or instruments reasonably requested by the Company and the Bridging
Lender. In furtherance of the foregoing, each Securityholder participating in such Sale of the
Company will be obligated to join all other Securityholders in any purchase price adjustments,
indemnification, escrow arrangement, or similar financial or economic obligations that the sellers
of Drag-Along Shares are required to provide in connection with such Sale of the Company.
Each Securityholder agrees to appoint the Bridging Lender or its designee as the “Sellers’
Representative” in connection with a Sale of the Company on standard and customary terms
and conditions. Each Securityholder of Drag-Along Shares will bear such Securityholder’s pro
rata share of the fees, costs and expenses incurred by the Company Group, or by the Bridging
Lender and its Affiliates on behalf of the Securityholders or the Company Group in connection
with of a Sale of the Company. No Securityholder, however, will be required to provide
representations or warranties with respect to the Company Group other than that such
Securityholder is the sole beneficial owner of its Drag-Along Shares and is transferring them free
and clear of any and all claims and encumbrances.

                (d)     Failure to Comply. If a Securityholder refuses or otherwise fails to
execute agreements, documents, certificates, resolutions, or other instruments as required hereby
or otherwise comply with this Section 5.1, such Securityholder (i) will not be entitled to the
consideration that such Securityholder would otherwise receive in the Sale of the Company until
such holder cures such failure; provided, however, that, after curing such failure, such
Securityholder will be so entitled to such consideration without interest, (ii) will be deemed, for
all purposes, as of the closing of the Sale of the Company, no longer to be a Securityholder of the
Company with respect to any of the Drag-Along Shares and will have no voting rights with
respect to such Drag-Along Shares, (iii) will not be entitled to any dividends or other
distributions declared after the Sale of the Company with respect to the Drag-Along Shares held
by such Securityholder, (iv) will have no other rights or privileges granted to Securityholders

                                                22
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 210 of 342




under this or any future agreement with respect to the Drag-Along Shares, and (v) in the event of
liquidation of the Company, until such Securityholder cures such failure, such Securityholder
will have no right to receive any of the consideration that such Securityholder would have
received if such Securityholder had complied with this Section 5.1. Any payments due to such
Securityholder pursuant to this Section 5.1 shall be net of any reasonable costs and expenses
incurred by the Company Group, the Bridging Lender, and their Affiliates in connection with
such Securityholder’s failure to comply with this Section 5.1.

                (e)    Proxy and Power of Attorney. Each Securityholder hereby appoints the
Bridging Lender and any designee thereof, each of them individually, its limited proxy and
attorney-in-fact, with full power of substitution and resubstitution to vote or act by written
consent with respect to all of such Securityholder’s Drag-Along Shares in accordance with this
Section 5.1, and to sign its name (as a stockholder) to any agreement, consent, certificate,
instrument, or other document relating to the Company Group that the laws of the State of
Delaware may permit or require in connection with any matter referred to in this Section 5.1.
This proxy is given to secure the performance of the duties and obligations of such
Securityholder under this Agreement. Each Securityholder affirms that the proxy granted
hereunder is coupled with an interest and is irrevocable until termination of this Agreement,
whereupon such proxy and power of attorney will automatically terminate. Each Securityholder
will take such further action and execute such other instruments as may be necessary to
effectuate the intent of this proxy. For Shares as to which such Securityholder is the beneficial
owner but not the record owner, such Securityholder will cause any record owner of such Shares
of Stock to grant the Bridging Lender and any designee thereof a proxy to the same effect as that
contained herein.

                (f)    Qualified Public Offering Exception. Notwithstanding anything herein to
the contrary, the provisions of this Section 5.1 shall not apply to a Qualified Public Offering and
shall be terminated effective immediately prior to a Qualified Public Offering.

               (g)     Sections 4.1 and 4.2 Inapplicable. Any sale of Stock pursuant to this
Section 5.1 shall not be subject to the provisions of Sections 4.1 and 4.2 of this Agreement.

       5.2     Common Stock Tag Along Rights.

                 (a)     Tag Along Stockholders. Except as otherwise provided in Section 5.1
above, and subject to the exceptions in Section 5.2(e) hereof, if at any time the Bridging Lender
desires to sell a majority of its Common Stock in a single transaction or series of related
transactions to a prospective purchaser or group of purchasers (such Person or Persons
hereinafter referred to as the “Proposed Purchaser”; and such proposed transaction, the
“Proposed Sale”) that is not a Permitted Transferee, then each of the other Stockholders
(hereinafter referred to collectively as the “Tag Along Stockholders”) shall have the right to
require the Proposed Purchaser to purchase from each of them up to the number of whole shares
of Common Stock owned by each such Tag Along Stockholder, equal to the number derived by
multiplying the total number of shares of Common Stock that the Bridging Lender proposes to
sell by a fraction, the numerator of which is the total number of Shares of Common Stock owned
by such Tag Along Stockholder, and the denominator of which is the total number of Shares of
Common Stock owned by the Bridging Lender and all such Tag Along Stockholders (the “Tag

                                                23
EAST\173709154.11
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 211 of 342




Along Shares”). Any Tag Along Shares purchased from Tag Along Stockholders pursuant to
this Section 5.2 shall be at the same price per share and otherwise at the same time and upon the
same terms and conditions as the proposed Transfer by the Bridging Lender. The Bridging
Lender shall notify, or cause to be notified, each Tag Along Stockholder and the Board of
Directors in writing of each such proposed Transfer subject to the provisions of this Section 5.2.
Such notice shall set forth: (i) the name of the proposed purchaser; (ii) the number of shares of
Common Stock proposed to be purchased, and (iii) contain a true and complete copy of any and
all available documents constituting the agreement to Transfer and, to the extent not set forth in
the accompanying documents, the price offered.

                (b)    Tag Along Notice. Any Tag Along Stockholder may exercise his, her or
its tag along right hereunder by delivery of a written notice to the Bridging Lender (the “Tag
Along Notice”) and to the Board of Directors within ten (10) days following the receipt of the
notice specified in Section 5.2(a) hereof. The Tag Along Notice shall state the number of Shares
of Common Stock that such Tag Along Stockholder proposes to include in such Proposed Sale,
determined in accordance with Section 5.2(a) hereof. Once delivered, the Tag Along Notice may
not be revoked by any Tag Along Stockholder without the consent of the Company’s Board of
Directors and the Bridging Lender. No Tag Along Stockholder shall have oversubscription or
over allotment rights with respect to the Tag Along Shares without the Board of Director’s prior
written approval. In the event that the Proposed Purchaser refuses to purchase such Tag Along
Shares from the Tag Along Stockholders on the same terms and conditions as it purchases Shares
of Common Stock from the Bridging Lender in the Proposed Sale, then the Bridging Lender
shall have the right to either reduce the total number of Shares of Common Stock to be
Transferred in the Proposed Sale in order to otherwise comply with this Section 5.2 or otherwise
not sell any Shares of Common Stock to the Proposed Purchaser in the Proposed Sale. If no Tag
Along Notice is received during the fifteen (15) day period referred to in this Section 5.2(b), the
Bridging Lender shall have the right to Transfer its Shares of Common Stock on terms and
conditions no more favorable than those stated in the notice under Section 5.2(a) hereof and in
accordance with the provisions of this Article V.

                  (c)     Tag-Along Closing. Prior to or at the closing of the Proposed Sale of the
Tag Along Shares, each Tag Along Stockholder shall deliver (i) a purchase agreement duly
executed by such Tag Along Stockholder in a form reasonably satisfactory to the Company and
the Bridging Lender containing usual and customary representations, warranties and indemnities;
(ii) a certificate or certificates (to the extent certificated) for all of such Tag Along Stockholder’s
Tag Along Shares to be Transferred to the Proposed Purchaser, duly endorsed for Transfer with
signatures guaranteed and all endorsements necessary for Transfer to the Proposed Purchaser or
a customary lost certificate affidavit (with customary indemnification provisions) in lieu thereof
attesting to the loss or destruction of such certificate(s); (iii) a stock power duly executed by such
Tag Along Stockholder in a form reasonably acceptable to the Company; (iv) resignations of any
and all officers, directors, managers or committee roles, titles or functions, if any, of the
Company Group appointed by or otherwise affiliated with such Tag Along Stockholder; and (v)
such other agreements, documents, certificates, resolutions, or instruments reasonably requested
by the Company and the Bridging Lender. In furtherance of the foregoing, each Tag Along
Stockholder will be obligated to join all other Securityholders in any purchase price adjustments,
indemnification, escrow arrangement, or similar financial or economic obligations that the sellers
of Tag Along Shares are required to provide in connection with such Proposed Sale. Each Tag

                                                  24
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 212 of 342




Along Stockholder agrees to appoint the Bridging Lender or its designee as the Sellers’
Representative in connection with such Proposed Sale on standard and customary terms and
conditions. Each Tag Along Stockholder will bear such Tag Along Stockholder’s pro rata share
of the fees, costs and expenses incurred by the Company Group, or by the Bridging Lender and
its Affiliates on behalf of the Securityholders or the Company Group in connection with such
Proposed Sale.

                (d)    Failure to Comply. If a Tag Along Stockholder refuses or otherwise fails
to execute agreements, documents, certificates, resolutions, or other instruments as required
hereby or otherwise comply with this Section 5.2, such Tag Along Stockholder (i) will not be
entitled to the consideration that such Securityholder would otherwise receive in the Proposed
Sale until such holder cures such failure; provided, however, that, after curing such failure, such
Tag Along Stockholder will be so entitled to such consideration without interest, (ii) will be
deemed, for all purposes, as of the closing of the Proposed Sale, no longer to be a Securityholder
of the Company with respect to any of the Tag Along Shares and will have no voting rights with
respect to such Tag Along Shares, (iii) will not be entitled to any dividends or other distributions
declared after the Proposed Sale with respect to the Tag Along Shares held by such
Securityholder, (iv) will have no other rights or privileges granted to Securityholders under this
or any future agreement with respect to the Tag Along Shares, and (v) in the event of liquidation
of the Company, until such Tag Along Stockholder cures such failure, such Tag Along
Stockholder will have no right to receive any of the consideration that such Securityholder would
have received if such Tag Along Stockholder had complied with this Section 5.2. Any payments
due to such Tag Along Stockholder pursuant to this Section 5.2 shall be net of any reasonable
costs and expenses incurred by the Company Group, the Bridging Lender, and their Affiliates in
connection with such Securityholder’s failure to comply with this Section 5.2. Any provision
herein to the contrary notwithstanding, the exercise of the tag along right shall be conditioned
upon the agreement by such Tag Along Stockholder to comply with this Section 5.2. Failure of
any Tag Along Stockholder to comply with the provisions of this Section 5.2 shall constitute a
breach of this Agreement and waiver of its tag along right.

                (e)     Tag-Along Right Exceptions. Notwithstanding anything herein to the
contrary, the provisions of this Section 5.2 shall not apply to any Transfer of Stock that is (i)
made to a Permitted Transferee, (ii) made to either the Bridging Lender or the Company pursuant
to the exercise of their respective rights set forth in Section 4.4, (iii) proposed to be made by the
Bridging Lender or required to be made by any other Securityholder pursuant to Section 4.1; or
(iv) made pursuant to a Qualified Public Offering and shall be terminated effective immediately
prior to a Qualified Public Offering.

                (f)    Qualified Public Offering Exception. Notwithstanding anything herein to
the contrary, the provisions of this Section 5.2 shall not apply to a Qualified Public Offering and
shall be terminated effective immediately prior to a Qualified Public Offering.

               (g)     Sections 4.1 and 4.2 Inapplicable. Any sale of Stock pursuant to this
Section 5.2 shall not be subject to the provisions of Sections 4.1 and 4.2 of this Agreement.

       5.3     Preferred Stock Put Rights.


                                                 25
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 213 of 342




               (a)    Preferred Stock Put Right. At any time on or after the achievement of the
Milestone set forth on Exhibit 5.3-A, the Bridging Lender shall have the option, but not the
obligation (the “Preferred Stock Put Right”) to Transfer all or any portion of its Preferred
Stock to the Company, along with the Preferred Stock of each other Preferred Stock
Securityholder pursuant to Sections 5.3(c) and 5.3(d) below, and the Company shall have the
obligation to repurchase such Preferred Stock, for an amount equal to the Preferred Stock Put
Price payable to such Preferred Stock Securityholder pursuant to a promissory note in
substantially the same form as Exhibit 5.3-B, attached hereto and incorporated herein by
reference and which Note shall be subject to the Refinancing Documents.

              (b)     Preferred Stock Put Notice. The Bridging Lender may exercise the
Preferred Stock Put Right hereunder by delivering written notice thereof to the Company and the
Centurion Lender (the “Preferred Stock Put Notice”). The Preferred Stock Put Notice shall
state the number of Shares of Preferred Stock that the Bridging Lender proposes to include in
connection with the exercise of its Preferred Stock Put Right.

               (c)    Preferred Stock Put Price. As used herein, the “Preferred Stock Put
Price” means (i) $30,000,000.00 plus the Preferred Stock Yield, multiplied by (ii) a fraction, the
numerator of which is the total number of Shares of Preferred Stock being Transferred to the
Company for repurchase, and the denominator of which is the total number of outstanding shares
of Preferred Stock; multiplied by (iii) such Preferred Stock Securityholder’s Pro-Rata Share of
the Preferred Stock.

                (d)    Preferred Stock Drag-Along Right. If the Bridging Lender exercises the
Preferred Stock Put Right, in whole or in part, pursuant to Section 5.3(a) hereof, then the
Bridging Lender shall have the right (the “Preferred Stock Drag-Along Right”) to require the
Centurion Lender to Transfer all or otherwise such Preferred Stock Securityholder’s Pro-Rata
Share of the Preferred Stock that is to be Transferred to the Company pursuant to the Preferred
Stock Put Notice. Such Bridging Drag-Along Right shall be on the same terms and conditions as
those offered to the Bridging Lender. The Bridging Lender may exercise the Preferred Stock
Drag-Along Right by delivering written notice thereof to the Company and the Centurion Lender
as part of, simultaneous with, or at any time after delivery of, the Preferred Stock Put Notice.
The closing of the Preferred Stock Drag-Along Right shall be contingent upon and
contemporaneous with the closing of the Company’s repurchase of the Preferred Stock pursuant
to the Preferred Stock Put Right pursuant to Section 5.3(a).

                (e)     Failure to Comply. If the Centurion Lender refuses or otherwise fails to
execute agreements, documents, certificates, resolutions, or other instruments as required hereby
or otherwise comply with this Section 5.3, such Securityholder (i) will not be entitled to the
consideration that such Securityholder would otherwise receive in the Preferred Stock Put Right
until such holder cures such failure; provided, however, that, after curing such failure, such
Securityholder will be so entitled to such consideration without interest, (ii) will be deemed, for
all purposes, as of the closing of the Company’s repurchase of the Preferred Stock pursuant to
the Preferred Stock Put Right, no longer to be a Securityholder of the Company with respect to
any of the Preferred Stock Put Right Shares and will have no voting rights with respect to such
Shares, (iii) will not be entitled to any dividends or other distributions declared after the closing
of the Company’s repurchase of such Preferred Stock held by such Securityholder, (iv) will have

                                                 26
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 214 of 342




no other rights or privileges granted to Securityholders under this or any future agreement with
respect to such Shares, and (v) in the event of liquidation of the Company, until such
Securityholder cures such failure, such Securityholder will have no right to receive any of the
consideration that such Securityholder would have received if such Securityholder had complied
with this Section 5.3. Any payments due to such Securityholder pursuant to this Section 5.3
shall be net of any reasonable costs and expenses incurred by the Company Group, the Bridging
Lender, and their Affiliates in connection with such Securityholder’s failure to comply with this
Section 5.3.

                 (f)    Proxy and Power of Attorney. The Centurion Lender hereby appoints the
Bridging Lender and any designee thereof, each of them individually, its limited proxy and
attorney-in-fact, with full power of substitution and resubstitution to vote or act by written
consent with respect to all of such Securityholder’s Preferred Stock that is the subject of the
Preferred Stock Put Right and Preferred Stock Drag-Along Right in accordance with this Section
5.3, and to sign its name (as a stockholder) to any agreement, consent, certificate, instrument, or
other document relating to the Company Group that the laws of the State of Delaware may
permit or require in connection with any matter referred to in this Section 5.3. This proxy is
given to secure the performance of the duties and obligations of the Centurion Lender under this
Agreement. The Centurion Lender affirms that the proxy granted hereunder is coupled with an
interest and is irrevocable until termination of this Agreement, whereupon such proxy and power
of attorney will automatically terminate. The Centurion Lender will take such further action and
execute such other instruments as may be necessary to effectuate the intent of this proxy. For
Shares of Preferred Stock as to which the Centurion Lender is the beneficial owner but not the
record owner, such Securityholder will cause any record owner of such Shares of Preferred Stock
to grant the Bridging Lender and any designee thereof a proxy to the same effect as that
contained herein.

                (g)    Preferred Stock Tag Right. Except as otherwise provided in Section
5.3(d) above, if the Bridging Lender exercise its Preferred Stock Put Right, in whole or in part,
pursuant to Section 5.3(a) hereof, then the Centurion Lender shall have the right (the “Preferred
Stock Tag Right”) to require the Company to repurchase from the Centurion Lender its Pro-
Rata Share of the Preferred Stock that is the subject of the Preferred Stock Put Notice. The
Centurion Lender may exercise the Preferred Stock Tag Right by delivering written notice
thereof to the Company and the Bridging Lender (the “Preferred Stock Tag Notice”) within ten
(10) days of the Bridging Lender’s delivery of the Preferred Stock Put Notice to the Company
the Centurion Lender pursuant to Section 5.3(a). Once delivered, the Preferred Stock Tag Notice
may not be revoked by the Centurion Lender without the consent of the Company’s Board of
Directors and the Bridging Lender. Any Preferred Stock repurchased by the Company pursuant
to this Section 5.3(g) shall be at the same price per share and otherwise at the same time and
upon the same terms and conditions as the closing of the Preferred Stock Put Right. If no
Preferred Stock Tag Notice is received during the ten (10) day period referred to in this Section
5.3(g), such Preferred Stock Securityholder waives the Preferred Stock Tag Right in full, unless
and until the Bridging Lender exercises a Preferred Stock Put Right with respect to the Bridging
Lender’s remaining shares of Preferred Stock, if any.

             (h)   Preferred Stock Repurchase Closing. Prior to or at the closing of the
Company’s repurchase of any Preferred Stock pursuant to this Section 5.3, each Preferred Stock

                                                27
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 215 of 342




Securityholder shall deliver (i) a redemption agreement duly executed by such Securityholder in
a form reasonably satisfactory to the Company and the Bridging Lender containing usual and
customary representations, warranties and indemnities; (ii) a certificate or certificates (to the
extent certificated) for all of such Securityholder’s Preferred Stock to be Transferred to the
Company, duly endorsed for Transfer with signatures guaranteed and all endorsements necessary
for Transfer to the Company or a customary lost certificate affidavit (with customary
indemnification provisions) in lieu thereof attesting to the loss or destruction of such
certificate(s); (iii) a stock power duly executed by such Securityholder in a form reasonably
acceptable to the Company; and (iv) such other agreements, documents, certificates, resolutions,
or instruments reasonably requested by the Company and the Bridging Lender. The Bridging
Lender and the Centurion Lender will each bear its respective Pro-Rata Share of the fees, costs
and expenses incurred by the Company Group, or by the Bridging Lender and its Affiliates, in
connection with the Company’s repurchase of the Preferred Stock pursuant to this Section 5.3.
Neither the Bridging Lender nor the Centurion Lender will be required to make any
representations other than sole beneficial ownership and conveyance free and clear of claims and
encumbrances.

               (i)     Sections 4.1 and 4.2 Inapplicable. Any sale of Stock pursuant to this
Section 5.3 shall not be subject to the provisions of Sections 4.1 and 4.2 of this Agreement.

       5.4     Creditors’ Trust Put Right.

                (a)    CT Put Right. If the Sale of the Company has not occurred on or prior to
the fifth year anniversary of the Effective Date, then the Creditors’ Trust shall have the right (the
“CT Put Right”) to Transfer all, but not less than all, of its Common Stock, up to its Original
Equity Percentage (the “CT Put Shares”), and the Company shall have the obligation to
repurchase the CT Put Shares in exchange for the CT Put Price (as defined below), all subject to
the Refinancing Documents.

               (b)      CT Put Notice. The Creditors’ Trust may exercise the CT Put Right
hereunder by delivering written notice thereof to the Company (the “CT Put Notice”). The CT
Put Notice shall state the number of Shares of Common Stock that the Creditors’ Trust proposes
to include in connection with the exercise of its CT Put Right. As of the date (the “CT Put
Election Date”) that the CT Put Notice is delivered to the Company, the CT Put Notice may not
be revoked by the Creditors’ Trust without the written consent of the Company and the Bridging
Lender.

               (c)     CT Put Price. As used herein, the “CT Put Price” means the (i) the
earnings before interest, taxes, depreciation and amortization (EBITDA) of the Company Group
for the twelve (12) month period ending on the CT Put Election Date, multiplied by (ii) the
applicable multiple set forth in the chart below based upon the Lives Managed Under
Management as of the CT Put Election Date, less (iii) the total amount of Indebtedness of the
Company as of the CT Put Closing, less (iv) any Transaction Expenses, plus (v) the total amount
of unrestricted cash, cash equivalents and investments on the balance sheet as of the CT Put
Closing, multiplied by (vi) the CT Put Right Percentage.




                                                 28
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 216 of 342




    Lives Managed Under Management                               EBITDA Multiple
              5,000 to 7,500                                           7
             7,501 to 10,000                                          7.5
            10,001 to 12,500                                           8
            12,501 to 15,000                                          8.5
            More than 15,000                                           9

                (d)      CT Put Right Closing. The closing (the “CT Put Closing”) of the CT Put
Right shall occur on a date determined by the Company on no less than ten (10) days’ prior
notice to the Creditors’ Trust, which date shall be no later than one hundred eighty (180) days
after the date on which the Company receives the CT Put Notice. Prior to or at the CT Put
Closing, the Creditors’ Trust shall deliver to the Company: (i) a redemption agreement duly
executed by the Creditors’ Trust in a form reasonably satisfactory to the Company and the
Bridging Lender containing usual and customary representations, warranties and indemnities; (ii)
a certificate or certificates (to the extent certificated) for all of the CT Put Shares to be
Transferred to the Company, duly endorsed for Transfer with signatures guaranteed and all
endorsements necessary for Transfer to the Company or a customary lost certificate affidavit
(with customary indemnification provisions) in lieu thereof attesting to the loss or destruction of
such certificate(s); (iii) a stock power duly executed by the Creditors’ Trust in a form reasonably
acceptable to the Company; and (iv) such other agreements, documents, certificates, resolutions,
or instruments reasonably requested by the Company and the Bridging Lender. The Creditors’
Trust shall bear all of the fees, costs and expenses incurred by the Company Group, or by the
Bridging Lender and its Affiliates, in connection with the Company’s repurchase of the CT Put
Shares pursuant to this Section 5.4. At the CT Put Closing, the Company shall deliver or cause
to be delivered to the Creditors’ Trust the CT Put Price to the Creditors’ Trust via wire transfer to
a bank account designated by the Creditors’ Trust in a written notice to the Company at least
three (3) business days prior to such CT Put Closing.

               (e)     Sections 4.1 and 4.2 Inapplicable. Any sale of Stock pursuant to this
Section 5.4 shall not be subject to the provisions of Sections 4.1 and 4.2 of this Agreement.

       5.5     Rights to Participate in Certain Offerings.

                (a)     Participation Rights by Participating Stockholders. Subject to the
exceptions in Section 5.5 hereof, in the event the Company makes any future offering of Stock
(including Common Stock, Preferred Stock or Derivative Securities) or any units consisting of
Stock (the “Company Offered Shares”), the Company shall offer (which offer may be made
contemporaneously with such offering of the Company Offered Shares or thereafter but not later
than thirty (30) days after the completion of such offering of Company Offered Shares) to the
Bridging Lender and each Stockholder (if any) (collectively, the “Participating Stockholders”)
the right to participate in such offering, at the same price, on the same payment terms and for the
same securities as offered to each other Participating Stockholder or other proposed purchaser in
such issuance, by delivering to each Participating Stockholder a notice (a “Rights Offer
Notice”), which shall (a) identify and describe the Company Offered Shares, (b) describe the
price and other terms upon which the Company Offered Shares are to be or were issued or sold,
(c) identify the Persons (if known) to which the Company Offered Shares are to be offered or to
which such Company Offered Shares have been sold, and (d) offer to issue and sell to such

                                                 29
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20   Page 217 of 342




Participating Stockholder (i) an amount elected by such Participating Stockholder up to its pro
rata share of the Company Offered Shares (calculated based upon such Stockholder’s Equity
Percentage of the Common Stock or Pro-Rata Share of the Preferred Stock, respectively), or (ii)
if such Company Offered Shares have already been offered and sold, an amount elected by such
Participating Stockholder up to such number of shares of Stock so that such Participating
Stockholder’s Participation Amount immediately after any such offering and sale of Company
Offered Shares and offerings to Participating Stockholders pursuant to this Section 5.5, would be
equivalent to such Participating Stockholder’s Participation Amount had such Participating
Stockholder participated fully in such offering of Company Offered Shares when sold to the
other purchasers of such Company Offered Shares (the amount so elected by such Participating
Stockholder (up to the limit described in this Section 5.5), the “Purchase Amount”). For the
avoidance of doubt, no Securityholder of Class B Common Stock shall have the right to
participate in any additional issuance of Preferred Stock.

               (b)     Exercise of Participation Rights. To accept a participation rights offer in
whole or in part, a Participating Stockholder must deliver to the Company, on or prior to the date
that is thirty (30) days after the date of delivery of the Rights Offer Notice, a notice of
acceptance indicating that such Participating Stockholder elects to purchase its Purchase Amount
(and specifying the amount of the Purchase Amount).

               (c)    No Oversubscription.        No Participating Stockholder shall have
oversubscription or overallotment rights with respect to the Purchase Amount to be acquired by
another Participating Stockholder pursuant to such other Participating Stockholder’s notice of
acceptance and which such other Participating Stockholder fails to acquire. For the avoidance of
doubt, a Securityholder of Common Stock shall have no right to participate in the issuance of
any Preferred Stock.

                (d)     Closing of Sale or Issuance to Participating Stockholders. Upon the
closing of the issuance or sale of the shares of Stock offered to Participating Stockholders
pursuant to this Article V, each Participating Stockholder shall acquire from the Company and
the Company shall issue to each Participating Stockholder, such Participating Stockholder’s
Purchase Amount specified in the notice of acceptance upon the terms and conditions specified
in the participation Rights Offer Notice.

               (e)     Exceptions.   The rights of the Participating Stockholders under this
Section 5.5 shall not apply to:

                      (i)   the issuance of any shares of Stock upon conversion, exercise or
exchange of (A) any shares of Preferred Stock, (B) any outstanding Derivative Securities in
accordance with the terms thereof in effect on the date hereof, or (C) any Derivative Securities
issued after the date hereof in accordance with the terms thereof on the date of issuance,
provided such Derivative Securities were offered in compliance with Section 5.5(a) hereof;

                      (ii)   the issuance of any shares of Stock, including Common Stock or
Preferred Stock, in connection with a split or subdivision or similar transaction with respect to
shares of Stock;



                                               30
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 218 of 342




                     (iii)   any shares of Common Stock or related Derivative Securities
issued to employees, officers and directors of and consultants, customers and vendors to, the
Company, pursuant to any arrangement approved by the Board of Directors;

                     (iv)    shares of Stock, including Common Stock, Preferred Stock, or
related Derivative Securities, issued after the date hereof to any debt financing source in
connection with any debt financing or refinancing approved by the Board of Directors;

                      (v)     any issuances in a Qualified Public Offering;

                      (vi)    a Sale of the Company; and

                      (vii) securities issued as consideration in connection with the
acquisition of another Person by the Company by merger, purchase of all or substantially all of
the assets or shares or other reorganization or in connection with the formation of any joint
venture with another Person (other than the Bridging Lender or a Permitted Transferee thereof),
provided such transaction is approved by the Board of Directors.

              (f)     Anti-Dilution. Notwithstanding the foregoing, no Securityholder of
Common Stock shall be diluted below its Original Equity Percentage of Common Stock without
such Securityholder’s prior written approval.

       5.6     Forfeiture; Repurchase Rights.

               (a)    Forfeiture of Units. Shares may be forfeited for no consideration in
accordance with the provisions of agreements between the holders of such Shares and the
Company, including rollover and contribution agreements, unit award agreements and Joinders
to this Agreement. In addition to the provisions of this Section 5.6, Shares may be subject to call
options and purchase rights in accordance with the provisions of agreements between the holders
of such Shares and the Company.

               (b)    Common Stock Repurchase Rights.

                       (i)     Upon a Common Stock Securityholder’s (A) breach of any
restrictive covenants or other representations set forth in Article IX and Article XI hereof; (B)
other material breach of this Agreement which remains uncured for a period of thirty (30) days
after written notice thereof from the Board (or, if incapable of cure within such third (30) day
period, within a reasonable period of time not to exceed ninety (90) days, provided the breaching
Stockholder continues to faithfully and diligently pursue such cure); or (C) failure to satisfy the
criteria set forth in Section 4.2 (each of the foregoing clauses (A) through (C), a “Common
Stock Separation”; and such Stockholder, the “Breaching Stockholder”), the Company will, at
the Board’s sole discretion, have the right, but not the obligation (the “Repurchase Right”), to
repurchase all Common Stock held by such Common Stock Securityholder (whether held
directly by such Common Stock Securityholder, or indirectly by one or more of its Permitted
Transferees (to the extent applicable)) (such shares, “Subject Shares”) for the Repurchase Price
(defined herein), pursuant to the terms and conditions set forth in this Section 5.6. The
“Repurchase Price” means, as of the redemption date reasonably determined by the Company,
the lesser of the Fair Market Value of all of the Subject Shares held by such Breaching

                                                31
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 219 of 342




Stockholder as of the date of the Repurchase Closing or the original issuance date of such
Subject Shares.

                       (ii)    The Company may elect, in its sole discretion, to purchase all or
any portion of the Subject Shares by giving written notice to the Breaching Stockholder (the
“Repurchase Notice”), within one hundred twenty (120) days following the Company’s actual
knowledge of the occurrence of a Common Stock Separation. Such Repurchase Notice will set
forth the number of Subject Shares to be acquired by the Company, the aggregate consideration
to be paid for such Subject Shares as determined pursuant to this Section 5.6, and the time and
place for the closing of such purchase.

                         (iii)   If the Company has elected to purchase any of the Subject Shares,
then closing of such Repurchase Right pursuant to this Section 5.6 (the “Repurchase Closing”)
shall occur at the Company’s principal office, at 10:00 a.m., on the thirtieth (30th) day following
the date on which the Company delivers the Repurchase Notice to the Breaching Stockholder,
that the Company is purchasing any of the Subject Shares, or on such earlier date as designated
by the Company, in its sole discretion, upon not less than ten (10) days’ prior notice to the
Breaching Stockholder. If such date is not a business day, then the Repurchase Closing will
occur at the same time and place on the next succeeding business day. The Company will pay
for the Subject Shares, at its sole option, by (i) delivery of a cashier’s check or wire transfer of
immediately available funds, (ii) setoff against any and all obligations (to the extent of such
obligations) owed to the Company and/or its Subsidiaries or Affiliates by the Breaching
Stockholder, (iii) delivery of a promissory note in form and substance reasonably satisfactory to
the Company and the Breaching Stockholder, which shall be payable as to principal in sixty (60)
equal monthly installments (such installments to commence on the first month following the
Repurchase Closing), together with interest at the Interest Rate (defined herein), payable monthly
in arrears on the principal payment dates as described above, and/or (iv) any combination
thereof. The Company may rescind any exercise of its Repurchase Right under this Section 5.6
at any time prior to the Repurchase Closing. At the Repurchase Closing, the Breaching
Stockholder and any of its Permitted Transferees (to the extent applicable) shall deliver a
certificate or certificates representing the Subject Shares to be purchased duly endorsed, or with
other assignment documents duly endorsed, for transfer, and such other documents as the
Company may reasonably request. The Company will be entitled to receive customary
representations and warranties as to ownership, title, authority to sell and the like from the
Breaching Stockholder and any of its Permitted Transferees (to the extent applicable) regarding
such sale, and to receive such other evidence, including applicable inheritance and estate tax
waivers, as may be reasonable and appropriate to effectuate the purchase of the Subject Shares.
For purposes of this Section 5.6, “Interest Rate” means a fluctuating rate of interest per annum
equal to the rate of interest announced by Citibank, N.A. from time to time as its “prime rate.”

                                        ARTICLE VI
                                     REGISTRATION RIGHTS

        6.1     Demand Registration. Upon the receipt of a written request from the Bridging
Lender that the Company file a Registration Statement under the Securities Act covering the
registration for the offer and sale of all or part of the Bridging Lender’s Registrable Securities (a
“Demand Registration”), as soon as practicable, the Company shall give written notice to all

                                                 32
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 220 of 342




other Stockholders of such Demand Registration and shall cause all Registrable Securities that
the Bridging Lender has requested be registered to be registered under the Securities Act, subject
to and in accordance with the terms, conditions, procedures and limitations contained in this
Agreement. The Bridging Lender is entitled to effect three (3) such Demand Registrations
pursuant to this Article VI and a registration requested pursuant to this Article VI shall not be
deemed to have been effected unless a Registration Statement with respect thereto has become
effective, remained continuously effective without interruption in accordance with the provisions
of Section 6.3(a) hereof, and the Registered Securities shall have been disposed of in accordance
with the plan of distribution set forth therein. The Bridging Lender may terminate a Demand
Registration prior to the filing of a Registration Statement relating thereto, or require the
Company to withdraw promptly any Registration Statement which has been filed pursuant to this
Article VI but which has not become effective under the Securities Act, and such registration
shall not be deemed to be a Demand Registration if either (i) it agrees to pay the costs and
expenses of such registration as set forth in Section 6.4 hereof, or (ii) such withdrawal is
accompanied by notice from the Bridging Lender that, in the good faith exercise of its reasonable
judgment, (A) such withdrawal is warranted based on a change in the business or prospects of
the Company or a change in the condition of the United States financial markets, or (B) there has
occurred a misstatement or omission in any preliminary prospectus which makes it inadvisable to
proceed with the registration.

        6.2     Piggyback Registration. Subject to Section 6.5 hereof, except in connection with
an initial underwritten Public Offering, if at any time the Company proposes to register its
Common Stock under the Securities Act, either for its own account or for the account of others
(including and to the extent any such registrations are effected pursuant to Section 6.1 hereof), in
connection with the Public Offering of such Common Stock solely for cash, on a registration
form that would also permit the registration of Registrable Securities (other than a registration
statement on Form S-8 or any successor form, or a registration statement on Form S-4 for the
purpose of offering such securities to another business entity or the stockholders of such entity in
connection with the acquisition of assets or shares of capital stock, respectively, of such entity),
the Company shall, each such time, give the Bridging Lender and each other Stockholder written
notice of such proposal no later than fifteen (15) days prior to the filing of the Registration
Statement relating thereto (a “Piggyback Registration Notice”). Within ten (10) days after the
Piggyback Registration Notice is given, the Bridging Lender and each of the other Stockholders
shall give notice as to the number of shares of Registrable Securities, if any, which such
Stockholders request to be registered simultaneously with such registration by the Company
(“Piggyback Registration”). The Company shall include such Registrable Securities in such
Registration Statement (or in a separate Registration Statement concurrently filed) which the
Stockholders thereof request to be registered under the Securities Act, subject to and in
accordance with the terms, conditions, procedures and limitations contained in this Agreement.
Notwithstanding the foregoing, if such Piggyback Registration was initiated by the Company to
effect a primary public offering of its securities and, if at any time after giving written notice of
its intention to so register securities and before the effectiveness of the Registration Statement
filed in connection with such registration, the Company determines for any reason either not to
effect such registration or to delay such registration, the Company may, at its election, by prior
written notice to each Stockholder, (i) in the case of a determination not to effect registration,
relieve itself of its obligation to register the Registrable Securities in connection with such
registration, or (ii) in the case of a determination to delay registration, delay the registration of

                                                 33
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 221 of 342




such Registrable Securities for the same period as the delay in the registration of such other
securities. Each Stockholder requesting inclusion in a registration pursuant to this Section 6.2
may, at any time before the effective date of the Registration Statement relating to such
registration, revoke such request by written notice of such revocation to the Company, in which
case the Company shall cause such Stockholder’s Registrable Securities to be withdrawn from
such Registration Statement.

        6.3     Obligations of the Company. Whenever required under this Agreement to effect
the registration of any Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

               (a)     Prepare and file with the Commission a Registration Statement covering
such Registrable Securities and use its best efforts to cause such Registration Statement to be
declared effective by the Commission and to keep such registration effective until the date when
all Registrable Securities covered by the Registration Statement have been sold; provided,
however, in the case of registration under Section 6.1 hereof, not longer than 180 days after the
effective date of the Registration Statement or prospectus or any amendments or supplements
thereto.

               (b)    Prepare and file with the Commission such amendments and post-effective
amendments to such Registration Statement as may be necessary to keep such Registration
Statement effective until the applicable date referred to in Section 6.3(a) hereof and to comply
with the provisions of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement, and cause the prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed with the Commission pursuant to
Rule 424 under the Securities Act.

               (c)      Comply with all of its obligations under the Securities Act and the
Exchange Act, and the rules and regulations thereunder, use commercially reasonable efforts to
qualify the Common Stock under the blue sky laws of such states as the underwriters in such
registration shall reasonably request, and use its best efforts to list the Common Stock on, and
remain continuously listed on, such national securities exchange or trading medium as the
underwriters in such registration shall reasonably request.

        6.4     Registration Expenses. Except as set forth below, in connection with any
registration of Registrable Securities hereunder, the Company will pay all of the expenses
relating to such registration; provided, however, that (i) the Company will only pay the fees and
disbursements charged by one counsel chosen by (A) the Bridging Lender, in the case of a
Demand Registration, and (B) the holders of a majority of the Registrable Securities sought to be
included in the Registration Statement under Section 6.2, in the case a Piggyback Registration
which is not also a Demand Registration, and (ii) each Stockholder participating in the sale of
Registrable Securities will pay any underwriting discounts, commissions and fees attributable to
the sale of its Registrable Securities and any out-of-pocket expenses of such Stockholder (or the
agents who manage its accounts) or the fees and disbursements of its counsel (other than the
legal counsel referred to in Section 6.4(i)(A) or (B) above).




                                                34
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 222 of 342




       6.5     Underwriting Requirements and Cutbacks.

              (a)     With respect to a Demand Registration pursuant to Section 6.1 hereof, the
Bridging Lender shall have the right to select the investment banker(s) and manager(s) to
administer such registration, subject to the approval of the Company, which approval will not be
unreasonably withheld, delayed or conditioned.

                (b)    With respect to a Piggyback Registration pursuant to Section 6.2 hereof,
the Company shall have the right to select the investment banker(s) and manager(s) to administer
such registration, except in a case where a demand right has been exercised pursuant to Section
6.1 and subject to the conditions of Section 6.5(a).

              (c)    No Stockholder may participate in any underwritten registration hereunder
unless such Stockholder (i) agrees to sell such Stockholder’s Registrable Securities on the basis
provided in any underwriting arrangements reasonably approved by the persons entitled
hereunder to approve such arrangements, and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents that are
customary for similarly situated Persons and are reasonably required under the terms of such
underwriting arrangements.

               (d)     If a registration under Section 6.1 hereof is an underwritten offering and
the managing underwriters advise the Company that in their opinion the number of shares of
Common Stock requested to be registered exceeds the number of shares which can be sold in
such offering without materially and adversely affecting the marketability of the offering, then
the Company will include in such registration (i) first, Registrable Securities owned by the
Stockholders with the right to include their Registrable Securities in such registration pursuant to
Section 6.1, Registrable Securities owned by the Stockholders that requested the inclusion of any
Registrable Securities pursuant to Section 6.2, and Common Stock owned by other stockholders
of the Company who hold contractual demand registration rights (pro rata among all such
stockholders (including such Stockholders) on the basis of the number of Registrable Securities
and other shares of Common Stock such stockholders (including the Stockholders) have
requested to be registered), and (ii) second, Common Stock owned by the other stockholders of
the Company who hold contractual piggyback registration rights (pro rata among all such
stockholders on the basis of the number of shares of Common Stock such stockholders have
requested to be registered).

                        (i)   If a registration under Section 6.2 hereof is an underwritten
primary offering initiated by the Company and the managing underwriters advise the Company
that in their opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without materially and adversely
affecting the marketability of the offering, the Company will include in such registration (A)
first, the securities the Company proposes to sell, and (B) second, (x) Registrable Securities
owned by the Stockholders that have requested the inclusion of any Registrable Securities in
such registration pursuant to Section 6.2, and (y) Common Stock held by other stockholders of
the Company requesting such registration pursuant to contractual registration rights, in each case,
pro rata among all such stockholders (including the Stockholders) on the basis of the number of


                                                35
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 223 of 342




Registrable Securities and other shares of Common Stock such stockholders (including the
Stockholders) have so requested to be registered.

                        (ii)    If a registration under Section 6.2 hereof is an underwritten
registration initiated by any of the stockholders of the Company (other than any Stockholder) and
the managing underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be sold in such
offering without materially and adversely affecting the marketability of the offering, the
Company will include in such registration (A) first, Common Stock owned by other stockholders
of the Company (and not any Stockholder) who hold contractual demand registration rights (pro
rata among all such other stockholders on the basis of the number of shares of Common Stock
such stockholders have requested to be registered), and (B) second, Common Stock owned by
the Stockholders with the right to include their Common Stock in such registration pursuant to
Section 6.2 and Common Stock owned by other Stockholders of the Company who hold
contractual piggyback registration rights (pro rata among all such stockholders (including such
Stockholders) on the basis of the number of shares of Common Stock such stockholders
(including the Stockholders) have requested to be registered).

        6.6    Furnish Information. The Stockholders shall furnish to the Company such
information regarding them, the Registrable Securities held by them, and the intended method of
disposition by them of such Registrable Securities as is customarily provided by selling
securityholders and as the Company or any underwriters shall reasonably request.

       6.7     Indemnification and Contribution. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

                  (a)     To the full extent permitted by law, the Company will and hereby does (i)
indemnify and hold harmless each Stockholder, each director, officer, partner, member, manager,
employee, Affiliate, or agent of or for such Stockholder, any underwriter (as defined in the
Securities Act) for such Stockholder, and each Person, if any, who controls such Stockholder or
underwriter within the meaning of the Securities Act, against any losses, claims, damages, costs
or liabilities, joint or several, to which they may become subject insofar as such losses, claims,
damages, costs or liabilities (or actions in respect thereof) (A) arise out of, are caused by, or are
based on any untrue or alleged untrue statement of any material fact contained in such
Registration Statement, including any amendments or supplements thereto, or arise out of or are
based upon the omission or alleged omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, (B) arise out of, are caused by, or are
based on any untrue or alleged untrue statement of any material fact contained in any preliminary
prospectus, Free Writing Prospectus or final prospectus contained in such Registration
Statement, including any amendments or supplements thereto, or arise out of or are based upon
the omission or alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made, not
misleading, or (C) arise out of, or are caused by, any violation by the Company of any securities
law, rule or regulation applicable to the Company and relating to action or inaction required of
the Company in connection with any such registration, and (ii) reimburse each such Person or
entity for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, costs, liability, or action as such

                                                 36
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 224 of 342




expenses are incurred; provided, however, that the indemnity agreement contained in this Section
6.7(a) shall not apply to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which consent shall not
be unreasonably withheld, delayed or conditioned) nor shall the Company be liable to a
Stockholder, underwriter or controlling Person in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon an untrue statement
or an alleged untrue statement or omission or alleged omission made in connection with such
Registration Statement, preliminary prospectus, Free Writing Prospectus, final prospectus, or
amendments or supplements thereto in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by or on behalf of any such
Stockholder, underwriter or controlling Person. This indemnity shall be in addition to other
indemnification arrangements to which the Company and any Stockholders may otherwise be
party.

                 (b)    To the full extent permitted by law, each Stockholder requesting or joining
in a registration under this Agreement, severally and not jointly, will and hereby does (i)
indemnify and hold harmless the Company, each of its directors, each of its officers who have
signed the Registration Statement, each Person, if any, who controls the Company within the
meaning of the Securities Act, and any underwriter (as defined in the Securities Act) for the
Company, each other Stockholder and each Person, if any, who controls such other Stockholder
within the meaning of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director, officer, controlling
Person, other Stockholder or underwriter may become subject, under the Securities Act and
applicable state securities laws, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) (A) arise out of, are caused by, or are based on any untrue or alleged untrue
statement of any material fact contained in such Registration Statement, including any
amendments or supplements thereto, or arise out of or are based upon the omission or alleged
omission to state a material fact required to be stated therein or necessary to make the statements
therein not misleading, or (B) arise out of, are caused by, or are based on any untrue or alleged
untrue statement of any material fact contained in any preliminary prospectus, Free Writing
Prospectus or final prospectus contained in such Registration Statement, including any
amendments or supplements thereto, or arise out of or are based upon the omission or alleged
omission to state a material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or omission or alleged
omission was made in such Registration Statement, preliminary prospectus, Free Writing
Prospectus or final prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by such Stockholder expressly for use in such
Registration Statement, preliminary prospectus, Free Writing Prospectus or final prospectus, or
amendments or supplements thereto, and (ii) reimburse any legal or other expenses reasonably
incurred by the Company or any such director, officer, other Stockholder, controlling Person or
underwriter attributable to investigating or defending any loss, claim, damage, liability or action
indemnified by such Stockholder pursuant to clause (i) above; provided, however, that the
indemnity agreement contained in this Section 6.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such settlement is effected
without the consent of such Stockholder (which consent shall not be unreasonably withheld,
delayed or conditioned). In no event shall the liability of any Registered Stockholder be greater

                                                37
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 225 of 342




than the dollar amount of the proceeds (net of payment of all expenses) received by such
Registered Stockholder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

                (c)     Promptly after receipt by an indemnified party under this Section 6.7 of
notice of the commencement of any action (including any governmental action) or knowledge of
a claim that would, if asserted, give rise to a claim for indemnity hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying party under this
Section 6.7, notify the indemnifying party in writing of the commencement thereof or knowledge
thereof and the indemnifying party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party similarly noticed, to
assume the defense thereof with counsel mutually satisfactory to the parties. If prejudicial to any
material extent to his, her or its ability to defend such action, the failure to notify an
indemnifying party promptly of the commencement of any such action or of the knowledge of
any such claim, shall relieve such indemnifying party of any liability to the indemnified party
under this Section 6.7 to the extent so prejudiced, but the omission so to notify the indemnifying
party will not relieve him, her or it of any liability that he may have to any indemnified party
otherwise than under this Section 6.7. Each indemnified party shall have the right to employ
separate counsel in such action, claim or proceeding and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of each indemnified party unless:
(i) such indemnifying party has agreed to pay such expenses, (ii) such indemnifying party has
failed promptly to assume the defense and employ counsel reasonably satisfactory to such
indemnified party, or (iii) such indemnified party shall have been advised in writing by counsel
that either there may be one or more legal defenses available to it which are different from or in
addition to those available to such indemnifying party or such Affiliate or controlling Person or a
conflict of interest may exist if such counsel represents such indemnified party and such
indemnifying party or its Affiliate or controlling Person; provided, however, that such
indemnifying party shall not, in connection with any one such action or proceeding or separate
but substantially similar or related actions or proceedings in the same jurisdiction arising out of
the same general allegations or circumstances, be responsible hereunder for the fees and
expenses of more than one separate firm of attorneys (in addition to any local counsel), which
counsel shall be designated by such indemnified party.

                (d)     The indemnifying party’s liability to any such indemnified party
hereunder shall not be extinguished solely because any other indemnified party is not entitled to
indemnity hereunder. The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the indemnified party or
any officer, director or controlling Person of such indemnified party, and will survive the transfer
of Securities. No Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to indemnification from any Person who was not
guilty of such fraudulent misrepresentation.

                (e)     If the indemnification provided for in this Section 6.7 is for any reason,
other than pursuant to the terms thereof, held to be unavailable or insufficient to an indemnified
party in respect of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a result of such

                                                38
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 226 of 342




losses, claims, damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying and indemnified parties in connection
with the statements or omissions which resulted in such losses, claims, damages, liabilities (or
actions in respect thereof), as well as any other relevant equitable considerations. If, however,
the allocation provided by the immediately preceding sentence is not permitted by Applicable
Law, then each indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such relative fault but
also the relative benefits received by the indemnifying and indemnified parties from the offering
of Registrable Securities. The relative benefits received by a party shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting expenses) received
by such party bears to the total net proceeds from the offering received by all parties. The
relative fault shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact relates to information supplied by the Company or a
Stockholder and the parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Stockholders agree that it
would not be just and equitable if contribution pursuant to this subsection (e) were determined by
pro rata allocation or by any other method of allocation not taking into account the equitable
considerations referred to above in this subsection (e). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (e) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent misrepresentation within the
meaning of Section 11(f) of the Securities Act shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

               (f)     Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered into in
connection with the underwritten public offering are in conflict with the foregoing provisions,
the provisions in the underwriting agreement shall control.

               (g)      Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company and
Stockholders under this Section 6.7 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Article VI, and otherwise and shall survive the
termination of this Agreement.

        6.8     Holdback Agreements. Each Stockholder agrees not to effect any sale or
distribution (including hedging transactions) of Common Stock or any securities convertible into
or exchangeable or exercisable for Common Stock, including a sale pursuant to Rule 144 under
the Securities Act, during such period as requested by the managing underwriter of the offering;
provided, however, with respect to any particular registration, such period shall not extend
beyond one hundred eighty (180) days after the effective date of the registration relating thereto
or such other number of days as required by law or by the managing underwriters so long as such
number of days does not exceed two hundred twenty five (225). Each Stockholder agrees to
enter into such form of agreement between it and the managing underwriter as the managing
underwriter shall reasonably request to more fully set forth and to further effect the provisions of
this Section 6.8.

                                                39
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 227 of 342




       6.9    Third Party Registration Rights. Nothing in this Agreement shall be deemed to
prevent the Company from providing registration rights to any other Person on such terms as the
Company deems desirable in its sole discretion.

                                      ARTICLE VII
                             BOARD OF DIRECTORS; GOVERNANCE

        7.1     General. The business of the Company will be managed by the Board of
Directors, and the Persons constituting the Board of Directors will be the “directors” of the
Company for all purposes under the Act; provided that, except as otherwise provided herein, no
single director of the Board of Directors may bind the Company, and the Board of Directors will
have the power to act only collectively in accordance with the provisions and in the manner
specified herein. For avoidance of doubt, the Company shall not (i) enter into any arrangement
with any Person involving an aggregate commitment of $100,000 or more, or (ii) agree to pay
any employee or contractor aggregate annual compensation of $75,000 or more, without first
obtaining the approval of the Board of Directors; and no officer or other Person shall have the
authority to bind the Company with respect to either of the foregoing absent express Board
approval. Board meetings, quorum and other matters not otherwise expressly addressed herein
shall be conducted and determined in accordance with the Company bylaws attached hereto as
Exhibit 7.1 and incorporated herein by reference (the “Bylaws”).

        7.2     Board Size. The Board of Directors shall, as of the date hereof, be comprised of
four (4) directors appointed in accordance with Section 7.3. In addition, there shall be two (2)
individuals designated as Board observers in accordance with Section 7.3. The number of
directors on the Board may be increased or decreased by the Bridging Lender from time to time;
provided that no such change to the size of the Board shall affect the designation rights set forth
in Section 7.3.

       7.3     Director Appointment, Removal, Resignation and Replacement.

                (a)    The Bridging Lender shall have the right to appoint three (3) voting
directors to the Board, one (1) of whom shall function as the Chairman of the Board.

               (b)    For so long as the Centurion Lender holds no less than 5% of the Common
Stock (as adjusted for any stock dividend, stock split or stock combination), the Centurion
Lender shall have the right to appoint one (1) voting director to the Board as well as one (1)
individual with Board observation rights to attend and observe Board meetings.

               (c)     For so long as the Creditors’ Trust holds no less than its Original Equity
Percentage (as adjusted for any stock dividend, stock split or stock combination), the Creditors’
Trust shall have the right to designate one (1) individual with Board observation rights to attend
and observe Board meetings and who shall be provided with all documents provided to other
members of the Board, on a confidential basis, which documents may be shared with the Trustee
of the Creditors’ Trust and the Creditors’ Trust Oversight Committee Members on a confidential
basis.

             (d)   Each director shall serve at the discretion of the appointing Stockholder,
and may be removed at any time, with or without cause, by such appointing Stockholder. A

                                                40
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 228 of 342




director may also resign at any time; provided that such resignation shall be contingent upon
receipt by the Company and the Board of written resignation notice. Upon a director’s death,
removal or replacement, the Stockholder appointing such director shall promptly designate a
suitable replacement to fill the vacancy.

         7.4   Initial Directors. As of the Effective Date, the Board shall consist of the
following individuals: (i) on behalf of the Bridging Lender, [NAME], who shall serve as
Chairman of the Board, [Robb Cacovic] and [Kevin Moreau]; and (ii) on behalf of the Centurion
Lender, Daryl Boyce, as its designated voting director. As of the Effective Date, the Centurion
Lender has also appointed Sergei Tchetvertnykh with Board observer rights; and the Creditors’
Trust has appointed the Trustee with Board observer rights. No director or observer shall be
affiliated or associated with a Competitor or Nevada 5 without the Bridging Lender’s prior
written approval.

                                        ARTICLE VIII
                                 DISTRIBUTIONS AND DIVIDENDS

        8.1     General. Distributions in respect of a Share in the Company shall be made only to
the Stockholders who, according to the books and records of the Company, are the holders of
record of the Shares in respect of which such distributions are made on the actual date of
distribution. Neither the Company nor any Stockholder shall incur any liability for making
distributions in accordance with the provisions of the preceding sentence, whether or not the
Company or the Stockholder has knowledge or notice of any Transfer or purported Transfer of
ownership of Shares in the Company which is not permitted under this Agreement. Subject to
the Act, distributions shall be made to the Stockholders at such times and in such amounts as
determined by the Board of Directors.

        8.2     Priority of Distributions Among Stockholders. In the event of any proceed
allocation, distribution or dividend in connection with the Sale of the Company, liquidation,
dissolution or winding up of the Company, either voluntary or involuntary (including, without
limitation, upon any bankruptcy), such allocations, distributions or dividends shall be made in
the following priority:

               (a)    First, to pay the outstanding balance under (i) the Exit Credit Agreement
(including the DIP, Working Capital, and Remaining Secured Debt), and, (ii) solely to the extent
applicable, any Note(s) issued to a Preferred Stock Securityholder upon exercise of the Preferred
Stock Put Right in accordance with any inter-creditor agreement between the lender(s) under the
Exit Credit Agreement and the Preferred Stock Securityholder;

               (b)     Second, solely to the extent the Milestone has been satisfied and there
remains any outstanding Preferred Stock, to the holders of such Preferred Stock in an amount
equal to their Pro-Rata Share of the unreturned value of the outstanding Preferred Stock and
Preferred Stock Yield;

               (c)     Third, to pay any Company Group employee, advisor, Board member,
consultant or other Person in accordance with the terms and conditions of such Person’s stock
options, incentive shares, warrants, grants or similar types of incentive equity, in each case solely


                                                 41
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 229 of 342




to the extent vested, issued by the Company Group in exchange for such Person’s services to the
Company or the Company Group; and

              (d) Fourth, on a pari-passu basis, the balance of such proceeds to the holders
of Common Stock, equal to each such holder’s Equity Percentage at the time of such
distribution.

                                     ARTICLE IX
                       CONFIDENTIALITY AND BUSINESS OPPORTUNITIES

       9.1     Confidentiality.

                (a)     Proprietary Information. Except as otherwise set forth in this Section 9.1,
each Securityholder recognizes and acknowledges that the Proprietary Information is a valuable,
special and unique asset of the business of the Company. As a result, each Securityholder shall
not, and shall cause its shareholders, members, investors, owners, principals, managers,
directors, officers and agents to not, without the prior written consent of the Company, for any
reason either directly or indirectly divulge to any third-party or use for his or her own benefit, or
for any purpose other than the exclusive benefit of the Company Group, any Proprietary
Information revealed, obtained from the Company Group by virtue of his or her status as a
Securityholder. As used herein, “Proprietary Information” shall include, but shall not be
limited to, in each case for each member of the Company Group, the Intellectual Property and
other intangible personal property, any information relating to methods of research, computer
codes or instructions (including source and object code listings, program logic algorithms,
subroutines, modules or other subparts of computer programs and related documentation,
including program notation), computer processing systems and techniques, concepts, layouts,
flowcharts, specifications, know-how, any associated user or service manuals or other like
textual materials (including any other data and materials used in performing each
Securityholder’s duties), all computer inputs and outputs (regardless of the media on which
stored or located), hardware and software configurations, designs, architecture, interfaces, plans,
sketches, blueprints, and any other materials prepared by any other employee or contractor of the
Company Group, business studies, business procedures, finances, marketing data, methods, plans
and efforts, the identities of patients, referral sources, payors, customers, contractors and
suppliers and prospective patients, referral sources, payors, customers, contractors and suppliers,
the terms of contracts and agreements with patients, referral sources, payors, customers,
contractors and suppliers, the relationship of the Company Group with actual and prospective
patients, referral sources, payors, customers, contractors and suppliers and the needs and
requirements of, and the course of dealing of the Company Group with, any such actual or
prospective patients, referral sources, payors, customers, contractors and suppliers, personnel
information, customer and vendor credit information, any other materials that have not been
made available to the general public and any other confidential information relating to the
business of the Company Group. Failure by the Company or any of the Company Group to mark
any of the Proprietary Information as confidential or proprietary shall not affect its status as
Proprietary Information under the terms of this Agreement. Proprietary Information shall not
include information that (i) was or becomes generally available to the public other than as a
result of a disclosure by a Securityholder in violation of this Agreement, or (ii) was or becomes
available to the Securityholder on a non-confidential basis from a source other than the provider

                                                 42
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 230 of 342




of the Proprietary Information provided that such source and such information is not, to the
Securityholder’s knowledge, in contravention of any Applicable Law or agreement, or (iii) was
within the Securityholder’s possession prior to such being furnished to the recipient by the
provider of the Proprietary Information; subject, in either case, to applicable legal requirements
under privacy and security laws.

                (b)    Permitted Disclosures. Each Securityholder shall be permitted to disclose
Proprietary Information (i) to such Securityholder’s agents, representatives, employees and
Affiliates who need to be familiar with such information in connection with the operations of the
Company Group and who are informed of the confidential nature thereof and agree to keep such
information confidential on the terms set forth therein and such Securityholder shall be
responsible for any breach hereof by such Person, (ii) to such Securityholder’s current and
prospective partners and equity holders in connection with such Securityholder’s or its Affiliates’
normal fund raising, marketing, informational or reporting activities so long as they are informed
of the confidential nature thereof and agree to keep such information confidential on the terms
set forth herein and such Securityholder shall be responsible for any breach hereof by such
Person, (iii) to the extent requested by any government agency or self-regulatory body having
jurisdiction over such Securityholder, (iv) to the extent required by Applicable Law (so long as
such Securityholder shall have, to the extent legally permissible, first provided the Company a
reasonable opportunity to contest the necessity of disclosing such information) or the rules of any
securities exchange, (v) to the extent necessary for the enforcement of any right arising under
this Agreement, (vi) to a potential Permitted Transferee who is informed of, and agrees to keep
such information confidential on the terms set forth therein and such Securityholder shall be
responsible for any breach hereof by such Permitted Transferee, (vii) in the case of the Bridging
Lender and the Centurion Lender, (A) to its limited partners, co-investors, Affiliates,
representatives, potential transferees (as well as their respective representatives) and its managed
accounts or its Affiliates’ managed accounts and (B) to applicable regulators, and (viii) if such
information is known or becomes generally available to the public other than as a result of the
unauthorized disclosure of such information by such Securityholder or such Securityholder’s
respective agents, representative, employees or Affiliates. Each Securityholder will be
responsible for any breaches or violations by its respective agents, representatives, employees
and Affiliates of the obligations contained in this Section 9.1.

        9.2     Business Opportunities. Each Lender Related Party agrees and covenants that,
during the Restricted Period, such Lender Related Party will not, without the prior written
approval of the Board, directly or indirectly, individually or on behalf of or in coordination with
or relating to any Affiliate or other Person: own, manage, operate, join, control, finance,
participate or engage in, or be connected as an owner, investor, partner, joint venturer, lender,
member, director, manager, officer, consultant or other agent of, or otherwise have a financial
relationship in or with, a Competitor, anywhere within the Restricted Territory.

       9.3      Reasonableness of Restrictions; Enforcement. Each Securityholder acknowledges
and agrees that the restrictions contained in this Article IX are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill, trade secrets and other legitimate
business interests of the Company and the Company Group and that each such Securityholder
has had the opportunity to review the provisions of this Agreement with his, her or its legal
counsel. However, if the final judgment of a court of competent jurisdiction declares that any

                                                43
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 231 of 342




term or provision of this Article IX is invalid or unenforceable, the Securityholders agree that the
court making the determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closer to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment may be appealed. Any period of non-compliance shall toll
the running of the restricted period until such non-compliance is remedied. The existence of any
claim or cause of action by any Securityholder against another Securityholder, the Company or
the Company Group or any of their respective Affiliates, whether predicated on this Agreement
or otherwise, will not constitute a defense to the enforcement by the Company of the provisions
of this Article IX, which Article will be enforceable notwithstanding the existence of any breach
by the Company Group or any Securityholder.

        9.4     Remedies for Breach. In the event of the breach or a threatened breach by any
Securityholder of any of the provisions of this Article IX, the Company, in addition and
supplementary to any other rights and remedies existing in its favor, will be entitled to specific
performance and/or injunctive or other equitable relief from a court of competent jurisdiction,
after presenting evidence to such court’s satisfaction that there is a breach or threatened breach,
in order to enforce or prevent any violations of the provisions hereof (without posting a bond or
other security).

      9.5     Survival. The provisions of this Article IX shall survive the termination of this
Agreement, irrespective of the reason therefor.

                                          ARTICLE X
                                          TERMINATION

       10.1 Termination of this Agreement. This Agreement shall terminate upon (a) the
consummation of a Qualified Public Offering or Sale of the Company, or (b) the agreement to
terminate this Agreement by the Board and the unanimous approval of the Stockholders;
provided, however, that any Article or Section hereof which, by its terms, survives the expiration
or termination of this Agreement, including (without limitation) Section 5.4, Article VI, Article
IX, and this Article X, shall survive any expiration or termination of this Agreement.

       10.2    Termination of the Company.

             (a)       The Company shall be dissolved, its assets disposed of and its affairs
wound up on the first to occur of the following:

                       (i)    upon the written consent of the Board of Directors and the
Bridging Lender; or

                     (ii)   upon the Sale of the Company if the dissolution of the Company is
contemplated in connection with such transaction.




                                                44
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 232 of 342




              (b)     The withdrawal, resignation, expulsion, bankruptcy or dissolution of a
Stockholder or the occurrence of any other event which terminates a Stockholder’s continued
ownership of Stock in the Company shall not result in the dissolution of the Company.

       10.3    Distribution of Assets.

                 (a)     If the Company is dissolved and its affairs are to be wound up, the Board
shall sell or otherwise liquidate all of the Company’s assets as promptly as practicable (except to
the extent the Board may determine to distribute any assets to the Stockholders in kind),
discharge all liabilities of the Company (other than liabilities to Stockholders), including all costs
relating to the dissolution, winding up, and liquidation and distribution of assets, establish such
reserves as may be reasonably necessary to provide for contingent liabilities of the Company,
discharge any liabilities of the Company to the Stockholders other than on account of their
interests in the Company capital or profits and distribute the remaining assets to the Stockholders
in accordance with Section 8.2. If any assets of the Company are to be distributed in kind, the
net fair market value of such assets as of the date of dissolution shall be determined by
independent appraisal or by agreement of the Board acting in good faith.

               (b)   Upon completion of the winding up, liquidation and distribution of the
assets, the Company shall be deemed terminated.

                (c)    The Board shall comply with any requirements of Applicable Law
pertaining to the winding up of the affairs of the Company and the final distribution of its assets.

        10.4 Certificate of Dissolution. When all debts, liabilities and obligations have been
paid and discharged or adequate provisions have been made therefor and all of the remaining
property and assets have been distributed to the Stockholders in accordance with Section 10.2,
the Company shall be terminated and the liquidator shall cause the dissolution of the Company
by the filing of a Certificate of Dissolution with the Secretary of State of the State of Delaware,
and shall cause the cancellation of all qualifications and registrations of the Company as a
foreign corporation in jurisdictions other than the State of Delaware and shall take such other
actions as may be necessary to terminate the Company’s existence.

        10.5 Return of Contribution Nonrecourse to Other Stockholders. Except as provided
by the Act or other Applicable Law, upon dissolution, each Stockholder shall look solely to the
assets of the Company for the return of his, her or its capital contributions. If the Company
property remaining after the payment or discharge of the debts and liabilities of the Company is
insufficient to return the capital contributions of one or more Stockholders, such Stockholder or
Stockholders shall have no recourse against any other Stockholder.

                                        ARTICLE XI
                                 INVESTMENT REPRESENTATIONS

      11.1 Representations of Stockholders. Each Stockholder hereby represents, warrants,
covenants, agrees and acknowledges, as to himself, herself, or itself, as follows:

               (a)    The Securities are intended to be and are being acquired solely for his, her
or its account without a view to the current distribution or resale thereof, and he, she or it does

                                                 45
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 233 of 342




not have any contract, undertaking, agreement or arrangement to sell or otherwise transfer or
dispose of any of such Securities in any manner to any Person.

                (b)    He, she or it will not Transfer or otherwise dispose of any of his, her or its
Securities, in any manner, unless at the time of any such Transfer: (i) a registration is in effect
with respect to the Securities to be sold, transferred or disposed of, and he, she or it complies
with all of the requirements of the Securities Act and the Applicable Laws (as hereinafter
defined) with respect to the proposed transaction, or (ii) he, she or it has obtained and has
provided to the Company an opinion from counsel satisfactory to the Company (as to both the
counsel rendering such opinion and the substance of the opinion) that the proposed Transfer or
disposition does not require registration under the Securities Act or other Applicable Laws.

                (c)     The Securities have not been issued to him, her or it by the Company
pursuant to a registration, and he, she or it must therefore hold the Securities indefinitely unless a
subsequent registration or exemption therefrom is available and is obtained. No federal or state
agency has approved or disapproved the Securities for investment or any other purpose. All of
his, her or its Securities have been issued and sold to him, her or it in reliance upon a specific
exemption from the registration requirements of the Securities Act which depends, in part, upon
the accuracy of his, her or its representations, warranties and agreements set forth in this
Agreement.

               (d)     Legend(s) will be placed on the certificates evidencing the Shares as
described in Section 3.3 hereof, and stop-transfer instructions will be issued to any transfer agent
of such Securities, to ensure compliance with the provisions of this Agreement and of the
Securities Act and the Applicable Laws.

                 (e)    Prior to the execution of this Agreement, such Stockholder and his, her or
its advisers, if any, have made such investigation, review, examination and inquiry concerning
the Company and its business as they have deemed appropriate; and such Stockholder and his,
her or its advisers, if any, have been offered the opportunity to ask such questions and obtain
such additional information concerning the Company and its business as they have requested so
as to understand the nature of the investment in the Securities and to verify the accuracy of the
information obtained as a result of their investigation.

               (f)     He, she or it can bear the economic risk of the purchase of the Securities,
including the total loss of his, her or its investment, has no need for liquidity in this investment
and, either alone or with his, her or its advisors, has such knowledge and experience in financial
and business matters that he, she or it is capable of evaluating the merits and risks of the
Company and the investment in the Securities.

              (g)   All of the representations, warranties, agreements, acknowledgments and
understandings made by him, her or it in this Agreement shall survive the delivery of this
Agreement and the purchase by the undersigned of the Securities.




                                                 46
EAST\173709154.11
          Case 20-10361-KBO          Doc 533-1       Filed 05/29/20   Page 234 of 342




                                        ARTICLE XII
                                        MISCELLANEOUS

        12.1 Notices. All notices and other communications given in connection with this
Agreement shall be in writing and shall be given by personal delivery, by facsimile or e-mail, by
registered or certified first-class U.S. mail, return receipt requested and postage prepaid, or by
express courier or recognized overnight delivery service, charges prepaid, to such party’s
address, facsimile number or e-mail address set forth on Schedule I hereto. Notice shall be
deemed given: (a) when delivered personally to the recipient, (b) when received, if sent by
facsimile or e-mail (confirmation of such receipt by confirmed facsimile transmission or e-mail
being deemed receipt of communications sent by facsimile or e-mail), (c) on the date five (5)
days after the date mailed, if sent by registered or certified first-class U.S. mail, return receipt
requested and postage prepaid, and (d) when delivered (or upon the date of attempted delivery
where delivery is refused), if sent by express courier or recognized overnight delivery service,
charges prepaid. Notice of any change in any such address, facsimile number or e-mail address
shall also be given in the manner set forth above. Whenever the giving of notice is required, the
giving of such notice may be waived by the party entitled to receive such notice.

       12.2    Entire Agreement and Amendments.

              (a)    This Agreement constitutes the complete and exclusive statement of
agreement among the Stockholders with respect to the subject matter hereof. This Agreement
replaces and supersedes all prior written agreements and oral statements by and among the
Stockholders or any of them, and no representation, statement, condition or warranty not
contained in this Agreement will be binding on the Stockholders or have any force or effect
whatsoever.

                (b)   Schedule I shall be prepared to reflect the Equity Percentages of the
Original Stockholders as of the Effective Date and shall thereafter be updated in writing by the
Company to reflect changes in the composition of the Stockholders and changes in their
addresses that may occur from time to time as a result of Transfers consummated in accordance
with this Agreement or any new issuance of Shares by the Company. Any amendment or
revision to Schedule I made in accordance with this Agreement shall not require the prior
approval of any Stockholder. Any reference to Schedule I in this Agreement shall be deemed to
be a reference to Schedule I as updated and in effect from time to time.

               (c)     Any other amendment, whether directly or indirectly to this Agreement
shall be in writing and shall require the written consent of the Securityholders of a majority of
the Common Stock and the Bridging Lender, and, if such amendment adversely affects the rights
or obligations of any Securityholder or group of Securityholders under this Agreement in a
disproportionate and material manner (determined without regard to individual tax consequences
of such amendment), then the consent of such Securityholder or a majority-in-interest of such
Securityholders, as the case may be.

        12.3 Interpretation. Titles to articles and headings to sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. When a reference is made in this Agreement to an Article,

                                                47
EAST\173709154.11
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 235 of 342




Section, Schedule or Exhibit, such reference shall be to an Article, Section, Schedule or Exhibit
of this Agreement unless otherwise indicated. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Any capitalized terms
used in any Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement. All Schedules and Exhibits annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth herein. The word
“including” and words of similar import when used in this Agreement will mean “including,
without limitation”, unless otherwise specified.

        12.4 Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without regard to any conflicts of laws principles thereof that would call for the
application of the laws of any other jurisdiction. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be brought against
any of the parties in the courts of the State of Delaware, or if it has or can acquire jurisdiction, in
the United States District Court for the District of Delaware, and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate courts) in any such
action or proceeding and waives any objection to venue laid therein.

        12.5 Waivers. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the exercise of any other
right or power.

        12.6 Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid under Applicable
Law, but if any provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any Applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.

        12.7 Facsimile or Electronic Signatures. This Agreement may be executed by
facsimile, electronic .pdf, Docusign, or other electronic signature approved by the Board and
shall constitute an original for all purposes. At the request of any party hereto, the other parties
shall confirm facsimile or other electronic transmissions by executing duplicate original
documents and delivering the same to the requesting party or parties.

        12.8 Counterparts. This Agreement may be executed in two or more counterparts,
including by a Joinder, all of which shall be considered one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the parties and
delivered to the other party.

       12.9 Dispute Resolution. Except as otherwise set forth in this Agreement (including,
without limitation, Section 9.4 hereof), any and all claims, disputes, controversies and other



                                                  48
EAST\173709154.11
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 236 of 342




matters between or among the parties to this Agreement, arising out of or relating to this
Agreement, or the breach hereof, shall be settled in the manner set forth in this Section 12.9:

                (a)    Binding Arbitration. All claims, disputes, controversies and other matters
in question between or among the parties in dispute (each, a “Disputing Party” and, together,
the “Disputing Parties”) arising out of or relating to this Agreement, or the breach hereof, and
which cannot be resolved by the Disputing Parties shall be settled by final and binding
arbitration in accordance with this Agreement and the following procedures:

                       (i)    Any arbitration shall be conducted in accordance with the
Commercial Rules of the American Arbitration Association (the “AAA”) then in effect. Said
rules shall apply to the conduct of such arbitration and, in addition, each Disputing Party shall
have the right to take reasonable discovery of the other party by any or all methods provided in
the Federal Rules of Civil Procedure, subject to the reasonable discretion of the arbitrator(s).
The arbitrators may upon request exclude any evidence not made available to the other party
pursuant to a proper discovery request from being used in the arbitration proceeding.

                       (ii)     Within thirty (30) days after service of a demand for arbitration,
the Disputing Parties shall attempt to agree upon a single arbitrator. In the event the Disputing
Parties cannot agree upon a single arbitrator, any party may request the AAA to appoint an
arbitrator in accordance with its rules, subject to the qualifications specified herein; except that if
the Disputing Parties fail to agree upon an arbitrator from the persons named by the AAA or if
for any reason the appointment cannot be made from the lists submitted by the AAA, then a
board of three arbitrators shall preside over the arbitration where each such party shall be entitled
to appoint an arbitrator and the third arbitrator shall be appointed by the other two arbitrators.

                       (iii)   The arbitration proceeding shall be held in [New York City, New
York].

                (b)     Payment Dispute. In case of any dispute as to the amount of any payment,
the part not in dispute shall be promptly paid.

               (c)     Expenses of Arbitration. Each Disputing Party shall be responsible for all
costs and expenses such Disputing Party may have incurred in connection with an arbitration.
The expenses of the arbitrator(s) shall be borne equally by the Disputing Parties unless the
arbitrators determine that one of the Disputing Parties has not proceeded in good faith with
respect to the matters submitted for arbitration, in which case such party shall bear fully the
expenses of arbitration.

        12.10 Parties Benefited. Subject to compliance with the Plan and the Bankruptcy
Court’s Confirmation Order thereof, nothing in this Agreement, express or implied, is intended
to confer upon any third party any rights, remedies, obligations or liabilities.

        12.11 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal representatives, successors
and assigns including, without limitation, Additional Stockholders agreeing to be bound by all of
the terms and conditions of this Agreement.


                                                  49
EAST\173709154.11
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 237 of 342




        12.12 Legal Counsel. DLA Piper LLP (US) (“Counsel”) has been retained on behalf of
the Bridging Lender in connection with the Plan and the legal affairs of the Company Group,
including (without limitation) the preparation of certain agreements related thereto, and the
Bridging Lender may retain Counsel in connection with the management and operation of the
Company Group. Counsel to the Bridging Lender and its Affiliates may also be counsel to the
Company Group. Each Securityholder acknowledges and agrees that, whether or not Counsel
has in the past represented or is currently representing such Securityholder with respect to other
matters, Counsel does not represent, or owe any duty to, any Securityholder or the
Securityholders as a group in connection with (a) the preparation or negotiation of this
Agreement, or (b) the formation, organization, management or operation of, or offering of Shares
or other equity interests in, the Company Group. In the event any dispute or controversy arises
(i) between or among any Securityholders, on the one hand, and the Company Group or the
Bridging Lender or its Affiliates, on the other hand, or (ii) between or among any
Securityholders or the Company, on the one hand, and the Bridging Lender or its Affiliates, on
the other hand, then Counsel may represent (A) in the case of clause (i), the Company Group or
the Bridging Lender or its Affiliates, or each of them, and (B) in the case of clause (ii), the
Bridging Lender or its Affiliates, or each of them, in any such dispute or controversy, and each
Securityholder hereby consents to such representation. Each Securityholder acknowledges and
agrees that he, she or it has been given the opportunity to retain independent counsel for advice
regarding such Securityholder’s rights and obligations under this Agreement.

       12.13 Release.

                (a)      For and in consideration of the issuance of shares of Stock, and the
additional covenants and promises set forth in this Agreement, each of the Stockholders, on
behalf of itself, himself or herself and its assigns, heirs, beneficiaries, creditors, representatives,
agents and Affiliates (the “Releasing Parties”), hereby fully, finally and irrevocably releases,
acquits and forever discharges each of the other Stockholders, their respective subsidiaries,
officers, directors, managers, managing member, partners, general partners, limited partners,
managing directors, members, trustees, shareholders, representatives, employees, principals,
agents, Affiliates, parents, subsidiaries, joint ventures, predecessors, successors, assigns,
beneficiaries, heirs, executors, personal or legal representatives, insurers and attorneys of any of
them (collectively, the “Released Parties”) from any and all commitments, actions, debts,
claims, counterclaims, suits, causes of action, damages, demands, liabilities, obligations, costs,
expenses and compensation of every kind and nature whatsoever, past, present or future, at law
or in equity, whether known or unknown, contingent or otherwise, which such Releasing Parties,
or any of them, had, has or may have had at any time in the past until and including the date of
this Agreement against the Released Parties, or any of them, including but not limited to any
claims which relate to or arise out of such Releasing Party’s prior relationship with any Released
Party (including their present and former subsidiaries, parent entities or any predecessors-in-
interest) (collectively, for the purposes of this Section 12.13, “Causes of Action”); provided, that
this release shall not affect or impair any of the rights of the Releasing Parties or any obligations
of the Released Parties to the Releasing Parties arising under this Agreement.

              (b)      The Releasing Parties hereby represent to the Released Parties that the
Releasing Parties: (i) have not assigned any Causes of Action or possible Causes of Action
against any Released Party, (ii) fully intend to release all Causes of Action against the Released

                                                  50
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1        Filed 05/29/20   Page 238 of 342




Parties including without limitation, unknown and contingent Causes of Action (other than those
specifically reserved above) and (iii) have consulted with counsel with respect to the execution
and delivery of this general release and has been fully apprised of the consequences hereof.

                (c)     The Releasing Parties hereby irrevocably covenant to refrain from,
directly or indirectly: (i) asserting any Causes of Action, or commencing, instituting or causing
to be commenced, or continuing with any claim, action or proceeding for a Cause of Action, and
this Agreement may be raised by any Released Party as an estoppel to any such claims, actions
or proceedings and (ii) making any claim or commencing any action or proceeding against any
Person (or assisting or encouraging any other Person in connection therewith) in which any
claim, action or proceeding would arise against any Released Party for contribution or indemnity
or other relief from, over and against any Released Party or which otherwise results in a
Released Party suffering or incurring any losses, whether under common law, equity, statute,
contract or otherwise, with respect a Cause of Action. Without in any way limiting any of the
rights and remedies otherwise available to any Released Party, the Releasing Parties shall
indemnify and hold harmless each Released Party from and against all claims whether or not
involving third-party claims, actions or proceedings, arising directly or indirectly from or in
connection with the assertion by or on behalf of each Releasing Party or any of its Affiliates of
any claim, action or proceeding or other matter which is, or is purported to be, a Cause of Action.
It is the intention of the Releasing Parties that the release described in this Section 12.13 be
effective as a bar to each Cause of Action hereinabove specified. In furtherance of this intention,
the Releasing Parties hereby expressly waive any and all rights and benefits conferred upon it by
the provisions of Applicable Law with respect to any Cause of Action and expressly consents
that the release described in this Section 12.13 shall be given full force and effect according to
each and all of its express terms and provisions.

                                    [Signature Page Follows]




                                                51
EAST\173709154.11
          Case 20-10361-KBO     Doc 533-1    Filed 05/29/20      Page 239 of 342




       IN WITNESS WHEREOF, the parties have executed this Stockholders Agreement on the
day and year first indicated above.

                                               THE COMPANY:

                                               NeighborMD Holdings Corp.

                                               By:
                                               Name:
                                               Title:

                                               BRIDGING LENDER:

                                               Bridging Income Fund L.P.

                                               By:      Bridging Finance Inc.,
                                                        its administrative agent

                                               By:
                                               Name:
                                               Title:

                                               CENTURION LENDER:

                                               By: Centurion Asset Management Inc.

                                               By:
                                               Name:
                                               Title:

                                               CREDITORS’ TRUST:

                                               By:      [●],
                                                        its Trustee

                                               By:
                                               Name:
                                               Title:




                       [Signature Page to Stockholders Agreement]
EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1      Filed 05/29/20   Page 240 of 342




                             SCHEDULE I
        STOCKHOLDERS, EQUITY PERCENTAGE AND NOTICE ADDRESSES

A.     STOCKHOLDERS AND EQUITY PERCENTAGE OF COMMON STOCK

                    Stockholder             Equity Percentage             Class
               Bridging Lender                    86.317%                  A
              Centurion Lender                    8.683%                   A
               Creditors’ Trust                      5%                    B
                      TOTAL                        100%

B.     STOCKHOLDERS AND EQUITY PERCENTAGE OF PREFERRED STOCK

                    Stockholder             Equity Percentage
               Bridging Lender                    90.86%
              Centurion Lender                     9.14%
                      TOTAL                        100%

C.     ADDRESS FOR NOTICE PURPOSES

       If to the Company: [●]

       with a copy (which shall not constitute notice) to:

       DLA Piper LLP (US)
       200 South Biscayne Boulevard, Suite 2500
       Miami, FL 33131-5341
       Attention: Joshua M. Kaye, P.A.

       If to the Bridging Lender:

       Bridging Finance Inc.
       77 King St. W., Suite 2925
       Toronto, Ontario M5K 1K7
       Attention: Kevin Moreau, General Counsel

       with a copy (which shall not constitute notice) to:

       DLA Piper LLP (US)
       200 South Biscayne Boulevard, Suite 2500
       Miami, FL 33131-5341
       Attention: Joshua M. Kaye, P.A.


EAST\173709154.11
          Case 20-10361-KBO         Doc 533-1     Filed 05/29/20   Page 241 of 342




       If to the Centurion Lender: [●]

       with a copy (which shall not constitute notice) to: [●]

       If to the Creditors’ Trust: [●]

       with a copy (which shall not constitute notice) to: [●]

      If to the other Stockholders of the Company, to their respective addresses on record with
the Company.




EAST\173709154.11
          Case 20-10361-KBO        Doc 533-1      Filed 05/29/20          Page 242 of 342




                                         EXHIBIT 4.2
                                          JOINDER

       This Joinder forms part of the Stockholders Agreement (the “Agreement”) made as of
[●] [●], 2020 by and among NEIGHBHORMD HOLDINGS CORP., a Delaware corporation
(the “Company”), and the Stockholders (as defined in the Agreement) signatory thereto from
time to time, which Agreement permits execution (including by facsimile or other electronic
signature) by counterpart and this joinder. The undersigned hereby acknowledges having
received a copy of the said Agreement and having read the said Agreement in its entirety, and for
good and valuable consideration, receipt and sufficiency of which is hereby acknowledged,
hereby agrees that the terms and conditions of the said Agreement shall be binding upon the
undersigned as a Stockholder, and such terms and conditions shall inure to the benefit of and be
binding upon the undersigned and its successors and permitted assigns. The undersigned shall be
bound by and comply with the provisions of the Agreement in the same manner as if the
undersigned were an original signatory to such agreement as a Stockholder. In connection
therewith, effective as of the date hereof the undersigned hereby makes the representations and
warranties contained in the Agreement.

      IN WITNESS WHEREOF, the undersigned has executed this instrument as of
_________, ____.


                                                (Signature of Stockholder)



                                                (Name in block letters)




EAST\173709154.11
      Case 20-10361-KBO      Doc 533-1     Filed 05/29/20   Page 243 of 342




                                 EXHIBIT 5.3-A
                                  MILESTONE

       For purposes of this Agreement and the Preferred Stock Put Right, the
“Milestone” means the Company Group’s consolidated earnings before interest, taxes,
depreciation and amortization during any twelve (12) month period equals or exceeds
$15,000,000.




EAST\173709154.11
Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 244 of 342




                      EXHIBIT 5.3B(1)
                      FORM OF NOTE


                        See attached.
           Case 20-10361-KBO             Doc 533-1        Filed 05/29/20     Page 245 of 342




                                          Exhibit 5.3-B
                                  [FORM OF] PROMISSORY NOTE

NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THIS
PROMISSORY NOTE (this “Note”) AND THE SECURITY INTERESTS SECURING THE
OBLIGATIONS EVIDENCED BY THIS NOTE, THE EXERCIXE OF ANY RIGHT OR
REMEDY WITH RESPECT THERETO, AND CERTAIN OF THE RIGHTS OF THE
PARTIES HERETO ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT, DATED AS OF [___], 20[___] (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, the
“Intercreditor Agreement”), BY AND BETWEEN BRIDGING FINANCE INC., AS
SENIOR AGENT, [BRIDGING FINANCE INC.], AS SUBORDINATED AGENT, AND
THE OTHER PARTIES THERETO. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS NOTE, THE TERMS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.


$______________                                                                     __________, 20____

        FOR VALUE RECEIVED, each of NEIGHBORMD HOLDINGS CORP., a
Delaware corporation, and NEIGHBORMD, INC. (formerly known as Hygea Health
Holdings, Inc.), a Florida corporation (collectively, the “Maker”), unconditionally promises to
pay to the order of ______________________, a ________________ (the “Payee,” which term
shall also include any subsequent holder of this Note), the principal sum of
__________________________ DOLLARS ($______________), together with interest until
paid, as set forth herein.

       1.      Principal Payments. Unless sooner paid in full, the entire unpaid principal
balance of this Note, together with all outstanding and unpaid accrued interest, late charges,
fees and Collection Costs shall be due and payable by the Maker to the Payee on
                                                1
____________, 20_____ (the “Maturity Date”).

          2.      Interest Payments.

                (a)    Interest shall accrue and be payable on the outstanding and unpaid
principal balance of this Note at the fixed interest rate of fifteen percent (15%) per annum.
Interest shall accrue based on a 360-day year for the actual number of days the principal is
outstanding.




1
    NTD: To be 5 years from date of exercise of Preferred Stock Put Right.




EAST\174485714.4
         Case 20-10361-KBO        Doc 533-1      Filed 05/29/20     Page 246 of 342




               (b)     The Maker shall make payments of the accrued and unpaid interest on
the unpaid principal balance of this Note to the Payee in arrears as follows:

                       (i)      monthly in arrears on the first (1st) Business Day of each month
(each such date, an “Interest Payment Date”), beginning on the first such date after the date
hereof, and on the first (1st) day of each consecutive month thereafter until this Note has been
paid in full; provided, that prior to June [___], 2022, accrued and unpaid interest on the
principal amount of this Note shall be capitalized and added to the outstanding principal
balance of this Note on each Interest Payment Date; and

                      (ii)    on the Maturity Date.

As used herein, “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact closed in, the
State of New York or Florida or the Province of Ontario, Canada.

                (c)    If a prepayment is made on this Note, the Maker shall pay to the Payee,
on the date of the prepayment, all accrued and unpaid interest on the principal amount prepaid.

        3.     Default Interest. Upon and after the occurrence of an Event of Default, interest
shall accrue and be payable on the unpaid principal balance of this Note at the interest rate per
annum of twenty two percent (22.0%) (the “Default Interest Rate”). Interest shall continue to
accrue and be payable on the unpaid principal balance of this Note after the commencement,
and during the pendency, of any case, whether voluntary or involuntary, with respect to the
Maker under the United States Bankruptcy Code or under similar law or any other law of any
jurisdiction regarding bankruptcy, insolvency, assignment for the benefit of creditors,
receivership, conservatorship, moratorium, rearrangement, reorganization, liquidation or
similar debtor relief.

       4.      Manner of Payment.

                (a)    All payments shall be made in United States of America (“United
States”) dollars in immediately available funds without defense, set-off, counterclaim or
deduction of any kind on the due dates of such payments. Payments shall be made to the
Subordinated Agent’s address set forth in this Note (or such other payment address as may be
designated by the Subordinated Agent upon written notice to the Maker) by 1:00 p.m. (time at
the payment address) on the due date for such payments. If any payment on this Note shall be
due and payable on any day that is not a Business Day, such payment shall be deemed due on
the next following Business Day, and interest shall be payable at the interest rate on this Note
(including the Default Interest Rate, as applicable) through such Business Day. Payment
received by the Subordinated Agent at the payment address after 1:00 p.m. (time at the
payment address) shall be deemed to have been made on the next Business Day after such
receipt in the Subordinated Agent’s discretion. Payments shall be applied to interest, principal,
fees and Collection Costs in such order as the Subordinated Agent may determine in the
Subordinated Agent’s discretion and shall be promptly distributed by the Subordinated Agent


                                              -2-
EAST\174485714.4
         Case 20-10361-KBO        Doc 533-1      Filed 05/29/20     Page 247 of 342




to the Payee and the other holders of the Preferred Stock Notes in accordance with Section 4(b)
below in like funds as received by wire transfer to an account of the Payee or such holder of the
Preferred Stock Notes as designated in writing to the Subordinated Agent. If at any time any
payment made by the Maker under this Note is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Maker or for any other
reason, the Maker’s obligation to make such payment under this Note shall be reinstated as
though such payment had not been made.

               (b)     All payments received in respect of this Note or any other note issued
pursuant to the exercise of the Preferred Stock Put Right (as defined in the Stockholders
Agreement, dated as of June [___], 2020, by and among NeighborMD Holdings Corp. and its
stockholders, as amended, restated, supplemented or otherwise modified from time to time)
(this Note and any such other notes, the “Preferred Stock Notes”) shall be divided pro rata
among the Payee and the holder of any other Preferred Stock Note in proportion to the principal
amount of each such Preferred Stock Note. Any sums obtained from any Maker or other Credit
Party by reason of the exercise of its rights of set-off or in collection shall be shared (net of
costs) pro rata among the holders of the Preferred Stock Notes on the basis of the principal
amount of loans outstanding under such Preferred Stock Notes.

        5.      Voluntary Prepayments. Subject to the terms and conditions of the Intercreditor
Agreement, the Maker shall have the right to prepay this Note in whole or in part in accordance
with the provisions of this Section. The Maker shall give the Payee at least sixty (60) days’ (or
such shorter period as is acceptable to the Payee) prior written notice of any prepayment, which
notice shall be irrevocable and shall state the amount of the prepayment and the date on which
the prepayment shall be made. Partial prepayments must be in amounts not less than One
Hundred Thousand Dollars ($100,000) or integral multiples of Fifty Thousand Dollars
($50,000) in excess thereof. When the Maker has notified the Payee that a prepayment will be
made, the prepayment amount stated in the prepayment notice shall then become due and
payable on the date set forth in the prepayment notice. When a prepayment is made, the Maker
shall also pay to the Payee the accrued and unpaid interest on the principal amount prepaid.

        6.     Mandatory Prepayments. Subject, in each case, to the terms and conditions of
the Intercreditor Agreement, in the event the Maker is required to make any mandatory
prepayment pursuant to Section 1.8(c), (d), (e) or (f) of the Senior Credit Agreement, the Maker
shall prepay the Note in an amount equal to 100% of any remainder of the Net Proceeds (as
defined in the Senior Credit Agreement) after payment of the obligations under the Senior
Credit Documents as required under the Senior Credit Agreement.

        7.     Collection Costs. Within ten (10) days after the Payee’s written request from
time to time, the Maker shall pay, or provide the Payee with sufficient funds for the payment
of, or reimburse the Payee for the payment of, the Payee’s Collection Costs. As used in this
Note, “Collection Costs” means the Payee’s costs and expenses (including, without limitation,
attorneys’ fees and expenses, and the fees and expenses of other professionals, including
experts, consultants, accountants, appraisers, surveyors, engineers, receivers, trustees,
warehousemen and auctioneers) incurred by the Payee in connection with (a) collecting or


                                              -3-
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 248 of 342




attempting to collect the principal, interest and other amounts owed to the Payee under this
Note (the “Obligations”), (b) enforcing or defending the Payee’s rights under this Note or
under any other agreement, instrument or document that guarantees or secures this Note or any
of the Obligations, or that otherwise evidences any of the Obligations, at any time (such other
agreements, instruments or documents, including any amendments thereto, the “Related
Documents”), or (c) enforcing the Payee’s rights, and exercising any remedies, with respect to
any personal property, real property or fixtures in which the Payee has been granted a security
interest or lien to secure this Note or the Obligations or to secure any guarantee thereof (such
personal property, real property or fixtures, the “Collateral”). The Related Documents include,
without limitation, (i) that certain Guaranty and Security Agreement, dated [___], 20[___], by
and among the Makers, the subsidiaries and affiliates of the Makers party thereto (together with
the Makers, the “Credit Parties”) and [Bridging Finance Inc.], as agent for the Payee (the
“Subordinated Agent”), as it may be amended from time to time (the “Guaranty and
Security Agreement”), (ii) the Intercreditor Agreement and (iii) any other documents,
instruments and certificates executed in connection therewith. If the Maker shall fail to pay or
reimburse the Payee for Collection Costs as herein provided, and the Payee shall pay, or shall
have paid or advanced, such Collection Costs (the Payee being hereby authorized, but not
obligated, to pay or advance such Collection Costs), the Payee shall be entitled to add the
amount of such Collection Costs to the amount of principal outstanding under this Note and
thereafter charge interest thereon at the interest rate applicable (including the Default Interest
Rate as applicable) to the outstanding principal balance of this Note. If the Payee shall add the
amount of Collection Costs that are not paid or reimbursed by the Maker to the amount of
principal outstanding under this Note as provided in this Section, neither the addition of such
unpaid amount to the principal outstanding under this Note, nor the charging of interest
thereon, shall relieve the Maker of any Event of Default for failure to pay Collection Costs
when due, and the Payee shall be entitled to exercise all of the Payee’s rights and remedies
upon the occurrence of any such Event of Default.

       8.      Representations and Warranties.          The Maker makes           the   following
representations and warranties to the Payee on and as of the date of this Note:

               (a)     each Maker is a corporation duly formed, validly existing, and in good
standing, under the laws of the jurisdiction of its incorporation, and has the corporate power
and authority to execute, deliver and perform this Note and each Related Document to which
such Maker is or will be a party;

               (b)     the Maker’s execution, delivery and performance of this Note, and each
Related Document to which the Maker is or will be a party, have been duly authorized by all
requisite corporate action on the part of the Maker;

                (c)     this Note has been duly and validly executed and delivered by the Maker
and constitutes the Maker’s legal, valid and binding obligation, enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability;


                                              -4-
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 249 of 342




                (d)     the execution, delivery and performance of this Note by the Maker do
not and will not (i) contravene the terms of such Maker’s organizational documents, (ii)
contravene, be in conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both, as applicable) a default under, any indenture, agreement or other instrument
binding upon the Maker or any of the Maker’s properties or assets, (iii) result in the creation or
imposition of any security interest, lien or encumbrance upon any of the Maker’s properties or
assets for the benefit or security of any obligation or Person (as used in this Note, the term
“Person” includes any natural person and any corporation, limited liability company,
partnership, trust, association, government, governmental authority or other entity), excepting
any security interests, liens or encumbrances created or imposed solely for the benefit and
security of the Payee, or (iv) contravene any provision of law or any order of any court or other
agency of government;

                (e)    the Maker’s incurrence of the indebtedness and other Obligations
evidenced by this Note do not and will not (i) contravene, be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both, as applicable) a default under, any
indenture, agreement or other instrument binding upon the Maker or any of the Maker’s
properties or assets, (ii) result in the creation or imposition of any security interest, lien or
encumbrance upon any of the Maker’s properties or assets for the benefit or security of any
obligation or Person, excepting any security interests, liens or encumbrances created or
imposed solely for the benefit and security of the Payee, or (iii) contravene any provision of
law or any order of any court or other agency of government;

                (f)     giving effect to the incurrence of the principal amount of the
indebtedness, and the other Obligations, evidenced by this Note, (i) the value of the Maker’s
assets is greater than the total amount of the Maker’s liabilities, including contingent and
unliquidated liabilities (computed, in the case of contingent and unliquidated liabilities, at the
amount that, in light of all of the currently existing facts and circumstances can reasonably be
expected to become actual or matured liabilities), (ii) the Maker is able to pay all of its
liabilities as such liabilities mature, and (iii) the Maker does not have unreasonably small
capital;

                (g)     the Maker does not have any Subsidiaries (as used in this Note,
“Subsidiary” means, with respect to any Person, any corporation, limited liability company,
partnership, statutory trust or other entity with respect to which such Person holds, directly or
indirectly, a majority of the shares, membership interests, partnership interests, beneficial
interests, or other equity interests having ordinary voting power for the election of the board of
directors or other equivalent governing body thereof, or as to which such Person controls,
directly or indirectly, the management thereof), other than as set forth on Schedule 3.2 to the
Senior Credit Documents (as defined in the Intercreditor Agreement);

              (h)   the Maker is not engaged in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
amount of the proceeds of the indebtedness evidenced by this Note has been used, and no


                                              -5-
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 250 of 342




amount thereof will be used, to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock. As used in this Note, “Margin
Stock” means margin stock within the meanings of Regulations T, U and X, of the Board of
Governors of the Federal Reserve System of the United States (and any successor thereto), as
the same may be modified and supplemented and in effect from time to time;

               (i)     the Maker is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of 1940, as
amended;
               (j)     no default or Event of Default (as defined in Section 10) exists or would
result from the incurrence of the Obligations by the Maker or the grant or perfection of the liens
on the Collateral or the consummation of the transactions contemplated by this Note and the
Related Documents;

                (k)     the Maker is not in default (i) under the Senior Credit Documents or (ii)
with respect to any contractual obligation to which the Maker is a party or by which any of the
Maker’s properties or assets are bound which, in the case of this subclause (ii), individually or
together with all such defaults, would reasonably be expected to have a Material Adverse
Effect. As used herein, “Material Adverse Effect” shall mean (x) a material adverse change
in, or a material adverse effect upon, the operations, business, properties or condition (financial
or otherwise) of Maker and its Subsidiaries taken as a whole, (y) a material impairment of the
ability of the Maker, any Subsidiary of the Maker or any other Person (other than the
Subordinated Agent or Payee) to perform in any material respect its obligations under this Note
or any Related Document, or (z) a material adverse effect upon (1) the legality, validity,
binding effect or enforceability of this Note or any Related Document, (2) the perfection or
priority of any lien granted to the Subordinated Agent for the benefit of the Payee or any other
parties under the Related Document or (iii) the rights and remedies of the Subordinated Agent,
the Payee or any other party under this Note or the Related Documents or Applicable Law; and

               (l)     the financial statements delivered pursuant to Section 9(e) (i) were
prepared in accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted therein (subject, in
the case of unaudited financial statements, to the absence of footnotes and to normal year-end
audit adjustments); and (iii) show all material indebtedness and other material liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness. As used herein, “GAAP” means generally
accepted accounting principles set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified Public Accountants
and statements and pronouncements of the Financial Accounting Standards Board (or agencies
with similar functions of comparable stature and authority within the accounting profession),
which are applicable to the circumstances as of the date of determination.



                                               -6-
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 251 of 342




        9.     Covenants. The Maker further covenants and agrees, for the benefit and security
of the Payee, as follows:

               (a)     Existence. The Maker shall, and shall cause each of its Subsidiaries to,
do all things necessary to preserve, renew and keep in full force and effect the Maker’s legal
existence and the legal existence of each of the Maker’s Subsidiaries, except as permitted under
the Senior Credit Documents. The Maker and its Subsidiaries shall do all things necessary to
preserve, renew and keep in full force and effect all rights, permits, licenses, franchises,
patents, trademarks, copyrights, privileges, authorizations, permissions, consents, easements,
agreements or approvals of or issued by any governmental authority or any other Person that
may be required by any law or are otherwise necessary or advisable for the ownership or
operation of the business, property or assets of the Maker and its Subsidiaries, except as
permitted under the Senior Credit Documents. Neither the Maker nor any Subsidiary of the
Maker shall dissolve or liquidate, except as permitted under the Senior Credit Documents.

                (b)    Compliance with Law. The Maker and each of its Subsidiaries shall
comply with all Applicable Laws. As used in this Note, “Applicable Laws” means, as to any
Person, all laws (whether federal, state, local or foreign) applicable to or binding upon (i) such
Person, (ii) any property of such Person, or (iii) any business or activity of such Person.

                (c)   Taxes. The Maker and each of its Subsidiaries shall (i) file, or cause to
be filed, when due, all tax returns and reports which are required to be filed by them, (ii) pay
and discharge promptly, on or before the due date, all taxes, assessments, charges, and other
impositions imposed by any government or governmental authority on any of them or on any of
their properties or assets unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted for which adequate reserves in accordance with GAAP are
being maintained by such Person, and (iii) pay when due all lawful claims which, if unpaid,
would by law become a lien upon any of their properties or assets. Promptly upon the Payee’s
request from time to time, the Maker and its Subsidiaries shall provide to the Payee receipts
and other evidences of compliance with the provisions of this Section.

               (d)     Books and Records. The Maker and each of its Subsidiaries shall
maintain their financial books and records in accordance with GAAP. The Payee shall be
permitted access to all financial books and records of the Maker and its Subsidiaries at any of
the Maker’s locations, or at any location of any Subsidiary of the Maker, during normal
business hours and shall be permitted to make and keep copies, at the Maker’s expense, of such
records as the Payee may request, at the Maker’s cost and expense.

               (e)     Financial Reports. The Maker shall deliver to the Payee or cause to be
delivered to the Payee the following: (i) as soon as available, but in no event more than one
hundred and twenty (120) days after the close of the Maker’s fiscal year, a copy of the audited
consolidated balance sheets of the Maker and its Subsidiaries as of the end of such fiscal year,
together with related consolidated statements of income or operations, shareholders’ equity and
cash flows for such fiscal year, and setting forth in comparative form consolidated figures for
the preceding fiscal year, all in reasonable detail and prepared after audit by a certified public


                                              -7-
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 252 of 342




accountant reasonably acceptable to the Payee whose opinion shall be unqualified and shall be
to the effect that such consolidated financial statements have been prepared in accordance with
GAAP applied on a consistent basis; (ii) as soon as available, but in no event more than forty-
five (45) days after the end of each fiscal quarter of each fiscal year, a copy of the unaudited
consolidated balance sheets of the Maker and its Subsidiaries and related consolidated
statements of income and cash flows for the Maker and its Subsidiaries for such quarterly
period and for the applicable portion of the fiscal year ending with such period, in each case
setting forth in comparative form consolidated figures for the corresponding period of the
preceding fiscal year, all in reasonable form and detail acceptable to the Payee, and
accompanied by a certificate of the chief financial officer or other authorized officer of the
Maker stating that such financial statements are complete and correct and fairly present, in all
material respects, in accordance with GAAP applied on a consistent basis, subject to normal
year-end adjustments and absence of footnote disclosure; and (iii) promptly, such additional
business, financial, corporate affairs, perfection certificates and other information as the Maker
may from time to time reasonably request.

               (f)     Other Information. Promptly upon the Maker’s filing, registration or
other transmission thereof, the Maker shall give the Payee (i) copies of any filings and
registrations with, and reports to, the Securities and Exchange Commission, or any successor
agency, by the Maker or any Subsidiary of the Maker, (ii) copies of any tax returns filed with
the Internal Revenue Service or with the tax authorities of any state by the Maker or any
Subsidiary of the Maker, and (iii) copies of all financial statements, proxy statements, notices
and reports that the Maker or any Subsidiary of the Maker sends to its shareholders, members,
partners, beneficiaries or other equity holders, or to the holders of any indebtedness of the
Maker or any Subsidiary the Maker in their capacities as holders of such indebtedness,
including, without limitation, the Senior Agent and the holders of the indebtedness under the
Senior Credit Documents.

                (g)   Notice of Default. The Maker shall give the Payee written notice of any
breach, default or Event of Default under this Note or under any Related Document or under
the Senior Credit Documents promptly and in any event within three (3) Business Days an
officer of the Maker becomes aware thereof.

                (h)    Investments. Without the Payee’s prior written consent, neither the
Maker nor any Subsidiary of the Maker shall (i) purchase, acquire or otherwise invest in any
equity interest in any Person, (ii) purchase, acquire or otherwise invest in any indebtedness of
any Person, (iii) make any loan to or for any Person, or (iv) provide any other financial or credit
support to or for any Person, other than Investments (as defined in the Senior Credit
Agreement) permitted under the Senior Credit Agreement.

                (i)    Acquisitions. Without the Payee’s prior written consent, which consent
may be withheld or conditioned in the Payee’s sole and absolute discretion, neither the Maker
nor any Subsidiary of the Maker shall (i) acquire all or substantially all of assets of any Person,
(ii) acquire any line of business of any Person, (iii) merge with any Person, (iv) enter into any



                                               -8-
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 253 of 342




partnership or joint venture, or (v) form or acquire any Subsidiary, other than as permitted
under the Senior Credit Agreement.

               (j)      Indebtedness. Without the Payee’s prior written consent, which consent
may be withheld or conditioned in the Payee’s sole and absolute discretion, neither the Maker
nor any Subsidiary of the Maker shall incur, assume, or otherwise be or become liable for any
Indebtedness, or permit any Indebtedness to be secured by a security interest, lien or other
encumbrance on any property or assets of the Maker or of any Subsidiary of the Maker, other
than any Indebtedness permitted to be incurred under the Senior Credit Agreement. As used in
this Note, “Indebtedness” means any of the following: (a) all indebtedness for borrowed
money; (b) all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary course of business);
(c) without duplication, all drafts drawn under letters of credit issued for the account of such
Person and all drawn and unreimbursed letters of credit, surety bonds and other similar
instruments issued by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses; (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or sale of such
Property); (f) all capital lease obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing product; (h) all
obligations, whether or not contingent, to purchase, redeem, retire, defease or otherwise acquire
for value any of its own stock or stock equivalents (or any stock or stock equivalent of a direct
or indirect parent entity thereof) prior to the date that is 180 days after the Maturity Date,
valued at, in the case of redeemable preferred stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the payment of
such indebtedness; and (j) all contingent obligations described in clause (i) of the definition
thereof in respect of indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above. For the avoidance of doubt, any post-closing purchase price adjustment,
indemnity payment, deferred or contingent purchase price owing to a seller which is not
required to be included as a liability on the balance sheet of the buyer thereof in accordance
with GAAP, or cash-collateralized or escrowed obligation (included in the purchase price) shall
not be Indebtedness for purposes hereof.

              (k)     Guarantees. Without the Payee’s prior written consent, which consent
may be withheld or conditioned in the Payee’s sole and absolute discretion, neither the Maker
nor any Subsidiary of the Maker shall guarantee the payment of any Indebtedness or any other
obligations of any Person, other than Indebtedness permitted under the Senior Credit
Agreement.



                                               -9-
EAST\174485714.4
         Case 20-10361-KBO           Doc 533-1     Filed 05/29/20   Page 254 of 342




              (l)     Liens. Without the Payee’s prior written consent, which consent may be
withheld or conditioned in the Payee’s sole and absolute discretion, neither the Maker nor any
Subsidiary of the Maker shall grant, create or suffer to exist any security interest, lien or
encumbrance on any of the Maker’s or such Subsidiary’s properties or assets, other than
Permitted Liens (as defined in the Senior Credit Agreement).

                (m)   Dispositions. Without the Payee’s prior written consent, which consent
may be withheld or conditioned in the Payee’s sole and absolute discretion, neither the Maker
nor any Subsidiary of the Maker shall sell, assign, transfer, convey, lease, license or otherwise
dispose of any of the Maker’s or any such Subsidiary’s property or assets, other than sales or
other dispositions permitted under the Senior Credit Agreement.

                (n)    Dividends and Distributions. Without the Payee’s prior written consent,
which consent may be withheld or conditioned in the Payee’s sole and absolute discretion,
neither the Maker nor any Subsidiary of the Maker shall (i) pay any dividend, or make any
other distribution, payment or advance, to any holder of, or otherwise in respect of, any shares,
membership interests, partnership interests, beneficial interests, warrants or other equity
interests in the Maker or any Subsidiary of the Maker, (ii) redeem, repurchase or purchase any
shares, membership interests, partnership interests, beneficial interests, warrants, or other
equity interests in the Maker or any Subsidiary of the Maker, or (iii) prepay, redeem,
repurchase, purchase, or maintain any sinking fund or other fund for the payment of, any
indebtedness of the Maker or of any Subsidiary of the Maker that is or may be convertible into
any equity interest in the Maker or in any Subsidiary of the Maker, other than Restricted
Payments (as defined in the Senior Credit Agreement) permitted under the Senior Credit
Agreement.

                 (o)    Affiliate Transactions. Without the Payee’s prior written consent, which
consent may be withheld or conditioned in the Payee’s sole and absolute discretion, neither the
Maker nor any Subsidiary of the Maker shall engage in any transaction, or enter into any
agreement, with any Affiliate, except as permitted under the Senior Credit Agreement. As used
in this Note, “Affiliate” means, as to any specified Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with, such Person. A
Person shall be deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and policies of the
other Person, whether through the ownership of voting securities, by contract or otherwise.
Without limitation, any director, executive officer or beneficial owner of ten percent (10%) or
more of the stock (either directly or through ownership of stock equivalents) of a Person shall
for the purposes of this Note, be deemed to control the other Person. Notwithstanding the
foregoing, neither the Subordinated Agent nor the Payee shall be deemed an “Affiliate” of any
Maker or of any Subsidiary of any Maker.

                   (p)   Guaranty and Security Interests.

                     (i)    The full and complete payment and performance of this Note and
the Obligations when due, and all other obligations of the Maker or any other Person to the


                                               - 10 -
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 255 of 342




Payee under this Note or under any Related Document are guaranteed and secured by the
Guaranty and Security Agreement, subject to the terms and conditions of the Intercreditor
Agreement.

                        (ii)   Without limiting the generality of the foregoing and except as
otherwise approved in writing by the Payee, the Maker shall cause each of their Subsidiaries to
guaranty the Obligations and to cause each such Subsidiary to grant to the Subordinated Agent
a security interest in, subject to the limitations hereinafter set forth, all of such Subsidiary’s
property to secure such guaranty. Furthermore and except as otherwise approved in writing by
the Payee, the Maker shall, and shall cause each of its Subsidiaries to, pledge all of the stock
and stock equivalents of each of its Subsidiaries, in each instance, to the Subordinated Agent,
for the benefit of the Payee, to secure the Obligations. In connection with each pledge of stock
and stock equivalents, the Maker shall deliver, or cause to be delivered, to the Subordinated
Agent, irrevocable proxies and stock powers and/or assignments, as applicable, duly executed
in blank.

               (r)     Replacement Notes. If this Note is lost or destroyed, the Maker shall,
within ten (10) days after the Payee’s written request, execute and deliver to the Payee a
replacement promissory note identical to this Note, provided the Payee shall execute and
deliver to the Maker a certificate (i) stating that the original of this Note has been lost or
destroyed and (ii) confirming that the Payee shall indemnify the Maker from and against the
Maker’s actual damages suffered as a result of the existence of this Note and the replacement
promissory note requested by the Payee, both evidencing the same obligation. No replacement
of this Note under this Section shall result in a novation of the Maker’s obligations under this
Note. If this Note is guaranteed or secured, such guarantees and security shall continue in full
force and effect and shall apply to any such replacement promissory note.

       10.    Default; Acceleration. The occurrence of any of the following events or
circumstances shall be an “Event of Default”:

              (a)   the failure of the Maker to make any payment of principal or interest on
this Note when due;

               (b)    the failure of the Maker to pay, provide the Payee with sufficient funds
for the payment of, or reimburse the Payee for, Collection Costs, within ten (10) days after the
Payee gives the Maker a written request for such payment, sufficient funds, or reimbursement;

              (c)      the failure of the Maker to pay or perform its obligations under any term,
provision, covenant or agreement in this Note, which failure is not within the scope of
preceding clauses (a) or (b);

               (d)    if any representation or warranty made by the Maker or any other
Obligor in this Note or in any Related Document is breached in any material respect or is false
or misleading (as used in this Note, the term “Obligor” refers, individually and collectively, to
the Maker, any indorser or guarantor of this Note, and any other party that provides collateral


                                              - 11 -
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 256 of 342




security for this Note or for any amount owed to the Payee under this Note or under any
Related Document);

               (e)      the occurrence of (x) a breach or default under any Related Document by
(i) any Obligor or (ii) any other party thereto (other than the Payee); provided that (A) if such
Related Document expressly provides for the Payee to give a notice of such breach or default to
an Obligor or other party thereto, such notice of breach or default shall have been given to such
Obligor or other party, and (B) if such Related Document expressly provides for a grace or cure
period for such breach or default, such breach or default under the Related Document shall not
constitute an Event of Default under this Note until such breach or default under the Related
Document continues uncured beyond the grace or cure period expressly provided in the Related
Document or (y) an Event of Default, as defined in the Senior Credit Agreement;

               (f)    if the Maker, or any Subsidiary of the Maker, or any other Obligor, or
any Subsidiary thereof, (i) shall breach or default in any payment of any indebtedness (other
than the indebtedness evidenced by this Note) owed by it to any Person of more than $100,000
when due (whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice period, or (ii) shall
breach, or default under, any other terms, representations, warranties, covenants, conditions, or
other provisions applicable to such indebtedness and the occurrence of any such breach or
default would accelerate such indebtedness, or would entitle the holder of such indebtedness to
accelerate such indebtedness or exercise any other remedies with respect thereto;

               (g)      unless otherwise agreed by the Subordinated Agent, if the chief
executive officer or chief financial officer of any Maker or any of its Subsidiaries as of the date
hereof ceases (by reason of resignation, termination, death, retirement or otherwise) to be
employed by such Maker or Subsidiary;

               (h)     if one or more judgments, non-interlocutory orders, decrees, appeal
bonds or arbitration awards shall be entered against any one or more of the Makers, Obligors or
any of their respective Subsidiaries involving in the aggregate a liability (to the extent not
covered by independent third-party insurance) as to any single or related series of transactions,
incidents or conditions, of $100,000 or more, and the same shall remain unsatisfied, unvacated
and unstayed pending appeal for a period of thirty (30) days after the entry thereof;

               (i)     if one or more non-monetary judgments, orders or decrees shall be
rendered against any one or more of the Makers, Obligors or any of their respective
Subsidiaries which has or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, and there shall be any period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

               (j)   the occurrence, directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, of any Change of Control (as used in this Note, “Change of
Control” has the meaning assigned to such term in the Senior Credit Agreement);


                                              - 12 -
EAST\174485714.4
         Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 257 of 342




              (k)    the occurrence of any event or circumstance occurs which has or, in the
reasonable judgment of the Maker, is reasonably likely to have, a Material Adverse Effect;

               (l)      if the Maker or any other Obligor shall allege any invalidity or
unenforceability of (i) this Note, (ii) any of the Obligations, (iii) any Related Document, or (iv)
any security interest, lien or encumbrance created in favor of the Payee under any Related
Document;

               (m)     the termination or loss of a Material Contract, which has not been
replaced or supplemented with one or more other contracts within thirty (30) days following the
date of termination or loss. As used herein, “Material Contract” means, with respect to any
Person, (a) that certain Strategic Advisory Services Agreement, dated as of May 1, 2020, by
and between Holdings and Healthcare Advisory Solutions, L.L.C., as amended, and that certain
Client Agreement, dated as of May 1, 2020, by and between Holdings and Care Optimize,
LLC, as amended, (b) any contract or agreement to which that Person or any of its Subsidiaries
is a party involving aggregate consideration payable to or by that Person or that Subsidiary of
more than 5% of the revenue of such Person and its Subsidiaries in any Fiscal Year, and (c) all
other contracts or agreements as to which the breach, nonperformance, cancellation, or failure
to renew by any party would reasonably be expected to have a Material Adverse Effect;

                 (n)    if the Maker or any other Obligor shall commence a voluntary case or
other proceeding seeking liquidation, reorganization, or other relief with respect to itself or its
debts under any bankruptcy, insolvency, or similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian, or similar official of it or any
substantial part of its assets, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or shall fail generally
to pay its debts as they become due, or shall take any action to authorize any of the foregoing
(the “Voluntary Events”); or

                 (o)    if an involuntary case or other proceeding shall be commenced against
the Maker or any other Obligor seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other similar official of it
or any substantial part of its assets, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days, or an order for relief shall be entered
against the Maker under the federal bankruptcy laws as now or hereafter in effect (the
“Involuntary Events,” and together with the Voluntary Events, the “Bankruptcy Events of
Default”).

Upon the occurrence of an Event of Default, the unpaid principal balance of this Note with
accrued and unpaid interest thereon and all fees, Collection Costs and other sums evidenced by
this Note shall, at the option of the Payee, and in the Payee’s sole and absolute discretion, be
accelerated and become immediately due and payable. Notwithstanding the foregoing, upon


                                               - 13 -
EAST\174485714.4
         Case 20-10361-KBO           Doc 533-1   Filed 05/29/20     Page 258 of 342




any Bankruptcy Event of Default, and without notice to or demand upon the Maker or any
other Obligor or any action by the Payee, the unpaid principal balance of this Note together
with all accrued and unpaid interest thereon, and all late charges, fees, Collection Costs and
other sums evidenced by this Note, shall be accelerated automatically and become immediately
due and payable. The Payee’s rights and remedies with respect to the acceleration of this Note
upon the occurrence of an Event of Default are in addition to the Payee’s rights and remedies
under common and statutory law and under any Related Documents.

        11.     Notices. Any notice, request or demand required or permitted by or in
connection with this Note shall be in writing and shall be made by facsimile, or by electronic
transmission (“e-mail”), or by hand delivery, or by a nationally recognized overnight delivery
service, or by certified mail, return receipt requested, postage prepaid, addressed to the Payee
or to the Maker at the appropriate address set forth below or to such other address as may be
hereafter specified by written notice by the Payee or the Maker. Notice, request or demand
shall be considered given as of the earlier of the date of actual receipt, or the date of the
facsimile transmission without error, if receipt of the facsimile has been confirmed by
telephone, or the date the e-mail is delivered, or the date of hand delivery, or one (1) Business
Day after delivery to a nationally recognized overnight delivery service, or three (3) Business
Days after the date of mailing by certified mail, return receipt requested, postage prepaid,
independent of the date of actual delivery or whether delivery is ever in fact made, as the case
may be, provided the giver of the notice, request or demand can establish that the notice,
request or demand was given as provided herein. Notwithstanding the aforesaid procedures,
any notice, request or demand upon the Maker, in fact received by the Maker, shall be
sufficient notice, request or demand.

               If to the Payee:              ________________________
                                             ________________________
                                             ________________________
                                             Attn: ___________________
                                             E-mail: __________________

                   With a copy to:           ________________________
                                             ________________________
                                             ________________________
                                             Attn: ___________________
                                             E-mail: __________________

               If to the Subordinated        _________________________
               Agent:                        _________________________
                                             _________________________
                                             Attn: ____________________
                                             E-mail: __________________

                   With a copy to:           ________________________
                                             ________________________


                                             - 14 -
EAST\174485714.4
         Case 20-10361-KBO           Doc 533-1   Filed 05/29/20     Page 259 of 342




                                             ________________________
                                             Attn: ___________________
                                             E-mail: __________________

               If to the Maker:              _________________________
                                             _________________________
                                             _________________________
                                             Attn: ____________________
                                             E-mail: __________________

                   With a copy to:           ________________________
                                             ________________________
                                             ________________________
                                             Attn: ___________________
                                             E-mail: __________________

        12.    Certain Waivers. The Maker and each indorser, guarantor or other Obligor
waives demand, presentment, protest, notice of dishonor, notice of protest, notice of
nonpayment, notice of acceleration, and diligence. Presentment is not necessary to enforce the
obligation of indorsers of this Note. Notice of dishonor is not necessary to enforce the
obligation of any party to pay this Note. The Maker, and each indorser, guarantor or other
Obligor agrees that if the Payee or any other Person entitled to enforce this Note agrees at any
time, with or without consideration, to an extension of the due date of the obligation of any
party to pay this Note, such extension (whether of the maturity of this Note or any payment
under this Note) will not discharge any obligation of the Maker or any obligation of any
indorser, guarantor or other Obligor. The Maker and each indorser, guarantor or other Obligor
waives valuation and appraisement and all applicable exemption rights, whether under any state
constitution, homestead laws or otherwise. The Maker and each indorser, guarantor or other
Obligor waives all defenses based on suretyship or impairment of collateral.

        13.    Preservation of Payee Rights. No failure on the part of the Payee to exercise any
right or remedy hereunder, whether before or after the happening of an Event of Default, shall
constitute a waiver thereof, and no waiver of any past Event of Default shall constitute waiver
of any future default or of any other Event of Default. No failure to accelerate the indebtedness
evidenced hereby by reason of any Event of Default hereunder, or acceptance of a past due
payment, or indulgence granted from time to time, shall be construed to be a waiver of the right
to insist upon prompt payment thereafter or to impose late charges retroactively or
prospectively, or shall be deemed to be a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of such right of acceleration or any other right, or
be construed so as to preclude the exercise of any right that the Payee may have, whether by the
laws of the Governing Jurisdiction, by agreement, or otherwise; and the Maker and each
indorser, guarantor or other Obligor hereby expressly waives the benefit of any statute or rule
of law or equity that would produce a result contrary to or in conflict with the foregoing.




                                             - 15 -
EAST\174485714.4
         Case 20-10361-KBO          Doc 533-1      Filed 05/29/20     Page 260 of 342




         14.    Joint and Several Liability. If there is more than one Person executing this Note
as Maker, or if any Person is an indorser, guarantor or other Obligor, the liability of each such
Person shall be joint and several, and without limiting the operation or effect of any other
provision of this Note each such Person waives: (a) any right to require the Payee to: (i)
proceed against any other Maker, indorser, guarantor or other Obligor, (ii) proceed against any
particular property or Collateral given by any Person to secure this Note or the Obligations, or
(iii) notify any Person of any default by any other Person in the payment of any amounts due
under this Note or in the performance of any other agreement of any Maker, indorser, guarantor
or other Obligor; and (b) any defense arising by reason of any of the following: (i) any
disability or any counterclaim or right of set-off or other defense of any Maker, indorser,
guarantor or other Obligor, (ii) the invalidity, illegality or lack of enforceability of this Note or
any Related Document, or any provision hereof or thereof from any cause whatsoever,
including any action or inaction by the Payee, (iii) the failure of the Payee to perfect or
maintain perfection of any security interest in any property or Collateral securing this Note, (iv)
the cessation from any cause whatsoever of the liability of any Maker, indorser, guarantor or
other Obligor, including the release by the Payee of such Maker’s, indorser’s, guarantor’s or
other Obligor’s liability hereunder, (v) that this Note shall be void or voidable as against any
Maker, indorser, guarantor or other Obligor or any Maker’s, indorser’s, guarantor’s or
Obligor’s creditors, including a trustee in bankruptcy of any Maker, indorser, guarantor or other
Obligor, by reason of any fact or circumstance, (vi) any event or circumstance which might
otherwise constitute a legal or equitable discharge of any Maker’s, indorser’s, guarantor’s or
other Obligor’s obligations hereunder, or (vii) any act or omission of the Payee which changes
the scope of such Person’s risk under this Note or under any Related Document.

       15. Commercial Obligations. The Maker acknowledges and agrees that all of the
Obligations under this Note are commercial obligations. The Maker represents and warrants to
the Payee that no amount of the proceeds of the indebtedness evidenced by this Note has been
used, and no amount thereof will be used, for consumer, personal, family or household
purposes.

        16.     Maximum Rate of Interest. Notwithstanding anything herein to the contrary, the
obligations of the Maker under this Note shall be subject to the limitation that payments of
interest (including any amounts properly be characterized as interest under the law applicable
to the indebtedness evidenced hereby) shall not be required to the extent that receipt of any
such payment of interest by the Payee would be contrary to provisions of law applicable to the
indebtedness evidenced hereby (or applicable to the Maker or the Payee) limiting the maximum
lawful rate of interest that may be charged or collected by the Payee on this Note or on the
indebtedness evidenced hereby. Without limiting the generality of the foregoing, all
calculations of the rate of interest contracted for, charged or received under this Note which are
made for the purposes of determining whether such rate of interest exceeds the maximum
lawful rate of interest shall be made, to the extent permitted by Applicable Law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full stated term of this
Note, all interest at any time contracted for, charged or received in connection with the
indebtedness evidenced by this Note, and then to the extent that any excess remains, all such
excess shall be automatically credited against and in reduction of the principal balance, and any


                                               - 16 -
EAST\174485714.4
         Case 20-10361-KBO        Doc 533-1      Filed 05/29/20     Page 261 of 342




portion of said excess so paid which exceeds that principal balance shall be paid by the Payee
to the Maker, it being the intent of the parties hereto that under no circumstances shall the
Maker be required to pay any interest in excess of the highest interest rate permissible under
Applicable Law. This Section applies only if there are such provisions of law applicable to this
Note or the indebtedness evidenced hereby that limit the maximum lawful rate of interest that
may be charged or collected by the Payee on the indebtedness evidenced hereby.

       17.     Appointment and Duties of Subordinated Agent.

               (a)    Appointment of Subordinated Agent. The Payee (and by its acceptance
hereof, each other holder of this Note) hereby irrevocably appoints [Bridging Finance Inc.]
(together with any successor thereof) as the Subordinated Agent hereunder to act on behalf of
the Payee and authorizes the Subordinated Agent take such action on its behalf and to exercise
all rights, powers and remedies and perform the duties as are expressly delegated to the
Subordinated Agent under this Note and the other Related Documents and to exercise such
powers as are reasonably incidental thereto.

                (b)     Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Subordinated Agent shall have the sole and exclusive right
and authority (to the exclusion of the Payee), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Payee with respect to all payments and collections
arising in connection with this Note and any Related Document (including in any bankruptcy,
insolvency or similar proceeding), and each Person making any payment in connection with
this Note or any Related Document to the Payee is hereby authorized to make such payment to
the Subordinated Agent, which payments shall be disbursed by the Subordinated Agent in
accordance with Section 4 hereof, (ii) file and prove claims and file other documents necessary
or desirable to allow the claims of the Payee with respect to any Obligation in any bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (iii) act as collateral agent for the Payee for purposes of the perfection of all liens
created by such agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the liens created or purported to be created by this Note
or the Related Documents, (vi) except as may be otherwise specified in this Note or the Related
Documents, exercise all remedies given to the Subordinated Agent and the Payee with respect
to the Collateral, whether under this Note, the Related Documents, Applicable Law or
otherwise and (vii) execute any amendment, consent or waiver under this Note or Related
Documents on behalf of the Payee that has consented in writing to such amendment, consent or
waiver; provided, however, that the Subordinated Agent hereby appoints, authorizes and directs
the Payee to act as collateral sub-agent for the Subordinated Agent for purposes of the
perfection of all liens with respect to the Collateral, including any deposit account maintained
by a Credit Party with, and cash and cash equivalents held by, the Payee, and may further
authorize and direct the Payee to take further actions as collateral sub-agents for purposes of
enforcing such liens or otherwise to transfer the Collateral subject thereto to the Subordinated
Agent, and the Payee hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.


                                             - 17 -
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 262 of 342




               (c)      Limited Duties. Under this Note and the Related Documents, the
Subordinated Agent (i) is acting solely on behalf of the Payee, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Subordinated Agent”, the
terms “agent”, “Subordinated Agent” and “collateral agent” and similar terms in this Note or
any Related Document to refer to the Subordinated Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under this Note or any Related Document
other than as expressly set forth therein or any role as agent, fiduciary or trustee of or for the
Payee or any other Person and (iii) shall have no implied functions, responsibilities, duties,
obligations or other liabilities under this Note or any Related Document, and the Payee hereby
waives and agrees not to assert any claim against the Subordinated Agent based on the roles,
duties and legal relationships expressly disclaimed in clauses (i) through (iii) above.

                 (d)    Binding Effect. The Payee agrees that (i) any action taken by the
Subordinated Agent in accordance with the provisions of this Note or the Related Documents,
(ii) any action taken by the Subordinated Agent in reliance upon the instruction of Payee and
(iii) the exercise by the Subordinated Agent of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized and binding
upon the Payee.

               (e)     Right Not to Follow Certain Instructions. The Subordinated Agent shall
not be required to take, or to omit to take, any action (i) unless, upon demand, the Subordinated
Agent receives an indemnification satisfactory to it from the Payee (or, to the extent applicable
and acceptable to the Subordinated Agent, any other Person) against all liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted against the
Subordinate Agent or any agent, employee or representative thereof or (ii) that is, in the
opinion of the Subordinated Agent or its counsel, contrary to the Note or any Related
Document or Applicable Law.

               (f)    Exclusive Right to Enforce Rights and Remedies. Notwithstanding
anything to the contrary contained herein or in any other Related Document, the authority to
enforce rights and remedies hereunder and under the other Related Documents against the
Borrowers and the other Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Subordinated Agent in accordance with the Note and the other
Related Documents for the benefit of the Payee. Any proceeds received by the Subordinated
Agent in respect of the exercise of any such rights and remedies shall be distributed by the
Subordinated Agent to the Payee and the other holders of the Preferred Stock Notes in
accordance with Section 4 hereof.

       18.     Incorporation of Senior Covenants by Reference. Should the Senior Credit
Agreement no longer be effective for any reason, all of the covenants (both positive and
negative, including the financial covenants) and events of default set out in the Senior Credit
Agreement that are applicable to Borrowers and/or the other Credit Parties will automatically
be deemed to have been adopted and incorporated by reference in this Note, with such


                                              - 18 -
EAST\174485714.4
         Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 263 of 342




variations as the Subordinated Agent may approve. The Maker and the Payee will enter into
such amendments to this Note as the Subordinated Agent may require to reflect the same.

        19.    Amendments and Waivers. This Note may not be modified, amended, restated,
changed or terminated orally, but only by an agreement in writing executed by the Maker and
the Payee. No waiver of any term, covenant, representation, warranty or other provision of this
Note, and no waiver of any Event of Default or any breach or default that with the giving of
notice or the passage of time could become an Event of Default, shall be effective unless such
waiver is given in writing and executed by the Payee. If any such waiver is given by the Payee,
such waiver shall be effective only with respect to the specific circumstances set forth in such
writing. No security interest or lien shall be terminated or released, and no Collateral shall be
released from any security interest or lien, except by an agreement in writing executed by the
Payee. The Payee shall not be obligated to agree to any modification, amendment, restatement,
change, termination, waiver, or release, and any such agreement may be withheld or
conditioned in the Payee’s sole and absolute discretion.

        20.      Severability. In case any provision or any part of any provision contained in this
Note shall for any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision or remaining part
of the affected provision of this Note, but this Note shall be construed as if such invalid, illegal,
or unenforceable provision or part thereof had never been contained herein but only to the
extent such provision or part thereof is invalid, illegal, or unenforceable.

       21.     Successors and Assigns. This Note shall be binding upon the Maker and the
Maker’s successors and assigns, and shall inure to the benefit of the Payee and the Payee’s
successors and assigns. This Note may be assigned in whole or in part by the Payee with the
prior written consent of the Maker and the Subordinated Agent, and any such purported
assignment by the Payee without such prior written consent of the Maker and the Subordinated
Agent shall be null and void; provided, that no such consent shall be required for any
assignment to an Affiliate of Payee. The Maker may not assign any of its obligations under this
Note without the prior written consent of the Subordinated Agent, which consent may be
withheld or conditioned in the Subordinated Agent’s sole and absolute discretion, and any such
purported assignment by the Maker without such prior written consent of the Subordinated
Agent shall be null and void.

        22.     Captions. Section headings and captions in this Note are for convenience only
and shall not affect the construction or interpretation of this Note. Unless otherwise expressly
stated in this Note, references in this Note to Sections shall be read as Sections of this Note.

       23.     Time of the Essence. Time is of the essence of this Note.

        24.    Further Assurances. The Maker shall execute and deliver to the Payee such
further assurances of this Note and take such other further actions as the Payee may from time
to time request to further the intent and purposes of this Note and to maintain the rights and
remedies intended to be created in favor the Payee under this Note.


                                               - 19 -
EAST\174485714.4
         Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 264 of 342




         25.     Holder in Due Course Status. If the Payee transfers or assigns this Note to
another holder who takes this Note for value and without actual knowledge of a defense, set-off
or claim of the Maker against any prior holder of this Note, such transferee or assignee shall not
be subject to any defenses, set-offs, or claims that the Maker may have against any holder of
this Note prior to such transfer or assignment, and such transferee or assignee shall have all of
the rights of a holder in due course against the Maker even if, absent this provision, such
transferee or assignee would not qualify as, or would not be, a holder in due course under
Applicable Law. This Section is intended to apply, and is intended to give such transferee or
assignee the rights of a holder in due course against the Maker, regardless of whether this Note
is or is not a negotiable instrument.

        26. Representation by Counsel. The Maker acknowledges that the Maker is and has
been represented by counsel of the Maker’s choice in connection with the negotiation,
preparation, review, authorization, execution and delivery of this Note and any other
instruments, agreements or matters relating to this Note.

       27.     Choice of Law, Venue and Jury Trial Waiver.

               (a)    Governing Law. (a) This Note and the rights and obligations of the
Maker and the Payee hereunder shall, in all respects, be governed by, and construed in
accordance with, the laws (excluding the principles of conflict of laws) of the State of New
York (the “Governing Jurisdiction”) (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York), including all matters of construction,
validity and performance.

               (b)    JURISDICTION; VENUE; SERVICE.

                (i)  THE MAKER HEREBY IRREVOCABLY CONSENTS TO
THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
GOVERNING JURISDICTION AND, IF A BASIS FOR FEDERAL JURISDICTION
EXISTS, THE NON-EXCLUSIVE PERSONAL JURISDICTION OF ANY UNITED
STATES DISTRICT COURT FOR THE GOVERNING JURISDICTION.

                 (ii) THE MAKER AGREES THAT VENUE SHALL BE PROPER
IN ANY COURT OF THE GOVERNING JURISDICTION SELECTED BY THE PAYEE
OR, IF A BASIS FOR FEDERAL JURISDICTION EXISTS, IN ANY UNITED STATES
DISTRICT COURT IN THE GOVERNING JURISDICTION. THE MAKER WAIVES ANY
RIGHT TO OBJECT TO THE MAINTENANCE OF ANY SUIT, CLAIM, ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, IN ANY OF
THE STATE OR FEDERAL COURTS OF THE GOVERNING JURISDICTION ON THE
BASIS OF IMPROPER VENUE OR INCONVENIENCE OF FORUM.




                                              - 20 -
EAST\174485714.4
         Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 265 of 342




                (iii) ANY SUIT, CLAIM, ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, BROUGHT BY THE MAKER
AGAINST THE PAYEE THAT IS BASED, IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, ON THIS NOTE OR ANY MATTERS RELATING TO THIS NOTE OR
ANY RELATED DOCUMENT OR ANY OBLIGATIONS, SHALL BE BROUGHT IN A
COURT ONLY IN THE GOVERNING JURISDICTION. THE MAKER SHALL NOT FILE
ANY COUNTERCLAIM AGAINST THE PAYEE IN ANY SUIT, CLAIM, ACTION,
LITIGATION OR PROCEEDING BROUGHT BY THE PAYEE AGAINST THE MAKER IN
A JURISDICTION OUTSIDE OF THE GOVERNING JURISDICTION UNLESS UNDER
THE RULES OF THE COURT IN WHICH THE PAYEE BROUGHT SUCH SUIT, CLAIM,
ACTION, LITIGATION OR PROCEEDING THE COUNTERCLAIM IS MANDATORY,
AND NOT PERMISSIVE, AND WOULD BE CONSIDERED WAIVED UNLESS FILED AS
A COUNTERCLAIM IN THE SUIT, CLAIM, ACTION, LITIGATION OR PROCEEDING
INSTITUTED BY THE PAYEE AGAINST THE MAKER. THE MAKER AGREES THAT
ANY FORUM OUTSIDE THE GOVERNING JURISDICTION IS AN INCONVENIENT
FORUM AND THAT ANY SUIT, CLAIM, ACTION, LITIGATION OR PROCEEDING
BROUGHT BY THE MAKER AGAINST THE PAYEE IN ANY COURT OUTSIDE THE
GOVERNING JURISDICTION SHOULD BE DISMISSED OR TRANSFERRED TO A
COURT LOCATED IN THE GOVERNING JURISDICTION. FURTHERMORE, THE
MAKER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
BRING OR COMMENCE ANY SUIT, CLAIM, ACTION, LITIGATION OR PROCEEDING
OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE PAYEE IN ANY WAY
RELATING TO THIS NOTE OR ANY RELATED DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER OR THEREUNDER, OR ANY TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY, AND THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH SUIT,
CLAIM, ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
MAKER AND THE PAYEE AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT,
CLAIM, ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

                (iv) EACH OF THE MAKER AND THE PAYEE IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, CLAIM, ACTION, LITIGATION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL
POSTAGE PREPAID, TO IT AT THE ADDRESS SET FORTH FOR NOTICES IN THIS


                                     - 21 -
EAST\174485714.4
         Case 20-10361-KBO        Doc 533-1     Filed 05/29/20     Page 266 of 342




NOTE (OR AT SUCH OTHER ADDRESS FOR NOTICE AS THE MAKER OR THE
PAYEE SHALL HAVE SPECIFIED BY WRITTEN NOTICE TO THE OTHER), SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER THE DATE OF
MAILING.

                (v) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
PAYEE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR TO OTHERWISE PROCEED AGAINST THE
MAKER OR ANY OTHER PERSON IN THE GOVERNING JURISDICTION OR IN ANY
OTHER JURISDICTION.

           (c)  WAIVER OF JURY TRIAL. THE MAKER AND THE PAYEE
MUTUALLY WAIVE ALL RIGHT TO TRIAL BY JURY OF ALL CLAIMS OF ANY KIND
ARISING UNDER THIS NOTE OR THE RELATED DOCUMENTS. THE MAKER AND
THE PAYEE ACKNOWLEDGE THAT THIS IS A WAIVER OF A LEGAL RIGHT AND
THAT THE MAKER AND THE PAYEE EACH MAKE THIS WAIVER VOLUNTARILY
AND KNOWINGLY AFTER CONSULTATION WITH COUNSEL OF ITS CHOICE. THE
MAKER AND THE PAYEE AGREE THAT ALL SUCH CLAIMS SHALL BE TRIED
BEFORE A JUDGE OF A COURT HAVING JURISDICTION, WITHOUT A JURY.

               [The signature page follows. The remainder of this page is blank.]




                                             - 22 -
EAST\174485714.4
          Case 20-10361-KBO     Doc 533-1     Filed 05/29/20     Page 267 of 342




        IN WITNESS WHEREOF, and intending to be legally bound hereby, the Maker executes
this Promissory Note as of the date first written above.

                                        MAKER:

                                        NEIGHBORMD           HOLDINGS        CORP.,   a
                                        Delaware corporation


                                        By: _______________________________
                                           Name: _______________________
                                           Title: _______________________


                                        NEIGHBORMD, INC., a Florida corporation


                                        By: _______________________________
                                           Name: _______________________
                                           Title: _______________________




                           [Signature Page to Promissory Note]




EAST\174485714.4
          Case 20-10361-KBO       Doc 533-1     Filed 05/29/20     Page 268 of 342




  The Payee hereby confirms its acceptance of the foregoing Promissory Note and its agreement
  with the terms, provisions, covenants and agreements set forth therein.

  PAYEE:

  ________________________________, a
  ______________________________


  By: _______________________________
  Name: _______________________
  Title: _______________________




                             [Signature Page to Promissory Note]




EAST\174485714.4
          Case 20-10361-KBO        Doc 533-1    Filed 05/29/20     Page 269 of 342




ACCEPTED AND AGREED:

  SUBORDINATED AGENT:

  ________________________________, solely in
  its capacity as the Subordinated Agent hereunder


  By: _______________________________
  Name: _______________________
  Title: _______________________




                             [Signature Page to Promissory Note]




EAST\174485714.4
Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 270 of 342




                   EXHIBIT 5.3B(2)
         FORM OF INTERCREDITOR AGREEMENT


                        See attached.
          Case 20-10361-KBO         Doc 533-1      Filed 05/29/20     Page 271 of 342




                     [FORM OF] INTERCREDITOR AGREEMENT

       THIS INTERCREDITOR AGREEMENT (this “Agreement”) is entered into as of [___],
20[___], by and among [BRIDGING FINANCE INC.], in its capacity as administrative agent
under the Senior Credit Documents (as defined herein), and its successors and assigns from time
to time (the “Senior Agent”), [BRIDGING FINANCE INC.], in its capacity as administrative
agent under the Subordinated Credit Documents (as defined herein), and its successors and
assigns from time to time (the “Subordinated Agent”), NEIGHBORMD HOLDINGS CORP., a
Delaware corporation (“Holdings”) NEIGHBORMD, INC. (formerly known as Hygea Health
Holdings, Inc.), a Florida corporation (“NMD” and together with Holdings, the “Borrowers”),
and each of the other entities listed on the signature page hereof as a “Credit Party”.

                                          RECITALS

        A.      Borrowers, Senior Agent and the lenders party thereto from time to time (the
“Senior Lenders” and together with the Senior Agent, the “Senior Creditors”) have entered into
that certain Credit Agreement, dated June [___], 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Senior Credit Agreement”), pursuant to which,
among other things, Senior Lenders have agreed, subject to the terms and conditions set forth in
the Senior Credit Agreement, to make certain loans and financial accommodations to Borrowers.
All of the Credit Parties’ obligations to the Senior Creditors under the Senior Credit Documents
(as hereinafter defined) are guaranteed by the Credit Parties and secured by a first priority Lien
(as hereinafter defined) on all assets of the Borrowers and the other Credit Parties (including,
without limitation, the Collateral (as such term is defined in the Senior Credit Agreement)).

        B.      Borrowers have issued (i) that certain Promissory Note, dated as of [___], 20[___]
(as amended, restated, supplemented or otherwise modified from time to time, the “Bridging
Note”), in favor of [Bridging Income Fund L.P. f/k/a Sprott Bridging Income Fund LP, a limited
partnership organized under the laws of the Province of Ontario] (“Bridging Lender”), and (ii)
that certain Promissory Note, dated as of [___], 20[___] (as amended, restated, supplemented or
otherwise modified from time to time, the “Centurion Note” and together with the Bridging
Note, the “Notes”), in favor of [Centurion Asset Management Inc., a corporation incorporated
under the laws of the Province of Ontario] (“Centurion Lender” and together with the Bridging
Lender and including their successors and assigns, the “Subordinated Lenders” and together with
the Subordinated Agent, the “Subordinated Creditors”). All of Credit Parties’ obligations to the
Subordinated Creditors under the Notes and the other Related Documents (as defined in the
Notes) are guaranteed by the Credit Parties and are secured by a Lien on all assets of the
Borrowers and the other Credit Parties (including, without limitation, the Collateral (as such term
is defined in the Notes)) that are pari passu with the Liens in favor of the Senior Agent.

       C.     As one of the conditions precedent to the incurrence of the Subordinated Debt,
Senior Creditors have required the execution and delivery of this Agreement by Subordinated
Agent and Credit Parties, in order to set forth the relative rights and priorities of Senior Agent,
on behalf of the Senior Creditors, and Subordinated Agent, on behalf of the Subordinated
Creditors, under the Senior Credit Documents (as hereinafter defined) and the Subordinated
Credit Documents (as hereinafter defined).



EAST/174486109
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 272 of 342




       NOW, THEREFORE, in order to comply with the Senior Credit Documents and to
induce Subordinated Creditors to consummate the transactions contemplated by the Subordinated
Credit Documents, and for other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, the parties hereto hereby agree as follows:

1.     Definitions. The following terms shall have the following meanings in this Agreement:

       “Affiliate” shall mean, as to any specified Person, any other Person which, directly or
       indirectly, is in control of, is controlled by, or is under common control with, such
       Person. A Person shall be deemed to control another Person if the controlling Person
       possesses, directly or indirectly, the power to direct or cause the direction of the
       management and policies of the other Person, whether through the ownership of voting
       securities, by contract or otherwise. Without limitation, any director, executive officer or
       beneficial owner of ten percent (10%) or more of the stock (either directly or through
       ownership of stock equivalents) of a Person shall for the purposes of this Agreement, be
       deemed to control the other Person.

       “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code, as
       amended from time to time and any successor statute and all rules and regulations
       promulgated thereunder.

       “Distribution” means, with respect to any indebtedness or other obligation, (a) any
       payment or distribution by any Person of cash, securities or other property, by set-off or
       otherwise, on account of such indebtedness or obligation, (b) any redemption, purchase
       or other acquisition of such indebtedness or obligation by any Person or (c) the granting
       of any lien or security interest to or for the benefit of the holders of such indebtedness or
       obligation in or upon any property of any Person that would constitute Collateral under
       the terms of this Agreement.

        “Lien” shall mean any security interest, chattel mortgage, charge, lien or encumbrance,
       or any other legal device, howsoever denominated, the intent of which is for property of
       any kind to be security for payment or performance of an obligation.

       “paid in full” or “payment in full” shall mean with respect to the Senior Debt, the time at
       which all of the Obligations (as defined in the Senior Credit Agreement) with respect to
       the Senior Credit Documents, other than unasserted contingent indemnity obligations,
       have been fully paid, performed and satisfied.

       “Person” means any natural person, corporation, general or limited partnership, limited
       liability company, firm, trust, association, government, governmental agency or other
       entity, whether acting in an individual, fiduciary or other capacity.

       “Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
       receivership, custodianship, liquidation, dissolution, reorganization, assignment for the
       benefit of creditors, appointment of a custodian, receiver, trustee or other officer with
       similar powers or any other proceeding for the liquidation, dissolution or other winding
       up of a Person.

                                                2
EAST/174486109
          Case 20-10361-KBO        Doc 533-1        Filed 05/29/20   Page 273 of 342




       “Senior Credit Documents” shall mean the Senior Credit Agreement, the other Loan
       Documents (as defined in the Senior Credit Agreement) and all other agreements,
       documents and instruments executed from time to time in connection therewith, as the
       same may be amended, restated, supplemented or otherwise modified from time to time.

        “Senior Debt” shall mean all obligations (including, without limitation, the Obligations,
       as defined in the Senior Credit Agreement), liabilities and indebtedness of every nature of
       Borrowers and the other Credit Parties from time to time owed to Senior Creditors under
       the Senior Credit Documents, including, without limitation, the principal amount of all
       debts, claims and indebtedness, accrued and unpaid interest and all fees, costs and
       expenses, whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
       now and from time to time hereafter owing, due or payable, whether before or after the
       filing of a Proceeding under the Bankruptcy Code together with (a) any amendments,
       modifications, renewals or extensions thereof to the extent not prohibited by the terms of
       this Agreement and (b) any interest accruing thereon after the commencement of a
       Proceeding, without regard to whether or not such interest is an allowed claim.

       “Senior Priority Collateral” shall mean the Collateral (as defined in the Senior Credit
       Agreement).

       “Subordinated Credit Documents” shall mean the Notes and the other Related Documents
       (as defined in the Notes), and all other documents, agreements and instruments now
       existing or hereinafter entered into evidencing or pertaining to all or any portion of the
       Subordinated Debt.

       “Subordinated Debt” shall mean all obligations (including, without limitation, the
       Obligations, as defined in the Subordinated Credit Documents), liabilities and
       indebtedness of every nature of Borrowers and the other Credit Parties from time to time
       owed to Subordinated Creditors under the Subordinated Credit Documents, including,
       without limitation, the principal amount of all debts, claims and indebtedness, accrued
       and unpaid interest and all fees, costs and expenses, whether primary, secondary, direct,
       contingent, fixed or otherwise, heretofore, now and from time to time hereafter owing,
       due or payable, whether before or after the filing of a Proceeding under the Bankruptcy
       Code together with (a) any amendments, modifications, renewals or extensions thereof
       and (b) any interest accruing thereon after the commencement of a Proceeding, without
       regard to whether or not such interest is an allowed claim. For the avoidance of doubt,
       Subordinated Debt shall exclude any equity investment by Subordinated Creditors or its
       Affiliates in any Borrower, including rights to receive dividends and Distributions that
       are payable to equity interest holders of any Borrower.


2.     Subordination.

              2.1     Subordination of Payment of Subordinated Debt to Senior Debt. The
Subordinated Debt hereby is expressly subordinated in right of payment to the prior performance
and irrevocable and indefeasible payment in full in cash of the Senior Debt and termination of
the Senior Credit Documents. In furtherance of the foregoing and notwithstanding any other

                                                3
EAST/174486109
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 274 of 342




provisions of this Agreement, the Senior Credit Documents or the Subordinated Credit
Documents, the Credit Parties shall not at any time make, and shall not permit or cause to be
made, and Subordinated Creditors shall not at any time receive or collect or permit to be received
or collected, directly or indirectly, any payment on or with respect to any of the Subordinated
Debt, and any such payment received by the Subordinated Creditors or any of its Affiliates shall
be held by Subordinated Creditors or such Affiliate in trust for the Senior Creditors and shall be
turned over to the Senior Agent immediately for application to the Senior Debt; provided, that
Borrowers may make scheduled payments of interest and reimburse fees and expenses as
required under the Notes so long as no Default or Event of Default (each as defined in the Senior
Credit Agreement) has occurred, is continuing or would result by or from any such payment.

                2.2     Subordination of Liens and Security. Until the Senior Debt has been paid
in full, the Liens of Subordinated Agent in the Senior Priority Collateral shall be and hereby are
subordinated for all purposes and in all respects to the Liens of Senior Creditor in the Senior
Priority Collateral, regardless of the time, manner or order of perfection of any such Liens.
Subordinated Agent, on behalf of the Subordinated Creditors, agrees that it will not at any time
contest the validity, perfection, priority or enforceability of the Senior Debt, the Senior Credit
Documents, or the Liens of Senior Agent in the Senior Priority Collateral or other collateral
securing the Senior Debt. Senior Agent, on behalf of the Senior Creditors, agrees that it will not
at any time contest the validity, perfection, priority or enforceability of the Subordinated Debt,
the Subordinated Credit Documents, or the Liens of Subordinated Agent in the Senior Priority
Collateral or other collateral securing the Subordinated Debt.

                 2.3   Sale, Transfer or other Disposition of Subordinated Debt.

                      (a) Subordinated Creditors shall not sell, assign, pledge, dispose of or
       otherwise transfer all or any portion of the Subordinated Debt or any Subordinated Credit
       Document unless, prior to the consummation of any such action, the transferee thereof
       shall execute and deliver to Senior Agent an agreement substantially identical to this
       Agreement, providing for the continued subordination of the Subordinated Debt to the
       Senior Debt as provided herein and for the continued effectiveness of all of the rights of
       Senior Creditors arising under this Agreement.

                      (b) Notwithstanding the failure of any transferee to execute or deliver an
       agreement substantially identical to this Agreement, the subordination effected hereby
       shall survive any sale, assignment, pledge, disposition or other transfer of all or any
       portion of the Subordinated Debt, and the terms of this Agreement shall be binding upon
       the successors and assigns of the Subordinated Creditors, as provided in Section 8 hereof.

3.     Modifications to Credit Documents.

               3.1    Modifications to Senior Credit Documents. Senior Creditors may at any
time and from time to time without the consent of or notice to Subordinated Creditors, without
incurring liability to any Subordinated Creditor and without impairing or releasing the
obligations of any Subordinated Creditor under this Agreement, change the manner or place of
payment or extend the time of payment of or renew or alter any of the terms of the Senior Debt,
or amend in any manner any agreement, note, guaranty or other instrument evidencing or

                                                4
EAST/174486109
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20    Page 275 of 342




securing or otherwise relating to the Senior Debt. Senior Creditors shall promptly, after the
execution and delivery of such amendments and or modifications, deliver conformed copies
thereof to Subordinated Agent.

                3.2      Modifications to Subordinated Credit Documents.              Subordinated
Creditors may at any time and from time to time without the consent of or notice to Senior
Creditors, without incurring liability to any Senior Creditor and without impairing or releasing
the obligations of any Senior Creditor under this Agreement, change the manner or place of
payment or extend the time of payment of or renew or alter any of the terms of the Subordinated
Debt, or amend in any manner any agreement, note, guaranty or other instrument evidencing or
securing or otherwise relating to the Senior Debt; provided, that Subordinated Creditors shall not
(a) accelerate the final maturity of the Subordinated Debt (as set forth in the Subordinated Credit
Documents in effect on the date hereof) or (b) change any scheduled payments required under
the Subordinated Credit Documents in effect on the date hereof in a manner adverse to the Senior
Creditors. Subordinated Creditors shall promptly, after the execution and delivery of such
amendments and or modifications, deliver conformed copies thereof to Senior Agent.

4.     Representations and Warranties.

               4.1    Representations and Warranties of Subordinated Agent. Subordinated
Agent hereby represents and warrants to Senior Agent that as of the date hereof: (a)
Subordinated Agent has the power and authority to enter into, execute, deliver and carry out the
terms of this Agreement, all of which have been duly authorized by all proper and necessary
action; and (b) this Agreement is the legal, valid and binding obligation of the Subordinated
Agent, enforceable against the Subordinated Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by equitable
principles.

                4.2    Representations and Warranties of Senior Agent. Senior Agent hereby
represents and warrants to Subordinated Agent that as of the date hereof: (a) Senior Agent has
the power and authority to enter into, execute, deliver and carry out the terms of this Agreement,
all of which have been duly authorized by all proper and necessary action; and (b) this
Agreement is the legal, valid and binding obligation of Senior Agent, enforceable against Senior
Agent in accordance with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

5.     Modification. Any modification or waiver of any provision of this Agreement, or any
       consent to any departure by any party from the terms hereof, shall not be effective in any
       event unless the same is in writing and signed by Senior Agent and Subordinated Agent,
       and then such modification, waiver or consent shall be effective only in the specific
       instance and for the specific purpose given. Any notice to or demand on any party hereto
       in any event not specifically required hereunder shall not entitle the party receiving such
       notice or demand to any other or further notice or demand in the same, similar or other
       circumstances unless specifically required hereunder.


                                                5
EAST/174486109
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 276 of 342




6.     Further Assurances. Each party to this Agreement promptly will execute and deliver
       such further instruments and agreements and do such further acts and things as may be
       reasonably requested in writing by any other party hereto that may be necessary or
       desirable in order to effect fully the purposes of this Agreement.

7.     Notices. Unless otherwise specifically provided herein, any notice delivered under this
       Agreement shall be in writing addressed to the respective party as set forth below and
       may be personally served, telecopied or sent by overnight courier service or certified or
       registered United States mail and shall be deemed to have been given (a) if delivered in
       person, when delivered; (b) if delivered by telecopy, on the date of transmission if
       transmitted on a business day before 4:00 p.m. (Eastern time) or, if not, on the next
       succeeding business day; (c) if delivered by overnight courier, one business day after
       delivery to such courier properly addressed; or (d) if by United States mail, four business
       days after deposit in the United States mail, postage prepaid and properly addressed.
       Notices shall be addressed and delivered in the case of Senior Agent, to [TBD], with a
       copy to [TBD], and in the case of Subordinated Agent, to [TBD], with a copy to [TBD],
       or in any case, to such other address as the party addressed shall have previously
       designated by written notice to the serving party, given in accordance with this Section 7.

8.     Successors and Assigns. This Agreement shall inure to the benefit of, and shall be
       binding upon, the respective successors and assigns of Senior Agent, Subordinated Agent
       and the Credit Parties.

9.     Relative Rights. This Agreement defines the relative rights of Senior Agent, on behalf of
       the Senior Creditors, and Subordinated Agent, on behalf of the Subordinated Creditors.
       Nothing in this Agreement shall (a) impair, as between the Credit Parties and Senior
       Creditors and as between Credit Parties and Subordinated Creditors, the obligation of
       Credit Parties with respect to the payment of the Senior Debt and the Subordinated Debt
       in accordance with their respective terms or (b) affect the relative rights of Senior
       Creditors or Subordinated Creditors with respect to any other creditors of any Credit
       Party.

10.    Headings. The paragraph headings used in this Agreement are for convenience only and
       shall not affect the interpretation of any of the provisions hereof.

11.    Counterparts. This Agreement may be executed in one or more counterparts, each of
       which shall be deemed an original, but all of which together shall constitute one and the
       same instrument. Signature by facsimile or electronic transmission shall bind the parties
       hereto.

12.    Severability. In the event that any provision of this Agreement is deemed to be invalid,
       illegal or unenforceable by reason of the operation of any law or by reason of the
       interpretation placed thereon by any court or governmental authority, the validity, legality
       and enforceability of the remaining provisions of this Agreement shall not in any way be
       affected or impaired thereby, and the affected provision shall be modified to the
       minimum extent permitted by law so as most fully to achieve the intention of this
       Agreement.

                                                6
EAST/174486109
          Case 20-10361-KBO         Doc 533-1       Filed 05/29/20   Page 277 of 342




13.    Continuation of Subordination; Termination of Agreement. This Agreement shall remain
       in full force and effect until the payment in full of the Senior Debt and the termination of
       all lending commitments under the Senior Credit Documents after which this Agreement
       shall terminate without further action on the part of the parties hereto.

14.    Applicable Law. This Agreement shall be governed by and shall be construed and
       enforced in accordance with the internal laws of the State of New York, without regard to
       conflicts of law principles.

15.    CONSENT TO JURISDICTION. EACH OF SENIOR AGENT, SUBORDINATED
       AGENT AND THE CREDIT PARTIES HEREBY CONSENTS TO THE
       JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
       CITY OR COUNTY OF THE STATE OF NEW YORK. EACH OF SENIOR AGENT,
       SUBORDINATED AGENT AND THE CREDIT PARTIES EXPRESSLY SUBMITS
       AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
       WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH OF SENIOR
       AGENT, SUBORDINATED AGENT AND THE CREDIT PARTIES IRREVOCABLY
       CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
       AFOREMENTIONED COURTS IN ANY SUCH SUIT, CLAIM, ACTION,
       LITIGATION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
       REGISTERED OR CERTIFIED MAIL POSTAGE PREPAID, TO IT AT THE
       ADDRESS SET FORTH FOR NOTICES IN THIS NOTE (OR AT SUCH OTHER
       ADDRESS FOR NOTICE AS THE MAKER OR THE PAYEE SHALL HAVE
       SPECIFIED BY WRITTEN NOTICE TO THE OTHER), SUCH SERVICE TO
       BECOME EFFECTIVE THIRTY (30) DAYS AFTER THE DATE OF MAILING.

16.    WAIVER OF JURY TRIAL. SUBORDINATED AGENT, BORROWERS AND
       SENIOR AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
       TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
       OF THIS AGREEMENT, ANY OF THE SUBORDINATED CREDIT DOCUMENTS
       OR ANY OF THE SENIOR CREDIT DOCUMENTS. EACH OF SUBORDINATED
       AGENT, CREDIT PARTIES AND SENIOR AGENT ACKNOWLEDGES THAT THIS
       WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
       RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
       INTO THIS AGREEMENT, THE SUBORDINATED CREDIT DOCUMENTS AND
       THE SENIOR CREDIT DOCUMENTS (AS APPLICABLE) AND THAT EACH WILL
       CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
       DEALINGS. EACH OF SUBORDINATED AGENT, CREDIT PARTIES AND
       SENIOR AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD THE
       OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
       AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
       TRIAL RIGHTS.

17.    Separation of Rights of Subordinated Creditors. Notwithstanding any provision herein to
       the contrary, the parties acknowledge and agree that Subordinated Agent is entering into
       this Agreement solely in its capacity as Subordinated Agent, on behalf of the
       Subordinated Creditors, and that this Agreement shall not apply to (a) any obligations of
                                                7
EAST/174486109
          Case 20-10361-KBO        Doc 533-1       Filed 05/29/20   Page 278 of 342




       Borrowers to Subordinated Creditors or its Affiliates arising from or related to equity
       interests of Subordinated Creditor or its Affiliates in Borrowers, or (b) any rights or
       remedies of Subordinated Creditors or its Affiliates in respect of any of the obligations
       referenced in clause (a) above.

                 [BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




                                               8
EAST/174486109
            Case 20-10361-KBO   Doc 533-1    Filed 05/29/20   Page 279 of 342




       IN WITNESS WHEREOF, Subordinated Agent, Credit Parties and Senior Agent have
caused this Agreement to be executed as of the date first above written.

                                    SUBORDINATED AGENT:

                                    [BRIDGING FINANCE INC.]


                                    By:
                                    Name:
                                    Title:



                                    SENIOR AGENT:

                                    [BRIDGING FINANCE INC.]


                                    By:
                                    Name:
                                    Title:




[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]

EAST\128005782.2
EAST/174486109
            Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 280 of 342




                                 BORROWERS:

                                 NEIGHBORMD HOLDINGS CORP.


                                 By:    _____________________________
                                 Name:
                                 Title:


                                 NEIGHBORMD, INC.


                                 By:    _____________________________
                                 Name:
                                 Title:


                                 CREDIT PARTIES:

                                 [___]


                                 By:    _____________________________
                                 Name:
                                 Title:




[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]
EAST\128005782.2
EAST/174486109
      Case 20-10361-KBO   Doc 533-1   Filed 05/29/20   Page 281 of 342




                              EXHIBIT 7.1
                               BYLAWS

                              See attached.




EAST\173709154.11
      Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 282 of 342




                   NEIGHBORMD HOLDINGS CORP.

                                     BY-LAWS

                      Effective As of June                  , 2020

                                 ARTICLE I
                            FORMATION AND OFFICES

       Section 1.01 Formation. These bylaws (the “Bylaws”) of NeighborMD
Holdings Corp., a Delaware corporation, are established pursuant to that certain
Stockholders Agreement, dated of even date herewith, of the Corporation and its
Stockholders (the “Stockholders Agreement”). Any capitalized term not defined herein
and that is not otherwise capitalized for grammatical purposes shall have the meaning
ascribed to such term in the Stockholders Agreement. These Bylaws are intended to
supplement the Stockholders Agreement and to address certain matters not otherwise
expressly addressed in detail in the Stockholders Agreement. To the extent, however, that
there is any conflict between these Bylaws and the Stockholders Agreement, the
Stockholders Agreement shall supersede, preempt, and control.

        Section 1.02 Offices. The address of the registered office of the Corporation in
the State of Delaware shall be at 251 Little Falls Drive, Wilmington, Delaware 19808.
The Corporation may have other offices, both within and without the State of Delaware,
as the board of directors of the Corporation (the "Board of Directors") from time to time
shall determine or the business of the Corporation may require.

        Section 1.03 Books and Records. Any records administered by or on behalf of
the Corporation in the regular course of its business, including its stock ledger, books of
account, and minute books, may be maintained on any information storage device,
method, or one or more electronic networks or databases (including one or more
distributed electronic networks or databases); provided that the records so kept can be
converted into clearly legible paper form within a reasonable time, and, with respect to
the stock ledger, the records so kept comply with Section 224 of the Delaware General
Corporation Law. The Corporation shall so convert any records so kept upon the request
of any person entitled to inspect such records pursuant to applicable law.




EAST\174269498.4
      Case 20-10361-KBO         Doc 533-1     Filed 05/29/20     Page 283 of 342




                                ARTICLE II
                      MEETINGS OF THE STOCKHOLDERS

       Section 2.01 Place of Meetings. All meetings of the Stockholders shall be held
at such place, if any, either within or without the State of Delaware, or by means of
remote communication, as shall be designated from time to time by resolution of the
Board of Directors and stated in the notice of meeting. Meetings shall be held separately
by Class of Stock unless otherwise designated by the Board of Directors.

        Section 2.02 Annual Meeting. The annual meeting of the Stockholders for the
election of directors and for the transaction of such other business as may properly come
before the meeting shall be held at such date, time and place, if any, as shall be
determined by the Board of Directors and stated in the notice of the meeting.

        Section 2.03 Special Meetings. Special meetings of Stockholders for any
purpose or purposes shall be called pursuant to (i) a resolution approved by the Board of
Directors, (ii) upon those holders of a majority of the Preferred Stock for the purpose of
calling a special meeting of the Preferred Stock Securityholders, or (iii) upon those
holders of a majority of the Common Stock for the purpose of calling a special meeting
of the Common Stock Securityholders, and may not be called by any other person or
persons. The only business which may be conducted at a special meeting shall be the
matter or matters set forth in the notice of such meeting.

        Section 2.04 Adjournments. Any meeting of the Stockholders, annual or
special, may be adjourned from time to time to reconvene at the same or some other
place, if any, and notice need not be given of any such adjourned meeting if the time,
place, if any, thereof, and the means of remote communication, if any, are announced at
the meeting at which the adjournment is taken. At the adjourned meeting, the Corporation
may transact any business which might have been transacted at the original meeting. If
the adjournment is for more than 30 days, a notice of the adjourned meeting shall be
given to each Stockholder of record entitled to vote at the meeting. If after the
adjournment a new record date is fixed for Stockholders entitled to vote at the adjourned
meeting, the Board of Directors shall fix a new record date for notice of the adjourned
meeting and shall give notice of the adjourned meeting to each Stockholder of record
entitled to vote at the adjourned meeting as of the record date fixed for notice of the
adjourned meeting.

        Section 2.05 Notice of Meetings. Notice of the place, if any, date, hour, the
record date for determining the Stockholders entitled to vote at the meeting (if such date
is different from the record date for Stockholders entitled to notice of the meeting) and
means of remote communication, if any, of every meeting of Stockholders shall be given
by the Corporation not less than 10 days nor more than 60 days before the meeting



EAST\174269498.4
      Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 284 of 342




(unless a different time is specified by law) to every Stockholder entitled to vote at the
meeting as of the record date for determining the Stockholders entitled to notice of the
meeting. Notices of special meetings shall also specify the purpose or purposes for which
the meeting has been called. Notices of meetings to Stockholders may be given by
mailing the same, addressed to the Stockholder entitled thereto, at such Stockholder's
mailing address as it appears on the records of the corporation and such notice shall be
deemed to be given when deposited in the U.S. mail, postage prepaid. Without limiting
the manner by which notices of meetings otherwise may be given effectively to
Stockholders, any such notice may be given by electronic transmission in accordance
with the Stockholders Agreement or Applicable Law. Notice of any meeting need not be
given to any Stockholder who shall, either before or after the meeting, submit a waiver of
notice or who shall attend such meeting, except when the Stockholder attends for the
express purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Any Stockholder so
waiving notice of the meeting shall be bound by the proceedings of the meeting in all
respects as if due notice thereof had been given.

        Section 2.06 Quorum. Unless otherwise required by law, the Stockholders
Agreement, the Corporation's Certificate of Incorporation (the "Certificate of
Incorporation") or these By-laws, at each meeting of the Stockholders, a majority in
voting power of the Shares of the Corporation entitled to vote at such meeting, present in
person or represented by proxy, shall constitute a quorum. If, however, such quorum shall
not be present or represented at any meeting of the Stockholders, the Stockholders
entitled to vote thereat, present in person or represented by proxy, shall have power, by
the affirmative vote of a majority in voting power thereof, to adjourn the meeting from
time to time, in the manner provided in Section 2.04, until a quorum shall be present or
represented. A quorum, once established, shall not be broken by the subsequent
withdrawal of enough votes to leave less than a quorum. At any such adjourned meeting
at which there is a quorum, any business may be transacted that might have been
transacted at the meeting originally called.

        Section 2.07 Conduct of Meetings. The Board of Directors may adopt by
resolution such rules and regulations for the conduct of the meeting of the Stockholders
as it shall deem appropriate. At every meeting of the Stockholders, a majority in voting
power of the Shares of the Corporation entitled to vote at such meeting shall appoint a
Chairperson of such meeting who shall preside at, the meeting. The secretary or, in his or
her absence or inability to act, the person whom the chairperson of the meeting shall
appoint secretary of the meeting, shall act as secretary of the meeting and keep the
minutes thereof. Except to the extent inconsistent with such rules and regulations as
adopted by the Board of Directors, the chairperson of any meeting of the Stockholders
shall have the right and authority to prescribe such rules, regulations, and procedures and
to do all such acts as, in the judgment of such chairperson, are appropriate for the proper
conduct of the meeting. Such rules, regulations, or procedures, whether adopted by the



EAST\174269498.4
      Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 285 of 342




Board of Directors or prescribed by the chairperson of the meeting, may include, without
limitation, the following: (a) the establishment of an agenda or order of business for the
meeting; (b) the determination of when voting shall occur at such meeting; (c) rules and
procedures for maintaining order at the meeting and the safety of those present; (d)
limitations on attendance at or participation in the meeting to Stockholders of record of
the corporation, their duly authorized and constituted proxies or such other persons as the
Chairperson of the meeting shall determine; (e) restrictions on entry to the meeting after
the time fixed for the commencement thereof; and (f) limitations on the time allotted to
questions or comments by participants.

        Section 2.08 Voting; Proxies. If so provided in the Stockholders Agreement,
the election of the Board of Directors shall be determined in accordance with the
Stockholders Agreement. Unless otherwise required by Applicable Law, the Certificate
of Incorporation, the Stockholders Agreement or these By-laws, any matter, other than
the election of directors, brought before any meeting of Stockholders shall be decided by
the affirmative vote of the majority of Shares present in person or represented by proxy at
the meeting and entitled to vote on the matter. Each Stockholder entitled to vote at a
meeting of Stockholders or to express consent to corporate action in writing without a
meeting may authorize another person or persons to act for such Stockholder by proxy,
but no such proxy shall be voted or acted upon after three years from its date, unless the
proxy provides for a longer period. A proxy shall be irrevocable if it states that it is
irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to
support an irrevocable power. A Stockholder may revoke any proxy which is not
irrevocable by attending the meeting and voting in person or by delivering to the
secretary of the Corporation a revocation of the proxy or a new proxy bearing a later date.
Voting at meetings of Stockholders need not be by written ballot.

        Section 2.09 Written Consent of Stockholders Without a Meeting. Any
action to be taken at any annual or special meeting of Stockholders may be taken without
a meeting, without prior notice and without a vote, if a consent or consents in writing,
setting forth the action to be so taken, shall be signed by the holders of outstanding stock
having not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all Shares entitled to vote thereon were present
and voted and shall be delivered to the Corporation by delivery to the Chairperson of the
Board of Directors. Every written consent shall bear the date of signature of each
Stockholder who signs the consent, and no written consent shall be effective to take the
corporate action referred to therein unless, within 60 days of the earliest dated consent
delivered in the manner required by this Section 2.09, written consents signed by a
sufficient number of Stockholders to take action are delivered to the Corporation as
aforesaid. Prompt notice of the taking of the corporate action without a meeting by less
than unanimous written consent shall, to the extent required by Applicable Law, be given
to those Stockholders who have not consented in writing, and who, if the action had been
taken at a meeting, would have been entitled to notice of the meeting if the record date



EAST\174269498.4
      Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 286 of 342




for notice of such meeting had been the date that written consents signed by a sufficient
number of holders to take the action were delivered to the Corporation.

        Section 2.10 Telephone Meetings. Stockholder meetings may be held by means
of telephone conference or other communications equipment by means of which all
persons participating in the meeting can hear each other and be heard. Participation by a
Stockholder in a meeting pursuant to this Section 2.10 shall constitute presence in person
at such meeting.


                                   ARTICLE III
                               BOARD OF DIRECTORS

       Section 3.01 General Powers. The business and affairs of the Corporation shall
be managed by or under the direction of the Board of Directors. The Board of Directors
may adopt such rules and procedures, not inconsistent with the Certificate of
Incorporation, the Stockholders Agreement, these By-laws, or Applicable Law, as it may
deem proper for the conduct of its meetings and the management of the Corporation.

       Section 3.02 Number; Term of Office. The number and appointment of the
Board of Directors shall be determined in accordance with the Stockholders Agreement.

        Section 3.03 Fees and Expenses. Directors shall receive such fees and expenses
as the Board of Directors shall from time to time prescribe.

        Section 3.04 Regular Meetings. Regular meetings of the Board of Directors
may be held without notice at such times and at such places as may be determined from
time to time by a majority of the Board of Directors or its Chairperson.

        Section 3.05 Special Meetings. Special meetings of the Board of Directors may
be held at such times and at such places as may be determined by the Chairperson on at
least 24 hours' notice to each director given by one of the means specified in Section 3.08
hereof other than by mail or on at least three days' notice if given by mail.

       Section 3.06 Telephone Meetings. Board of Directors or Board of Directors
committee meetings may be held by means of telephone conference or other
communications equipment by means of which all persons participating in the meeting
can hear each other and be heard. Participation by a director in a meeting pursuant to this
Section 3.06 shall constitute presence in person at such meeting.




EAST\174269498.4
      Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 287 of 342




        Section 3.07 Adjourned Meetings. A majority of the directors present at any
meeting of the Board of Directors, including an adjourned meeting, whether or not a
quorum is present, may adjourn and reconvene such meeting to another time and place.
At least 24 hours' notice of any adjourned meeting of the Board of Directors shall be
given to each director whether or not present at the time of the adjournment, if such
notice shall be given by one of the means specified in Section 3.08 hereof other than by
mail, or at least three days' notice if by mail. Any business may be transacted at an
adjourned meeting that might have been transacted at the meeting as originally called.

        Section 3.08 Notices. Subject to Section 3.07, Section 3.09, and Section 3.13
hereof, whenever notice is required to be given to any director by applicable law, the
Certificate of Incorporation, or these By-laws, such notice shall be deemed given
effectively if given in person or by telephone, mail addressed to such director at such
director's address as it appears on the records of the Corporation, facsimile, email, or by
other means of electronic transmission permissible pursuant to the Stockholders
Agreement.

        Section 3.09 Waiver of Notice. Whenever notice to directors is required by
applicable law, the Certificate of Incorporation, or these by-laws, a waiver thereof, in
writing signed by, or by electronic transmission by, the director entitled to the notice,
whether before or after such notice is required, shall be deemed equivalent to notice.
Attendance by a director at a meeting shall constitute a waiver of notice of such meeting
except when the director attends a meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business on the ground that the
meeting was not lawfully called or convened. Neither the business to be transacted at, nor
the purpose of, any regular or special Board of Directors or committee meeting need be
specified in any waiver of notice.

        Section 3.10 Organization. At each meeting of the Board of Directors, the
chairperson or, in his or her absence, another director selected by a majority of the Board
of Directors shall preside. The secretary shall act as secretary at each meeting of the
Board of Directors. If the secretary is absent from any meeting of the Board of Directors,
an assistant secretary shall perform the duties of secretary at such meeting; and in the
absence from any such meeting of the secretary and all assistant secretaries, the person
presiding at the meeting may appoint any person to act as secretary of the meeting.

        Section 3.11 Quorum of Directors. A quorum of directors shall be determined
in accordance with the Stockholders Agreement and shall be necessary and sufficient for
the transaction of business at any meeting of the Board of Directors.

       Section 3.12 Action by Majority Vote. Except as otherwise expressly required
by these By-laws, the Certificate of Incorporation, the Stockholders Agreement or by



EAST\174269498.4
      Case 20-10361-KBO        Doc 533-1      Filed 05/29/20    Page 288 of 342




Applicable Law, the vote of a majority of the directors entitled to vote and present at a
meeting at which a quorum is present shall be the act of the Board of Directors.

        Section 3.13 Action Without Meeting. Unless otherwise restricted by the
Certificate of Incorporation, the Stockholders Agreement, or these By-laws, any action
required or permitted to be taken at any meeting of the Board of Directors or of any
committee thereof may be taken without a meeting if all directors or members of such
committee, as the case may be, consent thereto in writing or by electronic transmission,
and the writings or electronic transmissions are filed with the minutes of proceedings of
the Board of Directors or committee in accordance with Applicable Law.

        Section 3.14 Committees of the Board of Directors. The Board of Directors
may designate one or more committees, each committee to consist of one or more of the
directors of the Corporation. Any such committee shall report to the Board of Directors
and any action taken by such committee shall be subject to the review and approval of the
Board of Directors. Unless the Board of Directors provides otherwise, at all meetings of
such committee, a majority of the then authorized members of the committee shall
constitute a quorum for the transaction of business, and the vote of a majority of the
members of the committee present at any meeting at which there is a quorum shall be the
act of the committee. Each committee shall keep regular minutes of its meetings.


                                     ARTICLE IV
                                      OFFICERS

        Section 4.01 Positions and Election. The officers of the Corporation shall be
determined by the Board of Directors and may include a president and/or Chief Executive
Officer, a treasurer and/or Chief Financial Officer, a secretary, and such other officer
positions and titles as determined by the Board of Directors.

        Section 4.02 Term. Each officer of the Corporation shall hold office until such
officer's successor is appointed and qualified or until such officer's earlier death,
resignation, or removal. Any officer appointed by the Board of Directors may be
removed by the Board of Directors at any time, with or without cause, by the majority
vote of the members of the Board of Directors then in office subject to the terms and
conditions of any agreement between the Company and such officer. The removal of an
officer shall be without prejudice to his or her contract rights, if any. The election or
appointment of an officer shall not of itself create contract rights. Any officer of the
Corporation may resign at any time by giving written notice of his or her resignation to
the president or the secretary subject to the terms and conditions of any agreement
between the Company and such officer. Any such resignation shall take effect at the time
specified therein or, if the time when it shall become effective shall not be specified



EAST\174269498.4
      Case 20-10361-KBO         Doc 533-1      Filed 05/29/20    Page 289 of 342




therein, immediately upon its receipt. Unless otherwise specified therein, the acceptance
of such resignation shall not be necessary to make it effective. Should any vacancy occur
among the officers, the position shall be filled for the unexpired portion of the term by
appointment made by the Board of Directors.

        Section 4.03 Duties of Officers May Be Delegated. In case any officer is
absent, or for any other reason that the Board of Directors may deem sufficient, the
president or the Board of Directors may delegate for the time being the powers or duties
of such officer to any other officer or to any director; provided that any such delegation
shall at all times comply with the financial controls and other requirements prescribed by
the Board and the Stockholders Agreement, including (without limitation) Section 7.1
thereof.

       Section 4.04 Management Agreements. The Corporation has entered into the
Management Agreements (as defined in the Stockholders Agreement). These Bylaws
hereby acknowledge that the Person(s) identified in the Management Agreements have
been delegated the duty and obligation to carry out such functions in accordance with the
terms and conditions set forth in the Management Agreements.


                                   ARTICLE V
                               GENERAL PROVISIONS

       Section 5.01 Seal. The seal of the Corporation shall be in such form as shall be
approved by the Board of Directors. The seal may be used by causing it or a facsimile
thereof to be impressed or affixed or reproduced or otherwise, as may be prescribed by
law or custom or by the Board of Directors.

        Section 5.02 Agreements, Checks, Notes, Drafts, Etc. All (i) agreements,
instruments, and other undertakings (collectively, “Agreements”), and (ii) checks, notes,
drafts, or other orders for the payment of money of the Corporation (collectively,
“Money Orders”) shall be signed, endorsed, or accepted in the name of the Corporation
by such officer, officers, person, or persons as from time to time may be designated by
the Board of Directors or by an officer or officers authorized by the Board of Directors to
make such designation; provided that all Agreements and Money Orders shall require the
signatures of at least two (2) officers in order to bind the Corporation.

       Section 5.03 Conflict with Stockholders Agreement, Applicable Law or
Certificate of Incorporation. These By-laws are adopted subject to any Applicable Law,
the Stockholders Agreement and the Certificate of Incorporation. Whenever these By-
laws may conflict with any Applicable Law, the Stockholders Agreement or the




EAST\174269498.4
      Case 20-10361-KBO        Doc 533-1     Filed 05/29/20    Page 290 of 342




Certificate of Incorporation, such conflict shall be resolved in favor of such law, the
Stockholders Agreement or the Certificate of Incorporation.


                                   ARTICLE VI
                                  AMENDMENTS

        Section 6.01 Amendments. These By-laws may be adopted, amended, repealed
or replaced with new by-laws adopted by the Board of Directors and approved by the
Stockholders in accordance with and in the same manner as amendments or modifications
permissible pursuant to the Stockholders Agreement.




EAST\174269498.4
Case 20-10361-KBO     Doc 533-1    Filed 05/29/20    Page 291 of 342




                           EXHIBIT C

       Corporate Organizational Chart for Reorganized Debtors
                                                Case 20-10361-KBO          Doc 533-1           Filed 05/29/20          Page 292 of 342



POST-CONFIRMATION ORGANIZATIONAL STRUCTURE                                  NeighborMD
                                                                           Holdings Corp.
                                                                             [Delaware]

                                                                                    100%

                                                                           NeighborMD
                                                                           Intermediary
                                                                           Holdings, LLC
                                                                            [Delaware]
                                                                                    100%

                                                                          NeighborMD, Inc.
                                                                          f/k/a Hygea Health
                                                                             Holdings, Inc.
                                                                                [Florida]
                                                                                    100%


                                            NeighborMD                      NeighborMD         NeighborMD        NeighborMD        NeighborMD           NeighborMD             NeighborMD              NeighborMD
          Joel                            Management, LLC                    Holdings of        Partners of       Partners of       Partners of          Partners of            Partners of             Partners of
        Terrance                              [Florida]                     Florida, LLC       South Florida,   Central Florida,    Gulf Coast,         Tampa, LLC              Panhandle,               Georgia,
       Isom, M.D.                                                             [Florida]          LLC [FL]          LLC [FL]          LLC [FL]               [FL]                 LLC [FL]               LLC [GA]
                                                  100%
              100%                                                                  100%

     [Georgia Practice           NeighborMD         NeighborMD            [Florida Practice
                         MSAs   Management of      Management of   MSAs
         Entities]                                                            Entities]
                                Georgia, LLC        Florida, LLC
      See next slide.                                                       See next slide.
                                  [Georgia]           [Florida]

                                                                                                                   LEGEND:
                                                                                                                                    Ownership (in percentage specified)
                                                                                                                                    Management Agreement

                                                                                                                                    Holding Company



                                                                                                                                    Management Services Organization (“MSO”)



                                                                                                                                    Capitated Payment Organization



[Continued on next slide]                                                                                                           Practice Entity [actively billing; verified clinical operations]




  www.dlapiper.com                                                                                                                                                                                                    13
                                             Case 20-10361-KBO                    Doc 533-1    Filed 05/29/20             Page 293 of 342



POST-CONFIRMATION ORGANIZATIONAL STRUCTURE                                                                              NeighborMD, Inc.
                                                                                                                        f/k/a Hygea Health
                                                                                                                           Holdings, Inc.
                                                                                                                              [Florida]
                                                                                                                                  100%


                                                                              NeighborMD                                                                         NeighborMD
                                                                              Management,                                                                         Holdings of
                                                                                  LLC                                                                            Florida, LLC
                                                                                [Florida]                                                                          [Florida]

                                                                                                                                                                           100% of each of the following 11 FL practice entities



                                                                                                                        NeighborMD            NeighborMD of                       NeighborMD of                NeighborMD
                                                                                                                        of Aventura,           Miami Beach,                         Palm Beach                 of Kissimmee,
                           100%                                                                                           LLC [FL]               LLC [FL]                        Gardens, LLC [FL]               LLC [FL]
                                                   MSAs with                                           MSAs with
                                                  each of the 3    NeighborMD           NeighborMD     each of the 11
   NeighborMD        NeighborMD    NeighborMD
                                                   GA practice    Management of        Management of   FL practice                                                                  NeighborMD
     of South         of Newnan,    of Atlanta,                                                                         NeighborMD           NeighborMD of                                                    NeighborMD of
                                                       entities   Georgia, LLC                         entities
   Atlanta, LLC       LLC [GA]      LLC [GA]                                           Florida, LLC                      of Sunrise,         Pembroke Pines,                        of Longwood,              Lake Underhill,
       [GA]                                                         [Georgia]             [Florida]                      LLC [FL]               LLC [FL]                              LLC [FL]                   LLC [FL]



                                                                                                                                             NeighborMD of                           NeighborMD                 NeighborMD
                                                                                                                                              North Miami                            of Tamarac,                of Bradenton,
                                                                                                                                             Beach, LLC [FL]                          LLC [FL]                    LLC [FL]




                                                                                                                        LEGEND:
                                                                                                                                         Ownership
                                                                                                                                         Management Agreement

                                                                                                                                         Holding Company



                                                                                                                                         Management Services Organization (“MSO”)



                                                                                                                                         Capitated Payment Organization



                                                                                                                                         Practice Entity [actively billing; verified clinical operations]




  www.dlapiper.com
         Case 20-10361-KBO         Doc 533-1   Filed 05/29/20    Page 294 of 342




                                       EXHIBIT D

             List of Directors of New Board and Officers of Reorganized Debtors

List of Directors of New Board:

       1. Robb Cacovic of Bridging Finance Inc.
       2. Kevin Moreau of Bridging Finance Inc.
       3. Daryl Boyce of Centurion Asset Management, Inc.

Board Observers:

       1. Sergei Tchetvertnykh (Centurion Board Observer)
       2. Committee Board Observer – To be determined

Officers of Reorganized Debtors:

       1. Michael Muchnicki – Chief Executive Officer
       2. Lee Clark – Chief Financial Officer
Case 20-10361-KBO    Doc 533-1     Filed 05/29/20   Page 295 of 342




                           EXHIBIT E

       List of Material Contracts to be Assumed and Assigned
                                       Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 296 of 342
                        LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                CONTRACT                                                                            CURE
     DEBTOR ENTITY                                              CONTRACT NAME / DESCRIPTION                                            ASSIGNEE
                            COUNTER-PARTY(IES)                                                                     AMOUNT
A. PAYOR AGREEMENTS
1.   First Harbour Health   Humana Insurance                Independent Practice Association Participation          $0.00   NeighborMD Partners of Gulf Coast,
     Management, LLC        Company, Humana Health          Agreement, as amended by, (i) First Amendment to                LLC; NeighborMD Partners of
                            Insurance Company of            IPA Physician Group Agreement, (ii) Second                      Central Florida, LLC; NeighborMD
                            Florida, Inc., Humana           Amendment to IPA Physician Group Agreement,                     Partners of Tampa, LLC; and
                            Medical Plan, Inc. and their    (iii) Third Amendment to IPA Physician Group                    NeighborMD Partners of Panhandle,
                            affiliates that underwrite or   Agreement, (iv) Fourth Amendment to IPA                         LLC
                            administer health plans         Physician Group Agreement, and (v) Fifth
                                                            Amendment to IPA Physician Group Agreement.
2.   First Harbour Health   Humana Insurance                Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Tampa,
     Management, LLC        Company, Humana Health          rendered at the following locations, and any and all            LLC
     and First Harbour      Insurance Company of            successor location(s): 712 53rd Ave. E., Bradenton,
     Medical Centers, LLC   Florida, Inc., Humana           FL.
                            Medical Plan, Inc. and their
                            affiliates that underwrite or
                            administer health plans
3.   First Harbour Health   Collier Boulevard HMA           IPA Physician Group Agreement, as amended by            $0.00   NeighborMD Partners of Gulf Coast,
     Management, LLC        Physician Management,           (i) First Amendment to IPA Physician Group                      LLC
                            LLC and CHS/Community           Agreement, and (ii) Second Amendment to IPA
                            Health Systems, Inc.            Physician Group Agreement.
4.   First Harbour Health   Collier Boulevard HMA           Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Gulf Coast,
     Management, LLC        Physician Management,           rendered at the following locations, and any and all            LLC
                            LLC and CHS/Community           successor location(s):
                            Health Systems, Inc.             8340 Collier Blvd., Ste. 200, Naples, FL
                                                             1839 San Marco Rd., Marco Island, FL
5.   First Harbour Health   Collier HMA Physician           IPA Physician Group Agreement, as amended by,           $0.00   NeighborMD Partners of Gulf Coast,
     Management, LLC        Management, LLC and             (i) First Amendment to IPA Physician Group                      LLC
                            CHS/Community Health            Agreement, and (ii) Second Amendment to IPA
                            Systems, Inc.                   Physician Group Agreement.




                                                                                1
         EAST\174535686.2
                                      Case 20-10361-KBO        Doc 533-1        Filed 05/29/20     Page 297 of 342
                         LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                 CONTRACT                                                                       CURE
      DEBTOR ENTITY                                         CONTRACT NAME / DESCRIPTION                                            ASSIGNEE
                             COUNTER-PARTY(IES)                                                                AMOUNT
6.    First Harbour Health   Collier HMA Physician      Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Management, LLC and        rendered at the following locations, and any and all            LLC
                             CHS/Community Health       successor location(s):
                             Systems, Inc.               6101 Pine Ridge Rd., Naples, FL
                                                         15215 Collier Blvd., #320, Naples, FL
                                                         24231 Walden Center Drive, Bonita Springs, FL
7.    First Harbour Health   Gulf Coast HMA Physician   IPA Physician Group Agreement, as amended by,           $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Management, LLC and        First Amendment to IPA Physician Group                          LLC
                             CHS/Community Health       Agreement.
                             Systems, Inc.
8.    First Harbour Health   Gulf Coast HMA Physician   Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Management, LLC and        rendered at the following locations, and any and all            LLC
                             CHS/Community Health       successor location(s):
                             Systems, Inc.               8383 Tamiami Trl., Ste. 115, Sarasota, FL
                                                         2446 Laurel Rd., Venice, FL
                                                         900 East Pine St., Ste. 222, Englewood, FL
                                                         901 Venetia Bay Blvd. Ste. 110, Venice, FL
                                                         1720 E. Venice Ave., Fl. 1, Venice, FL
                                                         1720 E. Venice Ave., Fl. 2, Venice, FL
                                                         14876 S. Tamiami Trl., North Port, F
                                                         18659 Tamiami Trl., Ste. A, North Port, FL
                                                         1370 E Venice Ave., Ste. 202, Venice, FL
9.    First Harbour Health   S. Reddy Kosanam, M.D.     IPA Physician Agreement                                 $0.00   NeighborMD Partners of Central
      Management, LLC                                                                                                   Florida, LLC
10.   First Harbour Health   Meadowcrest Family         IPA Physician Agreement                                 $0.00   NeighborMD Partners of Central
      Management, LLC        Physicians, P.A.                                                                           Florida, LLC
11.   First Harbour Health   Meadowcrest Family         Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Central
      Management, LLC        Physicians, P.A.           rendered at the following location, and any and all             Florida, LLC
                                                        successor location(s): 1250 N. Vantage Point Dr.,
                                                        Crystal River, FL 34429.


                                                                            2
          EAST\174535686.2
                                      Case 20-10361-KBO    Doc 533-1        Filed 05/29/20     Page 298 of 342
                         LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                 CONTRACT                                                                   CURE
      DEBTOR ENTITY                                       CONTRACT NAME / DESCRIPTION                                          ASSIGNEE
                             COUNTER-PARTY(IES)                                                            AMOUNT
12.   First Harbour Health   Millennium Physician   IPA Physician Agreement, as amended by, First           $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Group, LLC             Amendment to IPA Physician Group Agreement.                     LLC
13.   First Harbour Health   Millennium Physician   Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Group, LLC             rendered at the following locations, and any and all            LLC
                                                    successor location(s):
                                                     13774 Plantation Rd., Ste. 101, Fort Myers, FL
                                                     2315 Aaron St., Port Charlotte, FL
                                                     315 E. Olympia Ave., Ste. 223, Punta Gorda, FL
                                                     315 E. Olympia Ave., Ste. 111, Punta Gorda, FL
                                                     19531 Cochran Blvd., Port Charlotte, FL
                                                     2343 Aaron St., Port Charlotte, FL
                                                     779 Medical Drive Ste. 6, Englewood, FL
                                                     3390 Tamiami Trl., Ste. 105, Port Charlotte, FL
                                                     2343 Aaron St., Port Charlotte, FL
                                                     3440 Tamiami Trl., Unit 2, Port Charlotte, FL
                                                     333 Miami Ave. W., Venice, FL
                                                     1287 US Highway 41 BYP S., Venice, FL
                                                     13815 Tamiami Trl., North Port, FL
                                                     2400 S McCall Rd Ste. C, Englewood, FL
                                                     190 W Dearborn St., Englewood, FL
                                                     13440 Parker Commons Blvd., Ste. 101, Fort
                                                       Myers, FL
                                                     400 8th St. N., 2nd Floor, Naples, FL
                                                     800 Goodlette Rd., Ste. 200, Naples, FL
                                                     8421 Pointe Loop Dr., Venice, FL
                                                     16251 N. Cleveland Ave., North Fort Myers, FL
                                                     2002 Del Prado Blvd. South, Ste. 100, Cape
                                                       Coral, FL
                                                     3530 Fruitville Rd., Sarasota, FL
                                                     126 Del Prado Blvd. N., Ste. 104, Cape Coral,
                                                       FL


                                                                        3
          EAST\174535686.2
                           Case 20-10361-KBO     Doc 533-1       Filed 05/29/20    Page 299 of 342
                 LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                         CONTRACT                                                              CURE
DEBTOR ENTITY                                  CONTRACT NAME / DESCRIPTION                             ASSIGNEE
                     COUNTER-PARTY(IES)                                                       AMOUNT
                                           2684 Swamp Cabbage Ct., Fort Myers, FL
                                           60 Westminster St. North, Suite A, Lehigh
                                            Acres, FL
                                           10484 Stringfellow Rd., Ste. 1, St. James City,
                                            FL
                                           1708 Cape Coral Parkway W., Ste. 6, Cape
                                            Coral, FL
                                           13691 Metro Parkway Ste. 330, Fort Myers, FL
                                           9400 Gladiolus Dr., Ste. 50, Fort Myers, FL
                                           13691 Metro Parkway, Ste. 110B, Fort Myers,
                                            FL
                                           90 Cypress Way E., Ste. 10, Naples, FL
                                           4881 Palm Beach Blvd., Ste. 100, Fort Myers,
                                            FL
                                           2525 Harbor Blvd., Ste. 104, Port Charlotte, FL
                                           13691 Metro Parkway, Ste. 130, Fort Myers, FL
                                           14350 Metropolis Ave., Ste. 1, Fort Myers, FL
                                           4525 Thomasson Dr., Naples, FL
                                           25098 Olympia Ave., Ste. 400, Fort Myers, FL
                                           12545 New Brittany Blvd, Ste. 26, Fort Myers,
                                            FL
                                           9500 Bonita Beach Rd., Ste. 201, Bonita
                                            Springs, FL
                                           13813 Metro Parkway, Fort Myers, FL
                                           1528 Del Prado S., Cape Coral, FL
                                           24600 S. Tamiami Trl., Ste. 500, Bonita
                                            Springs, FL
                                           3571 Del Prado Blvd. N., Unit 2, Cape Coral,
                                            FL
                                           5172 Mason Corbin Ct., Ste. 1, Fort Myers, FL
                                           1735 SW Health Pkwy., Ste. 201, Fort Myers,
                                            FL


                                                             4
  EAST\174535686.2
                                        Case 20-10361-KBO        Doc 533-1        Filed 05/29/20     Page 300 of 342
                         LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                 CONTRACT                                                                         CURE
      DEBTOR ENTITY                                           CONTRACT NAME / DESCRIPTION                                            ASSIGNEE
                             COUNTER-PARTY(IES)                                                                  AMOUNT
                                                           25086 Olympia Ave., Ste. 320, Fort Myers, FL
                                                           12995 S. Cleveland Ave., Ste. 184, Fort Myers,
                                                            FL
14.   First Harbour Health   Pediatric and Internal       IPA Physician Agreement                                 $0.00   NeighborMD Partners of Tampa,
      Management, LLC        Medicine Specialists, Inc.                                                                   LLC
15.   First Harbour Health   Pediatric and Internal       Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Tampa,
      Management, LLC        Medicine Specialists, Inc.   rendered at the following location, and any and all             LLC
                                                          successor location(s): 1990 N Prospect Ave.,
                                                          Lecanto, FL.
16.   First Harbour Health   Punta Gorda HMA              IPA Physician Group Agreement, as amended by,           $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Physician Management,        First Amendment to IPA Physician Group                          LLC
                             LLC                          Agreement.
17.   First Harbour Health   Punta Gorda HMA              Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Gulf Coast,
      Management, LLC        Physician Management,        rendered at the following locations, and any and all            LLC
                             LLC                          successor location(s):
                                                           6101 Pine Ridge Rd., Naples, FL
                                                           15215 Collier Blvd., #320, Naples, FL
                                                           24231 Walden Center Drive, Bonita Springs, FL
18.   First Harbour Health   Soni Family Practice, PLLC   IPA Physician Agreement, as amended by, First           $0.00   NeighborMD Partners of Central
      Management, LLC                                     Amendment to IPA Physician Group Agreement.                     Florida, LLC
19.   First Harbour Health   Soni Family Practice, PLLC   Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Central
      Management, LLC                                     rendered at the following locations, and any and all            Florida, LLC
                                                          successor location(s): 106 Park Place Blvd., Ste. C,
20.   First Harbour Health   Four Corners Internal        IPA Physician Agreement, as amended by, First           $0.00   NeighborMD Partners of Central
      Management, LLC        Medicine, LLC                Amendment to IPA Physician Group Agreement.                     Florida, LLC
21.   First Harbour Health   Four Corners Internal        Humana Affiliate Contract, with respect to services     $0.00   NeighborMD Partners of Central
      Management, LLC        Medicine, LLC                rendered at the following locations, and any and all            Florida, LLC
                                                          successor location(s): 106 Polo Park Blvd.,
                                                          Davenport, FL.



                                                                              5
          EAST\174535686.2
                                         Case 20-10361-KBO            Doc 533-1        Filed 05/29/20    Page 301 of 342
                         LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                  CONTRACT                                                                            CURE
      DEBTOR ENTITY                                                CONTRACT NAME / DESCRIPTION                                           ASSIGNEE
                              COUNTER-PARTY(IES)                                                                     AMOUNT
22.   First Harbour Health    Florida Medical Clinic, LLC      IPA Physician Agreement                                $0.00   NeighborMD Partners of Central
      Management, LLC         / Florida Medical Center, PL                                                                    Florida, LLC
23.   First Harbour Health    Florida Medical Clinic, LLC      Humana Affiliate Contract, with respect to services    $0.00   NeighborMD Partners of Central
      Management, LLC         / Florida Medical Center, PL     rendered at the following location, and any and all            Florida, LLC
                                                               successor location(s): 308 Avenue C NE, Winter
                                                               Haven, FL.
24.   First Harbour Medical   Blue Cross and Blue Shield       Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC            of Florida, Inc. d/b/a Florida
                              Blue
25.   First Harbour Medical   UnitedHealthcare Insurance    Commercial Fee for Service Payor Agreements               $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC            Company, on behalf of itself,
                              UnitedHealthcare of Florida,
                              Inc. and its other affiliates
                              for certain products and
                              services
26.   First Harbour Medical   Aetna Health Inc.                Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC
27.   First Harbour Medical   WellCare of Florida, Inc.        Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC
28.   First Harbour Medical   AARP United Healthcare           Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC
29.   First Harbour Medical   CIGNA HealthCare of              Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC            Florida, Inc.
30.   First Harbour Medical   UMR, Inc. / United               Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC            HealthCare Services, Inc.
31.   First Harbour Medical   TRICARE South Region             Commercial Fee for Service Payor Agreements            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC




                                                                                   6
          EAST\174535686.2
                                        Case 20-10361-KBO          Doc 533-1        Filed 05/29/20     Page 302 of 342
                         LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                  CONTRACT                                                                          CURE
      DEBTOR ENTITY                                             CONTRACT NAME / DESCRIPTION                                             ASSIGNEE
                              COUNTER-PARTY(IES)                                                                   AMOUNT
32.   First Harbour Medical   Ambetter from Sunshine        Commercial Fee for Service Payor Agreement              $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC            Health, an affiliate of
                              Centene Management
                              Company
33.   First Harbour Medical   AARP Medicare Complete        Commercial Fee for Service Payor Agreement              $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC
34.   Palm Medical            CarePlus Health Plans, Inc.   Network Agreement                                       $0.00   NeighborMD Partners of South
      Network, LLC                                                                                                          Florida, LLC and NeighborMD
                                                                                                                            Partners of Central Florida, LLC
35.   Florida Group           CarePlus Health Plans, Inc.   Network Agreement                                       $0.00   NeighborMD Partners of South
      Healthcare, LLC                                                                                                       Florida, LLC
36.   Florida Group           Romulo J. Camogliano,         CarePlus Affiliate Contract, with respect to            $0.00   NeighborMD Partners of Central
      Healthcare, LLC         M.D.                          services rendered at the following location, and any            Florida, LLC
                                                            and all successor location(s): 1400 N. US Highway
                                                            441, Ste. 902, The Villages, FL.
37.   Florida Group           Florida Internal Medicine,    CarePlus Affiliate Contract, with respect to            $0.00   NeighborMD Partners of Central
      Healthcare, LLC         PL and Dwaraknadh R.          services rendered at the following location, and any            Florida, LLC
                              Banala, M.D.                  and all successor location(s): 620 South Lake St.,
                                                            Ste. 6, Leesburg, FL.
38.   Florida Group           Mary Ann Tesalona, M.D.,      CarePlus Affiliate Contract / Participation             $0.00   NeighborMD Partners of Central
      Healthcare, LLC         Corp. [sic] and Mary Ann      Agreement, with respect to services rendered at the             Florida, LLC
                              Tesalona, M.D.                following location, and any and all successor
                                                            location(s): 32845 Radio Rd., Leesburg, FL.
39.   Palm Medical Group,     The Medical Center Of         CarePlus Affiliate Contract, with respect to            $0.00   NeighborMD Partners of South
      Inc.                    Winston Towers, Inc. and      services rendered at the following locations, and               Florida, LLC
                              Michael E. Horowitz, M.D.     any and all successor location(s):
                                                             4302 Alton Rd., Ste. 320, Miami Beach, FL
                                                             2845 Aventura Blvd., Ste. 240, Aventura, FL




                                                                                7
          EAST\174535686.2
                                         Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 303 of 342
                            LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                   CONTRACT                                                                           CURE
      DEBTOR ENTITY                                               CONTRACT NAME / DESCRIPTION                                            ASSIGNEE
                               COUNTER-PARTY(IES)                                                                    AMOUNT
40.   Palm Medical Group,      Mid Florida Adult Medicine,    CarePlus Affiliate Contract, with respect to            $0.00   NeighborMD Partners of Central
      Inc.                     LLC                            services rendered at the following locations, and               Florida, LLC
                                                              any and all successor location(s):
                                                               7824 Lakes Underhill Rd., Ste. B, Orlando, FL
                                                               280 Wekiva Spring Rd., Ste. 1000, Longwood,
                                                                 FL
41.   Florida Group            Physicians Care Centers of     CarePlus Affiliate Contract, with respect to            $0.00   NeighborMD Partners of Central
      Healthcare, LLC          Kissimmee, LLC                 services rendered at the following location, and any            Florida, LLC
                                                              and all successor location(s): 595 Oak Commons
                                                              Blvd., Ste. A, Kissimmee, FL.
42.   Palm Medical Group,      Amir Fahmy, M.D., P.A. and CarePlus Affiliate Contract, with respect to                $0.00   NeighborMD Partners of South
      Inc.                     Amir Fahmy, M.D.           services rendered at the following location, and any                Florida, LLC
                                                          and all successor location(s): 3345 Burns Rd., Ste.
                                                          204, Palm Beach Gardens, FL.
43.   Palm Medical Group,      Hygea of South Florida, Inc.   CarePlus Affiliate Contract, with respect to            $0.00   NeighborMD Partners of South
      Inc.                     f/k/a Sussman & Staller,       services rendered at the following locations, and               Florida, LLC
                               M.D., P.A.                     any and all successor location(s):
                                                               9959 Pines Blvd., Pembroke Pines, FL
                                                               8395 W. Oakland Park Blvd., Ste. D, Oakland
                                                                 Park, FL
                                                               150 NW 168th St., Ste. 301, North Miami
                                                                 Beach, FL
44.   Hygea Medical            Sunshine State Health Plan     Participating Provider Agreement                        $0.00   NeighborMD Partners of South
      Centers of Florida,      Inc.                                                                                           Florida, LLC
      LLC




                                                                                  8
          EAST\174535686.2
                                              Case 20-10361-KBO              Doc 533-1         Filed 05/29/20       Page 304 of 342
                             LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                       CONTRACT                                                                                    CURE
      DEBTOR ENTITY                                                       CONTRACT NAME / DESCRIPTION                                                 ASSIGNEE
                                   COUNTER-PARTY(IES)                                                                             AMOUNT
45.   Palm Medical Group,         Hygea of South Florida, Inc.       Preferred / Medica Affiliate Contract                         $0.00   NeighborMD Partners of South
      Inc.                        f/k/a Sussman & Staller                                                                                  Florida, LLC
                                  M.D., P.A.1 and Sheldon
                                  Staller, M.D.; Preferred Care
                                  Partners, Inc. (Preferred) and
                                  Medica HealthCare Plans,
                                  Inc. (Medica)
B. EMPLOYMENT AGREEMENTS
46.   Hygea Health                Alan M. Schwartz, M.D. and         Employment Agreement                                          $0.00   NeighborMD of Sunrise, LLC
      Holdings, Inc.              Sunrise Cardiology
                                  Associates, L.P.
47.   Hygea Health                Amir Fahmy, M.D. and               Employment Agreement                                          $0.00   NeighborMD of Palm Beach
      Holdings, Inc.              Amir Fahmy, M.D., P.A.                                                                                   Gardens, LLC
48.   Hygea Health                Shady Salib, M.D. and Amir         Employment Agreement                                          $0.00   NeighborMD of Palm Beach
      Holdings, Inc.              Fahmy, M.D., P.A.                                                                                        Gardens, LLC
49.   Hygea Health                Sheldon Staller, M.D.              Employment Agreement                                          $0.00   NeighborMD of North Miami Beach,
      Holdings, Inc.                                                                                                                       LLC and NeighborMD of Pembroke
                                                                                                                                           Pines, LLC
50.   Hygea Holdings Corp.        Alexander Tirado Nieves            Employment Agreement                                          $0.00   NeighborMD of North Miami Beach,
                                  PA-C                                                                                                     LLC
51.   Hygea Holdings Corp.        Ewaul B. Persaud, Jr., M.D.        Employment Agreement                                          $0.00   NeighborMD of South Atlanta, LLC
52.   First Harbour Health        Jonathan L. Lopez Oliver,          Employment Agreement                                          $0.00   NeighborMD of Bradenton, LLC
      Management, LLC             M.D.
      and First Harbour
      Medical Centers, LLC




          1
              Actual counterparty to contract is Sussman & Staller, M.D., P.A., the former name of Hygea of South Florida, Inc.

                                                                                           9
          EAST\174535686.2
                                        Case 20-10361-KBO         Doc 533-1      Filed 05/29/20   Page 305 of 342
                          LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                  CONTRACT                                                                 CURE
      DEBTOR ENTITY                                            CONTRACT NAME / DESCRIPTION                                    ASSIGNEE
                              COUNTER-PARTY(IES)                                                          AMOUNT
53.   First Harbour Health    Rosan Vargas Sequeda,         Employment Agreement                            $0.00   NeighborMD of Bradenton, LLC
      Management, LLC         M.D.
      and First Harbour
      Medical Centers, LLC
54.   First Harbour Medical   Carlina White-Youssouf, PA    Employment Agreement                            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC
55.   First Harbour Medical   James Hanusa, M.D.            Employment Agreement                            $0.00   NeighborMD of Bradenton, LLC
      Centers, LLC
56.   Hygea Holdings Corp.    Natasha Williamson, ARNP      Employment Agreement                            $0.00   NeighborMD of Atlanta, LLC and
      and Hygea Health                                                                                              NeighborMD Of Newnan, LLC
      Holdings, Inc.
57.   Hygea Health            Ivette Cardona Ruelle, M.D.   Employment Agreement                            $0.00   NeighborMD of Orlando, LLC
      Holdings, Inc.
58.   Hygea Health            Ernesto Lazaro Izquierdo,     Employment Agreement                            $0.00   NeighborMD of Longwood, LLC
      Holdings, Inc.          M.D.
59.   Hygea Health            Orlando Benitez, M.D.         Employment Agreement                            $0.00   NeighborMD of Longwood, LLC
      Holdings, Corp. [sic]
60.   Hygea Health            Magalie J. Samson,            Employment Agreement                            $0.00   NeighborMD of Sunrise, LLC
      Holdings, Inc.          PA-C
61.   Hygea Health            Kyrenia Sanchez               Employment Agreement                            $0.00   NeighborMD of North Miami Beach,
      Holdings, Inc.          Rodriguez, M.D.                                                                       LLC

62.   Hygea Health            Juan F. Arteaga, M.D.         Employment Agreement                            $0.00   NeighborMD of Pembroke Pines,
      Holdings, Inc.                                                                                                LLC




                                                                            10
          EAST\174535686.2
                                          Case 20-10361-KBO         Doc 533-1      Filed 05/29/20   Page 306 of 342
                           LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                   CONTRACT                                                                  CURE
      DEBTOR ENTITY                                              CONTRACT NAME / DESCRIPTION                                   ASSIGNEE
                               COUNTER-PARTY(IES)                                                           AMOUNT

C. MANAGEMENT AGREEMENTS
63.   Physician                Professional Health Choice,    Management Agreement                            $0.00   NeighborMD Management of
      Management               Inc.                                                                                   Florida, LLC
      Associates East Coast,
      LLC
64.   Physician                Daniel Marcus, M.D., P.A.      Management Agreement                            $0.00   NeighborMD Management of
      Management                                                                                                      Florida, LLC
      Associates SE, LLC
65.   Physician                Florida Institute of Health,   Management Agreement                            $0.00   NeighborMD Management of
      Management               Ltd., L.L.L.P.                                                                         Florida, LLC
      Associates SE, LLC
66.   Physician                Kissimmee Medical              Management Agreement                            $0.00   NeighborMD Management of
      Management               Specialties, P.A.                                                                      Florida, LLC
      Associates SE, LLC
67.   Physician                Mid Florida Adult Medicine,    Management Agreement                            $0.00   NeighborMD Management of
      Management               LLC                                                                                    Florida, LLC
      Associates SE, LLC
68.   Physician                Premier South Medical          Management Agreement                            $0.00   NeighborMD Management of
      Management               Group, P.C. and Ewaul B.                                                               Georgia, LLC
      Associates SE, LLC       Persaud, Jr, M.D.

69.   Physician                Hygea of South Florida, Inc.   Management Agreement                            $0.00   NeighborMD Management of
      Management               f/k/a Sussman & Staller,                                                               Florida, LLC
      Associates SE, LLC       M.D., P.A. and Sheldon
                               Staller, M.D.
70.   Physician                The Medical Center of          Management Agreement                            $0.00   NeighborMD Management of
      Management               Winston Towers, Inc.                                                                   Florida, LLC
      Associates SE, LLC



                                                                              11
          EAST\174535686.2
                                        Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 307 of 342
                          LIST OF MATERIAL CONTRACTS - EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED


                                  CONTRACT                                                                    CURE
      DEBTOR ENTITY                                              CONTRACT NAME / DESCRIPTION                                    ASSIGNEE
                              COUNTER-PARTY(IES)                                                             AMOUNT

D. OTHER VENDOR AGREEMENTS
71.   First Harbour Medical   eClinicalWorks, LLC            Software License and Support Cloud Agreement      $0.00   NeighborMD Management of
      Centers, LLC                                           for Electronic Medical Records (EMR) and                  Florida, LLC
                                                             Practice Management
72.   Hygea of Georgia,       eClinicalWorks, LLC            Software License and Support Cloud Agreement      $0.00   NeighborMD Management of
      LLC                                                    for Electronic Medical Records (EMR) and                  Georgia, LLC
                                                             Practice Management, with respect to EMR for
                                                             Premier South Medical Group, P.C.
73.   Hygea Health            Alleus Health Ltd. (f/k/a      Services Agreement                                $0.00   NeighborMD Management of
      Holdings, Inc.          Alleus Services, LLC) d/b/a                                                              Florida, LLC
                              Alleus Health Analytics

74.   Hygea Holdings Corp.    CT Solutions South, Inc. (as   Master Agreement No. 1188778 (Pre-Fund and        $0.00   NeighborMD Management of
                              vendor) and GreatAmerica       Add-On Equipment Lease), with respect to                  Florida, LLC
                              Financial Services             equipment delineated on schedules attached
                              Corporation (as lessor)        thereto.




                                                                               12
          EAST\174535686.2
                            Case 20-10361-KBO           Doc 533-1        Filed 05/29/20     Page 308 of 342
                LIST OF MATERIAL CONTRACTS – UNEXPIRED LEASES TO BE ASSUMED AND ASSIGNED


                                                                                                                                Cure
     #                         Agreement                                 Location/Address                 Assignees
                                                                                                                               Amount
1.       Lease Agreement, effective November 1, 2018, by and        595 Oak Commons Blvd.,       NeighborMD Management of        $0
         among Fischer Family Trust, Robert Fischer, Trustee and    Suite A, Kissimmee, FL       Florida, LLC and NeighborMD
         Hygea Health Holdings, Inc. and Hygea Holdings Corp.       34741                        of Kissimmee, LLC
2.       Retail Lease, effective October 1, 2019, by and between    9959 Pines Blvd.,            NeighborMD Management of        $0
         Palm Square Center, LLC and Hygea Holdings Corp.           Pembroke Pines, FL 33024     Florida, LLC and NeighborMD
                                                                                                 of Pembroke Pines, LLC
3.       Office Lease Agreement, dated January 1, 2010, by and      8393 W. Oakland Park         NeighborMD Management of        $0
         between Sunrise Cardiology Associates, P.A. and Sunrise    Blvd., Sunrise, FL 33351     Florida, LLC and NeighborMD
         Medical Park, LLC, as amended by (i) Sublease                                           of Sunrise, LLC
         Agreement, dated July 1, 2011, (ii) Lease and Sublease
         Extension and Amendment, dated November 12, 2014,
         (iii) Lease Extension Agreement, dated August 17, 2016,
         (iv) Amendment to Lease Agreement and Termination of
         Sublease Agreement, dated November 1, 2017, (v) Lease
         Extension and Amendment to Lease, effective March 1,
         2018, by and between Sunrise Medical Park, LLC and
         Hygea Holdings Corp., (vi) Assignment of Lease by and
         among Sunrise Cardiology Associates, P.A. (as assignor),
         Hygea Holdings Corp. (as assignee), and Sunrise Medical
         Park, LLC (as Landlord), and (vii) correspondence, dated
         May 1, 2020, from Sunrise Medical Park, LLC,
         confirming ongoing month-to-month arrangement.
4.       Lease Agreement, dated September 29, 2014, by and          152 NW 168 St., Suite 301,   NeighborMD Management of        $0
         between International City Building, LLC and Hygea         North Miami Beach, FL        Florida, LLC and NeighborMD
         Holdings, Inc. [sic], as amended by, Renewal Option        33169                        of North Miami Beach, LLC
         Letter, dated March 6, 2020.
5.       Medical Office Building Lease, effective October 1,        3885 Princeton Lakes Way,    NeighborMD Management of        $0
         2013, by and between HTA - Camp Creek, LLC and             Suite 412, Atlanta, GA       Georgia, LLC and NeighborMD
         Premier South Medical Group, P.C., as amended by, First    30331 (Camp Creek            of South Atlanta, LLC
         Amendment to Medical Office Building Lease, effective      Medical Center II)
         April 23, 2020, by and between HTA - Camp Creek,
         LLC and Physician Management Associates SE, LLC.


                                                                     1
                             Case 20-10361-KBO          Doc 533-1      Filed 05/29/20       Page 309 of 342
                   LIST OF MATERIAL CONTRACTS – UNEXPIRED LEASES TO BE ASSUMED AND ASSIGNED


                                                                                                                                 Cure
     #                          Agreement                               Location/Address                   Assignees
                                                                                                                                Amount
6.        Commercial Lease Agreement, effective March 1, 2020,      770 Greison Trail, Suite F,   NeighborMD Management of        $0
          by and between Prime Ventures Corporation and Hygea       Newnan, GA 30263              Georgia, LLC and NeighborMD
          Holdings Corp.                                                                          of Newnan, LLC
7.        Office Lease, dated May 8, 2019, by and between Flagler   8700 West Flagler Street,     NeighborMD Management of        $0
          West Corporate Center, LLC and Hygea Holdings Corp.       Suite 280, Miami, FL 33174    Florida, LLC
8.        Office Lease, effective November 1, 2019, by and          8700 West Flagler Street,     NeighborMD Management of        $0
          between Flagler West Corporate Center, LLC and Hygea      Suite 290, Miami, FL 33174    Florida, LLC
          Holdings Corp.
9.        Sublease Agreement, dated February 2020, by and           7316 Delainey Court,          NeighborMD Management of        $0
          between Halos Systems, LLC and Hygea Health               Sarasota, FL 34240 (Parcel    Florida, LLC
          Holdings, Inc.                                            Id 0188-07-1012)

                                                                    7320 Delainey Court,
                                                                    Sarasota, FL 34240 (Parcel
                                                                    Id 0188-07-101S)

                                                                    7324 Delainey Court,
                                                                    Sarasota, FL 34240 (Parcel
                                                                    Id 0188-07-1013 and Parcel
                                                                    Id 0188-07-1014)




                                                                        2
EAST\174551983.1
Case 20-10361-KBO   Doc 533-1    Filed 05/29/20    Page 310 of 342




                         EXHIBIT F

               List of Retained Causes of Action
            Case 20-10361-KBO            Doc 533-1       Filed 05/29/20      Page 311 of 342



                                  RETAINED CAUSES OF ACTION
        The definition of Creditors’ Trust Causes of Action shall exclude Causes of Action against the
counterparties to all Material Contracts to be assumed and assigned pursuant to the Plan and the following
individuals and entities, together with their respective affiliates, subsidiaries and successors-in-interest:

1.    Go-Forward Landlords
      (a)   Fischer Family Trust (and Robert Fischer, as Trustee thereof)
      (b)   Palm Square Center, LLC
      (c)   Protegrity Properties Inc.
      (d)   Sunrise Medical Park, LLC
      (e)   Fahmy Properties, LLC
      (f)   Mount Sinai Medical Center of Florida, Inc.
      (g)   Leisure Colony Management Corp. and Kings Point Plaza, Ltd.
      (h)   Lake Underhill Professional Group, LLC
      (i)   Atlanta Medical Center, Inc.
      (j)   Prime Ventures Corporation
      (k)   HTA – Camp Creek, LLC
      (l)   International City Building, LLC
      (m)   Govin T. Rajan
      (n)   Flagler West Corporate Center, LLC
      (o)   Halos Systems, LLC

2.    Affiliated Practices
      (a)   Collier Boulevard HMA Physician Management, LLC
      (b)   Collier HMA Physician Management, LLC
      (c)   CHS/Community Health Systems, Inc.
      (d)   Florida Medical Center, PL
      (e)   Florida Medical Clinic, LLC
      (f)   Four Corners Internal Medicine, LLC
      (g)   Global TPA, LLC
      (h)   Gulf Coast HMA Physician Management, LLC
      (i)   Gulf Coast HMA Physician Management, Inc.
      (j)   S. Reddy Kosanam, M.D.
      (k)   Meadowcrest Family Physicians, P.A.
      (l)   Millennium Physician Group, LLC
      (m)   Pediatric and Internal Medicine Specialists, Inc.

                                                     1

EAST\174541640.1
            Case 20-10361-KBO         Doc 533-1         Filed 05/29/20   Page 312 of 342



     (n)    Punta Gorda HMA Physician Management, LLC
     (o)    Soni Family Practice, PLLC
     (p)    First Harbour Medical Centers, LLC
     (q)    Romulo J. Camogliano, M.D., P.A.
     (r)    Florida Internal Medicine, PL
     (s)    Dwaraknadh R. Banala, M.D.
     (t)    Mary Ann Tesalona, M.D., Corp.
     (u)    Mary Ann Tesalona, M.D.
     (v)    The Medical Center of Winston Towers, Inc.
     (w)    Amir Fahmy, M.D., P.A.
     (x)    Mid Florida Adult Medicine, LLC
     (y)    Sunrise Cardiology Associates, L.P.
     (z)    Physicians Care Centers of Kissimmee, LLC
     (aa) Kissimmee Medical Specialties, P.A.
     (bb) Hygea of South Florida, Inc. f/k/a Sussman & Staller, M.D., P.A.
     (cc) Florida Institute of Health, Ltd., L.L.L.P.
     (dd) Premier South Medical Group, P.C.
     (ee) Daniel Marcus, M.D., P.A.
     (ff)   Daniel E. Marcus, M.D., P.A.

3.   Health Plans
     (a)    Humana
            (i) Humana Insurance Company
            (ii) Humana Health Insurance Company of Florida, Inc.
            (iii) Humana Medical Plan, Inc.
            (iv) Humana, Inc.
     (b)    CarePlus Health Plans, Inc.
     (c)    Simply Healthcare Plans, Inc.
     (d)    Medica / Preferred / United Healthcare
            (i)   Medica HealthCare Plans, Inc.
            (ii) Preferred Care Partners, Inc.
            (iii) United HealthCare Services, Inc.
            (iv) United Healthcare of Florida, Inc.
            (v) United Healthcare Insurance Company
            (vi) AARP United Healthcare
            (vii) UMR, Inc.
     (e)    Florida Blue
             (i) Blue Cross and Blue Shield of Florida, Inc. d/b/a Florida Blue
     (f)    AARP Medicare Complete

                                                    2

EAST\174541640.1
           Case 20-10361-KBO          Doc 533-1        Filed 05/29/20    Page 313 of 342



     (g)   Freedom Health, Inc.
     (h)   Optimum Healthcare, Inc.
     (i)   Ambetter / Centene
           (i)   Sunshine State Health Plan, Inc.
           (ii) Centene Management Company LLC
           (iii) Centene Corporation
           (iv) Ambetter from Sunshine Health
           (v) Celtic Insurance Company
     (j)   WellCare / Centene
           (i)  WellCare Health Plans, Inc.
           (ii) Centene Corporation
     (k)   Aetna / Coventry / Summit
           (i)   Aetna
                 (A) Aetna Health Inc.
                 (B) Aetna Better Health of Florida Inc.
           (ii) Coventry Health Care of Florida
                 (A) Coventry Health Care, Inc.
                 (B) Coventry Health and Life Insurance Company
                 (C) Vista Healthplan, Inc.
                 (D) Vista Health Plan of South Florida, Inc.
                 (E) Summit Health Plan, Inc.
                 (F) First Health Life and Health Insurance Company
                 (G) First Health Group Corp.
                 (H) Coventry Health Care Workers’ Compensation Services, Inc.
           (iii) Summit Health Plan, Inc.
                 (A) SHP Healthplan, Inc.
     (l)   Molina Healthcare of Florida, Inc.
     (m)   MMM of Florida, Inc. f/k/a Health Advantage Florida, Inc.
     (n)   Devoted Health, Inc.
     (o)   CIGNA HealthCare of Florida, Inc.
     (p)   TRICARE South Region

4.   Vendors
     (a)   HeathExcel, Ltd.
     (b)   NextGen Healthcare Inc.
     (c)   eClinicalWorks, LLC
     (d)   Healthcare Advisory Solutions, L.L.C.
     (e)   Care Optimize, LLC a/k/a Care Optimize
     (f)   Care Alliance, LLC a/k/a Practice Alliance
     (g)   Alleus Health Ltd. (f/k/a Alleus Services, LLC) d/b/a Alleus Health Analytics
     (h)   GreatAmerica Financial Services Corporation
     (i)   CT Solutions South, Inc.

                                                   3

EAST\174541640.1
            Case 20-10361-KBO              Doc 533-1     Filed 05/29/20        Page 314 of 342




                                                 EXHIBIT G

                                           List of Dissolved Entities

                                 Entity                         Jurisdiction                Owner
1.    Hygea Holdings Corp.                                     Nevada
2.    Hygea of Delaware, LLC                                   Delaware         Hygea Holdings Corp.
3.    Physicians Group Alliance, LLC                           Florida          Hygea Holdings Corp.
4.    Hygea Acquisitions Atlanta, LLC                          Georgia          Hygea Holdings Corp.
5.    Palm Medical Group, Inc.                                 Florida          Hygea Holdings Corp.
6.    Physicians Group Alliance of South Florida, LLC          Florida          Hygea Holdings Corp.
7.    Florida Group Healthcare LLC                             Florida          Hygea of Delaware, LLC
8.    All Care Management Services, Inc.                       Florida          Hygea of Delaware, LLC
9.    Hygea of Georgia, LLC                                    Georgia          Hygea of Delaware, LLC
10.   Palm A.C. MSO, LLC                                       Florida          Hygea Health Holdings, Inc.
11.   Palm Allcare Medicaid MSO, Inc.                          Florida          Hygea Health Holdings, Inc.
12.   Palm Allcare MSO, Inc.                                   Florida          Hygea Health Holdings, Inc.
13.   Palm MSO System, Inc.                                    Florida          Hygea Health Holdings, Inc.
14.   Palm Medical MSO, LLC                                    Florida          Hygea Health Holdings, Inc.
15.   Palm PGA MSO, Inc.                                       Florida          Hygea Health Holdings, Inc.
16.   Palm Medical Network, LLC                                Florida          Hygea Health Holdings, Inc.
17.   Gemini Healthcare Fund, LLC                              Florida          Hygea Health Holdings, Inc.
18.   Medlife Activity Center, LLC                             Florida          Hygea Health Holdings, Inc.
19.   Hygea Florida, LLC                                       Florida          Hygea Health Holdings, Inc.
20.   Hygea Primum Acquisition, Inc.                           Florida          Hygea Health Holdings, Inc.
21.   Primum Alternatives Inc.                                 Florida          Hygea Health Holdings, Inc.
22.   Primum Healthcare, LLC                                   Florida          Hygea Health Holdings, Inc.
23.   Hygea IGP of Central Florida, Inc.                       Florida          Hygea Health Holdings, Inc.
24.   Mobile Clinic Services, LLC                              Florida          Hygea Health Holdings, Inc.
25.   Hygea Medical Partners, LLC                              Florida          Hygea Health Holdings, Inc.
26.   Hygea IGP, LLC                                           Florida          Hygea Health Holdings, Inc.
27.   Hygea Acquisition Orlando, LLC                           Florida          Hygea Health Holdings, Inc.
28.   Hygea Acquisition Longwood, LLC                          Florida          Hygea Health Holdings, Inc.
29.   Hygea of North Miami Beach 1, LLC                        Florida          Hygea Health Holdings, Inc.
30.   Hygea of North Miami Beach 2, LLC                        Florida          Hygea Health Holdings, Inc.
31.   Hygea of Pembroke Pines, LLC                             Florida          Hygea Health Holdings, Inc.
32.   Professional Health Choice, Inc.                         Florida          Hygea Health Holdings, Inc.
33.   Physician Management Associates SE, LLC                  Florida          Hygea Health Holdings, Inc.
34.   Physician Management Associates East Coast, LLC          Florida          Hygea Health Holdings, Inc.
35.   Hygea Medical Centers of Florida, LLC                    Florida          Hygea Health Holdings, Inc.
36.   First Harbour Health Management, LLC                     Florida          Hygea Health Holdings, Inc.
Case 20-10361-KBO   Doc 533-1   Filed 05/29/20       Page 315 of 342




                         EXHIBIT H

                Form of Creditors’ Trust Agreement
             Case 20-10361-KBO      Doc 533-1      Filed 05/29/20     Page 316 of 342




                            CREDITORS’ TRUST AGREEMENT

        THIS CREDITORS’ TRUST AGREEMENT (the “Agreement”) is entered into this day of
____________, 2020, by and among Hygea Holdings Corp., and its affiliated debtors and debtors
in possession (collectively, the “Debtors”); Bridging Finance Inc. and Bridging Income Fund LP
(collectively, “Bridging”); the Official Committee of Unsecured Creditors of the Debtors (the
“Committee”); Advisory Trust Group, LLC, in its capacity as the trustee (the “Trustee”) of the
Creditors’ Trust (defined below); and the Creditors’ Trust Oversight Committee members whose
names appear as such on the signature pages to this Agreement (collectively, the “Parties”).

                                     W I T N E S S E T H:

        WHEREAS, on February 19, 2020 (the “Petition Date”), the Debtors filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
thereby commencing the Debtors’ chapter 11 cases, which were jointly administered by the
Bankruptcy Court under Case No. 20-10361 (KBO);

         WHEREAS, on May 1, 2020, the Debtors filed the First Amended Joint Chapter 11 Plan
of Reorganization of Hygea Holdings Corp. and Its Affiliated Debtors [Docket No. 382] (as
amended, modified, or supplemented, the “Plan”) and First Amended Disclosure Statement with
Respect to First Amended Joint Chapter 11 Plan of Reorganization of Hygea Holdings Corp. and
its Affiliated Debtors [Docket No. 383-1] (the “Disclosure Statement”) with the Bankruptcy Court;

        WHEREAS, on June ___, 2020, the Bankruptcy Court entered an order confirming the
Plan (the “Confirmation Order”) [Docket No. ___];

        WHEREAS, the Plan provides, among other things, for the establishment of a creditors’
trust (the “Creditors’ Trust”) for the benefit of its Beneficiaries (defined below) and for the
appointment of the Trustee as the trustee and manager of the Creditors’ Trust, in consultation with
the Creditors’ Trust Oversight Committee;

        WHEREAS, the Trustee has agreed to act as trustee under this Agreement for purposes
herein provided;

       WHEREAS, the Creditors’ Trust is established for the sole purpose of implementing the
Creditors’ Trust Functions (defined below), in accordance with Treasury Regulations Section
301.7701-4(d), with no objective or authority to continue or engage in the conduct of a trade or
business;

        WHEREAS, the Creditors’ Trust is intended to qualify as a liquidating trust within the
meaning of Treasury Regulations Section 301.7701-4(d) that is treated as “grantor trust” for
federal and applicable state income tax purposes;

        NOW, THEREFORE, for and in consideration of the promises and mutual covenants
herein contained, pursuant to the Plan, the Parties do hereby covenant and agree as follows:



38246/2
05/29/2020 54329643.1
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 317 of 342




                                            ARTICLE I

                                 Definitions; Interpretive Rules.

       1.1    Terms Defined in Plan. Any capitalized term used and not defined herein shall
have the meaning assigned to it in the Plan.

        1.2     Interpretive Rules. For purposes of this Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires: (a) references to “Articles”, “Sections”,
and other subdivisions, without reference to a particular document, are to be designated Articles,
Sections, and other subdivisions of this Agreement; (b) the use of the term “including” means
“including but not limited to”; and (c) the words “herein”, “hereof”, “hereunder”, and other words
of similar import refer to this Agreement as a whole and not to any particular provision (unless
otherwise specified). The enumeration and headings contained in this Agreement are for
convenience of reference only and are not intended to have any substantive significance in
interpreting this Agreement. The singular shall include the plural and the plural the singular, when
the context so requires, and the feminine, the masculine, and the neuter genders shall be mutually
inclusive. Wherever the conjunctive (e.g., “and”) is used herein, it shall also be read as if phrased
in the disjunctive (e.g., “or”), and vice versa.

                                            ARTICLE II

             Establishment of the Creditors’ Trust, Appointment of the Trustee

         2.1    Establishment of the Creditors’ Trust. Pursuant to the Plan, the Parties hereby
establish the Creditors’ Trust, effective as of the Effective Date. Advisory Trust Group, LLC is
hereby appointed as the Trustee, effective as of the Effective Date, and hereby accepts such
appointment. On the Effective Date, the Creditors’ Trust will become effective, in order to
implement the Creditors’ Trust Functions (defined below). On the Effective Date or as soon
thereafter as practicable, pursuant to the Plan and Bankruptcy Code Sections 1123, 1141 and
1146(a), the Debtors, their Estates, Bridging, and the Committee (as the case may be) will transfer,
grant, assign, convey, set over, and deliver to the Trustee, for the benefit of the Creditors’ Trust,
all of the Debtors’, their Estates’, and Bridgings’ right, title and interest in and to the Creditors’
Trust Assets, including, but not limited to (i) the Creditors’ Trust Loan; (ii) the Creditors’ Trust
Causes of Action, (iii) the Creditor Committee Equity, (iv) the Put Election, and (iii) all other
unencumbered assets of the Debtors’ Estates remaining after all required payments have been
made pursuant to the Plan, Confirmation Order, and this Agreement, as applicable, free and clear
of all Liens, Claims, encumbrances or interests of any kind in such property, except as otherwise
provided for in the Plan. On the Effective Date and automatically and without further action, the
Trustee, in consultation with the Creditors’ Trust Oversight Committee, will have full power and
authority as the trustee of the Creditors’ Trust in accordance with the Plan and this Agreement.
On and after the Effective Date, the Trustee, on behalf of the Creditors’ Trust, will take any and
all actions as he believes may be necessary, desirable or appropriate with respect to the Creditors’
Trust, subject to the terms of the Plan and this Agreement. The Creditors’ Trust is organized and
established as a trust for the benefit of the Beneficiaries and is intended to qualify as a liquidating
trust within the meaning of Treasury Regulation section 301.7701-4(d). In accordance with
Treasury Regulation 301.7701-4(d), the sole Beneficiaries of the Creditors’ Trust will be the

                                                 -2-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 318 of 342




Holders of Allowed General Unsecured Claims against the Debtors that are entitled to
Distributions. Such Beneficiaries shall be bound by this Agreement. The interests of the
Beneficiaries in the Creditors’ Trust shall be uncertificated and nontransferable except upon death
of the interest holder or by operation of law. Neither Bridging nor any of its participants shall be
entitled to any Distributions from the Creditors’ Trust on account of Bridging’s Deficiency Claim.
The Creditors’ Trust will not be deemed a successor-in-interest of the Estates for any purpose other
than as specifically set forth in the Plan and this Agreement. This Agreement and the Creditors’
Trust created pursuant to the Plan and this Agreement are hereby declared to be irrevocable and
the Debtors and Bridging shall not have any right at any time to withdraw any of the property held
hereunder or to revoke, annul, or cancel the Creditors’ Trust in whole or in part, or to alter, amend,
or modify this Agreement in any respect. In the event of any inconsistency between this
Agreement, the Plan, and the Confirmation Order, the Confirmation Order and Plan, in that order,
shall govern.

       2.2     Vesting of Estate Assets, Free and Clear of Liens. Upon the Effective Date, the
Creditors’ Trust will be vested with all right, title, and interest in the Creditors’ Trust Assets, and
such property will become the property of the Creditors’ Trust free and clear of all Claims, Liens,
charges, other encumbrances, and Interests, except as set forth in the Plan.

       2.3     Trust Name. The trust created hereby shall be known as the “Creditors’ Trust of
Hygea Holdings Corp.”, in which name the Trustee may, among other things, carry out the
Creditors’ Trust Functions, conduct the business of the Creditors’ Trust, retain counsel and other
professionals and pay fees and costs incurred by counsel and other professionals, make and execute
contracts on behalf of the Creditors’ Trust, sue and be sued on behalf of the Creditors’ Trust, and
take such other actions as the Trustee is authorized to take under the Plan and this Agreement.

                                           ARTICLE III

                           Creditors’ Trust, Purpose, Administration

        3.1     Purpose of the Creditors’ Trust. The Creditors’ Trust shall be established for the
purpose of carrying out the Creditors’ Trust Functions and liquidating, distributing and resolving
claims to the Creditors’ Trust Assets, in accordance with Treasury Regulation section 301.7701-
4(d), with no objective to continue or engage in the conduct of a trade or business, except only in
the event and to the extent necessary for, and consistent with, the purpose of the Creditors’ Trust.
Accordingly, the Trustee, in consultation with the Creditors’ Trust Oversight Committee, shall, in
an expeditious but orderly manner, carry out the Creditors’ Trust Functions, liquidate and convert
the Creditors’ Trust Assets to Cash, make timely Distributions and not unduly prolong the duration
of the Creditors’ Trust.

        3.2    Governance of the Creditors’ Trust. The Creditors’ Trust will be administered and
controlled by the Trustee, in consultation with the Creditors’ Trust Oversight Committee.

        3.3    Purpose of this Agreement and Creditors’ Trust Functions. The parties hereby enter
into this Agreement for the purposes of establishing the Creditors’ Trust contemplated by the Plan
and authorizing the Trustee, in consultation with the Creditors’ Trust Oversight Committee, to,
among other things, implement and carry out the Creditors’ Trust functions as follows: (a)


                                                 -3-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 319 of 342




establishing reserves and investing Cash; (b) liquidating non-Cash Creditors’ Trust Assets; (c)
retaining and paying professionals as necessary to carry out the purposes of the Creditors’ Trust;
(d) preparing and filing tax returns for the Creditors’ Trust; (e) preparing and filing reports and
other documents necessary to conclude and close the Chapter 11 Cases; (f) objecting to,
reconciling, seeking to subordinate, compromising or settling any or all Claims and administering
Distributions on account of General Unsecured Claims; (g) evaluating, filing, litigating, settling,
or otherwise pursuing any Creditors’ Trust Causes of Action; (h) abandoning any property of the
Creditors’ Trust that cannot be sold or distributed economically; (i) making interim and final
Distributions of Creditors’ Trust Assets (after payment of or reserve for all Creditors’ Trust
expenses) to the Creditors’ Trust Beneficiaries pursuant to this Agreement; (j) winding up the
affairs of the Creditors’ Trust and dissolving it under applicable law; (k) destroying records; and
(l) such other responsibilities as may be vested in the Trustee pursuant to the Plan, this Agreement
or Bankruptcy Court order or as may be necessary and proper to carry out the provisions of the
Plan (collectively “Creditors’ Trust Functions”).

        3.4     Administration of the Creditors’ Trust Assets. From and after the Effective Date,
the Trustee, in consultation with the Creditors’ Trust Oversight Committee, shall take all steps
necessary to liquidate all Creditors’ Trust Assets and distribute the proceeds in accordance with
the Plan, Confirmation Order, and this Agreement, including prosecuting, litigating, settling or
otherwise liquidating and reducing the Creditors’ Trust Assets to Cash, or abandoning the
Creditors’ Trust Assets on such terms and for such consideration as he deems to be reasonable and
in the best interests of the Beneficiaries.

        3.5     Authority of the Trustee. The Trustee will serve as a fiduciary to the Beneficiaries
of the Creditors’ Trust and, in consultation with the Creditors’ Trust Oversight Committee, will be
empowered to implement the Creditors’ Trust Functions, effect all actions, execute, and deliver all
agreements, instruments, and other documents, make the distributions contemplated, and perform
all of the obligations and agreements of the Creditors’ Trust and/or of the Trustee necessary to
implement the provisions of the Plan and this Agreement (to the extent applicable) and otherwise
in furtherance of the purposes of the Creditors’ Trust. The Trustee shall pursue or not pursue any
Creditors’ Trust Causes of Action as the majority of the Creditors’ Trust Oversight Committee
determines is in the best interests of the Creditors’ Trust’s Beneficiaries and consistent with the
purposes of the Creditors’ Trust, and shall have no liability for the outcome of his decision, other
than those decisions constituting liability for bad faith, willful misconduct, reckless disregard of
duty, criminal conduct, gross negligence, fraud, or self-dealing.

       3.6     Creditors’ Trust Oversight Committee Majority Approval. With respect to any
Material Action (as defined in Section 5.6 herein), the Trustee must obtain majority approval from
the Creditors’ Trust Oversight Committee.

        3.7       Expenses of the Creditors’ Trust. Only the Creditors’ Trust Assets will be used to
pay all liabilities, costs and expenses of the Creditors’ Trust, including compensation then due and
payable to the Trustee, his agents, representatives, professionals, and employees, and all costs,
expenses, and liabilities incurred by the Trustee in connection with the performance of his duties.
The reasonable fees and expenses of the Trustee and his counsel and agents will be paid from the
Creditors’ Trust Assets. The Trustee shall not be required to file a fee application to receive


                                                -4-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1        Filed 05/29/20   Page 320 of 342




compensation, but shall provide a report of such expenses to the Creditors’ Trust Oversight
Committee.

        3.8     Tax Treatment of Creditors’ Trust. For United States federal and applicable state
income tax purposes, the transfer of the Creditors’ Trust Assets to the Creditors’ Trust pursuant to
and in accordance with the Plan shall be treated as a disposition of such assets directly to and for
the benefit of the Beneficiaries. The Beneficiaries will be treated as the grantors and owners of
the Creditors’ Trust. All earnings of the Creditors’ Trust shall be currently taxable to the
Beneficiaries in the year in which such earnings are realized, including earnings retained in any
established reserves, in accordance with their respective rights to such earnings. The Creditors’
Trust is intended to qualify as a liquidating trust that is treated as a “grantor trust” for federal
income tax purposes, and the Trustee shall use his best efforts to operate and maintain the
Creditors’ Trust in compliance with Internal Revenue Service Revenue Procedure 94-45, 1994- 2
C.B. 684, and Treasury Regulation sections 1.671-4(a) and 301.7701-4(d) and all subsequent
guidelines regarding liquidating trusts issued by the Internal Revenue Service.

         3.9   Incorporation of Plan. The Plan, as confirmed by the Confirmation Order, is hereby
incorporated into this Agreement and made a part hereof by this reference; provided, however,
unless otherwise specified herein, to the extent that there is conflict between the provisions of this
Agreement, the provisions of the Plan, and/or the Confirmation Order, each such document shall
have controlling effect in the following rank order: (1) the Confirmation Order; (2) the Plan; and
(3) this Agreement.

                                           ARTICLE IV

                              Duties, Rights and Powers of Trustee

         4.1    Status of the Trustee. The Trustee, acting on behalf of the Creditors’ Trust, shall
be the “representative of the estate” as that phrase is used in Bankruptcy Code section
1123(b)(3)(B) with respect to the rights and powers granted in this Agreement and in the Plan and
Confirmation Order. Except as otherwise set forth in the Plan and Confirmation Order, the
Creditors’ Trust shall be the successor-in-interest to the Debtors with respect to all Creditors’ Trust
Assets, including all Creditors’ Trust Causes of Action that were or could have been commenced
by the Debtors or the Estates prior to the Effective Date and shall be deemed substituted for the
same as the party in such action. All actions, claims, rights, or interests constituting Creditors’
Trust Assets are preserved and retained and may be enforced by the Creditors’ Trust as the
representative of the Debtors and/or the Estates pursuant to Bankruptcy Code section
1123(b)(3)(B). The Creditors’ Trust shall be a party-in-interest as to all matters over which the
Bankruptcy Court has jurisdiction and shall be the only party to have standing to file, prosecute,
settle, or compromise all Creditors’ Trust Assets, including all Creditors’ Trust Causes of Action.
Further, for the avoidance of any doubt, the Trustee may bring or assert Creditors’ Trust Causes
of Action under any primary director and officer liability, employment practices liability, or
fiduciary liability insurance policies, as insolvency trustees, receivers, examiners, conservators,
liquidators, rehabilitators or similar officials, as those terms are used in the policies.

       4.2   Duties of the Trustee. The Trustee, in consultation with the Creditors’ Trust
Oversight Committee, shall have the exclusive right and duty to administer and liquidate the

                                                 -5-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1         Filed 05/29/20   Page 321 of 342




Creditors’ Trust Assets, file, prosecute, litigate, compromise, settle, and abandon Creditors’ Trust
Causes of Action assigned and delivered to the Creditors’ Trust, pursue and, subject to the Plan
and Section 7.4 hereof, oversee the objections to and resolution of Claims and related processes,
collect all income, make Distributions to the Beneficiaries from the Creditors’ Trust Assets, and
make payments to other parties, all as provided in this Agreement, the Plan, and the Confirmation
Order.

        4.3     Standard of Care. The Trustee shall exercise his rights and powers vested in him
by this Agreement and use reasonable business judgment in his exercise of his duties. Subject to
applicable law, the Trustee shall not be liable to the Creditors’ Trust or any Beneficiary for any act
he may do or omit to do as a Trustee while acting in good faith and in the exercise of his reasonable
business judgment. The foregoing limitation on liability will apply equally to the agents,
professionals, accountants, attorneys, and/or employees of the Trustee acting on behalf of the
Trustee in the fulfillment of the Trustee’s duties hereunder.

       4.4     Bond. The Trustee shall not be required to post a bond.

        4.5     Trustee’s Rights and Powers. The Trustee shall act on behalf of the Creditors’ Trust
and, except as otherwise provided for under the Plan and this Agreement, shall be vested with all
rights, powers, privileges, and benefits afforded to the Debtors’ Estates and/or a “trustee” under
Bankruptcy Code sections 704 and 1106, including, without limitation, the attorney-client and
work product privilege, and he shall be vested with any such rights, powers, privileges and benefits
of the Debtors and their Estates, including the right to assert the attorney-client privilege or any
other privilege of and on behalf of the Debtors and Estates, and the right to enforce contracts, and
assert claims, defenses, offsets and privileges. The Trustee shall have all the powers and authority
set forth herein and in the Plan and Confirmation Order necessary to effect the disposition, orderly
liquidation, and/or distribution of all Creditors’ Trust Assets and proceeds thereof, in consultation
with the Creditors’ Trust Oversight Committee. As of the Effective Date, the rights and powers
of the Trustee shall include, subject to the limitations set forth in the Plan, Confirmation Order and
this Agreement, the right and power, without further Bankruptcy Court approval, to:

              (a)     Liquidate or otherwise reduce to Cash the Creditors’ Trust Assets in
accordance with the Plan and this Agreement;

                (b)     Settle, resolve and object to Claims, and file, prosecute, compromise and
settle Creditors’ Trust Causes of Action assigned and delivered to the Creditors’ Trust, whether or
not the Creditors’ Trust Causes of Action or objections to Claims have been commenced prior to
the Effective Date, and the Trustee shall be substituted as the real party in interest in any such
action or objection by or against the Debtors or the Committee;

               (c)    Make the payments provided for in the Plan and Section 7.1 hereof,
including Distributions to the Creditors’ Trust’s Beneficiaries;

              (d)    Seek an estimation of contingent or unliquidated Claims under Bankruptcy
Code section 502(c);

                (e)    Determine, satisfy, object to, and estimate any and all claims or liabilities
created, incurred or assumed by the Creditors’ Trust;

                                                 -6-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1         Filed 05/29/20   Page 322 of 342




               (f)     Invest the Creditors’ Trust Assets as set forth in Section 4.13 herein;

               (g)    Establish, maintain and administer a reserve for payment of the expenses of
the Creditors’ Trust;

               (h)     Maintain and administer the Cash in the Creditors’ Trust;

               (i)    Pay and satisfy from the Creditors’ Trust Assets all Allowed Claims and
Creditors’ Trust expenses, including professional fees and expenses, and all fees due pursuant to
Section 1930 of Chapter 123 of Title 28 of the United States Code until such time as the
Bankruptcy Court enters a final decree closing the Chapter 11 Cases;

               (j)   Enforce, carry out, and comply with the terms of the Plan, Confirmation
Order, and this Agreement;

              (k)     Enforce, carry out, and perform the Trustee’s duties and Creditors’ Trust
Functions under this Agreement and the Plan;

                 (l)     Retain counsel or special counsel, financial advisors or accountants, and
employ other individuals in connection with the administration of the Creditors’ Trust or the
liquidation of the Creditors’ Trust Assets, and pay all reasonable and necessary costs of any
litigation directly or indirectly involving the Debtors, the Estates, or the Creditors’ Trust Assets;

               (m)     Prepare and deliver written statements or notices, quarterly or otherwise,
required by law or by the terms of this Agreement to be delivered to Beneficiaries;

              (n)    Seek authority from the Bankruptcy Court to close the Chapter 11 Cases in
accordance with the Bankruptcy Code, Bankruptcy Rules and the Plan;

               (o)     If at any time the Trustee determines, in reliance upon such professionals as
the Trustee may retain, that the expense of administering the Creditors’ Trust so as to make a final
distribution to the Beneficiaries is likely to exceed the value of the assets remaining in the
Creditors’ Trust, the Trustee shall apply to the Bankruptcy Court for authority to (i) reserve any
amounts necessary to close the Chapter 11 Cases, (ii) donate the balance to the Charity, and (iii)
close the Chapter 11 Cases in accordance with the Bankruptcy Code and Bankruptcy Rules;

               (p)     Hold legal title to any and all rights of the Beneficiaries in or arising from
the Creditors’ Trust or Creditors’ Trust Assets;

                (q)    Execute and file any and all documents, regulatory filings, and transfer
applications and take any and all other actions related to, or in connection with, the liquidation of
the Creditors’ Trust, the exercise of the Trustee’s powers granted herein, and the enforcement of
any and all instruments, contracts, agreements, claims, or causes of action relating to the Creditors’
Trust or the Creditors’ Trust Assets;

              (r)     Open and maintain bank accounts and deposit funds, draw checks and make
disbursements in accordance with this Agreement and the Plan;


                                                 -7-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 323 of 342




               (s)     If necessary, prepare and file, or have prepared and filed, any and all tax
and information returns with respect to the Creditors’ Trust treating the Creditors’ Trust as a
grantor trust pursuant to Treasury Regulation section 1.671-4(a) and pay taxes properly payable
by the Creditors’ Trust, if any, and make distributions to Beneficiaries net of any such taxes;

                (t)    In the event the Trustee determines that any of the Beneficiaries of the
Creditors’ Trust may, will, or has become subject to adverse tax consequences, take such actions
that in his reasonable discretion will, or are intended to, alleviate such adverse tax consequences,
such as dividing the Creditors’ Trust Assets into several trusts or other structures and/or paying
certain Beneficiaries in a manner different than that originally contemplated hereunder (but not
otherwise inconsistent with the provisions of this Agreement or the Plan), provided, however, the
Trustee shall be under no obligation to take any such actions;

                 (u)   Withhold from the amount allocable, payable or distributable to any Entity
such amount as may be sufficient or required to pay any tax or other charge which the Creditors’
Trust has determined, in his reasonable discretion, is required to be withheld therefrom under the
income tax laws of the United States or of any state or political subdivision thereof, and to pay or
deposit such withheld tax with the appropriate governmental authority. In the exercise of his
discretion and judgment, the Trustee may enter into agreements with taxing or other governmental
authorities for the payment of such amounts as may be withheld in accordance with the provisions
hereof;

                (v)    Seek any relief from or resolution of any disputes concerning the Plan, the
Creditors’ Trust, or the Creditors’ Trust Assets by the Bankruptcy Court or any other court with
proper jurisdiction;

              (w)     Appear and participate in any proceeding before the Bankruptcy Court or
any other court with proper jurisdiction with respect to any matter regarding or relating to this
Agreement, the Plan, Confirmation Order, Creditors’ Trust, or the Creditors’ Trust Assets;

               (x)     Review and object to professional fee claims; and

                (y)     Take such other actions as shall be necessary to implement the Plan,
Confirmation Order, and the terms of this Agreement, wind down the affairs of the Creditors’ Trust
and effect the closing of the Chapter 11 Cases, carry out the Creditors’ Trust Functions and related
obligations, exercise his and the Creditors’ Trust’s rights in accordance with and subject to the
Plan and Confirmation Order, and perform all of the duties, responsibilities and obligations as set
forth in this Agreement.

        4.6    Limitations on Trustee. For U.S. federal income tax purposes, the Trustee shall not
be authorized to engage in any trade or business with respect to the Creditors’ Trust Assets or any
proceeds therefrom except to the extent reasonably necessary to, and consistent with, the
liquidating purpose of the Creditors’ Trust. The Trustee shall take such actions consistent with the
prompt orderly liquidation of the Creditors’ Trust Assets as required by applicable law and
consistent with the treatment of the Creditors’ Trust as a liquidating trust under Treasury
Regulations Section 301.7701-4(d), to the extent such actions are permitted by this Trust
Agreement. The Trustee shall, on behalf of the Creditors’ Trust, hold the Creditors’ Trust out as


                                                -8-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1        Filed 05/29/20   Page 324 of 342




a trust in the process of liquidation and not as an investment company. The Trustee shall not
become a market-maker for the Beneficial Interests (defined below) or otherwise attempt to create
a secondary market for the Beneficial Interests. The Trustee shall be restricted to the liquidation
of the Creditors’ Trust Assets on behalf, and for the benefit, of the Holders of Allowed Claims and
the distribution and application of Creditors’ Trust Assets for the purposes set forth in, and the
conservation and protection of the Creditors’ Trust Assets and the administration thereof in
accordance with, the provisions of this Agreement, the Plan and the Confirmation Order.

        4.7     Estimation of Claims. The Trustee, may (but is not required to) at any time request
that the Bankruptcy Court estimate any contingent, unliquidated and/or Disputed Claim pursuant
to Bankruptcy Code section 502(c) for any reason, regardless of whether an objection was
previously filed with the Bankruptcy Court with respect to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate
any Claim at any time during litigation concerning any objection to any Claim, including, without
limitation, during the pendency of any appeal relating to such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, and/or Disputed Claim, the amount so
estimated shall constitute either the Allowed amount of such Claim or a maximum limitation on
such Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on the amount of such Claim, the Trustee may pursue supplementary
proceedings to object to the allowance of such Claim. The Trustee, is further authorized to file a
Proof of Claim or Interest as provided under Bankruptcy Code section 501(c).

        4.8     Selection of Agents. The Trustee may select and employ, and determine
compensation for, any professionals, including accountants, financial advisors, legal advisors,
brokers, consultants, custodians, investment advisors, asset services, auditors, and other agents, as
the Trustee deems necessary (collectively, the “Trustee Professionals”) to assist it in carrying out
his duties, with the reasonable fees and expenses of such professionals to be paid by the Creditors’
Trust. Subject to the Plan and this Agreement, the Trustee may pay the salaries, fees, and expenses
of such persons or firms out of the Creditors’ Trust Assets. The Trustee shall not be liable for any
loss to the Debtors, the Estates, or the Creditors’ Trust or any person interested therein, including
Beneficiaries, by reason of any mistake or default of any such agent or consultant.

        4.9    Signature. As of the Effective Date of the Plan, the Trustee shall have the signature
power and authority on behalf of the Creditors’ Trust to (a) open and close accounts with any
banking, financial or investment institution; (b) make deposits and withdrawals of cash and other
property into or from any such account; (c) make or endorse checks with respect to any such
account; and (d) effectuate purchases and sales of securities and give security purchase and sale
orders to brokers or any other third parties, and the exercise of such power and authority shall be
deemed to be authorized by and to represent the decision of the Trustee then entitled to make such
decision.

       4.10 Maintenance of Register. The Trustee shall at all times maintain or cause to be
maintained a register of the Creditors’ Trust’s Beneficiaries, which shall include the names and
addresses of each Beneficiary, the amount of each Beneficiary’s Allowed Claim(s), and the
amounts paid to each Beneficiary by the Creditors’ Trust.



                                                -9-
EAST\174458542.2
          Case 20-10361-KBO            Doc 533-1     Filed 05/29/20     Page 325 of 342




       4.11    Liability of Trustee.

                 (a)     Liability. The Trustee, the Trustee Professionals, and the Trustee’s agents
and servants, shall not in any way be liable for any acts or omissions to act except by reason of
their bad faith, willful misconduct, reckless disregard of duty, criminal conduct, gross negligence,
fraud, or self-dealing.

                 (b)     Indemnification. The Creditors’ Trust shall indemnify the Trustee, the
Trustee Professionals, and the Trustee’s agents and servants and hold them harmless from and
against any and all liabilities, expenses, claims, damages and losses incurred by them as a direct
result of actions taken or omissions to act by them in such capacity or otherwise related to this
Agreement or the Creditors’ Trust. The Creditors’ Trust shall indemnify and hold harmless any
Entity who was, or is, a party, or is threatened to be made a party, to any pending or contemplated
action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the
fact that such Entity is or was the Trustee, a Trustee Professional, or the Trustee’s agent or servant,
against all costs, expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by such Entity in connection with such action, suit or proceeding, or the
defense or settlement of any claim, issue or matter therein, to the fullest extent permitted by
applicable law, unless such costs and expenses, judgments, fines or amounts paid in settlement are
found in a final, non-appealable judgment by a court of competent jurisdiction to have resulted
from such Entity’s bad faith, willful misconduct, reckless disregard of duty, criminal conduct,
gross negligence, fraud, or self- dealing. Costs or expenses incurred by any Entity entitled to the
benefit of the provisions of this Section 4.11 in defending any such action, suit or proceeding may
be paid by the Creditors’ Trust in advance of the institution or final disposition of such action, suit
or proceeding, if authorized by the Trustee, subject to providing an undertaking to repay all such
advanced amounts if it is subsequently determined that such Entity is not entitled to
indemnification under this Section 4.11. Any dispute regarding such indemnification of the
Trustee shall be resolved only by the Bankruptcy Court, which shall retain jurisdiction over matters
relating to the indemnification provided under this Section 4.11. The Trustee may in his discretion
purchase and maintain insurance on behalf of any Entity who is or was a beneficiary of this
provision. Promptly after receipt by an indemnified party or parties (the “Indemnified Party”) of
notice of any claim, or notice of commencement of any action, suit, or proceeding by an Entity
other than the Trustee, in respect of which the Indemnified Party may seek indemnification from
the Creditors’ Trust pursuant to this Section 4.11, the Indemnified Party, if not the Creditors’ Trust,
shall notify the Trustee of such claim, action, suit or proceeding and shall thereafter promptly
convey all further communications and information in respect thereof to the Trustee. If the
Indemnified Party is the Trustee, the Trustee shall notify the Bankruptcy Court of such claim,
action, suit, or proceeding and shall thereafter promptly convey all further communications and
information in respect thereof to the Bankruptcy Court. The Trustee shall, if it so elects, have sole
control at the expense of the Creditors’ Trust over the contest, settlement, adjustment, or
compromise of any claim, action, suit, or proceeding in respect of which this Section 4.11 requires
that the Creditors’ Trust indemnify the Indemnified Party. If the Trustee is the Indemnified Party,
he shall obtain the written approval of Bankruptcy Court before settling, adjusting, or
compromising any claim, action suit, or proceeding in respect of which this Section 4.11 requires
that the Creditors’ Trust indemnify the Indemnified Party. The Indemnified Party shall cooperate
with the reasonable requests of the Trustee in connection with such contest, settlement, adjustment,
or compromises, provided that (i) the Indemnified Party may, if it so elects, employ counsel at its

                                                 -10-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 326 of 342




own expense to assist in (but not control) the handling of such claim, action, suit, or proceeding,
(ii) the Trustee shall obtain the prior written approval of the Indemnified Party before entering into
any settlement, adjustment, or compromise of such claim, action, suit, or proceeding, or ceasing
to defend against such claim, action, suit, or proceeding, if pursuant thereto or as a result thereof
injunction or other relief would be imposed upon the Indemnified Party, and (iii) the Indemnified
Party shall obtain the prior written approval of the Trustee, or, if the Trustee is the Indemnified
Party, the prior written approval of the Bankruptcy Court, before entering into any settlement,
adjustment or compromise of such claim, action, suit, or proceeding, or ceasing to defend against
such claim, action, suit, or proceeding, and no such settlement, adjustment, or compromise shall
be binding on the Creditors’ Trust without such approval.

                (c)    Exculpation Relating to the Creditors’ Trust. No Holder of a Claim or
Interest or any other party in interest will have, or otherwise pursue, any claim or cause of action
against the Trustee, the Creditors’ Trust or the employees or professionals thereof (solely in the
performance of their duties), for making payments and Distributions in accordance with the Plan
or for fulfilling any functions incidental to implementing the provisions of the Plan or this
Agreement, except for any acts or omissions to act that are the result of bad faith, willful
misconduct, reckless disregard of duty, criminal conduct, gross negligence, fraud, or self- dealing.

                (d)    No Liability for Acts of Predecessor. No successor Trustee shall be in any
way responsible for the acts or omissions of any Trustee in office prior to the date on which such
person becomes a Trustee, nor shall he be obligated to inquire into the validity or propriety of any
such act or omission, unless such successor Trustee expressly assumes such responsibility. Any
successor Trustee shall be entitled to accept as conclusive any final accounting and statement of
the Creditors’ Trust Assets furnished to such successor Trustee by such predecessor Trustee and
shall further be responsible only for those Creditors’ Trust Assets included in such statement.

                (e)      No Implied Obligations. The Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth herein, in the Plan and
Confirmation Order, and no other or further covenants or obligations shall be implied into this
Agreement. The Trustee shall not be responsible in any manner whatsoever for the correctness of
any recitals, statements, representations, or warranties herein or in any documents or instrument
evidencing or otherwise constituting a part of the Creditors’ Trust Assets. The Trustee makes no
representations as to the value of the Creditors’ Trust Assets or any part thereof, nor as to the
validity, execution, enforceability, legality, or sufficiency of this Agreement; and the Trustee shall
incur no liability or responsibility with respect to any such matters.

                (f)     Reliance by Trustee on Documents or Advice of Counsel or Other Entities.
Except as otherwise provided herein, the Trustee may rely and shall be protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice, request, consent, order,
and other paper or document reasonably believed to be genuine and to have been signed or
presented by the proper party or parties, and shall have no liability or responsibility with respect
to the form, execution, or validity thereof. None of the provisions hereof shall require the Trustee
to expend or risk his own funds or otherwise incur financial liability or expense in the performance
of any duties hereunder.



                                                -11-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 327 of 342




                (g)     No Personal Obligation for Debtors’ Liabilities. Beneficiaries, Holders of
Claims, Holders of Interests, or other persons dealing with the Trustee in his capacity as Trustee
within the scope of this Agreement shall look solely to the Creditors’ Trust Assets to satisfy any
liability incurred by the Trustee to such person in carrying out the terms of this Agreement, and
the Trustee shall have no personal or individual obligation to satisfy any such liability.

         4.12 Establishment of Trust Accounts. The Trustee may establish or cause to be
established and maintained any accounts needed in connection with the purposes of the Creditors’
Trust (the “Trust Account”). Such accounts shall be maintained only at FDIC insured financial
institutions and shall bear a designation clearly indicating that the funds deposited therein are held
for the benefit of the Creditors’ Trust.

        4.13 Investment of Cash. Cash in the Trust Account(s) and any other amounts
contemplated by this Agreement shall be maintained in United States dollars or shall be invested
by the Trustee in (i) direct obligations of, or obligations guaranteed by, the United States of
America, (ii) obligations of any agency or corporation that is or may hereafter be created by or
pursuant to an act of Congress of the United States of America as an agency or instrumentality
thereof, or (iii) such other obligations or instruments as may from time to time be permitted under
Bankruptcy Code section 345; provided that the Trustee may, to the extent necessary to implement
the provisions of the Plan and this Agreement, deposit moneys in demand deposits, time accounts
or checking accounts at any banking institution or trust company having combined capital stock
and surplus in excess of $100,000,000 based upon its most recently available audited financial
statements, regardless of whether such investments and deposits are insured or as otherwise
provided in Section 4.12 above; provided further, that in all cases, investments by the Trustee in
accordance with this Section 4.13 shall be made only in such investments that a liquidating trust,
within the meaning of Treasury Regulation section 301.7701-4(d), may be permitted to hold,
pursuant to the Treasury Regulations, or any modification in the IRS guidelines, whether set forth
in IRS rulings, other IRS pronouncements or otherwise. Such investments shall mature in such
amounts and at such times as the Trustee, in his discretion, shall deem appropriate to provide funds
when needed to transfer funds in accordance with the Plan and Confirmation Order, make
payments to the Trust Accounts or make Distributions in accordance with this Agreement and the
Plan and Confirmation Order. The Creditors’ Trust may not retain cash or cash equivalents in
excess of a reasonable amount to meet claims and contingent liabilities or to maintain the value of
the Creditors’ Trust Assets in liquidation or maintain or fund on adequate and sufficient reserve.

        4.14 Tax Returns. From and after the Effective Date, to the extent required, the Trustee
shall be responsible for the preparation and filing of any and all federal and state tax returns or
other filings as required by law to be filed on behalf of the Creditors’ Trust. Such returns shall be
consistent with the treatment of the Creditors’ Trust as a liquidating trust within the meaning of
Treasury Regulations Section 301.7701-4(d) that is a grantor trust pursuant to Section 1.671-4(a)
of the Treasury Regulations.

         4.15 Compensation for Trustee. The Trustee shall be paid fair and reasonable
compensation, in an amount equal to $5,000 per month. The Trustee shall be entitled to reasonable
and actual out-of-pocket expenses, to be paid monthly from the Creditors’ Trust Assets, pursuant
to the terms of this Agreement.


                                                -12-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20     Page 328 of 342




        4.16 Reimbursement of the Trustee’s and Trustee Professionals’ Fees and Expenses.
Pursuant to the terms of the Plan, Confirmation Order, and this Agreement, the Trustee may pay
from the Creditors’ Trust Assets all reasonable fees and expenses incurred in connection with the
duties and actions of the Trustee, including, but not limited to, fees and expenses of any agents or
consultants employed pursuant to this Agreement and Trustee Professionals retained under this
Agreement and fees and expenses to pay insurance, taxes and other expenses arising in the ordinary
course of business in maintaining, liquidating, disposing of, and distributing the Creditors’ Trust
Assets and compensation to the Trustee.

                                           ARTICLE V

                             Creditors’ Trust Oversight Committee

       5.1      General. The affairs of the Creditor’ Trust shall be monitored by the Creditors’
Trust Oversight Committee, which except as expressly set forth in this Agreement shall have only
consultation rights in the administration of the Creditors’ Trust.

       5.2     Creditors’ Trust Oversight Committee Membership.

               (a)    The Creditors’ Trust Oversight Committee shall consist of three (3)
Creditors’ Trust Oversight Committee Members, and shall initially consist of the “Initial Oversight
Committee Members” named on the signature page hereof. Each Creditors’ Trust Oversight
Committee Member that is a natural person shall be at least 18 years of age. The initial Oversight
Committee Members are set forth on the signature page to this Agreement. By execution hereof,
each Oversight Committee Member agrees to the terms set forth herein.

               (b)     Each Oversight Committee Member shall hold office until the earlier of (i)
the termination of the Creditors’ Trust, (ii) the resignation, death or disability of such Creditors’
Trust Oversight Committee Member or (iii) the removal of such Creditors’ Trust Oversight
Committee Member in accordance with this Agreement.

               (c)     Any Creditors’ Trust Oversight Committee Member may resign upon thirty
(30) days’ prior written notice to the other members of the Creditors’ Trust Oversight Committee
and the Trustee.

               (d)    A Creditors’ Trust Oversight Committee Member may be removed only for
cause by order of the Bankruptcy Court upon application of the Trustee or the other members of
the Creditors’ Trust Oversight Committee acting unanimously, with the reasonable costs of such
application (and any objection or response thereto) to be paid for by the Creditors’ Trust.

               (e)      In the event of a vacancy on the Creditors’ Trust Oversight Committee,
whether as a result of the resignation, death, disability or removal of a Creditors’ Trust Oversight
Committee Member, (i) if, prior to the termination of service of such Creditors’ Trust Oversight
Committee Member other than as a result of removal, such Creditors’ Trust Oversight Committee
Member has designated in writing an individual to succeed him or her, such individual shall be his
or her successor, subject to the consent of the Trustee and each of the remaining Creditors’ Trust
Oversight Committee Members, with such consent not to be unreasonably withheld, or (ii) if such
Creditors’ Trust Oversight Committee Member did not designate a successor prior to the

                                                -13-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 329 of 342




termination of his or her service in accordance with clause (i) of this Section 5.2(e), the remaining
Creditors’ Trust Oversight Committee Members, acting by unanimous vote, shall select a
replacement Oversight Committee Member, subject to the consent of the Trustee, with such
consent not to be unreasonably withheld. If, thirty (30) days after the occurrence of such vacancy,
the remaining Creditors’ Trust Oversight Committee Members cannot agree on a replacement
Creditors’ Trust Oversight Committee Member, the remaining Creditors’ Trust Oversight
Committee Members and the Trustee, acting by majority vote, shall select a replacement Creditors’
Trust Oversight Committee Member.

      5.3    Compensation. The Creditors’ Trust Oversight Committee members shall not be
compensated.

       5.4   Authority. Except as otherwise expressly provided herein, the Creditors’ Trust
Oversight Committee shall have no authority to act on behalf of the Creditor’ Trust.

        5.5     Rights and Powers of the Creditors’ Trust Oversight Committee. In addition to such
other rights as are set forth in this Agreement, the Creditors’ Trust Oversight Committee shall have
the right to:

               (a)     consent to the taking of any Material Action by the Trustee, as set forth in
Section 5.6 herein;

               (b)      receive and review the reports of the Trustee and consult with same on any
matters related to the Creditors’ Trust or the Creditors’ Trust Assets;

                (c)     review and consult with the Trustee regarding: (i) distributions to
Beneficiaries; (ii) the prosecution, settlement, transfer, release or abandonment of any Creditors’
Trust Causes of Action on behalf of the Creditors’ Trust; (iii) the amendment of this Agreement
as provided in Section 12.10 of this Agreement; and (iv) such other actions as are specified in this
Agreement;

               (d)     appoint a successor Trustee as provided in Section 8.3 this Agreement;

             (e)    apply to the Bankruptcy Court for the removal of a Creditors’ Trust
Oversight Committee member as provided in Section 5.2(d) of this Agreement;

                (f)    have access, upon reasonable notice and during normal business hours, to
all reports, documents, memoranda and other work product of the Trustee; and

               (g)     monitor the actions of the Trustee and receive, upon request, periodic status
reports from the Trustee as to the status of (i) the litigation, settlement, administration and pursuit
of the Creditors’ Trust Causes of Action and (ii) the administration of the Creditors’ Trust Assets.
For the avoidance of doubt, the failure to specifically identify rights in this Section 5.5 shall not
limit or otherwise impair the right of the Trustee or the members of the Creditors’ Trust Oversight
Committee to consult with the Trustee or members of the Creditors’ Trust Oversight Committee
individually or collectively on any or all issues that he or they may determine to be relevant or
appropriate.


                                                 -14-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20     Page 330 of 342




       5.6     Material Actions. “Material Action” means each of the following:

               (a)    the filing of any complaint or initiation of any proceeding in respect of any
Creditors’ Trust Causes of Action;

               (b)     the settlement or dismissal of any Creditors’ Trust Cause of Action;

              (c)   The settlement of any Claim which would result in such Claim being
Allowed in an amount greater than $100,000;

               (d)     Exercise of the Put Election;

               (e)     Sale or assignment of the Creditor Committee Equity;

              (f)    entry into any contingency fee agreement or litigation funding agreement in
connection with any Creditors’ Trust Cause of Action; and

              (g)      the selection and engagement of any material legal, financial, accounting,
investment, auditing, experts, and other advisors and professionals as the Creditors’ Trust requires.

       5.7     Duties; Standard of Care

               (a)    Each Creditors’ Trust Oversight Committee Member’s rights and powers
hereunder are exercisable solely on behalf of the Creditors’ Trust, consistent with, and in
furtherance of, the purpose of the Creditors’ Trust and not otherwise, and in accordance with
applicable law. Each Creditors’ Trust Oversight Committee Member in the exercise of his or her
rights and powers hereunder shall act in accordance with principles of good faith and fair dealing.

               (b)     No Creditors’ Trust Oversight Committee Member shall have the authority
to bind the Creditors’ Trust.



                                          ARTICLE VI

                                           Beneficiaries

       6.1     Identification of Beneficiaries. The Creditors’ Trust is created for the benefit of
Holders of Allowed Claims in Class 4 (General Unsecured Claims) (the “Beneficiaries”). The
Beneficiaries shall each have an undivided beneficial interest in the assets of the Creditors’ Trust
(“Beneficial Interest”).

        6.2    Rights of Beneficiaries. Each Beneficiary shall be entitled to participate in the
rights due to a Beneficiary hereunder and in the Plan. Each Beneficiary shall take and hold its
Beneficial Interest subject to all in the terms and provisions of this Agreement and the Plan. The
Beneficial Interests shall not be certificated. No Beneficiary shall have legal title to any part of
the Creditors’ Trust Assets. The interest of a Beneficiary of the Creditors’ Trust is in all respects
personal property, and upon the death, insolvency or incapacity of an individual Beneficiary, such


                                                -15-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1       Filed 05/29/20      Page 331 of 342




Beneficiary’s Beneficial Interest shall pass to the legal representative of such Beneficiary. A
Beneficiary shall have no title to, or any right to possess, manage or control, the Creditors’ Trust
Assets, or any portion thereof or interest therein, except as expressly provided herein. No surviving
spouse, heir, or devisee of any deceased Beneficiary shall have any right of dower, homestead or
inheritance, or of partition, or any other right, statutory or otherwise, in the Creditors’ Trust Assets,
but the whole title to all the Creditors’ Trust Assets shall be vested in the Trustee and the sole
interest of the Beneficiaries shall be the rights and benefits provided to such persons under this
Agreement and the Plan.

                                           ARTICLE VII

                                            Distributions

       7.1     Distributions under the Plan. Subject to the terms of the Plan and the Confirmation
Order, distributions by the Creditors’ Trust under the Plan shall be made as follows:

               (a)     The Creditors’ Trust will make Distributions from the Creditors’ Trust
Assets to holders of Beneficial Interests of the Creditors’ Trust in accordance with the terms of the
Plan, Confirmation Order and this Agreement.

               (b)    The first One Million One Hundred Thousand Dollars ($1,100,000.00)
distributed from the Creditors’ Trust shall be distributed evenly (50/50) between Bridging or its
designee and the Creditors’ Trust to repay the Creditors’ Trust Loan. Upon repayment of the
Creditors’ Trust Loan in full, Bridging shall not be entitled to any additional Distributions from
the Creditors’ Trust.

               (c)    Distributions to be made by the Creditors’ Trust may be made by any
Person(s) designated or retained to serve as the disbursing agent(s) without the need for any further
order of the Bankruptcy Court.

               (d)    The Trustee shall be authorized, in his discretion, to delay Distributions to
holders of Beneficial Interests or otherwise determine reasonable distribution dates for such
holders, including, without limitation, based upon the status and progress of the liquidation of
Creditors’ Trust Assets, the total number of and/or asserted claim amounts of Disputed Claims,
and any other relevant factors.

        7.2     Distributions on Account of Disputed Claims. Except as otherwise provided in the
Plan, by Final Order or as agreed by the relevant parties, Distributions on account of Disputed
Claims that become Allowed after the Effective Date will be made by the Trustee at such periodic
intervals as the Creditors’ Trust determine to be reasonably prudent.

        7.3    No Distributions Pending Allowance. Notwithstanding anything herein to the
contrary: (a) no Distribution will be made with respect to any Disputed Claim until such Claim
becomes an Allowed Claim, and (b) unless determined otherwise by the Trustee, no Distribution
will be made to any Person that holds both (i) an Allowed Claim and (ii) a Disputed Claim until
such Person’s Disputed Claim has been resolved by settlement or Final Order.



                                                  -16-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 332 of 342




        7.4    Objection Deadline. On and after the Effective Date, the Reorganized Debtors and
the Trustee shall be entitled to file objections to all Claims and Interests that are otherwise not
deemed Allowed Claims or Interests, including Claims listed on the Debtors’ Schedules, under the
Plan, or otherwise. Any objections to Claims shall be served and filed on or before the later of (i)
180 days after the Effective Date, or (ii) such later date as may be fixed by the Bankruptcy Court
after reasonable notice and opportunity to object.

       7.5     Disputed Claims Reserve.

               (a)    On and after the Effective Date, the Creditors’ Trust will maintain in reserve
such Cash as the Creditors’ Trust estimates to be reasonably necessary to satisfy the Distributions
to holders of Beneficial Interests that could be required to be made under the Plan and the
Creditors’ Trust Agreement (the “Disputed Claims Reserve”).

                 (b)    The Trustee may, in the Trustee’s sole discretion, determine the best way to
report for tax purposes with respect to any reserve for Disputed Claims Reserve, including (i) filing
a tax election to treat any and all reserves for Disputed General Unsecured Claims as a Disputed
Ownership Fund (“DOF”) within the meaning of Treasury Income Tax Regulation section 1.468B-
9 for federal income tax purposes rather than to tax such reserve as a part of the Creditors’ Trust
or (ii) electing to report as a separate trust or sub-trust or other entity. If an election is made to
report any reserve for disputed claims as a DOF, the Creditors’ Trust shall comply with all federal
and state tax reporting and tax compliance requirements of the DOF, including but not limited to
the filing of a separate federal tax return for the DOF and the payment of federal and/or state
income tax due.

       7.6     Settling Disputed Claims (or Interests). The Trustee will be authorized to settle, or
withdraw any objections to, any Disputed Claims following the Effective Date without need for
approval of the Bankruptcy Court.

        7.7      Distributions in Cash. The Trustee will make any required Cash payments to the
Holders of Allowed Claims by checks drawn on accounts maintained by the Trustee, or by wire
transfer if the circumstances justify, at the option of the Trustee. Payments to Bridging on account
of the Creditors’ Trust Loan shall be made by wire transfer.

        7.8      Unclaimed Distributions. If any Distribution to a Holder of an Allowed Claim is
returned as undeliverable, the Trustee shall have no obligation to determine the correct current
address of such Holder, and no Distribution to such Holder shall be made unless and until the
Trustee is notified, in writing, by the Holder of the current address of such Holder within 90 days
of such Distribution, at which time a Distribution shall be made to such Holder without interest;
provided that such Distributions shall be deemed unclaimed property under Bankruptcy Code
section 347(b) at the expiration of six months from the Distribution. After such date, all unclaimed
property or interest in property shall revert to the Creditors’ Trust to be distributed in accordance
with the terms of this Agreement and the Plan, and the Claim of any other holder to such property
or interest in property shall be discharged and forever barred.

      7.9    Setoff. The Debtors and the Trustee, pursuant to the Bankruptcy Code (including
Bankruptcy Code section 553), applicable bankruptcy or nonbankruptcy law, with the approval of


                                                -17-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1     Filed 05/29/20     Page 333 of 342




the Bankruptcy Court and upon no less than three (3) days’ notice to the applicable Holder of a
Claim, or as may be agreed to by the Holder of a Claim, may, but shall not be required to, set off
against any Allowed Claim and the Distributions to be made pursuant to the Plan on account of
such Allowed Claim (before any Distribution is to be made on account of such Allowed Claim),
any claims of any nature whatsoever that the Debtors may have against the Holder of such Allowed
Claim, provided, however, that neither the failure to effect such a setoff nor the allowance of any
Claim under the Plan shall constitute a waiver or release by the Debtors or the Trustee of any such
claim the Debtors may have against the Holder of such Claim.

       7.10 Taxes. Pursuant to Bankruptcy Code section 346(f), the Trustee will be entitled to
deduct and withhold any federal, state, or local taxes from any Cash payments made with respect
to Allowed Claims. The Trustee will be authorized to take all actions necessary to comply with
applicable withholding and recording requirements. Notwithstanding anything herein to the
contrary, each Holder of an Allowed Claim that has received a Distribution of Cash under the Plan
will have sole and exclusive responsibility for the satisfaction or payment of any tax obligation
imposed by any governmental unit, including income, withholding and other tax obligation, on
account of such distribution. For tax purposes, Distributions received in respect of Allowed
Claims will be allocated first to the principal amount of such Claims, with any excess allocated to
unpaid accrued interest.

        7.11 Legal Proceedings. If any Creditors’ Trust Causes of Action, including Avoidance
Actions, are asserted and if such claims or any other legal proceedings are initiated or prosecuted
against any Creditor pursuant to the Plan, Confirmation Order, or this Agreement, or asserted as
an objection to any Claim, then notwithstanding anything to the contrary contained in the Plan or
Confirmation Order, until such proceeding or contested matter is finally resolved and all payments
to the Debtors’ Estates required by such resolution have been made, such Creditor shall only
receive Distributions under the Plan or Confirmation Order to the extent that the distributions to
which such Creditor is otherwise entitled exceed the maximum liability of such Creditor to the
Debtors’ Estates asserted in such proceedings.

        7.12 De Minimis Distributions. No payment of Cash in an amount of less than $10.00
shall be required to be made on account of any Allowed Claim. Such undistributed amount may
instead be used in accordance with the Plan and this Agreement.

        7.13 Abandonment. Notwithstanding anything to the contrary in the Plan, if in the
Trustee’s reasonable judgment, any Creditors’ Trust Assets cannot be sold or distributed in a
commercially reasonable manner or the Trustee believes in good faith that such property has
inconsequential value to the Creditors’ Trust or its Beneficiaries or determines to be too
impractical to distribute to Beneficiaries, the Trustee shall have the right to cause the Creditors’
Trust to abandon or otherwise dispose of such property, including by donation of such property to
a charity.




                                               -18-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 334 of 342




                                          ARTICLE VIII

                             Removal or Resignation of the Trustee

        8.1      Removal of the Trustee. The Trustee appointed pursuant to the Plan, Confirmation
Order and this Agreement may be removed for “cause” upon order of the Bankruptcy Court after
notice and opportunity for a hearing. For purposes of this Agreement, the term “cause” shall mean
(a) the Trustee’s gross negligence, willful misconduct or willful failure to perform his duties under
the Plan, the Confirmation Order and this Agreement, or (b) the Trustee’s misappropriation or
embezzlement of any Creditors’ Trust Assets or the proceeds thereof. If a Trustee is removed for
cause, such Trustee shall not be entitled to any accrued but unpaid fees, reimbursements or other
compensation under this Agreement or otherwise. If the Trustee is removed by the Bankruptcy
Court other than for “cause”, or is unwilling or unable to serve (a) by virtue of his inability to
perform his duties under this Agreement due to death, illness, or other physical or mental disability,
or (b) for any other reason whatsoever other than for “cause,” subject to a final accounting, the
Trustee shall be entitled to all accrued and unpaid fees, reimbursement, and other compensation,
to the extent incurred or arising or relating to events occurring before such removal, and to any
out-of-pocket expenses reasonably incurred in connection with the transfer of all powers and duties
and all rights to any successor Trustee.

        8.2    Resignation of the Trustee. The Trustee may resign as Trustee at any time by giving
prior written notice thereof to the Bankruptcy Court and Bridging (the “Notice”); provided,
however, that such resignation shall not be effective earlier than thirty (30) days after the date of
such Notice, unless an earlier effective date is allowed by the Bankruptcy Court. If the Trustee
resigns from his position hereunder, subject to a final accounting, he shall be entitled to all accrued
unpaid fees, reimbursement, and other compensation to the extent incurred or arising or relating
to events occurring before such resignation, and any out-of-pocket expenses reasonably incurred
in connection with the transfer of all powers and duties to the successor Trustee.

        8.3     Successor to the Trustee. In the event of the resignation, removal or death of the
Trustee, the Bankruptcy Court or the undersigned Chairperson of the Committee may designate a
disinterested person to serve as the successor Trustee. A notice identifying any proposed successor
Trustee with an affidavit of disinterestedness from such proposed successor Trustee will be filed
with the Bankruptcy Court and served on Bridging and any post-Confirmation service list. The
successor Trustee, without any further act, will become fully vested with all of the rights, powers,
duties, and obligations of his predecessor.

                                           ARTICLE IX

                            Effect of the Agreement on Third Parties

        9.1     There is no obligation on the part of any person dealing with the Debtors’ Estates,
the Debtors, the Trustee, or the Trustee’s Professionals, to see to the application of the money or
other consideration paid or delivered to the Trustee, or any agent of the Trustee, or to inquire into
the validity, expediency, or propriety of any such transaction, or the authority of the Trustee, or
any agent of the Trustee, to enter into or consummate the same, except upon such terms as the
Trustee may deem advisable.

                                                 -19-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 335 of 342




                                            ARTICLE X

                                               Waiver

       10.1 No failure or delay of any party to exercise any right or remedy pursuant to this
Agreement shall affect such right or remedy or constitute a waiver by such party of any right or
remedy pursuant thereto. Resort to one form of remedy shall not constitute a waiver of alternative
remedies.

                                           ARTICLE XI

                        Termination of the Agreement and Amendment

        11.1 Termination of the Agreement. This Agreement (other than Sections 4.11, 4.15,
4.16, and related provisions) shall terminate and the Creditors’ Trust shall dissolve and terminate
and be of no further force or effect upon the latest to occur of (i) all of the Creditors’ Trust Assets
have been liquidated, (ii) all duties and obligations of the Trustee under the Creditors’ Trust
Agreement have been fulfilled, (iii) all Distributions required to be made by the Creditors’ Trust
under the Plan and the Creditors’ Trust Agreement have been made; (iv) all payments on account
of repayment of the Creditors’ Trust Loan have been wired to Bridging; and (v) the Chapter 11
Cases have been closed; provided, however, that in no event shall the Creditors’ Trust be dissolved
later than five (5) years from the Effective Date unless the Bankruptcy Court, upon motion within
the six-month period prior to the fifth anniversary (or the end of any extension period approved by
the Bankruptcy Court), determines that a fixed period extension not to exceed one (1) year is
necessary to facilitate or complete the recovery and liquidation of the Creditors’ Trust Assets. If
warranted by the facts and circumstances involved in resolving any Creditors’ Trust Causes of
Action, upon (i) a favorable ruling from the Internal Revenue Service that any further extension
would not adversely affect the status of the Creditors’ Trust as a grantor trust for federal income
tax purposes, and (ii) application to, and if approved by, the Bankruptcy Court upon a finding such
further extension is necessary for purposes of resolving such Creditors’ Trust Causes of Action
and distributing the proceeds to Creditors’ Trust’s Beneficiaries, the term of the Creditors’ Trust
may be further extended by the Trustee for a specified, finite term. Notwithstanding the foregoing,
the Creditors’ Trust shall be automatically terminated in the event that the Chapter 11 Cases are
converted or dismissed. The Trustee will not unduly prolong the duration of the Creditors’ Trust
and will at all times endeavor to resolve, settle or otherwise dispose of all Claims and the Creditors’
Trust Assets, to effect Distributions to Beneficiaries and repayment of the Creditors’ Trust Loan
in accordance with the terms hereof, the Plan and Confirmation Order and to terminate the
Creditors’ Trust as soon as practicable in a prompt and timely fashion. In the event that the Trustee
elects to terminate the Creditors’ Trust, he shall provide twenty (20) days prior notice thereof to
the Office of United States Trustee and Bridging, and file such notice with the Bankruptcy Court
and upon such termination, the Trustee shall cease to act as the Trustee, such that the Trustee shall
not have any further duties or responsibilities under the Agreement or otherwise.

        11.2 Amendment of the Agreement. Except as otherwise set forth herein, any provisions
of this Agreement may be amended, modified, terminated, revoked, or altered only in writing by
the Trustee and pursuant to an Order of the Bankruptcy Court. Notwithstanding this Section 11.2,
any amendments to this Agreement shall not be inconsistent with the purpose and intention of the

                                                 -20-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 336 of 342




Creditors’ Trust to liquidate in an expeditious but orderly manner the Creditors’ Trust Assets in
accordance with Treasury Regulations Section 301.7701- 4(d) and this Agreement.

                                           ARTICLE XII

                                           Miscellaneous

       12.1 Intention of Parties to Establish the Creditors’ Trust. This Agreement is not
intended to create, and shall not be interpreted as creating, an association, partnership or joint
venture of any kind. It is intended as a trust to be governed and construed in all respects as a trust.

       12.2 Filing Documents. A copy of this Agreement and all amendments thereof shall be
maintained in an office or residence of the Trustee and shall be available for inspection.

       12.3    Books and Records.

                 (a)    Upon the Effective Date or as soon thereafter as is practicable, the Debtors
shall provide the Trustee with a mirror image of their server which shall provide access to the
Debtors’ books and records through the Effective Date, including access to (i) the Debtors’ e-mail
server, (ii) the Debtors’ company server, and (iii) all account records held within Quickbooks (the
“Books and Records”). All fees and costs related to the Debtors and Reorganized Debtors
providing access to the Books and Records shall be paid by the Creditors’ Trust. The Books and
Records shall be used for the limited purposes of pursuing Creditors’ Trust Causes of Action and
claim objections, subject to the Reorganized Debtors retaining all other rights, interests and
privileges with respect to the Books and Records. The Books and Records shall not be shared with
any other party absent prior written consent from the Reorganized Debtors. In the event the
Creditors’ Trust receives a request to disclose all or any part of the Books and Records under the
terms of a subpoena or other order issued by a court of competent jurisdiction or by a governmental
agency, the Creditors’ Trust shall, unless prohibited by law, rule or regulation: (a) promptly notify
the Reorganized Debtors of the existence, terms and circumstances surrounding such a request; (b)
consult with the Reorganized Debtors on the advisability of taking steps to resist or narrow such
request; (c) if disclosure of such Books and Records is required, furnish only such portion of the
Books and Records as the Creditors’ Trust believes in good faith it is legally required to disclose;
and (d) reasonably cooperate with the Reorganized Debtors in their efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such portion of the Books
and Records that is required to be disclosed. The Creditors’ Trust’s access to the Reorganized
Debtors’ books and records shall be governed by that certain Stockholders Agreement by and
among Neighborhood Holdings Corp. and its stockholders.

               (b)     A Reorganized Debtor shall provide the Creditors’ Trust with seven (7)
calendar days’ notice prior to its dissolution. The Trustee, in his sole discretion, may after receipt
of notice and prior to a Reorganized Debtor’s dissolution, seek to retain those documents
maintained by such Reorganized Debtor in the ordinary course of business and which were not
otherwise transferred to the Reorganized Debtor pursuant to the Plan. All fees and costs related to
maintaining such documents shall be paid by the Creditors’ Trust. After receipt of such
documents, the Trustee shall be authorized to destroy any documents he deems necessary or
appropriate in his reasonable judgment; provided, however, that the Trustee shall not destroy any


                                                 -21-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1       Filed 05/29/20      Page 337 of 342




documents, including but not limited to tax documents, that the Creditors’ Trust is required to
retain under applicable law. After notice to the Creditors’ Trust, the Reorganized Debtor shall be
authorized to abandon all originals and/or copies of documents and business records that the
Creditors’ Trust does not seek to retain.

        12.4 Tax Identification Numbers. The Trustee may require any Beneficiary to furnish
to the Trustee, (i) its employer or taxpayer identification number as assigned by the Internal
Revenue Service, and (ii) such other information, records or documents necessary to satisfy the
Trustee’s tax reporting obligations (including certificates of non-foreign status). The Trustee may
condition the payment of any Distribution to any Beneficiary upon receipt of such identification
number and requested documents. If a Beneficiary does not timely provide the Trustee with its
taxpayer identification number in the manner and by the deadline established by the Trustee, then
the Distribution to such Beneficiary shall be administered as an unclaimed distribution, without
further order of the Bankruptcy Court, in accordance with Section 7.8 of this Agreement and
Section 7.8(d) of the Plan.

       12.5 U.S. Trustee Fees and Post-Confirmation Reports. After the Effective Date, the
Creditors’ Trust shall pay any statutory fees due for the post-Effective Date period pursuant to 28
U.S.C. § 1930(a)(6) and such fees shall be paid until entry of a final decree or an order converting
or dismissing the Chapter 11 Cases. After the Effective Date, the Trustee will file post-
confirmation status reports on a quarterly basis up to the entry of a final decree closing the Chapter
11 Cases or as otherwise ordered by the Court.

        12.6    Privilege.

                (a)     Other than the Retained Privileges (defined below), on and subject to the
terms of the Plan, all of the Debtors’ privileges (the “Privileges”), including, but not limited to,
corporate privileges, confidential information, work product protections, attorney-client
privileges, and other immunities or protections solely relating to the Creditors’ Trust Causes of
Action, in each instance arising on or after the earlier of (i) two (2) years prior to the Petition Date,
and (ii) the applicable statute of limitations governing any such Creditors’ Trust Cause of Action
(but in no event more than six (6) years prior to the Petition Date) (the “Transferred Privileges”),
shall be transferred, assigned and delivered to the Creditors’ Trust, without waiver, limitation or
release, and shall vest with the Creditors’ Trust on the Effective Date and be jointly held by the
Reorganized Debtors and the Creditors’ Trust on and after the Effective Date; provided, however,
that notwithstanding the foregoing, Transferred Privileges do not and shall not include Privileges
relating in any way to (a) the preparation, filing or prosecution of the Chapter 11 Cases, or (b) any
negotiations with the Debtors, the Committee, or Bridging.

                (b)    The Creditors’ Trust, Bridging, and Reorganized Debtors shall each hold
and each be the beneficiary of all Transferred Privileges and entitled to assert all Transferred
Privileges. No Privilege shall be waived by disclosures to the Trustee of the Debtors’ documents,
information (including the Books and Records described above) or communications subject to any
privilege, protection or immunity or protections from disclosure jointly held by the Reorganized
Debtors, Bridging, and the Creditors’ Trust.




                                                  -22-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20     Page 338 of 342




               (c)     Notwithstanding the foregoing or anything else in the Plan or otherwise to
the contrary, no Privileges other than the Transferred Privileges (all Privileges other than the
Transferred Privileges being the “Retained Privileges”) shall be transferred, assigned or delivered
to the Creditors’ Trust and such Retained Privileges shall not vest with the Creditors’ Trust. The
Creditors’ Trust shall not hold nor be the beneficiary of any Retained Privileges or entitled in any
way to assert any Retained Privileges, which shall be held solely by the Debtors and/or the
Reorganized Debtors.

               (d)      The Trustee shall have until one (1) year after the Effective Date to request
documents or information related to the period prior to the Effective Period subject to the
Transferred Privileges (each an “Information Request”); provided, however, that with respect to
any action involving Transferred Privileges filed on or before two (2) years after the Effective
Date, the Trustee may make an Information Request subject to the Transferred Privileges involved
in such action until the final resolution of such action, including any appeals.

               (e)     Notwithstanding anything in this Section 12.6 to the contrary, to the extent
that the Debtors, the Reorganized Debtors or the Trustee seek to waive any of the Privileges and
such waiver could result in (i) a waiver of any of any Privilege relating to the Creditors’ Trust
Causes of Action, or (ii) any negative impact on the Reorganized Debtors or the Trustee, as
applicable, shall be required to receive the written consent of the Reorganized Debtors or the
Trustee, as applicable, waiving such Privilege.

               (f)    To the extent of any conflict between this Section 12.6 of the Agreement
and any other provision of the Agreement relating to Privileges, this Section 12.6 shall control.

        12.7 Valuation of the Creditors’ Trust Assets. After the Effective Date, the Trustee, in
his discretion, and in reliance upon such professionals as the Trustee may retain, may make a good
faith valuation of the Creditors’ Trust Assets. Such valuation shall be made available from time
to time, to the extent relevant, as reasonably determined by the Trustee in reliance on his
professionals, and used consistently by all parties, including, without limitation, the Creditors’
Trust, and Beneficiaries, for all purposes, including federal income tax purposes.

     12.8 Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

         12.9 Severability. If any one or more of the provisions herein, or the application thereof
in any circumstances, is held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other respect, and of the
remaining provisions, shall not be in any way impaired or affected. In such event, there shall be
added as part of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable. The effective date
of the added provision shall be the date upon which the prior provision was held to be invalid,
illegal or unenforceable.



                                                -23-
EAST\174458542.2
          Case 20-10361-KBO          Doc 533-1      Filed 05/29/20      Page 339 of 342




        12.10 Entire Agreement. This Agreement (including the recitals), the Plan and the
Confirmation Order constitute the entire agreement of the parties and there are no representations,
warranties, covenants, or obligations except as set forth herein or therein. This Agreement, the
Plan, and the Confirmation Order supersede all prior and contemporaneous agreements,
understandings, negotiations, and discussions, written or oral, of the parties hereto, relating to any
transaction contemplated hereunder. In the event of any inconsistency between this Agreement,
the Plan, and the Confirmation Order, the Confirmation Order and Plan, in that order, shall govern;
provided, however, that the Trustee may amend, modify and/or correct the terms hereof to
supersede the Plan and/or the Confirmation Order, with the approval of the Bankruptcy Court.
Except as otherwise specifically provided herein, nothing in this Agreement is intended or shall be
construed to confer upon or to give any person other than the parties hereto and their respective
heirs, administrators, executors, successors, and assigns any rights or remedies under or by reason
of this Agreement.

        12.11 Jurisdiction; Venue. Each party hereto irrevocably agrees that any suit, action or
proceeding with respect to this Agreement shall be brought in the United States Bankruptcy Court
for the District of Delaware, and by execution and delivery of this Agreement, each party (a)
irrevocably submits to each such jurisdiction and venue, (b) waives, to the fullest extent permitted
by law, any objection that it may have to the laying of the venue of any such suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and (c) agrees that
final judgment in any such suit, action or proceeding brought in such a court shall be conclusive
and binding upon it and may be enforced in any court to the jurisdiction of which such party is
subject by a suit upon such judgment, provided that service of process is effected as otherwise
permitted by law.

        12.12 Notices. Unless otherwise expressly specified or permitted by the terms hereof,
any notice, request, submission, instruction or other document to be given hereunder by a party
shall be in writing and shall be deemed to have been given, (a) when received if given in person,
(b) upon delivery or refusal of delivery, if delivered by a nationally known commercial courier
service providing next day delivery service (such as Federal Express), or (c) upon delivery or
refusal of delivery, if deposited in the U.S. mail, certified or registered mail, return receipt
requested, postage prepaid:

       If to the Trustee, addressed as follows:



       With a copy to:

                       [_______________________]

If to the Debtors, addressed as follows:


       With a copy to counsel:




                                                -24-
EAST\174458542.2
          Case 20-10361-KBO           Doc 533-1      Filed 05/29/20     Page 340 of 342




If to the Reorganized Debtors, addressed as follows:


       With a copy to counsel:




If to Bridging, addressed as follows:


       With a copy to counsel:




or to such other individual or address as a party hereto may designate for itself by notice given as
herein provided.

     12.13 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

        12.14 Further Assurances. Each Party hereto (and his respective successors and assigns)
shall, upon the Trustee’s reasonable request, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such further instruments, and do or cause to be done, such
further acts, as may be necessary to carry out the purposes of this Agreement and to vest in the
Trustee the powers and duties contemplated hereunder.

        12.15 Exculpatory Provisions and Survival Thereof. Whether or not expressly therein so
provided, any and all exculpatory provisions, immunities and indemnities, and any limitations and
negations of liability contained in this Agreement, in each case inuring to the benefit of the Trustee,
shall survive (i) the termination or revocation of this Agreement, and (ii) as to any person who has
served as Trustee, the resignation or removal of such person as Trustee.

       12.16 Conflicts. In the event of any inconsistency between the Plan or Confirmation
Order, on the one hand, and this Agreement, on the other, the terms and provisions of the Plan or
Confirmation Order shall govern.

      12.17 Headings. The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or provisions hereof.

       12.18 Successors and Assigns. All covenants and agreements contained herein shall, as
applicable, be binding upon, and inure to the benefit of the Committee, the Trustee and his
successors, the Estates and the Debtors and their successors all as herein provided.



                                                 -25-
EAST\174458542.2
          Case 20-10361-KBO        Doc 533-1      Filed 05/29/20    Page 341 of 342




       12.19 Separate Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an original, but all
such counterparts shall together constitute but one and the same instrument.

        IN WITNESS WHEREOF, the undersigned have either executed and acknowledged this
Agreement or caused it to be executed and acknowledged on their behalf by their duly authorized
officers all as of the date first above written.

TRUSTEE:


By:_______________________
Name: Robert Michaelson
Title: Member of Advisory Trust Group, LLC


DEBTORS AND DEBTORS IN POSSESSION:


By:_______________________
Name:
Title:

BRIDGING:


By:_______________________
Name:
Title:


COMMITTEE:

By:_______________________
Name: Claudio F. Arellano
Title: Chairperson

CREDITORS’ TRUST OVERSIGHT COMMITTEE MEMBERS:

By:_______________________
Name: Claudio F. Arellano

By:_______________________
Name: Hal Coble, on behalf of Adoptive Healthcare Solutions, LLC

By:_______________________
Name: Amanda Ocheltree, on behalf of NextGen Healthcare, Inc.

                                              -26-
EAST\174458542.2
      Case 20-10361-KBO       Doc 533-1     Filed 05/29/20      Page 342 of 342




                                    EXHIBIT I

                   Identity of Trustee for the Creditors’ Trust and
                  Members of Creditors’ Trust Oversight Committee

Trustee:

Robert N. Michaelson, Esq., member of Advisory Trust Group, LLC

Creditors’ Trust Oversight Committee Members:

1. Claudio F. Arellano
2. Hal Coble, on behalf of Adoptive Healthcare Solutions, LLC
3. Amanda Ocheltree, on behalf of NextGen Healthcare, Inc.
